



Exhibit 10.1


SECURITIES PURCHASE AGREEMENT
by and among
DGE GROUP SERIES HOLDCO, LLC,
and each of its three designated series,
DGE GROUP SERIES HOLDCO, LLC, SERIES I,
DGE GROUP SERIES HOLDCO, LLC, SERIES II,
DGE GROUP SERIES HOLDCO, LLC, SERIES III,
and

KOSMOS ENERGY GULF OF MEXICO, LLC
and, solely for purposes of Section 8.1 and Article 14 (to the extent related to
the performance of the obligations of the Drum Entities under Section 8.1),
DEEP GULF ENERGY LP,

DEEP GULF ENERGY MANAGEMENT LLC,

DEEP GULF ENERGY II, LLC,

DGE II MANAGEMENT, LLC,

DEEP GULF ENERGY III, LLC,

and

DGE III MANAGEMENT, LLC

Dated as of August 3, 2018






--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
 
 
 
 
ARTICLE 1 DEFINITIONS
2


Section 1.1
Certain Definitions
2


Section 1.2
Interpretation
34


ARTICLE 2 PURCHASE AND SALE
35


Section 2.1
Purchase and Sale
35


Section 2.2
Purchase Price
36


Section 2.3
Adjustments to the Unadjusted Purchase Price
37


Section 2.4
Adjustment Procedures
38


Section 2.5
Closing Payment and Post-Closing Adjustments
40


Section 2.6
Allocation of Purchase Price
42


Section 2.7
Withholding
42


ARTICLE 3 TITLE MATTERS
43


Section 3.1
Title Matters
43


Section 3.2
Defects; Adjustments
43


ARTICLE 4 REPRESENTATIONS AND WARRANTIES REGARDING SELLER
49


Section 4.1
Organization, Existence and Qualification
49


Section 4.2
Power
49


Section 4.3
Authorization and Enforceability
49


Section 4.4
No Conflicts
50


Section 4.5
Litigation
50


Section 4.6
Bankruptcy
50


Section 4.7
Ownership of Subject Securities
50


Section 4.8
Broker’s Fees
51


Section 4.9
Investment Intent; Accredited Investor
51


Section 4.10
Leakage
51


Section 4.11
Independent Evaluation
51


ARTICLE 5 REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY GROUP
52


Section 5.1
Existence and Qualification
52


Section 5.2
Power
52


Section 5.3
Authorization and Enforceability
53


Section 5.4
No Conflicts
53


Section 5.5
Capitalization
53


Section 5.6
Financial Statements
54


Section 5.7
No Undisclosed Liabilities; No Company Liabilities
55


Section 5.8
Absence of Changes
55


Section 5.9
Litigation
55


Section 5.10
Bankruptcy
55


Section 5.11
Taxes
55


Section 5.12
Labor and Employee Benefits
57







i



--------------------------------------------------------------------------------





Section 5.13
Compliance with Laws
59


Section 5.14
Contracts
60


Section 5.15
Outstanding Capital Commitments
60


Section 5.16
Environmental Matters
60


Section 5.17
Preferential Purchase Rights
61


Section 5.18
Royalties and Expenses
61


Section 5.19
Insurance
61


Section 5.20
Bank Accounts
62


Section 5.21
Imbalances
62


Section 5.22
Intellectual Property
62


Section 5.23
Decommissioning
63


Section 5.24
Related Party Transactions
63


Section 5.25
Suspense Funds
64


Section 5.26
Assets
64


Section 5.27
Broker’s Fees
64


ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF PURCHASER
64


Section 6.1
Existence and Qualification
64


Section 6.2
Power
64


Section 6.3
Authorization and Enforceability
65


Section 6.4
No Conflicts
65


Section 6.5
Bankruptcy
65


Section 6.6
Litigation
65


Section 6.7
Financing
66


Section 6.8
Investment Intent
66


Section 6.9
Independent Evaluation
66


Section 6.10
Capitalization
67


Section 6.11
Valid Issuance
67


Section 6.12
SEC Documents; Financial Statements; No Liabilities
68


Section 6.13
Investment Company
68


Section 6.14
Internal Controls; Listing Exchange
69


Section 6.15
Form S-3
69


Section 6.16
Absence of Changes
69


Section 6.17
Compliance with Law
70


Section 6.18
Regulatory
70


Section 6.19
No Stockholder Approval
70


Section 6.20
Broker’s Fees
70


Section 6.21
Takeover Laws
71


ARTICLE 7 DISCLAIMERS AND ACKNOWLEDGEMENTS
71


Section 7.1
General Disclaimers
71


Section 7.2
Environmental Disclaimers
73


Section 7.3
Calculations, Reporting and Payments
74


Section 7.4
Waiver of Louisiana Rights in Redhibition
74


ARTICLE 8 COVENANTS OF THE PARTIES
75







ii



--------------------------------------------------------------------------------





Section 8.1
Obligations of Seller; Joint and Several Liability
75


Section 8.2
Access
75


Section 8.3
Operation of Business of the Company Group
77


Section 8.4
Operation of Business of the Purchaser
80


Section 8.5
Closing Efforts and Further Assurances
81


Section 8.6
Amendment of the Disclosure Schedule
86


Section 8.7
Press Releases
86


Section 8.8
Expenses
87


Section 8.9
Records
87


Section 8.10
Change of Name; Removal of Name
87


Section 8.11
Seismic Licenses
88


Section 8.12
Employee Matters
89


Section 8.13
Hedges
92


Section 8.14
Restructuring
92


Section 8.15
Listing Application
92


Section 8.16
Termination of Related Party Agreements and Intercompany Accounts
92


Section 8.17
Indemnification of Directors and Officers
93


Section 8.18
Section 16(b) Matters
94


Section 8.19
Takeover Laws
94


Section 8.20
Indebtedness
94


Section 8.21
Section 280G Matters
95


Section 8.22
Mechanical Integrity
95


Section 8.23
Financial Statements
99


Section 8.24
Form S-3
99


ARTICLE 9 CONDITIONS TO CLOSING
99


Section 9.1
Conditions of Seller to the Closing
99


Section 9.2
Conditions of Purchaser to the Closing
101


ARTICLE 10 CLOSING
102


Section 10.1
Time and Place of Closing
102


Section 10.2
Obligations of Seller at the Closing
102


Section 10.3
Obligations of Purchaser at the Closing
104


ARTICLE 11 TAX MATTERS
105


Section 11.1
Transfer Taxes and Recording Fees
105


Section 11.2
Tax Returns
105


Section 11.3
Straddle Period Income Taxes
106


Section 11.4
Non-Income Taxes
106


Section 11.5
Tax Cooperation and Contests
107


Section 11.6
Amended Returns
108


Section 11.7
Tax Refunds
108


Section 11.8
Tax Sharing Agreements
108


Section 11.9
Intended Tax Treatment
108


Section 11.10
Section 754 Election
108


ARTICLE 12 TERMINATION
109







iii



--------------------------------------------------------------------------------





Section 12.1
Termination
109


Section 12.2
Effect of Termination
110


ARTICLE 13 INDEMNIFICATION; LIMITATIONS
111


Section 13.1
Seller’s Indemnification Rights
111


Section 13.2
Purchaser’s Indemnification Rights
111


Section 13.3
Survival; Limitation on Actions
112


Section 13.4
Exclusive Remedy and Certain Limitations
115


Section 13.5
Indemnification Actions
117


Section 13.6
Holdback Amount
119


Section 13.7
Express Negligence/Conspicuous Manner
122


ARTICLE 14 MISCELLANEOUS
122


Section 14.1
Notices
122


Section 14.2
Specific Performance
123


Section 14.3
Governing Laws
124


Section 14.4
Venue and Waiver of Jury Trial
124


Section 14.5
Headings and Construction
125


Section 14.6
Waivers
125


Section 14.7
Severability
126


Section 14.8
Assignment
126


Section 14.9
Entire Agreement
126


Section 14.10
Amendment
127


Section 14.11
Seller Release
127


Section 14.12
No Third-Person Beneficiaries
127


Section 14.13
Limitation on Damages
128


Section 14.14
Deceptive Trade Practices Act
128


Section 14.15
Time of the Essence; Calculation of Time
128


Section 14.16
Non-Recourse Persons
129


Section 14.17
Certain Waivers
129


Section 14.18
Counterparts
130

































iv



--------------------------------------------------------------------------------







EXHIBITS:
 
Exhibit A
Assets
Exhibit A-1
Leases
Exhibit A-2
Units
Exhibit A-3
Wells
Exhibit A-4
Rights of Way and Right-of-Use and Easements
Exhibit B
Form of Assignment of Subject Securities
Exhibit C
Form of Certificate of Non-Foreign Status
Exhibit D
Form of Assignment of Excluded Assets
Exhibit E
Form of Registration Rights Agreement
Exhibit F
Sample Preliminary Settlement Statement
Exhibit G
Allocated Values
 
 
 
 
SCHEDULES:
 
Schedule 1.1(a)
Seller Knowledge Persons
Schedule 1.1(b)
Purchaser Knowledge Persons
Schedule 1.1(c)
Permitted Leakage
Schedule 1.1(d)
Required Owners
Schedule 1.1(e)
Settlement Price
Schedule 1.1(f)
Indebtedness
Schedule 4.4
Conflicts of Seller
Schedule 5.1
Company Group Existence and Qualification
Schedule 5.4
Conflicts of the Company Group
Schedule 5.5(a)
Ownership Structure
Schedule 5.6
Financial Statements
Schedule 5.7
Undisclosed Liabilities
Schedule 5.9
Litigation of the Company Group
Schedule 5.11
Taxes
Schedule 5.12(a)
Employee Benefit Plans
Schedule 5.12(h)
Certain Employee Benefit Plans Matters
Schedule 5.13(a)
Compliance with Laws
Schedule 5.13(b)
Governmental Authorizations
Schedule 5.14(a)
Material Contracts
Schedule 5.14(b)
Certain Material Contract Matters
Schedule 5.15
Outstanding Capital Commitments
Schedule 5.16
Environmental Matters
Schedule 5.17
Preferential Purchase Rights
Schedule 5.18
Royalties and Expenses
Schedule 5.19
Insurance
Schedule 5.20
Bank Accounts





v



--------------------------------------------------------------------------------





Schedule 5.21
Imbalances
Schedule 5.22(a)
Registered IP
Schedule 5.23
Decommissioning
Schedule 5.24
Excluded Arrangements
Schedule 5.25
Suspense Funds
Schedule 6.10(e)
Registration Right Obligations
Schedule 6.14(b)
Internal Controls
Schedule 8.3(b)
Operation of Business of Company Group
Schedule 8.3(b)(xii)
Budget
Schedule 8.11
Seismic Licenses
Schedule 8.16
Related Party Agreements









vi



--------------------------------------------------------------------------------






SECURITIES PURCHASE AGREEMENT
This SECURITIES PURCHASE AGREEMENT (this “Agreement”), is dated as of August 3,
2018 (the “Execution Date”), by and among DGE Group Series Holdco, LLC, a
Delaware series limited liability company (“Series Holdco”), and each of its
three designated series, DGE Group Series Holdco, LLC, Series I (“Series I
Seller”), DGE Group Series Holdco, LLC, Series II (“Series II Seller”), and DGE
Group Series Holdco, LLC, Series III (“Series III Seller” and, together with
Series I Seller and Series II Seller, the “Series Sellers” and the Series
Sellers with Series Holdco, collectively referred to as the “Seller”), Kosmos
Energy Gulf of Mexico, LLC, a Delaware limited liability company (“Purchaser”),
and, solely for purposes of Section 8.1 and Article 14 (to the extent related to
the performance of the obligations of the Drum Entities under Section 8.1), Deep
Gulf Energy LP, a Texas limited partnership (“Drum I”), Deep Gulf Energy
Management LLC, a Delaware limited liability company (“Drum I Management”), Deep
Gulf Energy II, LLC, a Delaware limited liability company (“Drum II”), DGE II
Management, LLC, a Delaware limited liability company (“Drum II Management”),
Deep Gulf Energy III, LLC, a Delaware limited liability company (“Drum III”) and
DGE III Management, LLC, a Delaware limited liability company (“Drum III
Management” and together with Drum I, Drum I Management, Drum II, Drum II
Management and Drum III, collectively, the “Drum Entities”). Seller and
Purchaser and, solely for purposes of Section 8.1 and Article 14 (to the extent
related to the performance of the obligations of the Drum Entities under
Section 8.1), the Drum Entities, are sometimes referred to individually as a
“Party” and collectively as the “Parties”.
WHEREAS, (1) Series I Seller desires to sell, and Purchaser desires to purchase,
100% of the issued and outstanding Securities (other than the non-economic
general partnership interest in Drum I) in Drum I and all of the issued and
outstanding Securities of Drum I Management (the “Drum I Subject Securities”),
(1) Series II Seller desires to sell, and Purchaser desires to purchase, 100% of
the issued and outstanding Securities of Drum II Management (the “Drum II
Subject Securities”) and (1) Series III Seller desires to sell, and Purchaser
desires to purchase, 100% of the issued and outstanding Securities of Drum III
Management (the “Drum III Subject Securities” and, together with the Drum I
Subject Securities and the Drum II Subject Securities, the “Subject Securities”)
(Drum I, Drum I Management, Drum II Management and Drum III Management are
sometimes referred to individually as an “Acquired Company” and collectively as
the “Acquired Companies”);
WHEREAS, prior to or concurrently with the execution and delivery of this
Agreement, and as a condition and inducement to Purchaser’s willingness to enter
into this Agreement, Purchaser has entered into, or is entering into, a support
agreement with each Required Owner (the “Support Agreements”); and
WHEREAS, pursuant to that certain Contingent Business Combination Agreement,
dated as of the date hereof (the “Restructuring Agreement”), by and among
Seller, each member of the Company Group and the other parties named therein,
Seller and the members of the Company Group will, immediately prior to Closing,
undergo certain restructuring transactions (collectively, the “Restructuring”),
following which, (1) Series I Seller will directly own 100% of the issued and
outstanding limited partner interests in Drum I and all of the issued and
outstanding Securities of




1



--------------------------------------------------------------------------------





Drum I Management, and Drum I Management will directly own the non-economic
general partner interest in Drum I, (1) Series II Seller will directly own 100%
of the issued and outstanding Securities of Drum II Management, and Drum II
Management will directly own 100% of the issued and outstanding Securities of
Drum II; and (1) Series III Seller will directly own 100% of the issued and
outstanding Securities of Drum III Management, and Drum III Management will
directly own 100% of the issued and outstanding Securities of Drum III.
NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions, and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged and confessed, the Parties agree as follows:

Article 1
DEFINITIONS

Section 1.1    Certain Definitions. As used herein:
“280G Stockholder Approval Requirements” is defined in Section 8.21(a)(i).
“AAA” means the American Arbitration Association.
“Accounting Principles” is defined in Section 2.4(a).
“Accounting Referee” means PricewaterhouseCoopers LLP, or such other nationally
recognized independent accounting firm or consulting firm mutually acceptable to
both Purchaser and Seller.
“Acquired Company” is defined in the recitals.
“Action” means any action, claim, audit, suit, investigation, litigation,
proceeding (including any civil, criminal, administrative or appellate
proceeding), arbitral action or criminal prosecution.
“Adjusted Cash Purchase Price” is defined in Section 2.4(b).
“Adjusted Purchase Price” is defined in Section 2.2(b).
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with such
Person, with control in such context meaning the ability, directly or
indirectly, to direct the management or policies of a Person through ownership
of voting shares or other securities, pursuant to a Contract, or otherwise;
provided, however,  each member of the Company Group shall be deemed to be
Affiliates of Seller for all periods prior to the Closing,  each member of the
Company Group shall be deemed to be controlled Affiliates of Purchaser for all
periods after the Closing (for so long as the Purchaser, Parent or any of their
Affiliates control such member) and  Affiliates of Parent and Purchaser shall
only include Parent and its controlled Affiliates (other than in the case of the
first sentence of Section 8.5(e)(i) and Section 8.7).




2



--------------------------------------------------------------------------------





“Agreement” is defined in the introductory paragraph hereof.
“Allocated Value” means, with respect to each Oil and Gas Property, the portion
of the Unadjusted Purchase Price allocated on Exhibit G as to each such Oil and
Gas Property, as such amount shall be increased or decreased by the portion of
each adjustment to the Unadjusted Purchase Price under Section 2.3.
“Assets” means, other than the Excluded Assets, all of the Company Group’s
collective right, title, and interest in and to the following:
(a)    all Hydrocarbon leases described on Exhibit A-1, subject to any depth
limitations set forth on Exhibit A-1, including all operating rights, record
title interests, leasehold or working interests, carried interests, and
Royalties, whether such right, title, and interest are legal or equitable,
vested or contingent (collectively, the “Leases”);
(b)    all pooled, communitized, unitized or joint development acreage or
rights, including those described on Exhibit A-2 (the “Units”), and all
tenements, hereditaments, and appurtenances arising out of or derived from the
Leases and the Units (collectively, the “Lands”);
(c)    any and all Hydrocarbon wells, including those described on Exhibit A-3
(the “Wells” and together with the Leases, the Units and the Lands the “Oil and
Gas Properties”), in each case whether producing, non-producing, permanently or
temporarily Decommissioned;
(d)    all surface fee interests, easements, right-of-use and easements,
licenses, permits, servitudes, rights-of-way, surface and/or subsurface leases
and other rights to use the surface or seabed appurtenant to, used or held
primarily for use in connection with, the ownership and operation of the Assets,
including the operated rights of way and the operated right-of-use and easements
described on Exhibit A-4 (the “Rights of Way”);
(e)    all Contracts, including joint operating agreements;
(f)    all Hydrocarbons in, on, under or that may be produced from or
attributable to the Leases, Units or Wells on or after the Effective Time,
including all gas, oil, condensate and scrubber liquids inventories and butane,
propane, iso-butane, nor-butane and gasoline inventories of Seller from the Oil
and Gas Properties in storage or constituting linefill as of the Effective Time,
and all Imbalances as of the Effective Time; and
(g)    all other assets and properties of every kind, nature, character and
description (whether real, personal or mixed, whether tangible or intangible and
wherever situated), including the goodwill related thereto, Securities and Cash
and Cash Equivalents.
“Assignment” is defined in Section 10.2(b).
“Audited Financial Statements” is defined in Section 5.6(a).
“Balance Sheet Date” is defined in Section 5.6(b).




3



--------------------------------------------------------------------------------





“Barrel” means 42 United States standard gallons of 231 cubic inches per gallon
at 60 degrees Fahrenheit.
“Benefit Deadline” shall have the same meaning as the Defect Deadline.
“BOEM” means the U.S. Bureau of Ocean Energy Management, as a partial successor
agency to  the Bureau of Ocean Energy Management, Regulation and Enforcement and
 the Minerals Management Service, or any subsequent successor agency thereto.
“BSEE” means U.S. Bureau of Safety and Environmental Enforcement, as a partial
successor agency to  the Bureau of Ocean Energy Management, Regulation and
Enforcement and  the Minerals Management Service, or any subsequent successor
agency thereto.
“BTU” means a British Thermal Unit, which is the amount of energy required to
raise the temperature of one pound avoirdupois of water from 59 degrees
Fahrenheit to 60 degrees Fahrenheit at a constant pressure of 14.73 pounds per
square inch absolute.
“Burdensome Condition” means any undertakings, divestitures, terms, conditions,
liabilities, obligations, commitments, sanctions or other measures (including
any Regulatory Remedial Action or CFIUS Remedial Action) that would reasonably
be expected to be, individually or in the aggregate, material to the condition,
assets, liabilities, businesses or results of operations of Parent and its
Subsidiaries, taken as a whole (after giving effect to the transactions
contemplated by this Agreement) treating Parent and its Subsidiaries as if it
were a company that is the same size and scale of the Company Group, taken as a
whole.
“Business” means the business of the Company Group and the ownership and
operation by the Company Group of the Assets and other activities conducted by
the Company Group that are incidental thereto.
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks are closed for business in Houston, Texas or New York, New York.
“Cash and Cash Equivalents” means  money, currency or a credit balance in a
deposit account at a financial institution, net of checks outstanding as of the
time of determination,  marketable direct obligations issued or unconditionally
guaranteed by the United States Government or issued by any agency thereof and
backed by the full faith and credit of the United States,  marketable direct
obligations issued by any state of the United States of America or any political
subdivision of any such state or any public instrumentality thereof,  commercial
paper issued by any bank or any bank holding company owning any bank, and
 certificates of deposit or bankers’ acceptances issued by any commercial bank
organized under the applicable Laws of the United States of America, in each
case, only to the extent constituting cash equivalents in accordance with GAAP;
provided that, Cash and Cash Equivalents shall be calculated net of
1) restricted balances that are not freely usable, distributable or transferable
(including security deposits, bond guarantees, collateral reserve accounts and
amounts held in escrow or held by the Company Group on behalf of third parties),
other than any Liens arising under the Credit Documents, 1) outstanding




4



--------------------------------------------------------------------------------





outbound checks, draws, ACH debits and wire transfers and 1) the restricted
balances under the agreements set forth on Schedule 1.1(f).
“Cash Purchase Price” is defined in Section 2.2(a)(i).
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq.
“CFIUS” is defined in Section 8.5(e)(i).
“CFIUS Approval” defined in Section 8.5(e)(v).
“CFIUS Notice” defined in Section 8.5(e)(i).
“CFIUS Remedial Action” defined in Section 8.5(e)(i).
“Claim Notice” is defined in Section 13.5(b).
“Closing” is defined in Section 10.1.
“Closing Date” is defined in Section 10.1.
“Closing Distribution” means a distribution to be made by the Company Group at
the Closing to Seller in an amount equal to all of the Cash and Cash Equivalents
of the Company Group as of the close of business two Business Days prior to the
Closing Date; provided, however, in no event shall the Closing Distribution be
less than zero.
“Closing Payment” means the amount of cash consideration payable by Purchaser to
Seller at the Closing, which shall be an amount equal to the estimate of the
Adjusted Cash Purchase Price determined in accordance with Section 2.4(a).
“Code” means the United States Internal Revenue Code of 1986.
“Commission” is defined in Section 6.12(a).
“Company Group” means the Drum Entities and any of their respective Subsidiaries
(after giving effect to the Restructuring).
“Company Group Indemnified Parties” is defined in Section 8.17(a).
“Company Intellectual Property” is defined in Section 5.22(b).
“Company Material Adverse Effect” means any fact, effect, development,
occurrence, event, change, or circumstance that has had, or is reasonably
expected to have, a material adverse effect on the business, results of
operations or condition (financial or otherwise) of the Company Group, taken as
a whole, or Seller’s or any Drum Entity’s ability to consummate the transactions
contemplated hereby or otherwise perform their respective obligations under this
Agreement or any other Transaction Documents; provided, however, that for
purposes of clause (a), the following




5



--------------------------------------------------------------------------------





shall not be considered in determining whether a Company Material Adverse Effect
has occurred or would be reasonably expected to occur:  general changes in
Hydrocarbon prices; changes in condition or developments generally applicable to
the oil and gas industry in the United States or any area or areas where the
Assets are located, including any increase in operating costs or capital
expenses or any reduction in drilling activity or production; general economic,
financial, credit, or political conditions and general changes in markets,
including changes generally in supply, demand, price levels or interest or
exchange rates; civil unrest or similar disorder, terrorist acts, embargo,
sanctions or interruption of trade, or any outbreak, escalation or worsening of
hostilities or war, act of God, hurricane, tornado, meteorological event, storm,
weather event, earthquake, landslide or other act of nature;  changes in Laws,
GAAP or COPAS or the interpretation thereof; any effect resulting from any
action taken by Purchaser or any Affiliate of Purchaser; any effect resulting
from any action taken by Seller or any Affiliate of Seller (including the
Company Group) that is expressly required hereunder; natural declines in well
performance; any failure to meet any projections, budgets, forecasts, estimates,
plans predictions, performance metrics or operating statistics or the inputs
into such items (provided that this clause (ix) shall not prevent an assertion
that any fact, effect, development, occurrence, event, change or circumstance
that may have contributed to such failure constitutes or contributed to a
Company Material Adverse Effect); or any effects or changes resulting from
entering into this Agreement or the announcement of the transactions
contemplated hereby (it being understood that this clause (x) shall not apply to
a breach of any representation or warranty related to the entering into or
announcement or consummation of the transactions contemplated by this Agreement
or the other Transaction Documents) except to the extent and then only to the
extent any of the events, changes or circumstances referred to in clauses (i)
through (v) above disproportionately affect the Company Group as compared to
other participants in the industries and areas in which the Company Group
operates.
“Company Plan” means any  “employee benefit plan” as defined in Section 3(3) of
ERISA,  compensation, employment, consulting, severance, termination protection,
change in control, transaction bonus, retention or similar plan, agreement or
arrangement or  other plan, agreement, arrangement, program or policy providing
for compensation, bonuses, profit-sharing, equity or equity-based compensation
or other forms of incentive or deferred compensation, vacation benefits,
insurance (including any self-insured arrangement), medical, dental, vision,
prescription or fringe benefits, life insurance, relocation or expatriate
benefits, disability or sick leave benefits, employee assistance program,
supplemental unemployment benefits or post-employment or retirement benefits
(including compensation, pension, health, medical or insurance benefits), in
each case, whether or not written, (1) that is sponsored, maintained,
administered, contributed to or entered into by any member of the Company Group
for the current or future benefit of any current or former Service Provider or
(1) for which any member of the Company Group, directly or indirectly, has or
would reasonably be expected to have any actual or contingent Liability.
“Confidentiality Agreement” means that certain Confidentiality Agreement dated
as of February 5, 2018 among Parent, Kosmos Energy Mauritania, Kosmos Energy
Investments Senegal Limited, Kosmos Energy Equatorial Guinea, Kosmos Energy Sao
Tome and Principe, Kosmos Energy Cote DʼIvoire, and Kosmos Energy Suriname and
Deep Gulf Energy Management LLC, Deep Gulf Energy LP, DGE II Management, LLC,
Deep Gulf Energy II, LLC, DGE III Management, LLC and Deep Gulf Energy III, LLC.




6



--------------------------------------------------------------------------------





“Consent” means any consent, approval, authorization, ratification, permission,
waiver or permit of, or filing with, or notification to, any Governmental
Authorities or any other Person which are required to be obtained, made, or
complied with for or in connection with the sale, assignment and transfer of the
Subject Securities and the other transactions contemplated by this Agreement and
the other Transaction Documents.
“Continuing Employee” is defined in Section 8.12(a).
“Contract Legend” means the following restrictive legend to be placed on the
Parent Common Equity constituting the Holdback Amount:
THIS SECURITY IS ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AS SET
FORTH IN THE SECURITIES PURCHASE AGREEMENT DATED AS OF AUGUST 3, 2018, AS
AMENDED FROM TIME TO TIME, BY AND AMONG DGE GROUP SERIES HOLDCO, LLC AND EACH OF
ITS SERIES, KOSMOS ENERGY GULF OF MEXICO, LLC, AND THE OTHER PARTIES THERETO,
AND THIS SECURITY MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT IN COMPLIANCE THEREWITH.
“Contracts” means any contracts, agreements, licenses, sublicenses,
subcontracts, commitments, sale or purchase orders, indentures, notes, bonds,
loans, mortgages, deeds of trust, instruments, operating agreements,
unitization, pooling, and communitization agreements, joint development
agreements, exploration agreements, participation agreements, declarations and
orders, area of mutual interest agreements, joint venture agreements, farmin and
farmout agreements, exchange agreements, purchase and sale agreements, and
similar agreements to those referenced above and all other arrangements or
undertakings of any nature, whether written or oral, including any exhibits,
annexes, appendices or attachments thereto, and any amendments, modifications,
supplements, extensions or renewals thereof; provided, however, without limiting
the instruments included in the Assets, the defined term “Contracts” shall not
include the Leases, Rights of Way or other instruments, of record, constituting
any member of the Company Group’s chain of title to the Oil and Gas Properties.
“COPAS” means,  with respect to any operations conducted under an applicable
operating agreement, the accounting procedures attached and governing such
operating agreement and,  with respect to any operations that are not conducted
under an applicable operating agreement, the COPAS 2005 Deepwater Accounting
Procedure recommended by the Council of Petroleum Accountants Societies.
“Credit Document Indebtedness” means the Indebtedness of the Company Group
incurred and outstanding pursuant to the Credit Documents.
“Credit Documents” means  that certain Second Amended and Restated Credit
Agreement, dated as of May 14, 2015, by and among Drum II, as borrower, Drum II
Management, as guarantor, Wells Fargo Energy Capital, Inc., as administrative
agent and a lender, and the other lenders party thereto and  that certain Credit
Agreement, dated as of December 15, 2016, by and among Drum




7



--------------------------------------------------------------------------------





III, as borrower, Wells Fargo Energy Capital, Inc., as administrative agent and
a lender, and Macquarie Bank Limited, as a lender.
“Current Price” means the closing price per share of Parent Common Equity as
reported by Bloomberg L.P., or any successor thereto, on the trading day
immediately prior to the applicable release instructions or recovery date, as
applicable.
“Cut-Off Date” means the date of the final settlement and determination of the
Adjusted Purchase Price in accordance with Section 2.5(c).
“D&O Insurance” means a prepaid run-off or “tail” directors’ and officers’
liability insurance and indemnification policy or policies.
“Damages” means the amount of any and all loss, cost, costs of settlement,
damage, fine, penalty, obligation, diminution in value, expense, claim, award or
judgment, whether attributable to personal injury or death, property damage,
contract claims, torts or otherwise, including reasonable fees and expenses of
attorneys, consultants, accountants or other agents and experts reasonably
incident to the applicable matter and the costs of investigation or monitoring
of such matters, and the costs of enforcement of the indemnity; provided,
however, that “Damages” shall not include  any Income Taxes of the indemnified
party that may be assessed on receipt of payments under Article 13 or  any loss,
cost, costs of settlement, damage, fine, penalty, obligation, diminution in
value, expense, claim, award or judgment excluded and/or waived pursuant to
Section 14.13.
“Decommissioning,” and “Decommissioned” and its derivatives mean all plugging,
replugging, abandonment and re-abandonment, equipment removal, disposal, or
restoration associated with the properties and assets included in or burdened by
the Assets, including all plugging and abandonment, dismantling,
decommissioning, removal (or abandonment in place, if applicable), surface and
subsurface restoration, site clearance and disposal of the Wells, well cellars,
fixtures, platforms, spars, flowlines, pipelines, tie-backs, risers, structures,
and personal property located on, under or associated with assets and properties
included in the Assets and the lands burdened thereby, the removal (or
abandonment in place, if applicable) and capping of all associated flowlines,
risers, connections, tie-backs, transmission, and gathering lines, pit closures,
the restoration of the surface or seabed, dry-stacking, site clearance, any
disposal of related waste materials, excluding NORM and asbestos, and
obligations to obtain plugging exceptions for any Well with a current plugging
exception, all in accordance with all applicable Laws and the requirements of
Governmental Authorities, the terms and conditions of the Leases, Rights of Way
and Contracts.
“Defect” means any individual Lien, obligation, burden, or defect, including a
discrepancy in Net Revenue Interest or Working Interest, that results in the
failure of the Company Group, in the aggregate, to have Defensible Title to any
individual Lease, Unit or Well; provided, however, in no event shall any of the
following be considered or constitute a “Defect”:  any Lien, obligation, burden,
or defect arising solely out of lack of survey or lack of metes and bounds
descriptions, unless a survey is expressly required by applicable Law;  any
Lien, obligation, burden, or defect arising solely out of lack of corporate or
entity authorization, unless affirmative evidence shows that such corporate or
entity action was not authorized and results in another party’s actual and
superior claim of title to the Assets;  any gap in the chain of title or
presence of any stranger(s) to




8



--------------------------------------------------------------------------------





title, unless affirmative evidence shows that another party has an actual and
superior chain of title by an abstract of title, title or letter opinion, or
landman’s title chain or runsheet;  any Lien, obligation, burden, or defect that
is cured, released, or waived by any Law of limitation or prescription,
including adverse possession and the doctrine of laches;  any Lien, obligation,
burden, or defect arising from any change in applicable Law after the Execution
Date, including changes that would raise the minimum royalty;  any Lien,
obligation, burden, defect, or loss of title resulting from the Company Group’s
conduct of business in compliance with this Agreement and applicable Law; and/or
 any Lien, obligation, burden, or defect that Purchaser has not asserted in a
valid Defect Notice prior to the Defect Deadline.
“Defect Amount” is defined in Section 3.2(d).
“Defect Deadline” is defined in Section 3.2(a).
“Defect Notice” is defined in Section 3.2(a).
“Defect Referee” means a title attorney with at least 15 years’ experience in
oil and gas titles involving properties in the Gulf of Mexico mutually
acceptable to both Purchaser and Seller; provided that, Purchaser and Seller
shall first attempt to select such Defect Referee from Liskow & Lewis, APLC.
“Defect Threshold” means an amount equal to 2% of the Unadjusted Purchase Price.
“Defensible Title” means that aggregate record and/or beneficial title of the
Company Group in and to the Leases, Units and Wells that, as of the Closing and
subject to the Permitted Encumbrances:
(a)    individually or in the aggregate entitles all or any member of the
Company Group to receive a Net Revenue Interest as to Hydrocarbons in the case
of any Lease (or portion thereof) listed on Exhibit A-1 that has a positive
Allocated Value, not less than the Net Revenue Interest shown for such Lease (or
portion thereof) in Exhibit A-1, in the case of any Unit listed on Exhibit A-2
that has a positive Allocated Value, not less than the Net Revenue Interest
percentage shown for such Unit in Exhibit A-2, in the case of any Well that has
a positive Allocated Value, not less than the Net Revenue Interest percentage
shown for such Well in Exhibit A-3, except, in each case of subsections (i),
(ii) and (iii) of this subsection (a),  any decreases in connection with those
operations in which any member of the Company Group may elect after the
Execution Date to be a non-consenting co-owner,  any decreases resulting from
the establishment or amendment of pools or units after the Execution Date,  any
decreases required to allow other Working Interest owners to make up Imbalances,
or as otherwise stated in Exhibit A-1, Exhibit A-2 or Exhibit A-3;
(b)    individually or in the aggregate obligates all or any member of the
Company Group to bear a Working Interest no greater than the Working Interest
shown for any Oil and Gas Property in Exhibit A-1, Exhibit A-2 or Exhibit A-3,
except as stated in Exhibit A-1, Exhibit A-2 or Exhibit A-3, any increases
resulting from contribution requirements with respect to a co-owner’s default
occurring on or after the Execution Date under applicable Contracts or
applicable Law, or any




9



--------------------------------------------------------------------------------





increases that are accompanied by at least a proportionate increase in any
member of the Company Group’s Net Revenue Interest; and
(c)    is free and clear of Liens, other than the Permitted Encumbrances.
“Direct Claim” is defined in Section 13.5(i).
“Disclosure Schedules” means, with respect to Seller, the aggregate of all
schedules that set forth exceptions, disclosures, or otherwise relate to or are
referenced in any of the representations, warranties or agreements of Seller set
forth in Article 4, Article 5 or Article 8 and with respect to Purchaser, the
aggregate of all schedules that set forth exceptions, disclosures, or otherwise
relate to or are referenced in any of the representations or warranties of
Purchaser set forth in Article 6.
“Dispute” is defined in Section 14.4(a).
“Dispute Settlement Statement” is defined in Section 2.5(c).
“Disqualified Individual” is defined in Section 8.21(a).
“Dividend Adjustment” means a number of shares of Parent Common Equity (rounded
up to the nearest whole share) equal to (a) the aggregate amount of dividends or
distributions declared by Parent with respect to the shares of Parent Common
Equity being released to Parent from the Holdback Amount (solely to the extent
that the record date with respect to such dividend or distribution occurs prior
to the release of such shares) divided by (b) the Current Price applicable to
the applicable release.
“DOJ” is defined in Section 8.5(c).
“DPA” means the Defense Production Act of 1950, 50 U.S.C. 4565.
“Drum Entities” is defined in the introductory paragraph hereof.
“Drum I” is defined in the introductory paragraph hereof.
“Drum I Management” is defined in the introductory paragraph hereof.
“Drum I Subject Securities” is defined in the recitals.
“Drum II” is defined in the introductory paragraph hereof.
“Drum II Management” is defined in the introductory paragraph hereof.
“Drum II Subject Securities” is defined in the recitals.
“Drum III” is defined in the introductory paragraph hereof.
“Drum III Management” is defined in the introductory paragraph hereof.




10



--------------------------------------------------------------------------------





“Drum III Subject Securities” is defined in the recitals.
“Drum Marks” is defined in Section 8.10(b).
“DTPA” is defined in Section 14.14.
“Effective Time” means 12:01 a.m. Central Standard Time on July 1, 2018.
“Effective Time Working Capital” means, as of the Effective Time, the positive
or negative amount of  the Working Capital Assets minus  the Working Capital
Liabilities.
“End Date” is defined in Section 12.1(d)(i).
“Environmental Claim” means any Action, claim, Order, directive, decree,
proceeding, loss, cost, expense, liability, obligation, penalty or damage
arising, incurred or otherwise asserted pursuant to any Environmental Law.
“Environmental Laws” means any and all Laws pertaining to prevention of
pollution, protection of the environment (including natural resources, flora,
fauna, threatened or endangered species or biological resources), Remediation of
contamination or environmental restoration, health and safety (for purposes of
Section 5.16 only, to the extent relating to exposure to Hazardous Substances),
and all Orders, regulations or directives issued by a Governmental Authority to
implement any of the foregoing.
“Environmental Liabilities” means any and all obligations or liabilities,
including all Damages, Remediation obligations, environmental response costs,
costs to cure, cost to investigate or monitor, restoration costs, costs of
Remediation or removal, settlements, penalties and fines, in each case arising
out of or related to any Environmental Laws or Releases of Hazardous Substances,
including any contribution obligation under CERCLA or any other Environmental
Law or matters incurred or imposed pursuant to any claim or cause of action by a
Governmental Authority or other Person.
“Environmental Permit” means any Permit, registration, approval or other similar
form of authorization required pursuant to Environmental Laws.
“Equity Excess Amount” is defined in Section 2.2(a)(ii).
“Equity Purchase Price” is defined in Section 2.2(a)(ii).
“ERISA” means the Employee Retirement Income Security Act of 1974.
“Excess Parachute Payments” is defined in Section 8.21(a)(i).
“Excess Parachute Waiver” is defined in Section 8.21(a)(i).
“Exchange Act” means the Securities and Exchange Act of 1934.




11



--------------------------------------------------------------------------------





“Excluded Arrangements” is defined in Section 8.16(b).
“Excluded Assets” means the Subject Marks, the Excluded Records and the Seismic
Licenses elected by Seller to be assigned to Seller or its designee in
accordance with Section 8.11(c).
“Excluded Records” means  any and all data, correspondence, materials,
descriptions and records relating to the auction, marketing, sales negotiation
or sale of the Subject Securities or the Assets, including the existence or
identities of any prospective inquirers, bidders or prospective purchasers of
any of the Assets, any bids received from and records of negotiations with any
such prospective purchasers and any analyses of such bids by any Person,
 corporate, financial, Tax, and legal data and Records that relate exclusively
to the businesses of any Affiliate of Seller other than the Business or the
Company Group and  all legal records and legal files of the Company Group
generated prior to Closing with respect to or that relate to this Agreement, any
Transaction Document or any of their communications with respect to the
transactions contemplated thereby or hereby, including all work product of and
attorney-client communications with any of Seller’s or the Company Group’s legal
counsel with respect thereto (other than  title opinions and  any Contracts).
“Execution Date” is defined in the introductory paragraph hereof.
“Federal Ownership Qualifications” means any and all qualifications with BOEM,
BSEE and/or any other applicable Governmental Authorities to directly and/or
indirectly own the Securities of the Company Group and operate the Assets,
including any qualifications required under 30 CFR 550 and 30 CFR 556.35.
“Final Settlement Statement” is defined in Section 2.5(c).
“Financial Statements” is defined in Section 5.6(b).
“First Holdback Deadline” means the date that is six months after the Closing
Date.
“Fraud” means, with respect to any Person, any actual and intentional fraud of
such Person with respect to the representations and warranties set forth in
Article 4, Article 5 or Article 6, as applicable; provided, that (i) solely with
respect to claims of Fraud against Seller, such actual and intentional fraud of
Seller shall only be deemed to exist if any of the individuals identified in the
definition of “Knowledge” with respect to Seller had actual knowledge (as
opposed to imputed or constructive knowledge) that the representations and
warranties made by Seller in Article 4 or 5 were actually breached when made,
with the express intention that Purchaser rely thereon and (ii) solely with
respect to claims of Fraud against Purchaser, such actual and intentional fraud
of Purchaser shall only be deemed to exist if any of the individuals identified
in the definition of “Knowledge” with respect to Purchaser had actual knowledge
(as opposed to imputed or constructive knowledge) that the representations and
warranties made by Purchaser in Article 6 were actually breached when made, with
the express intention that Seller rely thereon.
“FTC” is defined in Section 8.5(c).
“GAAP” means generally accepted accounting principles in the U.S.




12



--------------------------------------------------------------------------------





“Governing Documents” means with respect to any Person that is not a natural
person, the articles of incorporation or organization, memorandum of
association, articles of association and by-laws, certificate of formation, the
limited partnership agreement, the partnership agreement or the limited
liability company agreement or such other organizational documents of such
Person which establish the legal personality of such Person.
“Governmental Authority” means any governmental or quasigovernmental, regulatory
or administrative authority, commission, department, official, court, tribunal,
agency, or other instrumentality of the United States, any foreign country or
any local, domestic or foreign state, county, city, tribal, or other political
subdivision or authority exercising or entitled to exercise any administrative,
executive, judicial, legislative, regulatory, or taxing authority or power.
“Governmental Authorization” means any permit, license, franchise, certificate,
registration, approval, consent, grant, award, concession, identification
number, registration, order, decree or other authorization required by Law or
any Governmental Authority or granted by any Governmental Authority.
“Hazardous Substances” means any chemical, pollutant, solid waste, contaminant,
substance or waste defined, listed, regulated or classified as “solid waste”,
“hazardous waste”, “hazardous substance”, “extremely hazardous substance”,
“hazardous material”, “toxic substance” or words of similar import under
Environmental Laws, and including hazardous substances under CERCLA.
“Hedge” means any future hedge, derivative, swap, collar, put, call, cap,
option, or other contract that is intended to benefit from, relate to, or reduce
or eliminate the risk of, fluctuations in interest rates, basis risk, or the
price of commodities, including Hydrocarbons or securities, to which any member
of the Company Group is bound.
“HEDV” means Houston Deepwater Ventures V, LLC, a Texas limited liability
company.
“Holdback Amount” means a number of shares of Parent Common Equity (rounded up
to the nearest whole share) equal to the quotient of  10% of the Unadjusted
Purchase Price minus (a) the amount by which the Unadjusted Purchase Price is
decreased pursuant to Section 2.3(h), plus (b) the amount by which the
Unadjusted Purchase Price is increased pursuant to Section 2.3(i), and   the
Share Price, as such number of shares may be reduced from time to time by any
disbursements required under Section 13.6.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.
“Hydrocarbons” means oil and gas and other hydrocarbons produced or processed in
association therewith (whether or not such item is in liquid or gaseous form),
or any combination thereof, and any minerals (whether in liquid or gaseous form)
produced in association therewith, including all crude oil, gas, casinghead gas,
condensate, natural gas liquids, and other gaseous or liquid hydrocarbons
(including ethane, propane, iso-butane, nor-butane, gasoline, and scrubber
liquids) of any type and chemical composition.




13



--------------------------------------------------------------------------------





“Imbalance” means any over-production, under-production, over-delivery,
under-delivery, or similar imbalance of Hydrocarbons produced from or allocated
to the Assets, regardless of whether such over-production, under-production,
over-delivery, under-delivery, or similar imbalance arises at the wellhead,
pipeline, gathering system, transportation system, processing plant, or other
location, including any imbalances under gas balancing or similar agreements,
imbalances under processing agreements, and imbalances under gathering or
transportation agreements.
“Income Taxes” means  all Taxes based upon, measured by, or calculated with
respect to gross or net income, gross or net receipts or profits (including
franchise Taxes and any capital gains, alternative minimum, and net worth Taxes,
but excluding ad valorem, property, excise, severance, production, sales, use,
real or personal property transfer or other similar Taxes),  Taxes based upon,
measured by, or calculated with respect to multiple bases (including corporate
franchise, doing business or occupation Taxes) if one or more of the bases upon
which such Tax may be based, measured by, or calculated with respect to is
included in clause (i) above, or  withholding Taxes measured with reference to
or as a substitute for any Tax included in clauses (i) or (ii) above.
“Indebtedness” means, with respect to any Person, at any date, in each case
without duplication,  all obligations of such Person for borrowed money,
including all principal, interest, premiums, fees, expenses, overdrafts and,
penalties (including prepayment penalties) with respect thereto (including with
respect to a change in control and/or the transactions contemplated hereby),
whether short-term or long-term, and whether secured or unsecured, or with
respect to deposits or advances of any kind,  all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments or debt
securities (including purchase money obligations, but excluding, for the
avoidance of doubt, the bonding or surety obligations of any member of the
Company Group required by applicable Law or securing Decommissioning
obligations),  all obligations of such Person to reimburse any bank or other
Person in respect of amounts paid under a letter of credit or bankers’
acceptances or similar instruments,  all obligations of such Person under
conditional sale or other title retention agreements relating to property or
assets purchased by such Person,  deferred purchase price of property, assets,
businesses, goods or services, including all seller notes and “earn-out” and
purchase price adjustment payments,  capitalized lease obligations or
obligations that are required to be capitalized pursuant to GAAP, any
underfunded post-retirement liabilities and any underfunded pension liabilities
(in each case, including the employer portion of any payroll, employment or
similar Taxes related thereto),  all guarantees, whether direct or indirect, by
such Person of Indebtedness (other than under this clause (h)) of others or
Indebtedness (other than under this clause (h)) of any other Person secured by
any assets of such Person, and  all other obligations of a Person which would be
required to be shown as indebtedness on a balance sheet of such Person prepared
in accordance with the Accounting Principles; provided, however, “Indebtedness”
shall not include the items set forth on Schedule 1.1(f).
“Indebtedness For Borrowed Money” means Indebtedness of the type referred to in
clauses (a) and (b) of the definition of Indebtedness.
“Indebtedness Interest Amount” means an amount equal to $36,986 multiplied by
the number of days in the Pre-Closing Period.




14



--------------------------------------------------------------------------------





“Indemnified Person” is defined in Section 13.5(a).
“Indemnifying Party” is defined in Section 13.5(a).
“Individual Threshold” means an amount equal to $250,000.00.
“Intellectual Property Rights” means any and all intellectual property rights in
any jurisdiction throughout the world, including the following to the extent
subject to protection under applicable Law:  Trademark Rights;  statutory
invention registrations, patents and patent applications (together with any and
all renewals, divisionals, continuations, continuations-in-part, reissues,
reexaminations, revisions, and extensions thereof) and all inventions disclosed
in each such registration, patent or patent application;  copyrights (whether or
not registered), works of authorship, mask work rights and any and all renewals,
extensions, reversions, restorations, derivative works and moral rights in
connection with the foregoing, now or hereafter provided by applicable Law,
regardless of the medium of fixation or means of expression;  internet domain
names;  trade secrets, know-how and other proprietary and confidential
information, including manufacturing and production processes and research and
development information, technical data, algorithms, formulae, procedures,
protocols, techniques and business information (including financial and
marketing plans, customer and supplier lists and pricing and cost information);
and  any registrations or applications for registration for any of the
foregoing.
“Intercompany Account Balances” means the balances of all intercompany accounts
between Seller and each of its Affiliates (other than any member of the Company
Group), on the one hand, and any member of the Company Group, on the other hand.
“Involuntary Termination” is defined in Section 8.12(d).
“IT Assets” means computers, software, firmware, middleware, servers,
workstations, routers, hubs, switches, data communications lines and all other
information technology equipment, including all documentation related to the
foregoing,  owned by any member of the Company Group or  licensed or leased to
any member of the Company Group.
“Jumper” is defined in Section 8.22(b)(i).
“Knowledge” means,  with respect to Seller, the actual knowledge, after
reasonable inquiry of direct reports, of only those Persons named on
Schedule 1.1(a) and  with respect to Purchaser, the actual knowledge, after
reasonable inquiry of direct reports, of only those Persons named on
Schedule 1.1(b).
“Lands” is defined in subsection (b) of the definition of “Assets”.
“Laws” means all laws (statutory, common or otherwise), constitutions, treaties,
binding guidance or binding guidelines, statutes, rules, regulations,
ordinances, orders, decrees, judgments, codes and other requirements of
Governmental Authorities.
“Leakage” means any of the following arising after the Effective Time and on or
prior to the Closing (including as a result of Section 8.16), in each case,
excluding any Permitted Leakage:




15



--------------------------------------------------------------------------------





(a)    any dividend, interest on capital, advance or distribution (whether in
cash or in kind) declared, paid or made, or any return of capital (whether by
reduction of capital or redemption, amortization or purchase of shares or
quotas) or other payment made on any share capital or other securities of any
member of the Company Group, by any member of the Company Group to or on behalf
of or for the benefit of, any Related Party, including the Closing Distribution;
(b)    any Lien created over any of the Assets in favor of or for the benefit of
any Related Party (but only to the extent such Lien will not be fully released
prior to the Closing);
(c)    any amount paid or incurred by, or any loan, advance or capital
contribution made by, any member of the Company Group to any Related Party
(including any premiums, make-whole premiums, prepayment penalties, breakage
costs, fees, expenses or similar charges arising therefrom), including payments
made pursuant to Section 8.16;
(d)    any sale, transfer or surrender by any member of the Company Group of any
asset or right to or for the benefit of any Related Party;
(e)    any sale, transfer or surrender of any assets or rights from any Related
Party to any member of the Company Group to the extent such sale, transfer or
surrender of assets or rights is in excess of their fair market value;
(f)    any Liabilities assumed, indemnified, guaranteed, incurred or paid by any
member of the Company Group for the benefit of or on behalf of any Related Party
(including, without limitation, any Tax or other liability for which any Related
Party is responsible under this Agreement);
(g)    any waiver, forgiveness or release by any member of the Company Group of
any amount owed to it by (or any right or any claim against) any Related Party;
and
(h)    any agreement or arrangement entered into by any member of the Company
Group to give effect to any matter referred to in (a) – (g) above.  For purpose
of calculating Leakage with respect to any non-cash dividend, payment or other
distribution, Leakage shall be determined based on the fair market value
thereof, determined at the time of such dividend, payment or distribution.
“Leases” is defined in subsection (a) of the definition of “Assets”.
“Liability” means any debt, liability, obligation or commitment of any kind or
nature, whether known or unknown, asserted or unasserted, absolute or
contingent, accrued or unaccrued, disclosed or undisclosed, liquidated or
unliquidated, due or to become due, or determined, determinable or otherwise.
“Lien” means any lien, mortgage, hypothecation, charge, right of first refusal,
option, rights of way, easement, restriction on transfer of title, encumbrance,
pledge, collateral assignment, or security interest of any kind (including any
agreement to give any of the foregoing, any conditional sale, capital lease or
other title retention agreement), or any similar rights or interests, and any
option, trust, or other preferential arrangement having the practical effect of
any of the foregoing.




16



--------------------------------------------------------------------------------





“Lock Up Legend” means the following restrictive legend to be placed on the
Parent Common Equity:
THIS SECURITY IS ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AS SET
FORTH IN THE REGISTRATION RIGHTS AGREEMENT DATED AS OF _____________, 2018, AS
AMENDED FROM TIME TO TIME, BY AND BETWEEN KOSMOS ENERGY LTD. AND THE HOLDERS
PARTY THERETO, AND THIS SECURITY MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN COMPLIANCE THEREWITH.
“Material Contract” means, to the extent binding on the Company Group, the
Assets or Purchaser’s ownership thereof after Closing, any Contract that is one
or more of the following types:
(a)    Contracts or group of related Contracts (including for the sale, license,
lease or other disposition of materials, supplies, goods, services, equipment or
other assets) that can reasonably be expected (based on current Company Group
business plans) to result in gross revenue to Company Group per fiscal year in
excess of $3,000,000, excluding Contracts for the sale, purchase, exchange, or
other disposition of Hydrocarbons produced from the Leases, Units or Wells;
(b)    Contracts or group of related Contracts (including for the purchase or
lease of materials, suppliers, goods, services, equipment or other assets) that
can reasonably be expected (based on current Company Group business plans) to
result in expenditures from Company Group per fiscal year in excess of
$3,000,000, excluding 1) Contracts for the sale, purchase, exchange, or other
disposition of Hydrocarbons produced from the Leases, Units or Wells, 1) master
service agreements not reasonably expected (based on current Company Group
business plans or 1) Contracts relating to Transaction Costs) to result in
expenditures from the Company Group in the current fiscal year in excess of
$3,000,000;
(c)    Contracts for the sale, purchase, exchange, or other disposition of
Hydrocarbons produced from the Leases, Units or Wells;
(d)    to the extent currently pending, Contracts of any Company Group to sell,
lease, farmout, exchange, or otherwise dispose of all or any part of the Oil and
Gas Properties (other than  Contracts that provide for sales, leases, farmouts,
exchanges or dispositions permitted to be made after the date hereof pursuant to
Section 8.3(b) and  any right of reassignment upon intent to abandon any
Assets);
(e)    Contracts that contain drilling commitments;
(f)    any Seismic License;
(g)    Contracts that are joint operating agreements, unit operating agreements,
unit agreements, exploration agreements, development agreements, participation
agreements, or other similar agreements, including Contracts that relate to the
formation of or participation in same;
(h)    Contracts that contain an area of mutual interest provision or otherwise
purport to limit or purport to prohibit the freedom of the Company Group (or,
after the Closing that purports




17



--------------------------------------------------------------------------------





to so limit or restrict Purchaser or any of its Affiliates) to, or the manner in
which, or the locations in which, the Company Group may conduct the Business or
engage or compete in any activity or line of business in any area (provided that
a Contract shall not constitute a Material Contract pursuant to clause (h)
solely because such Contract is a surface use agreement or similar Contract
containing customary setback provisions or solely because such Contract is a
confidentiality agreement or similar Contract containing customary
confidentiality provisions);
(i)    any Contract  with any sole-source suppliers of material products or
services or  that includes any “most favored nations” terms and conditions, any
exclusive dealing or minimum purchase or sale or “take or pay” obligations or
arrangement or requirements to purchase substantially all of the output or
production of a particular supplier;
(j)     any Contract with any current Service Provider that requires aggregate
annual payments equal to or exceeding $100,000, excluding employment or service
Contracts that may be terminated on less than 30 days’ prior notice by any
member of the Company Group or any of their respective Affiliates and without
Liability to any member of the Company Group or any of their respective
Affiliates, and  Contracts with any current or former Service Provider providing
for any severance, change in control, transaction, sale or retention bonus or
similar payments or benefits;
(k)    any collective bargaining agreement or similar Contract with any labor
union or similar employee representative with respect to any current or former
Service Providers;
(l)    any Hedge;
(m)    each Contract evidencing Indebtedness for borrowed money binding on the
Company Group or the Assets;
(n)    any Contract for the gathering, treatment, handling, processing, storage
or transportation of Hydrocarbons guaranteed with minimum throughput
requirements;
(o)    any Contract for the purchase or sale by any member of the Company Group
of any real property (other than Oil and Gas Properties) of more than
$3,000,000;
(p)    any Contract (including letters of intent but excluding confidentiality
and non-disclosure agreements that do not contain any restrictions other than
customary confidentiality and non-disclosure obligations) relating to the
acquisition or disposition of any business or a material amount of stock or
assets of any other Person (whether by merger, sale of stock, sale of assets or
otherwise) pursuant to which any member of the Company Group has remaining
obligations (other than customary confidentiality and non-disclosure obligations
or customary covenants to provide reasonable access to books and records);
(q)    any agency, dealer, distributor, reseller, sales representative or other
similar Contract, or any Contract providing for commissions (other than any
Contract with any investment bank relating to Transaction Costs);




18



--------------------------------------------------------------------------------





(r)    any stockholders, investors rights, registration rights or similar
Contract (other than Governing Documents);
(s)    any Contract granting any Person an option or a right of first refusal or
first offer or similar preferential right to purchase or acquire any Securities
or assets of the Company Group; and
(t)    Contracts requiring the acquisition or use of any third party compressor
equipment, drilling units, quarters or any third party service equipment arising
out of or relating to the Assets with aggregate annual payments of greater than
$3,000,000 which cannot be terminated by Seller without penalty on 60 days or
less notice.
Notwithstanding the foregoing, a Contract shall not be deemed to be a Material
Contract solely by virtue of the fact that a member of the Company Group owns
any Securities of a Person that is not a member of the Company Group that is a
party to such Contract.
“Mechanical Integrity Failure” is defined in Section 8.22(b)(ii).
“Mechanical Integrity Notice” is defined in Section 8.22(a).
“Mechanical Integrity Referee” is defined in Section 8.22(b)(iii).
“MMBtu” means 1,000,000 BTU.
“Net Revenue Interest” means, with respect to any Lease, Unit or Well, the
percentage interest in and to all production of Hydrocarbons saved, produced and
sold from or allocated to such Lease, Unit or Well, after giving effect to all
Royalties.
“Non-Income Taxes” means any Taxes imposed on any member of the Company Group
other than  Income Taxes and  Transfer Taxes.
“Non-Recourse Person” is defined in Section 14.16.
“NORM” means naturally occurring radioactive material and radon gas.
“Notice” is defined in Section 14.1.
“Oil and Gas Properties” is defined in subsection (c) of the definition of
“Assets”.
“Order” means any order, award, decision, injunction, judgment, ruling, decree,
writ, subpoena or verdict entered, issued, made or rendered by any Governmental
Authority or arbitrator.
“Other Party” means  as it relates to Seller, Purchaser, and  as it relates to
Purchaser, Seller.
“Other Severance Arrangement” is defined in Section 8.12(d).
“Parent” means Kosmos Energy Ltd.




19



--------------------------------------------------------------------------------





“Parent Common Equity” means the common shares of Parent, par value $0.01 per
share.
“Parent Equity Plan” means the Kosmos Energy Ltd. Long Term Incentive Plan (as
amended from time to time).
“Parent Financial Statements” is defined in Section 6.12(a).
“Parent Guaranty” means the Guaranty of Parent dated the date hereof and issued
to Seller.
“Parent SEC Documents” is defined in Section 6.12(a).
“Party” or “Parties” is defined in the introductory paragraph hereof.
“Permits” means all governmental (whether federal, state or local) permits,
licenses, orders, authorizations, franchises and related instruments or rights
(or waiver or exemptions in lieu thereof) related to the Business or the
ownership, operation or use of the Oil and Gas Properties and Rights of Way.
“Permitted Encumbrances” means any or all of the following:
(a)    all Royalties if the net cumulative effect of such burdens do not,
individually or in the aggregate, reduce the Company Group’s aggregate Net
Revenue Interest in any Lease, Unit or Well below that shown in Exhibit A for
such Lease, Unit or Well;
(b)    the terms of any Contract described on Schedule 5.14(a), Lease or Right
of Way, including provisions for penalties, suspensions, or forfeitures
contained therein, but only to the extent such Contracts, Leases or Rights of
Way do not, individually or in the aggregate, reduce Company Group’s aggregate
Net Revenue Interest in any Lease, Well or Unit below that shown in Exhibit A
for such Lease, Well or Unit, or, individually or in the aggregate, obligate
Company Group to bear a Working Interest in any Lease, Well or Unit above that
shown in Exhibit A for such Lease, Well or Unit, unless the Net Revenue Interest
for such Lease, Well or Unit is greater than the Net Revenue Interest set forth
on Exhibit A in the same proportion as any increase in such Working Interest;
(c)    rights of first refusal, preferential purchase rights, consents to
assignment and similar rights with respect to the Assets or Consents;
(d)    Liens created under joint operating agreements, Liens for Taxes,
materialman’s Liens, warehouseman’s Liens, workman’s Liens, carrier’s Liens,
mechanic’s Liens, vendor’s Liens, repairman’s Liens, employee’s Liens,
contractor’s, operator’s Liens, construction Liens, Liens pursuant to any
applicable federal or state securities Law, and other similar Liens arising in
the ordinary course of business that, in each case, secure amounts or
obligations that are not yet delinquent (including any amounts being withheld as
provided by Law), or, if delinquent, being contested in good faith by
appropriate actions;
(e)    rights of reassignment arising upon the expiration or final intention to
abandon or release any of the Assets;




20



--------------------------------------------------------------------------------





(f)    any easement, right of way, right of use, covenant, servitude, permit,
condition, restriction, and other rights included in or burdening the Assets for
the purpose of surface or subsurface operations, pipelines, and other like
purposes, or for the joint or common use of real estate, rights of way,
facilities, and equipment, in each case, to the extent recorded in the
applicable Governmental Authority recording office as of the Effective Time or
that does not individually or in the aggregate materially interfere with the
use, operation or ownership of the Assets (as owned and operated as of the
Effective Time) subject thereto or affected thereby;
(g)    all applicable Laws and rights reserved to or vested in any Governmental
Authorities  to control or regulate any of the Assets in any manner,  to assess
Tax with respect to the Assets, the ownership, use or operation thereof, or
revenue, income, or capital gains with respect thereto (but not as a result of
the failure to timely pay any such Taxes),  by the terms of any right, power,
franchise, grant, license, or permit, or by any provision of Law, to terminate
such right, power, franchise grant, license, or permit or to purchase, condemn,
expropriate, or recapture or to designate a purchaser of any of the Assets,  to
use such property in a manner which does not individually or in the aggregate
materially interfere with the use, operation, ownership or value of such
property (as owned and operated as of the Effective Time), or  to enforce any
obligations or duties affecting the Assets to any Governmental Authority with
respect to any franchise, grant, license, or permit;
(h)     failure of the records of any Governmental Authority to reflect any
member of the Company Group as the owner of any Oil and Gas Property, provided
that the instruments evidencing the conveyance of such title to the applicable
member of the Company Group from its immediate predecessor in title are recorded
in the real property, conveyance, or other records of the applicable county or
parish records;  failure to record Leases issued by any Governmental Authority
(including BOEM) in the real property, conveyance, or other records of the
county or parish in which such Leases are located (or with respect to federal
leases are adjacent), provided that the instruments evidencing the conveyance of
such title to any member of the Company Group from its immediate predecessor in
title are recorded with the Governmental Authority that issued any such Lease,
or  delay or failure of any Governmental Authority to approve the assignment of
any Oil and Gas Property to any member of the Company Group or any predecessor
in title to Company Group unless such approval has been expressly denied or
rejected in writing by such Governmental Authority;
(i)    failure to file any instrument in any member of the Company Group’s chain
of title in and to any Assets in the records of any adjacent county or parish,
so long as the instrument in question is filed with the BOEM;
(j)    any other Liens, defects, burdens or irregularities which are based on  a
lack of information in Seller’s or Company Group’s files or of record,
 references to any document if a copy of such document is not in Seller’s or
Company Group’s files or of record, or  inability to locate an unrecorded
instrument of which Purchaser has constructive or inquiry notice by virtue of a
reference to such unrecorded instrument in a recorded instrument (or a reference
to a further unrecorded instrument in such unrecorded instrument), if no claim
has been made under such unrecorded instruments within the last six years;




21



--------------------------------------------------------------------------------





(k)    calls on production under existing Contracts, provided that the holder of
such right must pay an index-based price for any production purchased by virtue
of such call on production;
(l)    lack of  Contracts or rights for the transportation or processing of
Hydrocarbons produced from the Assets,  any rights of way for gathering or
transportation pipelines or facilities that do not constitute any of the Assets,
or  in the case of a well or other operation that has not been commenced as of
the Closing, any permits, easements, rights of way, unit designations, or
production or drilling units not yet obtained, formed, or created;
(m)    any Liens, defects, irregularities, or other matters set forth or
described on Exhibit A, described on the Disclosure Schedules but only to the
extent they do not, individually or in the aggregate, reduce Company Group’s
aggregate Net Revenue Interest in any Lease, Well or Unit below that shown in
Exhibit A for such Lease, Well or Unit, or, individually or in the aggregate,
obligate Company Group to bear a Working Interest in any Lease, Well or Unit
above that shown in Exhibit A for such Lease, Well or Unit, unless the Net
Revenue Interest for such Lease, Well or Unit is greater than the Net Revenue
Interest set forth in Exhibit A in the same proportion as any increase in such
Working Interest, or that are expressly waived (or deemed to have been waived),
cured, assumed, bonded, indemnified for, or otherwise discharged at or prior to
the Closing;
(n)    the terms and conditions of this Agreement or any other Transaction
Document;
(o)    defects based on or arising out of the failure of a Lease to be
maintained after the primary term of such Lease has expired after the Closing;
(p)    lack of a division order or an operating agreement covering any Asset
(including portions of an Asset that were formerly within a unit but which have
been excluded from the unit as a result of a contraction of the unit) or failure
to obtain waivers of maintenance of uniform interest, restriction on zone
transfer, or similar provisions in operating agreements with respect to
assignments in any chain of title of any member of the Company Group to the
Asset unless there is an outstanding and pending, unresolved claim from a Third
Party with respect to the failure to obtain such waiver; or
(q)    prior to the Closing, any Liens arising under the Credit Documents; or
(r)    to the extent not described under items (a) through (q) above, any Liens,
defects, irregularities, or other matters which do not, individually or in the
aggregate,  materially detract from the value of or materially interfere with
the use, operation, ownership or value of the Assets subject thereto or affected
thereby, but only to the extent they do not, individually or in the aggregate,
reduce Company Group’s aggregate Net Revenue Interest in any Lease, Well or Unit
below that shown in Exhibit A for such Lease, Well or Unit, or, individually or
in the aggregate, obligate Company Group to bear a Working Interest in any
Lease, Well or Unit above that shown in Exhibit A for such Lease, Well or Unit,
unless the Net Revenue Interest for such Lease, Well or Unit is greater than the
Net Revenue Interest set forth in Exhibit A in the same proportion as any
increase in such Working Interest, or that are expressly waived (or deemed to
have been waived), cured, assumed, bonded, indemnified for, or otherwise
discharged at or prior to the Closing or  which




22



--------------------------------------------------------------------------------





would be accepted by a reasonably prudent and sophisticated purchaser engaged in
the business of owning, exploring, developing and operating Hydrocarbon
producing properties.
“Permitted Leakage” means any Excluded Arrangement (or any payments in
connection therewith) and any payment of the amounts set forth in
Schedule 1.1(c).
“Person” means any individual, corporation, partnership, limited liability
company, trust, estate, Governmental Authority, or any other entity.
“Phase I” is defined in Section 8.2(a).
“Phase II” is defined in Section 8.2(a).
“Post-Closing Income Tax Period” means, solely with respect to Income Taxes, any
Tax period beginning after the Closing Date, and, with respect to a Straddle Tax
Period, the portion of such Tax period beginning after the Closing Date.
“Post-Effective Time Indebtedness” is defined in Section 2.3(g).
“Post-Effective Time Non-Income Taxes” is defined in Section 11.4(a).
“Post-Effective Time Non-Income Tax Period” means, solely with respect to
Non-Income Taxes, any Tax period beginning after the Effective Time, and, with
respect to a Straddle Tax Period, the portion of such Tax period beginning after
the Effective Time.
“Pre-Closing Income Tax Period” means, solely with respect to Income Taxes, any
Tax period ending on or before the Closing Date, and, with respect to a Straddle
Tax Period, the portion of such Tax period ending on the Closing Date.
“Pre-Closing Period” means the period from and including the Effective Time to
the Closing.
“Pre-Effective Time Non-Income Taxes” is defined in Section 11.4(a).
“Pre-Effective Time Non-Income Tax Period” means, solely with respect to
Non-Income Taxes, any Tax period ending at or before the Effective Time, and
with respect to a Straddle Tax Period, the portion of such Tax period ending at
the Effective Time.
“Preliminary Settlement Statement” is defined in Section 2.5(a).  
“Property Costs” means all  operating expenses (including costs of property
related insurance historically allocated to the Assets, rentals, shut-in
payments, title examination and curative actions attributable to the ownership
of the Assets or the production of Hydrocarbons produced from the Assets, but
excluding Seller’s insurance costs that are not property related or historically
allocated to the Assets and any business interruption insurance) and  capital
expenditures (including Lease bonuses, broker fees, and other Lease acquisition
costs, costs of drilling and completing wells, and costs of acquiring equipment)
incurred in the ownership and operation of the Assets in the ordinary course of
business and COPAS overhead costs charged to the Assets under




23



--------------------------------------------------------------------------------





any applicable Contracts; provided, however, “Property Costs” shall not include,
without limitation, liabilities, losses, costs, and expenses attributable to any
Taxes. Determination of whether Property Costs are attributable to the period
before, on or after the Effective Time shall be based on when services are
rendered, when the goods are delivered, or when the work is performed.
“Purchaser” is defined in the introductory paragraph hereof.
“Purchaser Capped Indemnification Obligations” means the indemnity obligations
of Purchaser under Section 13.1(b) with respect to Non-Fundamental
Representations and Section 13.1(a) with respect to the covenants and agreements
of Purchaser to be performed at or prior to the Closing.
“Purchaser Certificate” means the certificate delivered by Purchaser at the
Closing pursuant to ‎Section 10.3(c)(iv).
“Purchaser Entities” means Parent, Purchaser and their respective Subsidiaries.
“Purchaser Fundamental Representations” means the representations and warranties
of Purchaser set forth in Section 6.1, Section 6.2, Section 6.3, Section 6.4(a),
Section 6.10, Section 6.19, Section 6.20 and Section 6.21 (including the
corresponding representations and warranties given in the Purchaser
Certificate).
“Purchaser Group” is defined in Section 13.2.
“Purchaser Material Adverse Effect” means any fact, effect, development,
occurrence, event, change, or circumstance that has had, or is reasonably
expected to have, a material adverse effect on the business, results of
operations or condition (financial or otherwise) of the Purchaser Entities,
taken as a whole, or Purchaser’s or Parent’s ability to consummate the
transactions contemplated hereby or otherwise perform their respective
obligations under this Agreement or any other Transaction Documents; provided,
however, that, for purposes of clause (a), the following shall not be considered
in determining whether a Purchaser Material Adverse Effect has occurred or would
be reasonably expected to occur: general changes in Hydrocarbon prices; changes
in condition or developments generally applicable to the oil and gas industry in
the United States or any area or areas where the assets, operations or business
of the Purchaser Entities are located, including any increase in operating costs
or capital expenses or any reduction in drilling activity or production; general
economic, financial, credit, or political conditions and general changes in
markets, including changes generally in supply, demand, price levels or interest
or exchange rates; civil unrest or similar disorder, terrorist acts, embargo,
sanctions or interruption of trade, or any outbreak, escalation or worsening of
hostilities or war, act of God, hurricane, tornado, meteorological event, storm,
weather event, earthquake, landslide or other act of nature; changes in Laws,
GAAP or COPAS or the interpretation thereof; any effect resulting from any
action taken by Seller or any Affiliate of Seller (including any member of the
Company Group);  any effect resulting from any action taken by any of the
Purchaser Entities or any Affiliate of the Purchaser Entities that is expressly
required hereunder; natural declines in well performance; any failure to meet
any projections, budgets, forecasts, estimates, plans predictions, performance
metrics or operating statistics or the inputs into such items (provided that
this clause (ix) shall not prevent an assertion that any fact,




24



--------------------------------------------------------------------------------





effect, development, occurrence, event, change or circumstance that may have
contributed to such failure constitutes or contributed to a Purchaser Material
Adverse Effect); or any effects or changes resulting from entering into this
Agreement or the announcement of the transactions contemplated hereby (it being
understood that this clause (x) shall not apply to a breach of any
representation or warranty related to the entering into or announcement or
consummation of the transactions contemplated by this Agreement or the other
Transaction Documents), except to the extent and then only to the extent any of
the events, changes or circumstances referred to in clauses (i) through (v)
above disproportionately affect the Purchaser Entities as compared to other
participants in the industries and areas in which the Purchaser Entities
operate.
“Purchaser Non-Fundamental Representations” means all representations and
warranties of Purchaser set forth herein (including the corresponding
representations and warranties given in the Purchaser Certificate), excepting
and excluding any and all Purchaser Fundamental Representations.
“Purchaser Plans” is defined in Section 8.12(b).
“Purchaser Schedule Update” is defined in Section 8.6(b).
“Purchaser Welfare Plans” is defined in Section 8.12(c).
“Purchaser’s Estimate” is defined in Section 8.22(b)(iv).
“Purchaser’s Representatives” is defined in Section 8.2(a).
“Reasonable Documentation”
(a)    means, with respect to any Defect asserted by Purchaser:
(i)    A copy of any available title or letter opinion, or landman’s title
report, describing the asserted Defect;
(ii)    A copy of the relevant document to the extent the alleged Defect is a
document;
(iii)    The assignment preceding and following a gap in the chain of title or a
title opinion describing the gap in reasonable detail, to the extent the basis
of the alleged Defect is a gap in any member of the Company Group’s chain of
title;
(iv)    A copy of the document creating or evidencing the Lien or encumbrance,
to the extent the basis of the alleged Defect is a Lien or encumbrance; or
(v)    Any other documents reasonably necessary for Seller and the Defect
Referee (as well as any title attorney, examiner, or environmental consultant
hired by such Persons) to verify and confirm the existence of and Defect Amount
with respect to such alleged Defect.




25



--------------------------------------------------------------------------------





(b)    means, with respect to any Title Benefit asserted by Seller:
(i)    A copy of any available title or letter opinion, or landman’s title
report, describing the asserted Title Benefit;
(ii)    A copy of the relevant document to the extent the alleged Title Benefit
is a document; or
(iii)    Any other documents reasonably necessary for Purchaser and the Defect
Referee (as well as any title attorney, examiner, or environmental consultant
hired by such Persons) to verify and confirm the existence of, and Title Benefit
Amount, with respect to such alleged Title Benefit.
“Records” means all books, records, files, data, information, drawings, and maps
to the extent (and only to the extent) related to the Subject Securities, the
Company Group, or the Assets, including electronic copies of all computer
records where available, contract files, lease files, well logs, division order
files, title opinions and other title information (including abstracts,
evidences of rental payments, maps, surveys and data sheets) hazard data and
surveys, production records, SEMS documentation and procedures, proprietary
seismic data, engineering files, environmental records and personnel records, in
each case, to the extent disclosure or transfer is not restricted, prohibited,
or subjected to payment of a fee, penalty, or other consideration by any license
agreement or other agreement with a Person other than Affiliates of Seller, or
by applicable Law, or for which consent to transfer has been received or for
which Purchaser has agreed in writing to pay such fee, penalty, or other
consideration, as applicable, but excluding, however, in each case, the Excluded
Records.
“Registered IP” is defined in Section 5.22(a).
“Registration Rights Agreement” means the Registration Rights Agreement in the
form attached hereto as Exhibit E to be executed and delivered by Seller and
Parent at the Closing.
“Regulatory Remedial Action” is defined in Section 8.5(b).
“Related Party” is defined in Section 5.24.
“Related Party Contract” is defined in Section 5.24.
“Release” means any discharge, emission, spilling, leaking, pumping, pouring,
placing, depositing, injecting, dumping, burying, leaching, migrating,
discarding, emptying, escaping, seeping, abandoning, or disposing into or
through the environment of any Hazardous Substance, including the abandonment or
discarding of barrels, containers, and other closed receptacles containing any
Hazardous Substance.
“Released Claims” is defined in Section 14.11.
“Released Parties” is defined in Section 14.11.




26



--------------------------------------------------------------------------------





“Releasing Parties” is defined in Section 14.11.
“Remediate” means any remedial, removal, response, investigation, monitoring,
construction, closure, disposal, testing, integrity testing, permitting,
reporting, or other corrective actions that are required under applicable
Environmental Laws or by a Governmental Authority to cure or remove an
Environmental Liability or violation of Environmental Law, in each case taking
into account permanent or non-permanent remedies or actions, including
mechanisms to contain or stabilize Hazardous Substances, including monitoring
site conditions, natural attenuation, risk-based corrective action,
institutional controls, or other appropriate restrictions on the Oil and Gas
Properties or other relevant property, including caps, dikes, encapsulation or
leachate collection systems, in each case to extent permitted by applicable
Environmental Law. The term “Remediation” shall have its correlative meaning.
“Requested CFIUS Filing” has the meaning set forth in Section 8.5(e)(i).
“Required Owners” means the Persons listed on Schedule 1.1(d).
“Restrictive Legends” means the Contract Legend, the Transfer Legend and the
Lock Up Legend.
“Restructuring” is defined in the recitals.
“Restructuring Agreement” is defined in the recitals.
“Retained Claims” is defined in Section 13.4(a).
“Right” means any option, warrant, convertible or exchangeable security or other
right, however denominated, to subscribe for, purchase or otherwise acquire any
Security of any class, with or without payment of additional consideration in
cash or property, either immediately or upon the occurrence of a specified date
or a specified event or the satisfaction or happening of any other condition or
contingency.
“Right of Way” is defined in clause (d) of the definition of Assets.
“Royalties” means all royalties, overriding royalties, reversionary interests,
net profit interests, production payments, carried interests, non-participating
royalty interests and other royalty burdens and other interests payable out of
production of Hydrocarbons from or allocated to the Leases, Units or Wells or
the proceeds thereof; provided, however, such burdens and interests do not serve
to adjust any Working Interest.
“Second Holdback Deadline” means the date that is 12 months after the Closing
Date.
“Section 754 Election” is defined in Section 11.10.
“Securities” means any  shares of capital stock, voting securities, equity
interests, partnership interests or other equity security of any class,  any
option, warrant, convertible or exchangeable security (including any membership
interest, equity unit, partnership interest, trust




27



--------------------------------------------------------------------------------





interest) or other right, however denominated, to subscribe for, purchase or
otherwise acquire any equity interest or other equity security of any class,
with or without payment of additional consideration in cash or property, either
immediately or upon the occurrence of a specified date or a specified event or
the satisfaction or happening of any other condition or contingency or
 restricted shares, stock appreciation rights, performance units, contingent
value rights, “phantom” shares or similar securities, rights or units that are
derivatives of, or provide economic benefits based, directly or indirectly, on
the value or price of any capital stock, equity interests or other security of
any class; provided, however, “Securities” expressly exclude any real property
interests or interests in any Hydrocarbon leases, fee minerals, reversionary
interests, non-participating royalty interests, executive rights, non-executive
rights, royalties and any other similar interests in minerals, overriding
royalties, reversionary interests, net profit interests, production payments,
and other royalty burdens and other interests payable out of production of
Hydrocarbons.
“Securities Act” means the Securities Act of 1933.
“Seismic License” is defined in Section 8.11(a).
“Seller” is defined in the introductory paragraph hereof.
“Seller Capped Indemnification Obligations” means the indemnity obligations of
Seller under Section 13.2(b) with respect to Non-Fundamental Representations,
Section 13.2(a) with respect to the covenants and agreements of Seller and the
Drum Entities to be performed at or prior to the Closing, Section 8.22 or
Section 13.2(e).
“Seller Certificate” means the certificate delivered by Seller at the Closing
pursuant to Section 10.2(d).
“Seller Counsel” is defined in Section 14.17.
“Seller Fundamental Representations” means the representations and warranties of
Seller set forth in Section 4.1, Section 4.2, Section 4.3, Section 4.4(a),
Section 4.7, Section 4.8, Section 5.1, Section 5.2, Section 5.3, Section 5.4(a),
Section 5.5, Section 5.24 and Section 5.27 (including the corresponding
representations and warranties given in the Seller Certificate).
“Seller Group” is defined in Section 13.1.
“Seller Material Adverse Effect” means any fact, effect, development,
occurrence, event, change, or circumstance that has had, or is reasonably
expected to have, a material adverse effect on Seller’s ability to consummate
the transactions contemplated hereby or otherwise perform its respective
obligations under this Agreement or any other Transaction Documents.
“Seller Non-Fundamental Representations” means all representations and
warranties of Seller set forth herein (including the corresponding
representations and warranties given in the Seller Certificate), excepting and
excluding any and all Seller Fundamental Representations.
“Seller Schedule Update” is defined in Section 8.6(a).




28



--------------------------------------------------------------------------------





“Seller Taxes” means   any and all Income Taxes imposed on or in respect of any
member of the Company Group (for the avoidance of doubt, including any liability
for any member of the Company Group to pay Income Tax attributable to any prior
owner of any member of the Company Group, including in respect of any imputed
underpayment within the meaning of Section 6225 of the Code or similar liability
under other applicable Tax Law) for any Pre-Closing Income Tax Period
(determined in accordance with Section 11.3),   any and all Pre-Effective Time
Non-Income Taxes imposed on or in respect of any member of the Company Group for
any Pre-Effective Time Non-Income Tax Period (determined in accordance with
Section 11.4),   any and all Income Taxes described in clause (ii) of the
definition of “Tax” with respect to any member of the Company Group as a result
of being a member of an affiliated, consolidated, combined or unitary group
prior to the Closing Date,  any and all Income Taxes described in clause (iii)
of the definition of “Tax” for which any member of the Company Group is or has
been liable as a result of any arrangements, events, transactions or
relationships occurring or existing prior to the Closing and any and all Taxes
related to or arising from the Restructuring; provided that no such Tax will
constitute a Seller Tax to the extent such Tax (x) results from transactions or
actions taken by Purchaser or the Company Group on the Closing Date but after
the Closing (other than transactions or actions in the ordinary course of
business or otherwise expressly contemplated by this Agreement or any other
Transaction Document) or (y) has been reflected in the Adjusted Purchase Price
and is economically borne by Seller pursuant to Section 2.3, Section 2.4 and
Section 2.5, as applicable, governing the adjustments to the Unadjusted Purchase
Price.
“Series I Seller” is defined in the introductory paragraph hereof.
“Series II Seller” is defined in the introductory paragraph hereof.
“Series III Seller” is defined in the introductory paragraph hereof.
“Series Seller” is defined in the introductory paragraph hereof.
“Series Holdco” is defined in the introductory paragraph hereof.
“Service Provider” means any officer, director, employee or individual
contractor of any member of the Company Group.
“Settlement Price” means  in the case of gaseous Hydrocarbons, the price per
MMBtu equal to the amount set forth on Schedule 1.1(e), and  in the case of
crude oil, condensate, scrubber liquids inventories, and ethane, propane,
iso-butane, nor-butane, and gasoline Hydrocarbons, the price per Barrel equal to
the amount set forth on Schedule 1.1(e), as applicable.
“Severance Payment” is defined in Section 8.12(d).
“Share Price” means the VWAP of Parent Common Equity on the New York Stock
Exchange for the 20 consecutive trading days ending on (and including) the
trading day immediately prior to the Closing Date, rounded to three decimal
places; provided that the price established pursuant to this definition shall in
no event be less than $6.905 nor greater than $9.343, in either of which case
the Share Price shall be fixed based upon such upper or lower level, as the case
may be.




29



--------------------------------------------------------------------------------





“Specified Liabilities” means any Damages or Liabilities related to or arising
out of any of the following:
(a)    any Third Party claims against any member of the Company Group related to
any disposal at off-site disposal facilities of Hazardous Substances related to
or arising out of the ownership or operation of the Assets by any member of the
Company Group prior to the Effective Time;
(b)    any Third Party claims against any member of the Company Group related to
any payment, nonpayment or mispayment of Royalties attributable to any member of
the Company Group’s ownership of the Assets prior to the Effective Time;
(c)    Seller Taxes (for the avoidance of doubt, taking into account, and
without duplication of, any payments made by one Party to the other in respect
of Non-Income Taxes pursuant to Section 11.4(c) and payments made by Seller in
respect of Seller Taxes pursuant to Section 11.2(a) and (b));
(d)    any Excluded Assets (other than arising out of or constituting Purchaser
obligations under Section 8.10);
(e)    the Restructuring (excluding any Taxes relating thereto or arising
therefrom, which are solely addressed in clause (v) of the definition of “Seller
Taxes”), including any claim by any Person with respect to the allocation of the
Closing Payment or other payments hereunder; and
(f)    any Liability of the Company Group owed to Persons (other than the
Company Group Indemnified Parties) under indemnification obligations under the
Governing Documents of the Company Group in existence as of the Closing.
“Straddle Tax Period” means  with respect to any Income Tax, any Tax period that
begins on or before and ends after the Closing Date and  with respect to any
Non-Income Tax, any Tax period that begins at or before and ends after the
Effective Time.
“Subject Marks” is defined in Section 8.10(a).
“Subject Securities” is defined in the recitals.
“Subsea Equipment” is defined in Section 8.22(b)(v).
“Subsidiary” means, with respect to a specified Person, any corporation,
partnership, limited liability company, limited liability partnership, joint
venture, or other legal entity  of which the specified Person (either alone or
through or together with any other Subsidiary) owns, directly or indirectly, the
voting stock or other equity or partnership interests having power to vote for
the election of the board of directors or other governing body of such legal
entity, or  of which the specified Person (either alone or through or together
with any other Subsidiary) is or controls the general body, management, managing
member or general partner. Notwithstanding anything to the contrary in this
Agreement, each Drum Entity (and any of their Subsidiaries) shall be deemed
Subsidiaries of Seller for all periods prior to the Closing, and each Drum
Entity (and any of their




30



--------------------------------------------------------------------------------





Subsidiaries) shall be deemed Subsidiaries of Purchaser for all periods after
the Closing (for so long as such entities remain Subsidiaries) and HEDV shall
not be deemed to be a Subsidiary of Seller or any member of the Company Group.
“Support Agreements” is defined in the recitals.
“Suspense Funds” means any and all Royalties held in suspense by any member of
the Company Group as of the Closing, and any interest accrued in escrow accounts
for such suspended funds.
“Takeover Laws” is defined in Section 8.19.
“Taxes” means any taxes, assessments, and other governmental charges in the
nature of a tax imposed by any Governmental Authority, including income,
profits, net proceeds, alternative or add on minimum, ad valorem, real property,
personal property (tangible and intangible), value added, sales, use, excise,
escheat, duty, franchise, transfer, withholding, social security (or similar),
unemployment, disability, payroll, employment, severance, production, estimated,
or other taxes, assessments, and charges, including any interest, penalty or
addition thereto, and any liability for any of the foregoing as transferee, in
the case of any member of the Company Group, liability for the payment of any
amount of the type described in clause (i) as a result of being or having been a
member of an affiliated, consolidated, combined or unitary group for any Tax
period and liability of any member of the Company Group for the payment of any
amount as a result of being or having been party to any Tax Sharing Agreement.
“Tax Proceeding” is defined in Section 11.5(a).
“Tax Return” means any return, document, declaration, report, claim for refund,
or information return or statement relating to, or accompanying the payment of,
Taxes (including any estimated Tax), including any schedule or attachment
thereto and any amendment thereof, filed or required to be filed with any
Governmental Authority.
“Tax Sharing Agreement” means any agreement or arrangement (whether or not
written, but excluding any agreement or arrangement not primarily related to
Taxes) binding any member of the Company Group that provides for the allocation,
apportionment, sharing or assignment of any Tax liability or benefit, or the
transfer or assignment of income, revenues, receipts, or gains for the purpose
of determining any Person’s Tax liability.
“Termination Date” is defined in Section 12.1.
“Third Party” means any Person other than Seller, Purchaser or any of their
respective Affiliates.
“Third Party Claim” is defined in Section 13.5(c).
“Title Benefit” means the aggregate beneficial or record title of the Company
Group which, as of the Closing Date:




31



--------------------------------------------------------------------------------





(a)    entitles Company Group to receive an aggregate Net Revenue Interest  in
the case of any Well, greater than the Net Revenue Interest shown in Exhibit A-3
for such Well, and  in the case of any Lease listed on Exhibit A-1, greater than
the Net Revenue Interest shown on Exhibit A-1 for such Lease, except, in each
case of subsections (i) and (ii) of this subsection (a), as otherwise stated in
Exhibit A; or
(b)    obligates Company Group to bear in the aggregate a Working Interest, in
the case of any Well, Unit or Lease with a positive Allocated Value, less than
the “working interest” percentage shown in Exhibit A-3 with respect to such Well
without a corresponding decrease in the corresponding Net Revenue Interest for
such Well below that shown on Exhibit A-3, except as otherwise stated in
Exhibit A.
“Title Benefit Amount” is defined in Section 3.2(e).
“Title Benefit Notice” is defined in Section 3.2(b).
“Total Cost” is defined in Section 8.22(b)(vi).
“Total Cost Invoice” is defined in Section 8.22(d).
“Trademark Rights” means trademarks, service marks, trade names, service names,
logos, certifications, trade dress, corporate names, brand names, and other
indicators of source or origin, including all goodwill associated with any of
the foregoing.
“Transaction Costs” means the aggregate amount of all fees, expenses and costs
incurred by any member of the Company Group at or prior to the Closing or
pursuant to any Contract or other arrangement entered into at or prior to the
Closing, in each case in connection with or relating to the transactions
contemplated by this Agreement or the other Transaction Documents (or any other
sale process conducted or pursued the Company Group), whether billed or payable
prior to, on or after the Closing, including costs, fees and expenses of
investment bankers and financial advisors (including the brokers referred to in
Section 4.8 and Section 5.27), attorneys, accountants and other consultants,
advisors and representatives, any assignment, change in control or similar fees
expressly payable as a result of the execution and delivery of this Agreement
and the other Transaction Documents or the consummation of the transactions
contemplated hereby or thereby, any stay or retention, change in control,
transaction or similar bonuses, compensation, incentive and/or severance
payments, equity or equity based compensation arrangement or other payment to be
made to any current or former Service Provider (and the employer portion of any
payroll, employment or similar Taxes associated with any of the foregoing
payments) that is payable as a result of, or in connection with, the execution
of this Agreement or the other Transaction Documents or the consummation of the
transactions contemplated hereby and thereby (other than, for the avoidance of
doubt, any amounts payable pursuant to any agreements entered into between
employees of the Company Group and Purchaser or one of its Affiliates), all
transfer, assignment or change of control fees or payments required to be paid
by Seller under Seismic Licenses in accordance with Section 8.11, all costs,
fees and expenses incurred in connection with the Restructuring, and all costs,
fees and expenses incurred as a result of (or that would be incurred as a result
of) the termination of any Related Party Contract as contemplated hereby, in
each case only




32



--------------------------------------------------------------------------------





to the extent that such amounts (x) have not been paid by the Company Group in
Cash and Cash Equivalents prior to the Effective Time in a manner that reduces
Working Capital Assets or otherwise paid by Seller or its Affiliates (other than
the Company Group) or (y) are not otherwise required to be paid by Purchaser
pursuant to the express terms of this Agreement, including, for the avoidance of
doubt, Damages arising out of or in connection with Hedges in accordance with
Section 8.13, all transfer, assignment or change of control fees or payments
required to be paid by Purchaser under Seismic Licenses in accordance with
Section 8.11 and Purchaser’s obligations under Section 8.17(b).
“Transaction Costs Payoff Instructions” means invoices or other reasonably
satisfactory documentation that are reasonably available to Seller at such time,
setting forth all Transaction Costs of a type described in clause (i) of the
definition thereof due to such Person in connection with the transactions
contemplated hereby, including the identity of each payee, amounts owed and wire
transfer instructions.
“Transaction Documents” means  this Agreement,  the Assignments,  the
Confidentiality Agreement,  the Registration Rights Agreement,  the
Restructuring Agreement,  the Parent Guaranty,  the Support Agreements, and
 each other agreement, document, certificate, or other instrument that is
contemplated to be executed by and between the Parties (or their Affiliates)
pursuant to or in connection with any of the foregoing. When Transaction
Documents is used with respect to a specific Person, it means only those
Transaction Documents to which such Person is a party.
“Transfer Agent” means Computer Share Trust Company, N.A., or any successor
transfer agent of Parent.
“Transfer Agent Documentation” means a stock medallion guaranty and an
incumbency certificate, in each case only to the extent required by the
procedures of the Transfer Agent.
“Transfer Legend” means the following restrictive legend to be placed on the
Parent Common Equity:
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED, OR ANY NON-U.S. OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE THEREWITH.
“Transfer Taxes” is defined in Section 11.1(a).
“Unadjusted Purchase Price” is defined in Section 2.2(a).
“Unaudited Financial Statements” is defined in Section 5.6(b).
“Units” is defined in subsection (b) of the definition of “Assets”.
“UTPCPL” is defined in Section 14.14.




33



--------------------------------------------------------------------------------





“VWAP” means for the Parent Common Equity, the volume weighted average trade
price per share of Parent Common Equity on the New York Stock Exchange
(calculated to the nearest one-hundredth of a cent) as reported by Bloomberg
L.P., or any successor thereto, through its “Volume Weighted Average Price”
function.
“WARN” means the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
Section 2101 et. seq., and any similar provision of any federal, state, foreign
or local Law.
“WARN Obligations” is defined in Section 8.12(e).
“Wells” is defined in subsection (c) of the definition of “Assets”.
“Willful and Material Breach” means any knowing and intentional breach by a
Party of this Agreement such Party prior to termination of this Agreement.
“Working Capital Assets” means the current assets of the Company Group as of the
Effective Time (including all Cash and Cash Equivalents), each determined in
accordance with Accounting Principles but  including (i) oil country tubular
goods, spare parts, backup tangible inventory and other inventory that are
booked under GAAP as property, plant and equipment, and (ii) that certain
non-current cash collateral posted by Drum I and held in escrow for a
performance bond written by RLI Insurance Company for plugging and abandonment
obligations in respect of Garden Banks Block 463 and  excluding any   Income Tax
assets and deferred Tax assets,  Hedge assets and/or  prepaid expenses related
to the non-cash overriding royalty interest conveyed to Chevron Corp. in lieu of
a production handling agreement fee on the Barataria Field and South Santa Cruz
Field Oil and Gas Properties that would otherwise be classified as a current
asset.
“Working Capital Liabilities” means the current liabilities of the Company Group
as of the Effective Time, each determined in accordance with Accounting
Principles but excluding any  Decommissioning or asset retirement obligations,
including any bond, surety or similar liabilities securing or guaranteeing such
obligations,  Income Tax liabilities and deferred Tax liabilities,  Transaction
Costs,  Hedge liabilities (and any payable or deferred purchase price with
respect thereto) and/or  any Indebtedness (including, for the avoidance of
doubt, any accrued fees or interest (in kind or in cash) thereon).
“Working Interest” means, with respect to any Lease, Unit or Well, the
percentage of costs and expenses associated with the exploration, drilling,
development, operation, maintenance and abandonment on or in connection with
such Lease, Unit or Well required to be borne with respect thereto, but without
regard to the effect of any Royalties.

Section 1.2    Interpretation. In this Agreement, unless a clear contrary
intention appears: (a) the singular form includes the plural form and vice
versa; (a) reference to any Person includes such Person’s successors and assigns
but only if such successors and assigns are not prohibited by this Agreement,
and reference to a Person in a particular capacity excludes such Person in any
other capacity or individually; (a) reference to any gender includes each other
gender; (a) reference to any agreement (including this Agreement), document, or
instrument (including any agreement, document or instrument referred to in the
Disclosure Schedules) means, unless specifically provided




34



--------------------------------------------------------------------------------





otherwise, such agreement, document, or instrument as amended or modified and in
effect from time to time in accordance with the terms thereof; (a) reference to
any law means, unless specifically provided otherwise, such law as amended,
modified, codified, replaced, or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any section or other provision of any law means, unless
specifically provided otherwise, that provision of such law from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement, or reenactment of such section or other provision; (a) reference in
this Agreement to any Article, Section, Appendix, Schedule, or Exhibit means
such Article or Section hereof or Appendix, Schedule or Exhibit hereto;
(a) “hereunder”, “hereof”, “hereto”, and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Article,
Section, or other provision thereof; (a) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding such term; (a) “or” is not exclusive; (a) relative to the
determination of any period of time, “from” means “from and including” and “to”
means “to but excluding”; (a) the Schedules and Exhibits attached to this
Agreement shall be construed with and as an integral part of this Agreement to
the same extent as if the same had been set forth verbatim herein; provided that
in the event a word or phrase defined in this Agreement is expressly given a
different meaning in any Schedule or Exhibit, such different definition shall
apply only to such Schedule or Exhibit defining such word or phrase
independently, and the meaning given such word or phrase in this Agreement shall
control for purposes of this Agreement, and such alternative meaning shall have
no bearing or effect on the interpretation of this Agreement; (a) all references
to “Dollars” means United States Dollars; (a) references to “days” mean calendar
days, unless the term “Business Days” is used, and (a) except as otherwise
provided herein, all actions which any Person may take and all determinations
which any Person may make pursuant to this Agreement may be taken and made at
the sole and absolute discretion of such Person. For the purposes of this
Agreement, any document which is described as being “provided”, “delivered”,
“furnished”, “made available” or other similar reference to Purchaser prior to
the Execution Date shall only be treated as such if true and complete copies of
such documents have been put in the dataroom prepared by Seller in a location
accessible to Purchaser, or otherwise provided to Purchaser (including through
its Representatives) in electronic or hard copy format, at least two hours prior
to the execution of this Agreement. For purposes of this Agreement, references
to “ordinary course of business” shall mean ordinary course of business
consistent with past practice.

ARTICLE 2    
PURCHASE AND SALE

Section 2.1    Purchase and Sale. On the terms and conditions contained in this
Agreement, (a) Series I Seller agrees to sell to Purchaser, and Purchaser agrees
to purchase, accept and pay for, the Drum I Subject Securities, (a) Series II
Seller agrees to sell to Purchaser, and Purchaser agrees to purchase, accept and
pay for, the Drum II Subject Securities and (a) Series III Seller agrees to sell
to Purchaser, and Purchaser agrees to purchase, accept and pay for, the Drum III
Subject Securities, in each case free and clear of all Liens (other than
restrictions on transfer pursuant to applicable securities Laws).




35



--------------------------------------------------------------------------------






Section 2.2    Purchase Price.
(a)    The purchase price for the Subject Securities shall be consideration in
an amount equal to $1,225,000,000 (the “Unadjusted Purchase Price”), which
consideration amount shall consist of the following:
(i)    $925,000,000 (as may be increased pursuant to the other provisions of
this Section 2.2(a), the “Cash Purchase Price”); and
(ii)    A number of shares of Parent Common Equity (rounded up to the nearest
whole share) equal to (A) $300,000,000, divided by (A) the Share Price (such
Parent Common Equity, the “Equity Purchase Price”); provided, however, in the
event that Equity Purchase Price exceeds the number of shares of Parent Common
Equity that Parent is permitted to issue without the approval of the
equityholders of Parent under applicable Law or the rules and regulations of the
New York Stock Exchange (or other securities exchange (domestic or foreign) on
which the Parent Common Equity is then listed) (such excess, the “Equity Excess
Amount”), (1) the “Equity Purchase Price” shall be equal to the maximum amount
that Parent is permitted to issue without the approval of the equityholders of
Parent under applicable Law and the rules and regulations of the New York Stock
Exchange (or other securities exchange (domestic or foreign) on which the Parent
Common Equity is then listed) and (1) the Cash Purchase Price shall be increased
by an amount equal to the product of (1) the Equity Excess Amount and (1) the
Share Price.
Notwithstanding the above, the Purchaser may elect, by delivery of written
notice to the Seller no later than seven Business Days prior to the Closing
Date, to increase the Cash Purchase Price and to correspondingly reduce the
Equity Purchase Price by a number of shares equal to such increase in the Cash
Purchase Price divided by the Share Price.
(b)    The Unadjusted Purchase Price shall be adjusted as provided in
Section 2.3 (as adjusted, the “Adjusted Purchase Price”).
(c)    Notwithstanding anything to the contrary contained herein:
(i)    for all purposes of this Agreement (except as expressly set forth in
Section 2.5 and Article 13), Parent Common Equity shall be valued at the Share
Price; and
(ii)    If, at any time on or after the Execution Date and prior to the Closing,
(x) Parent makes (or any record date occurs with respect thereto) (A) any Parent
dividend or distribution on the Parent Common Equity in Parent Common Equity,
(A) subdivision or split of any Parent Common Equity, (A) combination or
reclassification of Parent Common Equity into a smaller number of shares of
Parent Common Equity or (A) issuance of any securities by reclassification of
Parent Common Equity (including any reclassification in connection with a
merger, consolidation or business combination in which Parent is the surviving
person) or (y) any merger, consolidation, combination, or other transaction is
consummated pursuant to which Parent Common Equity is converted to cash or other
securities, then the Share Price and the number of shares of Parent Common
Equity to be




36



--------------------------------------------------------------------------------





issued to Purchaser and transferred to Seller pursuant to this Agreement shall
be proportionately adjusted, including, for the avoidance of doubt, in the cases
of clauses (x)(D) and (y) to provide for the receipt by Seller, in lieu of any
Parent Common Equity, the same number or amount of cash and/or securities as is
received in exchange for each share of Parent Common Equity in connection with
any such transaction described in clauses (x)(D) and (y) hereof. An adjustment
made pursuant to the foregoing shall become effective immediately after the
record date in the case of a dividend and shall become effective immediately
after the effective date in the case of a subdivision, split, combination,
reclassification or other transaction.

Section 2.3    Adjustments to the Unadjusted Purchase Price. The Unadjusted
Purchase Price shall be adjusted, without duplication, as follows:
(a)    increased by an amount equal to the Effective Time Working Capital in the
event the Effective Time Working Capital is a positive amount;
(b)    decreased by an amount equal to the absolute value of the Effective Time
Working Capital in the event the Effective Time Working Capital is a negative
amount;
(c)    increased by an amount equal to the aggregate amount, if any, of all cash
contributions made during the Pre-Closing Period to any member of the Company
Group by or on behalf of Seller (including any and all Property Costs and
Post-Effective Time Non-Income Taxes incurred in the ordinary course of business
that are, in each case, paid by Seller on behalf of any member of the Company
Group after the Effective Time), other than by another member of the Company
Group;
(d)    decreased by an amount equal to the Leakage;
(e)    decreased by an amount, if any, equal to any Indebtedness that is paid or
satisfied by the Company Group during the Pre-Closing Period, excluding (i) any
payments made at the Closing from the proceeds of the Closing Payments in
accordance with Section 10.3(a) and (i) any payment or satisfaction of any
Indebtedness for which the Unadjusted Purchase Price is otherwise decreased
pursuant to clause (f) below;
(f)    decreased by an amount, if any, equal to (i) any Indebtedness of the
Company Group (other than Indebtedness For Borrowed Money) outstanding as of the
Effective Time, excluding any Indebtedness that is paid or satisfied at the
Closing from the proceeds of the Closing Payments in accordance with
Section 10.3(a) and (i) any Indebtedness For Borrowed Money outstanding as of
the Closing, excluding any Indebtedness that is paid or satisfied at the Closing
from the proceeds of the Closing Payments in accordance with Section 10.3(a);
(g)    increased by an amount, if any, equal to the sum of (i) any Indebtedness
For Borrowed Money that is incurred by the Company Group during the Pre-Closing
Period (other than any interest and fees incurred on the principal amount of any
such Indebtedness that is outstanding as of the Effective Time) (any such
Indebtedness, “Post-Effective Time Indebtedness”) plus (i) the Indebtedness
Interest Amount;




37



--------------------------------------------------------------------------------





(h)    decreased in accordance with Section 3.2(g) with respect to Defects;
(i)    increased in accordance with Section 3.2(h) with respect to Title
Benefits; and
(j)    decreased by an amount equal to the Transaction Costs, excluding any
Transaction Costs that are paid at the Closing from the proceeds of the Closing
Payments in accordance with Section 10.3(a).

Section 2.4    Adjustment Procedures.
(a)    The amount of each adjustment to the Unadjusted Purchase Price described
in Section 2.3 shall, except as expressly set forth in the definition of Working
Capital Assets and Working Capital Liabilities, be determined in accordance with
GAAP and COPAS, as applied by the Company Group in preparing the Unaudited
Financial Statements (provided, however, in the event of any conflict between
GAAP and COPAS, GAAP shall control) (the “Accounting Principles”). For the
avoidance of doubt, no item that is included in or taken into account in the
determination of the calculation of Effective Time Working Capital shall be
subject to any other adjustment to the Unadjusted Purchase Price. When
available, actual figures will be used for the adjustments to the Unadjusted
Purchase Price at Closing. To the extent actual figures are unavailable,
estimates will be used subject to final adjustments in accordance with the terms
hereof.
(b)    Notwithstanding anything to the contrary in this Agreement, but subject
to Section 2.5(c) regarding the settlement of any post-Closing true up payment
due to Purchaser in Parent Common Equity, all adjustments to the Unadjusted
Purchase Price shall be made to the Cash Purchase Price (the Cash Purchase
Price, as adjusted pursuant to this Article 2, the “Adjusted Cash Purchase
Price”).
(c)    Notwithstanding anything to the contrary in this Agreement, in
determining the adjustments contemplated under Section 2.3(a), subject to the
final proviso of Section 2.5(a), the following shall be taken into account to
the extent not in conflict or inconsistent with the definitions of Effective
Time Working Capital, Working Capital Assets and Working Capital Liabilities;
provided, the following shall in no way be construed as a limitation to the
definition of any of Effective Time Working Capital, Working Capital Assets and
Working Capital Liabilities:
(i)    The following shall be deemed to constitute Working Capital Assets
(without duplication):
(A)    all Cash and Cash Equivalents of the Company Group at the Effective Time,
and all unpaid refunds on deposits, prepayments or similar items and all
insurance proceeds attributable to periods prior to the Effective Time;
(B)    the amount of all pre-paid or deposited Property Costs paid by or on
behalf of the Company Group prior to the Effective Time that are attributable to
the ownership of the Assets after the Effective Time, including (1) bond and
insurance premiums and deductibles paid or borne by or on behalf of the Company
Group with respect to any period after the Effective Time (prorated as
applicable), (1) Royalties,




38



--------------------------------------------------------------------------------





(1) cash calls to Third Party operators and (1) bonus, lease extensions, rentals
and other lease maintenance payments not due or payable until after the
Effective Time;
(C)    unpaid proceeds, receivables and amounts earned as of the Effective Time
from the sale, of Hydrocarbons produced from or attributable to the Leases,
Units or Wells and any other unpaid amounts earned by the Company Group, in each
case during any period before the Effective Time;
(D)    other income earned by the Company Group with respect to the Assets as of
the Effective Time;
(E)    an amount equal to the Property Costs and other costs and expenses paid
before the Effective Time by any member of the Company Group, Seller or any of
their Affiliates on behalf of the other joint interest owners to the extent
attributable to periods after the Effective Time;
(F)    with respect to any Imbalances where the Company Group is underproduced
as to Hydrocarbons or has overdelivered Hydrocarbons, an amount equal to the
aggregate amount owed by Third Parties to the Company Group for such Imbalances
as of the Effective Time on the basis of the applicable Settlement Price;
(G)    the amount of any Post-Effective Time Non-Income Taxes paid as of the
Effective Time; and
(H)    the amount of any inventory (as determined in accordance with GAAP) as of
the Effective Time.
(ii)    The following shall be deemed to constitute Working Capital Liabilities
(without duplication):
(A)    the amount of all Property Costs payable by the Company Group that are
unpaid as of the Effective Time that are attributable to the ownership of the
Assets prior to the Effective Time;
(B)    if any member of the Company Group is the operator under a joint
operating agreement covering any of the Assets, an amount equal to the costs and
expenses paid to the Company Group by Third Party joint interest owners that
constitute advance payments by such Third Parties for operations with respect to
the Assets that are not incurred or conducted prior to the date Seller delivers
to Purchaser the draft final settlement statement;
(C)    with respect to any Imbalances where the Company Group is overproduced as
to Hydrocarbons or has underdelivered Hydrocarbons, an amount equal to the
aggregate amount owed by Third Parties to the Company Group for




39



--------------------------------------------------------------------------------





such Imbalances as of the Effective Time on the basis of the applicable
Settlement Price;
(D)    the amount of all Suspense Funds held by Seller or its Affiliates (other
than the Company Group), to the extent such funds are not transferred to
Purchaser’s or the Company Group’s control at the Closing; and
(E)    the amount of any Pre-Effective Time Non-Income Taxes unpaid as of the
Effective Time.
(d)    All adjustments and payments made pursuant to this Article 2 shall be
without duplication of any other amounts paid or received under this Agreement.
(e)    For purposes of allocating Hydrocarbon production (and accounts
receivable with respect thereto), (i) liquid Hydrocarbons shall be deemed to be
produced from the Leases, Units or Wells when they pass through the inlet flange
of the first measurement meter of the first applicable LACT unit and (i) gaseous
Hydrocarbons shall be deemed to be produced from the Leases, Units or Wells when
they pass through the inlet flange of the first downstream sales meter. Seller
and the Company Group shall use reasonable interpolative procedures to arrive at
an allocation of Hydrocarbon production when exact meter readings, gauging or
strapping data are not available.
(f)    Surface use or damage fees and other Property Costs that are paid
periodically shall be prorated based on the number of days in the applicable
period falling on or before, or after, the Effective Time.
(g)    “Earned” and “incurred,” as used in Section 2.3 and Section 2.4, shall be
interpreted in accordance with accounting recognition guidance under the
Accounting Principles.

Section 2.5    Closing Payment and Post-Closing Adjustments.
(a)    Not later than four Business Days prior to the Closing Date, Seller shall
prepare and deliver to Purchaser a draft preliminary settlement statement (the
“Preliminary Settlement Statement”) setting forth Seller’s good faith estimate
of the Adjusted Purchase Price as of the Closing Date after giving effect to all
adjustments set forth in, and showing the calculation of each adjustment under,
Section 2.3. The Preliminary Settlement Statement shall include a list of the
Persons, accounts and amount of disbursements that are to be made from the
Closing Payment to (i) the holders of Credit Document Indebtedness outstanding
as of the Closing, any Post-Effective Time Indebtedness outstanding as of the
Closing and any other Indebtedness For Borrowed Money outstanding as of the
Closing, (i) the Persons under the Transaction Costs Payoff Instructions, and
(i) after deducting the amounts in clauses (i) through (ii), Seller. Seller
shall supply to Purchaser reasonable documentation in the possession of Seller
to support the items for which adjustments are proposed or made in the
Preliminary Settlement Statement delivered by Seller and a brief explanation of
any such adjustments and the reasons therefor. Within two Business Days after
receipt of Seller’s draft Preliminary Settlement Statement, Purchaser will
deliver to Seller a written report containing all changes that Purchaser
proposes to be made to the Preliminary Settlement Statement, if any, together
with a brief explanation of any such changes. The Preliminary Settlement
Statement, as agreed upon




40



--------------------------------------------------------------------------------





by the Parties, will be used to adjust the Unadjusted Purchase Price at the
Closing; provided that if the Parties cannot agree on all adjustments set forth
in the Preliminary Settlement Statement prior to the Closing, then any
adjustments as set forth in the Preliminary Settlement Statement as presented by
Seller will be used to adjust the Unadjusted Purchase Price at the Closing. A
non-binding example form of the Preliminary Settlement Statement is attached
hereto as Exhibit F.
(b)    Not later than three Business Days prior to the Closing Date, with
respect to any Transaction Costs of a type described in clause (i) of the
definition thereof, Seller shall submit to Purchaser, the Transaction Costs
Payoff Instructions.
(c)    As soon as reasonably practicable after the Closing, but not later than
the 90th day following the Closing Date, Seller shall prepare and deliver to
Purchaser a draft final settlement statement (the “Final Settlement Statement”)
setting forth the final calculation of the Adjusted Purchase Price after giving
effect to all adjustments set forth in, and showing the calculation of each
adjustment, under Section 2.3. Seller shall, at Purchaser’s request, make
reasonable documentation available to support the final figures. Within 60 days
following receipt of Seller’s Final Settlement Statement hereunder, Purchaser
shall deliver to Seller a written report containing any changes that Purchaser
proposes be made in such statement, if any (“Dispute Settlement Statement”). Any
changes not so specified in such Dispute Settlement Statement shall be deemed
waived and Seller’s determinations with respect to all such elements of the
Final Settlement Statement that are not addressed specifically in such Dispute
Settlement Statement shall prevail. If Purchaser fails to timely deliver a
Dispute Settlement Statement to Seller, the Final Settlement Statement as
delivered by Seller will be deemed to be correct and mutually agreed upon by the
Parties, and will be final and binding on the Parties and not subject to further
audit or arbitration. The Parties shall undertake to agree on the final
statement of the Adjusted Purchase Price no later than 30 days following
Seller’s receipt of Purchaser’s Dispute Settlement Statement delivered
hereunder. In the event that the Parties cannot reach agreement as to the final
settlement statement of the Adjusted Purchase Price within such period of time,
either Party may refer the items of adjustment which are in dispute or the
interpretation or effect of this Section 2.5(c) to the Accounting Referee for
review and final determination by arbitration. The Accounting Referee shall
conduct the arbitration proceedings in Houston, Texas in accordance with the
Commercial Arbitration Rules of the AAA, to the extent such rules do not
conflict with the terms of this Section 2.5(c). The Accounting Referee’s
determination shall be made within 15 days after submission of the matters in
dispute and shall be final and binding on all Parties, without right of appeal.
In determining the amount of any adjustment to the Adjusted Purchase Price, the
Accounting Referee shall be bound by the terms of Section 2.3 and may not
increase the Adjusted Purchase Price more than the increase proposed by Seller
nor decrease the Adjusted Purchase Price more than the decrease proposed by
Purchaser, as applicable. The Accounting Referee shall act as an expert for the
limited purpose of determining the specific disputed aspects of Adjusted
Purchase Price adjustments submitted by any Party and may not award damages,
interest (except to the extent expressly provided for in this Section 2.5), or
penalties to any Party with respect to any matter. Seller and Purchaser shall
each bear its own legal fees and other costs of presenting its case. Seller and
Purchaser shall each bear one-half of the fees, costs, and expenses of the
Accounting Referee. Within 5 Business Days after the earlier of the expiration
of Purchaser’s 60-day review period without delivery of a Dispute Settlement
Statement or the date on which the Parties or the Accounting Referee finally
determine the Adjusted Purchase Price, if




41



--------------------------------------------------------------------------------





the Adjusted Cash Purchase Price exceeds the Closing Payment, Purchaser shall
pay to Seller by wire transfer of immediately available funds to an account
designated by Seller in writing an amount in cash equal to such excess or if the
Closing Payment exceeds the Adjusted Cash Purchase Price, Seller and Purchaser
shall (i) provide the Transfer Agent with the applicable Transfer Agent
Documentation and (i) deliver to the Transfer Agent joint written instructions
to the Transfer Agent to (A) transfer from the Holdback Amount to Purchaser an
aggregate number of shares of Parent Common Equity (rounded up to the nearest
number of whole shares) calculated by dividing (x) the amount of such excess by
(y) the Current Price and (A) remove the Restrictive Legends on such shares.
(d)    Purchaser shall use its commercially reasonable efforts to assist Seller
in preparation of the final settlement statement of the Adjusted Purchase Price
by furnishing invoices, receipts, reasonable access to personnel, and such other
assistance as may be reasonably requested by Seller to facilitate such process
post-Closing; provided that such cooperation shall not unreasonably interfere
with the business of the Purchaser or the Company Group.
(e)    All adjustments and payments made pursuant to this Article 2 shall be
without duplication of any other amounts paid, credited, debited, or received
under this Agreement.
(f)    Notwithstanding the foregoing, the provisions of this Section 2.5 shall
not apply to any disputes with respect to Title Benefits or Defects, which shall
be governed by Section 3.2.

Section 2.6    Allocation of Purchase Price. Within 30 days after the Cut-Off
Date, Seller and Purchaser shall use commercially reasonable efforts to agree
upon an allocation of the Adjusted Purchase Price (and any other items properly
treated as consideration for U.S. federal income Tax purposes) among the Assets
in accordance with the classes of assets set forth in Treasury Regulations
Section 1.338-6 and in accordance with Section 1060 of the Code and the Treasury
Regulations promulgated thereunder. If Seller and Purchaser are able to agree on
such allocation, (i) the Parties shall use commercially reasonable efforts to
update the allocation in a manner consistent with Section 1060 of the Code and
as mutually agreed following any adjustment to the Adjusted Purchase Price
pursuant to this Agreement, and (i) Seller and Purchaser agree to be bound by
such allocation and shall report the transactions contemplated hereby on all
applicable Tax Returns (including, but not limited to IRS Form 8594)
consistently with such allocation (and any adjustment thereto), unless otherwise
required by applicable Laws; provided, however, that neither Party shall be
unreasonably impeded in its ability and discretion to negotiate, compromise
and/or settle any Tax Proceedings in connection with such allocation. If Seller
and Purchaser cannot agree on an allocation of the Adjusted Purchase Price, each
party shall use its own allocation of the Adjusted Purchase Price as it deems
appropriate.

Section 2.7    Withholding. Each of Purchaser and members of the Company Group
shall be entitled to deduct and withhold from any consideration otherwise
payable to any Person pursuant to this Agreement such amounts as it is required
to deduct or withhold with respect to the making of such payment under any
applicable U.S. federal, state, local or non-U.S. Laws. To the extent such
amounts are so deducted or withheld and paid over to or deposited with the
relevant Governmental Authority by Purchaser or any member of the Company Group,
such withheld




42



--------------------------------------------------------------------------------





amounts shall be treated for all purposes of this Agreement as having been paid
to the Person in respect of whom such deduction or withholding was made.

ARTICLE 3    
TITLE MATTERS

Section 3.1    Title Matters. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 5.17,
SELLER MAKES NO REPRESENTATION OR WARRANTY REGARDING TITLE MATTERS, AND, SUBJECT
TO THIS Article 3 AND Article 13, PURCHASER, ON BEHALF OF ITSELF AND EACH MEMBER
OF THE PURCHASER GROUP, HEREBY WAIVES, RELEASES, AND DISCHARGES EACH MEMBER OF
THE SELLER GROUP FROM ANY AND ALL SUITS, LEGAL OR ADMINISTRATIVE PROCEEDINGS,
CLAIMS, DEMANDS, DAMAGES, COSTS, LIABILITIES, LOSSES, INTEREST, OR CAUSES OF
ACTION WHATSOEVER, IN LAW OR IN EQUITY, KNOWN OR UNKNOWN, ATTRIBUTABLE TO ANY
PERIODS OF TIME WHICH ANY MEMBER OF THE PURCHASER GROUP MIGHT NOW OR
SUBSEQUENTLY MAY HAVE, BASED ON, RELATING TO OR ARISING OUT OF, ANY WARRANTY OR
REPRESENTATION OF ANY MEMBER OF THE SELLER GROUP, EXPRESS, IMPLIED, STATUTORY,
OR OTHERWISE, WITH RESPECT TO ANY MEMBER OF THE COMPANY GROUP’S OR ANY OTHER
PERSON’S TITLE TO, OR DEFICIENCY IN TITLE TO, ANY OF THE ASSETS. Purchaser
hereby acknowledges and agrees that Article 3 and Article 13 (solely with
respect to obligations relating to Section 5.17) sets forth Purchaser’s sole and
exclusive remedy with respect to any Defect and the failure of any member of the
Company Group or any other Person to have title to any of the Assets (whether
Defensible Title or otherwise).

Section 3.2    Defects; Adjustments.
(a)    Notice of Defects. As a condition to Purchaser asserting any claim with
respect to any alleged Defect, Purchaser must deliver to Seller a valid Notice
or Notices (each a “Defect Notice”) with respect to such alleged Defect to
Seller on or before 5:00 p.m. Central Standard Time on September 7, 2018 (the
“Defect Deadline”). In order to be a valid Defect Notice as to each alleged
Defect, each such notice shall be in writing and must include:
(i)    a description of the alleged Defect;
(ii)    a description of each Lease, Unit or Well subject to such alleged
Defect;
(iii)    the Allocated Value of each Lease, Unit or Well subject to the alleged
Defect;
(iv)    Purchaser’s good faith reasonable estimate of the Defect Amount
attributable to such Defect and the computations and information upon which
Purchaser’s estimate is based; and
(v)    providing, in all material respects, Reasonable Documentation in
Purchaser’s or Purchaser’s Representatives possession or control supporting
Purchaser’s assertion and claim of such Defect.




43



--------------------------------------------------------------------------------





PURCHASER SHALL BE DEEMED TO HAVE WAIVED AND RELEASED, AND COVENANTS THAT IT
SHALL WAIVE AND RELEASE, ALL RIGHTS UNDER THIS ARTICLE 3 AND ANY AND ALL DEFECTS
(AND ANY ADJUSTMENTS TO THE UNADJUSTED PURCHASE PRICE ATTRIBUTABLE THERETO) FOR
WHICH SELLER HAS NOT RECEIVED ON OR BEFORE THE DEFECT DEADLINE A VALID DEFECT
NOTICE THAT SATISFIES ALL OF THE CONDITIONS AND REQUIREMENTS SET FORTH IN THIS
SECTION 3.2(A).
(b)    Notice of Title Benefits. As a condition to Seller asserting any alleged
Title Benefit, Seller must deliver to Purchaser on or prior to the Benefit
Deadline, a written notice (each a “Title Benefit Notice”) including:
(i)    a description of the alleged Title Benefit;
(ii)    a description of each Lease, Unit or Well subject to such alleged Title
Benefit;
(iii)    the Allocated Value of each Lease, Unit or Well subject to the alleged
Title Benefit;
(iv)    Seller’s good faith reasonable estimate of the Title Benefit Amount
attributable to such Title Benefit and the computations and information upon
which Seller’s estimate is based; and
(v)    providing, in all material respects, Reasonable Documentation in Seller’s
or any member of the Company Group’s possession or control supporting Seller’s
assertion and claim of such Title Benefits.
SELLER SHALL BE DEEMED TO HAVE WAIVED AND RELEASED, AND COVENANTS THAT IT SHALL
WAIVE AND RELEASE, ANY AND ALL TITLE BENEFITS (AND ANY ADJUSTMENTS TO THE
UNADJUSTED PURCHASE PRICE ATTRIBUTABLE THERETO) FOR WHICH PURCHASER HAS NOT
RECEIVED ON OR BEFORE THE BENEFIT DEADLINE A VALID TITLE BENEFIT NOTICE THAT
SATISFIES ALL OF THE CONDITIONS AND REQUIREMENTS SET FORTH IN THIS
SECTION 3.2(b).
(c)    Option to Cure Defects. Seller shall have the right, but not the
obligation, to attempt, at Seller’s sole cost, to cure or remove, on or prior to
the date 90 days after the Defect Deadline, any Defects asserted in a valid
Defect Notice. Seller shall be deemed to have cured or removed a validly
asserted Defect if the Assets affected by such alleged Defect are free of all
Defects as of the date 90 days after the Defect Deadline. If any validly
asserted Defect is not cured or removed as elected by Seller, or if Seller and
Purchaser cannot agree as to whether such Defect has been cured or removed, and
it is determined by the Defect Referee that such Defect is not cured by the date
90 days after the Defect Deadline, the Unadjusted Purchase Price shall be
adjusted by the Defect Amount attributable to such Defect, or, if after the
Closing, transfer from the Holdback Amount to Purchaser shall be made in the
manner provided for in Section 3.2(g). Seller’s attempt to cure or




44



--------------------------------------------------------------------------------





remove a Defect shall not constitute an obligation to cure or attempt to cure
such Defect or a waiver of Seller’s right to dispute the validity, nature, or
value of, or cost to cure, such Defect.
(d)    Defect Amounts. The diminution of value of the Assets attributable to any
valid Defect that actually burdens, encumbers, or affects an Oil and Gas
Property (the “Defect Amount”) shall be determined as follows:
(i)    if Purchaser and Seller agree on the Defect Amount, that amount shall be
the Defect Amount;
(ii)    if a Defect is a Lien that is liquidated in amount, then the Defect
Amount shall be the amount necessary to be paid to remove the Defect from the
Company Group’s interest in the affected the Lease, Unit or Well;
(iii)    if a Defect affecting any Lease, Unit or Well represents a negative
discrepancy between (A) the actual Net Revenue Interest for such Lease, Unit or
Well and (A) the “Net Revenue Interest” percentage stated on Exhibit A-1,
Exhibit A-2 or Exhibit A-3, as applicable, for such Lease, Unit or Well and in
such case there is a proportionate decrease in the actual Working Interest with
respect to such Lease, Unit or Well from the Working Interest stated on
Exhibit A-1, Exhibit A-2 or Exhibit A-3, as applicable, for such Lease, Unit or
Well, then the Defect Amount shall be equal to the product of (1) the Allocated
Value of such Lease, Unit or Well multiplied by (1) a fraction, the numerator of
which is (x) the remainder of (I) the “Net Revenue Interest” percentage stated
on Exhibit A-1, Exhibit A-2 or Exhibit A-3, as applicable, for such Lease, Unit
or Well minus (II) the actual Net Revenue Interest as to such Lease, Unit or
Well, and the denominator of which is (y) the “Net Revenue Interest” percentage
stated on Exhibit A-1, Exhibit A-2 or Exhibit A-3, as applicable, for such
Lease, Unit or Well; provided that if the Defect does not affect the “Net
Revenue Interest” percentage stated on Exhibit A-1, Exhibit A-2 or Exhibit A-3,
as applicable, for such Lease, Unit or Well throughout its entire productive
life, the Defect Amount determined under this Section 3.2(d)(iii) shall be
reduced to take into account the applicable time period only;
(iv)    if the Defect represents an obligation, encumbrance, burden, or charge
upon or other defect in title as to the Lease, Unit or Well of a type not
described in Section 3.2(d)(i), through (iii), the Defect Amount shall be
determined by taking into account the Allocated Value of the Lease, Unit or Well
so affected, the portion of the Company Group’s interest in such Lease, Unit or
Well affected by the Defect, the legal effect of the Defect, the potential
present value economic effect of the Defect over the life of such Lease, Unit or
Well (including any reductions of Decommissioning obligations as a result of
such Defect), the values placed upon the Defect by Purchaser and Seller, the
estimated capital and operational costs and expenses (or reduction or increases
thereof) attributable to the Company Group’s Working Interest, and such other
factors as are necessary to make an evaluation and determination of such value;
(v)    if a Defect is reasonably susceptible to being cured, the Defect Amount
with respect to any Defect shall in no event be greater than the amount that can
reasonably be




45



--------------------------------------------------------------------------------





shown to be the reasonably estimated present value (discounted at a rate of 8%)
of the reasonable lowest-cost response to cure such Defect;
(vi)    the Defect Amount with respect to a Defect shall be determined without
duplication of any costs or losses included in another Defect Amount hereunder,
or for which Purchaser otherwise receives credit in the calculation of the
Adjusted Purchase Price; and
(vii)    notwithstanding anything to the contrary in this Agreement, the
aggregate adjustment to the Unadjusted Purchase Price for all Defect Amounts
attributable to Defects with respect to each Asset shall not exceed the
Allocated Value (if any) of such Asset (after giving effect to any applicable
adjustments due to prior Defects).
(e)    Title Benefit Amounts. The “Title Benefit Amount” for any Title Benefit
shall be determined as follows:
(i)    if a Title Benefit applicable to any Lease, Unit or Well with a positive
Allocated Value represents a positive discrepancy between (A) the actual Net
Revenue Interest for such Lease, Unit or Well and (A) the Net Revenue Interest
percentage stated on Exhibit A‑1, Exhibit A-2 or Exhibit A-2, as applicable, for
such Lease, Unit or Well, then the Title Benefit Amount shall be equal to (1)
the product of the Allocated Value of such Lease, Unit or Well multiplied by (1)
a fraction, the numerator of which is (x) the remainder of (I) the actual Net
Revenue Interest of such Lease, Unit or Well minus (II) the Net Revenue Interest
percentage stated on Exhibit A-1, Exhibit A-2 or Exhibit A-2, as applicable, for
such Lease, Unit or Well, and the denominator of which is (y) the Net Revenue
Interest percentage stated on Exhibit A-1, Exhibit A-2 or Exhibit A-2, as
applicable, for such Lease, Unit or Well; provided that if the Title Benefit
does not affect the Net Revenue Interest percentage stated on Exhibit A-1,
Exhibit A-2 or Exhibit A-2, as applicable, for such Lease, Unit or Well
throughout its entire productive life, the Title Benefit Amount determined under
this Section 3.2(e)(i) shall be reduced to take into account the applicable time
period only; and
(ii)    if the Title Benefit represents a benefit of a type not described in
Section 3.2(e)(i), the Title Benefit Amount shall be determined by taking into
account the Allocated Value of the Lease, Unit or Well so affected, the portion
of the Company Group’s interest in the Lease, Unit or Well affected by the Title
Benefit, the legal effect of the Title Benefit, the potential present value
(discounted at a rate of 8%) of the positive economic effect of the Title
Benefit over the life of the affected Lease, Unit or Well (including any
increases in Decommissioning obligations as a result of such Title Benefit), the
values placed upon the Title Benefit by Purchaser and Seller, and such other
factors as are necessary to make an evaluation and determination of such value.
(f)    Individual Threshold and Defect Threshold. Notwithstanding anything to
the contrary in this Agreement:
(i)    There shall be no adjustments to the Unadjusted Purchase Price or
transfers out of the Holdback Amount under Section 3.2(g) for any Defect or
Defects (or any related claims) to the extent the Defect Amount for any valid
individual Defect is less than the




46



--------------------------------------------------------------------------------





Individual Threshold (it being agreed that the Individual Threshold represents a
threshold and not a deductible); and
(ii)    With respect to all valid Defects where the Defect Amount thereof
exceeds the Individual Threshold and all such Defect Amounts (together with
Damages pursuant to ‎Section 13.2(b) with respect to Seller Non-Fundamental
Representations or ‎Section 13.2(e)) also exceeds the Defect Threshold (it being
agreed that the Defect Threshold represents a threshold and not a deductible),
the adjustment to the Unadjusted Purchase Price or transfers out of the Holdback
Amount under Section 3.2(g) shall include all such Defect Amounts.
(g)    Sole and Exclusive Remedies for Defects. Subject to Seller’s right to
dispute the existence of a Defect and the Defect Amount asserted with respect
thereto, in the event that any valid Defect is not waived in writing by
Purchaser or is not cured on or prior to the date 90 days after the Defect
Deadline, then with respect to all uncured Defects for which the Defect Amount
with respect thereto exceeds the Individual Threshold and also exceeds the
Defect Threshold, (i) if a Defect Amount is final pursuant to Section 3.2(i)
prior to the Closing, the Cash Purchase Price reflected in the Preliminary
Statement shall be decreased by the sum of the aggregate Defect Amounts
attributable to such Defects and (i) if a Defect Amount is not yet final
pursuant to Section 3.2(i) prior to the Closing, once a Defect Amount is final
pursuant to Section 3.2(i), Seller and Purchaser shall (A) provide the Transfer
Agent with the applicable Transfer Agent Documentation and (A) deliver joint
written instructions to the Transfer Agent to (1) transfer from the Holdback
Amount to Purchaser an aggregate number of shares of Parent Common Equity
(rounded up to the nearest number of whole shares) calculated by dividing the
amount of the aggregate Defect Amounts attributable to such Defects by the
Current Price (subject to Section 13.6(c) and Section 13.6(d)) and (1) remove
the Restrictive Legends on such shares.
(h)    Remedies for Title Benefits. Subject to Purchaser’s right to dispute the
existence of a Title Benefit and the Title Benefit Amount asserted with respect
thereto, adjustments or increases to the Unadjusted Purchase Price due to a
valid Title Benefit shall be subject to the same individual threshold amount and
the same aggregate threshold amount as provided for under Section 3.2(f) for
Defects. As such, the Unadjusted Purchase Price shall be increased by the sum of
the aggregate Title Benefit Amounts attributable to all such Title Benefits to
the extent the Title Benefit Amount for each Title Benefit exceeds the
Individual Threshold (applicable to Defects) and all such Title Benefit Amounts
also exceed an amount equal to the Defect Threshold, in which case the
adjustment to the Unadjusted Purchase Price shall include all such Title Benefit
Amounts and (i) if a Title Benefit Amount is final pursuant to Section 3.2(i)
prior to the Closing, the Cash Purchase Price reflected in the Preliminary
Statement shall be increased by the sum of the aggregate Title Benefit Amount
and (i) if a Title Benefit Amount is not yet final pursuant to Section 3.2(i)
prior to the Closing, once a Title Benefit Amount is final pursuant to
Section 3.2(i), Purchaser shall pay to Seller by wire transfer of immediately
available funds to an account designated by Seller in writing an amount in cash
equal to such Title Benefit Amount.
(i)    Disputed Defects.
(i)    Seller and Purchaser shall use good faith efforts to agree prior to and
after the Closing on the interpretation and effect of this Article 3 and the
validity, cure or amount




47



--------------------------------------------------------------------------------





of any Title Benefits, Title Benefit Amounts, Defects and Defect Amounts. If
Seller and Purchaser are unable to agree on the scope, interpretation, and
effect of this Article 3, the validity, cure, or amount of any Title Benefits,
Title Benefit Amounts, Defects, or Defect Amounts by the Closing Date, then,
subject to Section 3.2(d), no adjustment shall be made to the Unadjusted
Purchase Price at Closing and any post-Closing payment due to Seller or
Purchaser shall be made in accordance with Section 3.2(f), Section 3.2(g) and
Section 3.2(h). If Seller and Purchaser are unable to agree on the scope,
interpretation and effect of this Article 3, the validity, cure, or amount of
any Title Benefits, Title Benefit Amounts, Defects, or Defect Amounts, by the
date 60 days after the Closing Date, then, subject to Section 3.2(f),
Section 3.2(g) and Section 3.2(h), all such disputed interpretations and effect
of this Article 3 and all Title Benefits, Title Benefit Amounts, Defects, and
Defect Amounts shall be exclusively and finally resolved pursuant to this
Section 3.2(i). During the 10 Business Day period following such date 60 days
after the Closing Date, disputes as to the interpretation and effect of this
Article 3 and all Title Benefits, Benefit Amounts or Defect Amounts in dispute
shall be submitted to the Defect Referee for resolution through arbitration as
provided hereafter.
(ii)    The arbitration proceeding shall be held in Houston, Texas and shall be
conducted in accordance with, but not under the auspices or jurisdiction of, the
Commercial Arbitration Rules of the AAA, to the extent such rules do not
conflict with the terms of this Section. The Defect Referee’s determination
shall be made within 60 days after submission of the matters in dispute and
shall be final and binding upon the Parties, without a right of appeal. In
making a determination, the Defect Referee shall be bound by the rules set forth
in this Article 3 and may consider such other matters as in the opinion of the
Defect Referee are necessary or helpful to make a determination; provided,
however, in determining the existence or amount of any Defect or Defect Amount,
Purchaser may not submit any evidence, records, materials, data, or information
that was not included in a valid Defect Notice delivered to Seller by the Defect
Deadline, unless requested to do so in writing by the Defect Referee.
Additionally, the Defect Referee may consult with and engage any disinterested
Third Party to advise the Defect Referee, including title attorneys and
petroleum engineers.
(iii)    In rendering his or her award, the Defect Referee shall be limited to
selecting either Seller’s position or Purchaser’s position on each of the
disputed Title Benefits, Title Benefit Amounts, Defects, or Defect Amounts.
Notwithstanding anything herein to the contrary, the Defect Referee shall have
exclusive, final, and binding authority with respect to the scope of the Defect
Referee’s authority with respect to any dispute arising under or related to this
Article 3 or any disputed Title Benefits, Title Benefit Amounts, Defects, or
Defect Amounts and in no event shall any dispute as to the authority of the
Defect Referee to determine any such disputes be subject to resolution or the
provisions of Section 14.4. The Defect Referee shall act as an expert for the
limited purpose of determining the interpretation and effect of this Article 3
and any and all specific disputed Title Benefit Amounts or Defect Amounts
submitted by any Party and may not award any damages, interest, or penalties to
any Party with respect to any matter. Seller and Purchaser shall each bear its
own legal fees and other costs of presenting its case. Purchaser shall bear
one-half




48



--------------------------------------------------------------------------------





of the fees, costs, and expenses of the Defect Referee, and Seller shall be
responsible for the remaining one-half of the fees, costs, and expenses of the
Defect Referee.

ARTICLE 4    
REPRESENTATIONS AND WARRANTIES REGARDING SELLER
Subject to the provisions of this Article 4 and the other terms and conditions
of this Agreement and the exceptions and matters set forth on the Disclosure
Schedules, Seller represents and warrants to Purchaser as of the Execution Date
and the Closing the matters set out in this Article 4 (it being understood that
the representations and warranties set forth in this Article 4 are made after
giving effect to the Restructuring as if it occurred immediately prior to the
execution of this Agreement):

Section 4.1    Organization, Existence and Qualification. Series Holdco is duly
formed, validly existing and in good standing under the Laws of the State of
Delaware and has all organizational powers necessary to enable it to use its
legal or other business names, own, lease or otherwise hold and operate its
properties and other assets and to carry on its business as presently conducted,
except where the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Seller Material Adverse Effect. Series
Holdco is a series limited liability company under the Laws of the State of
Delaware. Series Seller is a validly designated and established series of Series
Holdco, and has all organizational powers necessary to enable it to use its
legal or other business names, own, lease or otherwise hold and operate its
properties and other assets and to carry on its business as presently conducted,
except where the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Seller Material Adverse Effect. Series
Holdco has not designated any series other than the Series Sellers. Each Seller
is duly qualified to do business as a foreign entity and is in good standing in
each jurisdiction where such qualification is necessary, except for those
jurisdictions where failure to be so qualified would not reasonably be expected
to have, individually or in the aggregate, a Seller Material Adverse Effect. No
Seller has conducted any business other than its formation, the execution and
delivery of this Agreement and the Restructuring Agreement and the consummation
of the transactions contemplated hereby and thereby.

Section 4.2    Power. Each Seller has the limited liability company power to
enter into and perform its obligations under this Agreement and the other
Transaction Documents and to consummate the transactions contemplated by this
Agreement and the other Transaction Documents. Other than such votes, approvals
or consents obtained prior to the execution of this Agreement, there are no
votes, approvals, consents or other proceedings of the equityholders of such
Seller necessary in connection with the execution and delivery of, or the
performance by such Seller of its obligations under, this Agreement and the
other Transaction Documents, or the consummation of the transactions
contemplated hereby or thereby.

Section 4.3    Authorization and Enforceability. The execution, delivery, and
performance of this Agreement and the other Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, have been duly
and validly authorized by all necessary action on the part of each Seller. This
Agreement has been duly executed and delivered by each Seller (and all
Transaction Documents required to be executed and delivered by such Seller




49



--------------------------------------------------------------------------------





at the Closing shall be duly executed and delivered by such Seller) and this
Agreement constitutes, and at the Closing such Transaction Documents shall
constitute, the valid and binding obligations of such Seller, enforceable in
accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy or other similar Laws affecting the rights and
remedies of creditors generally as well as to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

Section 4.4    No Conflicts. Except as required by the HSR Act or, as set forth
on Schedule 4.4, the execution, delivery, and performance of this Agreement and
the other Transaction Documents by each Seller and the consummation of the
transactions contemplated by this Agreement and any other Transaction Documents,
do not (a) contravene, conflict with, or violate or breach any provision of the
Governing Documents of any Seller or Series Holdco, (a) result in the creation
of any Lien on the Subject Securities (other than any Lien imposed by Purchaser
or its Affiliates), (a) violate any Order applicable to such Seller as a party
in interest, (a) violate any Law applicable to such Seller, (a) require that
Seller obtain, make or comply with any Consents or contravene, conflict with, or
violate or breach any provision of any Contract to which such Seller is a party
that, with or without notice or lapse of time or both, would constitute a
default under, or (a) give rise to any right of termination, cancellation or
acceleration of any right or obligation of such Seller or to a loss of any right
or benefit to which Seller is entitled under any provision of any Contract
binding upon such Seller, except in each case of the foregoing clauses (c)
through (f) for any matters that would not reasonably be expected to have,
individually or in the aggregate, a Seller Material Adverse Effect.

Section 4.5    Litigation. There are no Actions pending or, to the Knowledge of
Seller, threatened by any Third Party or Governmental Authority against Seller,
any of its properties or any of its directors, officers or employees (in their
capacity as such) that, if determined or resolved adversely in accordance with
the plaintiff’s demands, would reasonably be expected to have, individually or
in the aggregate, a Seller Material Adverse Effect. Neither Seller nor or any of
its Affiliates is subject to any Order that in any manner challenges or seeks to
prevent, enjoin, alter or materially delay the consummation of the transactions
contemplated by this Agreement or the other Transaction Documents.

Section 4.6    Bankruptcy. Seller has not been dissolved or declared bankrupt,
nor has a corporate resolution to dissolve or to be declared bankrupt been
adopted and, to Seller’s knowledge, no demands or requests for such dissolution
or declaration are pending (before a Governmental Authority or otherwise).

Section 4.7    Ownership of Subject Securities. As of the Execution Date,
without giving effect to the Restructuring, Drum I Management and Drum I own
100% of the Securities of DGE I New Holdco, L.P., a Texas limited partnership,
and DGE I New Holdco, L.P. is the sole member associated with the Series I
Seller under Delaware Law; Drum II Management owns 100% of the Securities of DGE
II New Topco, LLC, a Delaware limited liability company, which in turn owns 100%
of the Securities of DGE II New Holdco, LLC, a Delaware limited liability
company, and DGE II New Holdco, LLC is the sole member associated with the
Series II Seller under Delaware Law; and Drum III Management owns 100% of the
Securities of DGE III New Holdco, LLC, a




50



--------------------------------------------------------------------------------





Delaware limited liability company, and DGE III New Holdco, LLC is the sole
member associated with the Series III Seller under Delaware Law. At the Closing,
after giving effect to the Restructuring, Series I Seller will be the record and
beneficial owner of all of the Drum I Subject Securities, Series II Seller will
be the record and beneficial owner of all of the Drum II Subject Securities and
Series III Seller will be the record and beneficial owner of all of the Drum III
Subject Securities, in each case free and clear of all Liens (other than Liens
arising under the Credit Documents (which shall be released prior to the
Closing) and restrictions on transfer pursuant to applicable securities Laws).
At the Closing, the delivery by Series I Seller, Series II Seller and Series III
Seller to Purchaser of the Assignments will vest Purchaser with good title to
all of the Subject Securities, as applicable, free and clear of all Liens (other
than Liens arising under the Credit Documents (which shall be released prior to
the Closing) and restrictions on transfer pursuant to applicable securities
Laws). Except for Purchaser’s rights under this Agreement, after giving effect
to the Restructuring, no Person will have any Contract or any Right or privilege
for the purchase or acquisition of any Subject Security.

Section 4.8    Broker’s Fees. Seller has incurred no Liability for brokers’ or
finders’ fees relating to the transactions contemplated by this Agreement or the
Transaction Documents that would not constitute Transaction Costs.

Section 4.9    Investment Intent; Accredited Investor. Seller is acquiring the
Parent Common Equity comprising the Equity Purchase Price for its own account
and not with a view to its sale or distribution in violation of the Securities
Act, any applicable state blue sky Laws, or any other applicable securities
Laws. Seller has made, independently and without reliance on Purchaser (except
to the extent that Seller has relied on the representations and warranties in
this Agreement), its own analysis of the Parent Common Equity comprising the
Equity Purchase Price and Seller has had reasonable and sufficient access to
documents, other information and materials as it considers appropriate to make
its evaluations. Seller acknowledges that the Parent Common Equity comprising
the Equity Purchase Price is not registered pursuant to the Securities Act and
that none of the Parent Common Equity comprising the Equity Purchase Price may
be transferred, except pursuant to an effective registration statement or an
applicable exemption from registration under the Securities Act. Seller is an
“accredited investor” as defined under Rule 501 promulgated under the Securities
Act.

Section 4.10    Leakage. From the Effective Time and prior to the execution of
this Agreement, (a) there has not been any Leakage; and (a) no arrangement or
agreement has been made by Seller or any member of the Company Group that will
result in any Leakage.

Section 4.11    Independent Evaluation.
(a)    Seller is a sophisticated, experienced, and knowledgeable investor. In
entering into this Agreement, Seller has relied solely upon Purchaser’s
representations and warranties set forth herein and on Seller’s own expertise in
legal, tax and other professional counsel concerning the transactions
contemplated by this Agreement, the Parent Common Equity comprising the Equity
Purchase Price, and the value thereof. Purchaser acknowledges and affirms that
(i) it has completed such independent investigation, verification, analysis, and
evaluation of the Parent Common Equity comprising the Equity Purchase Price and
has made all such reviews and inspections of the Parent




51



--------------------------------------------------------------------------------





Common Equity comprising the Equity Purchase Price as it has deemed necessary or
appropriate to enter into this Agreement, and (i) at the Closing, Seller shall
have completed, or caused to be completed, its independent investigation,
verification, analysis, and evaluation of the Parent Common Equity comprising
the Equity Purchase Price and made all such reviews and inspections of the
Parent Common Equity comprising the Equity Purchase Price as Seller has deemed
necessary or appropriate to consummate the transaction.
(b)    Seller understands and acknowledges that neither the Commission nor any
federal, state, or foreign agency has passed upon Parent Common Equity
comprising the Equity Purchase Price or made any finding or determination as to
the fairness of an investment in the Parent Common Equity comprising the Equity
Purchase Price or the accuracy or adequacy of the disclosures made to Seller.

ARTICLE 5    
REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY GROUP
Subject to the provisions of this Article 5 and the other terms and conditions
of this Agreement and the exceptions and matters set forth on the Disclosure
Schedules, Seller represents and warrants to Purchaser as of the Execution Date
and the Closing the matters set out in this Article 5 (it being understood that
the representations and warranties set forth in this Article 5 are made after
giving effect to the Restructuring as if it occurred immediately prior to the
execution of this Agreement):

Section 5.1    Existence and Qualification. Each member of the Company Group is
an entity duly formed, validly existing and in good standing under the Laws of
the state of its formation, which jurisdictions are set forth on Schedule 5.1
opposite the name of each member of the Company Group, and has all
organizational powers necessary to enable it to use its legal or other business
names, own, lease or otherwise hold and operate its properties and other assets
and to carry on its business as presently conducted, except where the failure to
do so would not, individually or in the aggregate, reasonably be expected to be
material to the Company Group, taken as a whole. Each member of the Company
Group is duly qualified to do business as a foreign corporation or other legal
entity and is in good standing in each jurisdiction where such qualification is
necessary, which jurisdictions are set forth on Schedule 5.1 opposite the name
of each member of the Company Group, except for those jurisdictions where
failure to be so qualified would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect. Seller has
heretofore provided to Purchaser true and complete copies of the Governing
Documents of each member of the Company Group that will, after giving effect to
the Restructuring, be in effect as of the Closing. No member of the Company
Group is in material breach of any of the provisions of any of its Governing
Documents.

Section 5.2    Power. Each Drum Entity has the requisite power to enter into and
perform its obligations under this Agreement and the other Transaction Documents
and to consummate the transactions contemplated by this Agreement and the other
Transaction Documents. Other than such votes, approvals or consents obtained
prior to the execution of this Agreement, there are no votes, approvals,
consents or other proceedings of the equityholders of any Drum Entity (for the
avoidance of doubt, both before and after the Restructuring) necessary in
connection with the execution and




52



--------------------------------------------------------------------------------





delivery of, or the performance by the Drum Entities of their obligations under,
this Agreement and the other Transaction Documents, or the consummation of the
transactions contemplated hereby or thereby.

Section 5.3    Authorization and Enforceability. The execution, delivery, and
performance of this Agreement and the other Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, have been duly
and validly authorized by all necessary action on the part of each Drum Entity.
This Agreement has been duly executed and delivered by each Drum Entity (and all
Transaction Documents required to be executed and delivered by such Drum Entity
at the Closing shall be duly executed and delivered by such Drum Entity) and
this Agreement constitutes, and at the Closing such Transaction Documents shall
constitute, the valid and binding obligations of each Drum Entity, enforceable
in accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy or other similar Laws affecting the rights and
remedies of creditors generally as well as to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

Section 5.4    No Conflicts. Except as required by the HSR Act or, as set forth
on Schedule 5.4, the execution, delivery, and performance of this Agreement and
the other Transaction Documents by Seller and each member of the Company Group,
and the consummation of the transactions contemplated by this Agreement and any
other Transaction Documents, do not (a) contravene, conflict with or violate any
provision of the Governing Documents of any member of the Company Group, (a)
result in the creation of any Lien on the Subject Securities or any Securities
of any other member of the Company Group (other than any Lien imposed by
Purchaser or its Affiliates), (a) result in the creation of any Lien on any
Assets (other than any Permitted Encumbrances), (a) contravene, conflict with or
violate any Order applicable to any member of the Company Group as a party in
interest, (a) violate any Laws applicable to any member of the Company Group,
(a) require that any member of the Company Group obtain, make or comply with any
Consents, or (a) violate any provision of any Contract to which Seller or any
member of the Company Group is a party that, with or without notice or lapse of
time or both, would constitute a default under, or give rise to any right of
termination, cancellation or acceleration of any right (including right to
payment), benefit or obligation of a member of the Company Group or to a loss of
any right (including right to payment), benefit or obligation to which such
member is entitled under any provision of any Contract binding upon such member,
except in each case of the foregoing clauses (c) through (g) for any matters
that would not, individually or in the aggregate, reasonably be expected to be
material to the Company Group, taken as a whole.

Section 5.5    Capitalization.
(a)    Schedule 5.5(a) sets forth the ownership structure of each member of the
Company Group after giving effect to the Restructuring. No member of the Company
Group has Subsidiaries or owns Securities in any Person except as disclosed on
Schedule 5.5(a), and the Securities of each such Person (other than the Company
Group) are owned by the member of the Company Group as disclosed on Schedule
5.5(a) free and clear of any Lien (other than Liens arising under the Credit
Documents (which shall be released prior to the Closing) or the applicable
Organizational Documents and restrictions on transfer pursuant to applicable
securities Laws). All of the issued




53



--------------------------------------------------------------------------------





and outstanding Securities of the Company Group are duly authorized and validly
issued in accordance with the Governing Documents of the applicable member of
the Company Group, are fully paid and non-assessable and are owned by Seller (in
the case of the Drum Entities) or the applicable member of the Company Group
free and clear of any Lien (other than Liens arising under the Credit Documents
(which shall be released prior to the Closing) and restrictions on transfer
pursuant to applicable securities Laws) and were not issued in violation of any
Rights. Except as expressly set forth in the Governing Documents of the members
of the Company Group, as applicable, (i) there are no outstanding preemptive or
other outstanding Rights with respect to the Securities of any member of the
Company Group, (i) there are no appreciation rights, redemption rights,
repurchase rights, agreements, arrangements, calls, warrants, options, “phantom”
rights, contingent value rights, subscription agreements, rights of first offer,
rights of first refusal, tag along rights, drag along rights, subscription
rights, or commitments or other rights or arrangements or contracts of any kind
or character relating to or entitling any Person to purchase or otherwise
acquire any Securities of any member of the Company Group or requiring any
member of the Company Group to issue, grant, deliver, sell, transfer, convey,
assign, redeem or otherwise acquire or sell any Securities, (i) there are no
equity holder agreements, voting agreements, proxies, or other similar
agreements or understandings with respect to the Subject Securities or any of
the Securities of any member of the Company Group and (i) there are no issued,
reserved for issuance or outstanding Securities of the Company Group. No
Securities of any member of the Company Group have been offered, issued, sold,
or transferred in violation of any applicable Law or preemptive or similar
rights. Seller does not directly own any Securities of the Company Group other
than the Subject Securities and does not indirectly own any Securities of the
Company Group other than through its direct ownership of Subject Securities.
(b)    No member of the Company Group has any outstanding bonds, debentures,
notes, or other obligations the holders of which have the right to vote (or
convertible into or exercisable for Securities having the right to vote) with
the holders of Securities of such member on any matter pursuant to such
outstanding bonds, debentures, notes or other obligations.
(c)    No member of the Company Group is party to any Contract that obligates it
to (and does not otherwise have any obligation to) register for resale any debt
or equity Securities of such member.

Section 5.6    Financial Statements. Seller has delivered to Purchaser copies of
(a) the audited balance sheets for the years ended December 31, 2015, December
31, 2016 and December 31, 2017 and the related statements operations, statements
of member’s capital and statements of cash flow of each of Drum I, Drum II
Management and Drum III Management for the years ended December 31, 2015,
December 31, 2016 and December 31, 2017 (together, the “Audited Financial
Statements”) and (a) the unaudited balance sheets of each of Drum I, Drum II
Management and Drum III Management as of June 30, 2018 (the “Balance Sheet
Date”) and the related statements operations, statements of member’s capital and
statements of cash flow for the six month period then ended (the “Unaudited
Financial Statements”, and together with the Audited Financial Statements, the
“Financial Statements”). Except as set forth on Schedule 5.6, (x) each of the
Financial Statements has been prepared in accordance with GAAP consistently
applied and without modification of the accounting principles used in the
preparation thereof throughout the




54



--------------------------------------------------------------------------------





periods presented and (y) presents fairly in all material respects the financial
position, results of operations and cash flows of the applicable Drum Entity and
its Subsidiaries (and, as applicable, its interest in HEDV) for the period
indicated therein, except that the Unaudited Financial Statements do not contain
footnote disclosures and other presentation items required by Accounting
Principles and are subject to normal year-end adjustments which are not material
in the aggregate.

Section 5.7    No Undisclosed Liabilities; No Company Liabilities. There are no
Liabilities of any member of the Company Group or with respect to the Company
Group’s interest in HEDV, other than (i) as set forth on Schedule 5.7, (i)
Liabilities to the extent reflected in the Financial Statements or expressly
disclosed in the notes thereto (and for which adequate accruals or reserves have
been established on the Financial Statements in accordance with GAAP), (i)
Liabilities incurred in the ordinary course of business since the Balance Sheet
Date, (i) Liabilities incurred in connection with the transactions contemplated
by this Agreement and the Transaction Documents and obligations under this
Agreement and the other Transaction Documents, (i) Liabilities included in
Effective Time Working Capital or Transaction Costs that results in an
adjustment to the Unadjusted Purchase Price in accordance with this Agreement,
or (i) Liabilities which would not reasonably be expected to be, individually or
in the aggregate, material to the Company Group, taken as a whole.

Section 5.8    Absence of Changes. Since the Balance Sheet Date through the
execution of this Agreement, (a) no Company Material Adverse Effect has
occurred, (a) the Company Group has in all material respects conducted the
Business in the ordinary course consistent with past practices (other than the
entry into this Agreement and the negotiation thereof) and (a) no member of the
Company Group has taken any action that, if taken during the period from the
Effective Time through the Closing without Purchaser’s prior written consent,
would constitute a breach of Section 8.3(b)(ii), Section 8.3(b)(iii),
Section 8.3(b)(v), Section 8.3(b)(vii), Section 8.3(b)(viii),
Section 8.3(b)(ix), Section 8.3(b)(x), Section 8.3(b)(xi), Section 8.3(b)(xv),
Section 8.3(b)(xvii) (or Section 8.3(b)(xviii) with respect to any of the
foregoing Sections).

Section 5.9    Litigation. Except as set forth on Schedule 5.9, there is no
Action or Order pending or, to the Knowledge of Seller, threatened by any Third
Party or Governmental Authority against the Company Group that, if determined or
resolved adversely in accordance with the plaintiff’s demands, would reasonably
be expected, individually or in the aggregate, to be material to the Company
Group, taken as a whole, or that challenges or seeks to prevent, enjoin, alter
or materially delay the consummation of the transactions contemplated by, or the
performance by the Company Group of its obligations under, this Agreement or the
other Transaction Documents.

Section 5.10    Bankruptcy. No member of the Company Group has been dissolved or
declared bankrupt, nor has a corporate resolution to dissolve or to be declared
bankrupt been adopted and, to Seller’s Knowledge, no demands or requests for
such dissolution or declaration are pending (before a Governmental Authority or
otherwise).

Section 5.11    Taxes. Except as set forth in Schedule 5.11:
(a)    (i) All income and other material Tax Returns required to be filed by or
with respect to any member of the Company Group have been duly and timely filed,
and each such Tax Return




55



--------------------------------------------------------------------------------





is true, correct and complete in all material respects, (i) all Income Taxes and
other material Taxes owed by any member of the Company Group that are or have
become due (whether or not shown due on any Tax Return) have been paid in full,
(i) all material Tax withholding and deposit requirements imposed on or with
respect to any member of the Company Group have been satisfied, and (i) there
are no Liens (other than statutory Liens for Taxes that are not yet due and
payable) on any of the Assets that arose in connection with any failure (or
alleged failure) to pay any Tax.
(b)    (i) There is no claim against any member of the Company Group for any
material Taxes, and, to the Knowledge of Seller and the Company Group, no
assessment, deficiency, or adjustment has been asserted, proposed, or threatened
in writing with respect to any material Taxes or material Tax Returns of or with
respect to any member of the Company Group that has not been resolved, (i) no
material Tax audits or administrative or judicial proceedings are being
conducted, pending or, to the Knowledge of Seller and the Company Group,
threatened with respect to any member of the Company Group, (i) there is no
outstanding extension of any statute of limitations filed with any Governmental
Authority responsible for assessing or collecting Taxes in respect of any
material Tax Return of, or which includes, any member of the Company Group, and
(i) there is no claim made by any Governmental Authority to the Company Group or
any member of the Company Group that asserts that the Company Group or the
relevant member is required to file a Tax Return or subject to taxation in any
jurisdiction where the Company Group or the relevant member does not file a Tax
Return.
(c)    All information set forth in the Financial Statements (including the
notes thereto) relating to Taxes is true and complete in all material respects.
(d)    (i) No private letter rulings, technical advice memoranda, closing
agreement or similar agreement affecting the Tax liability of any member of the
Company Group have been requested, entered into or issued by any Governmental
Authority, and (i) no member of the Company Group is a party to or bound by any
Tax Sharing Agreement.
(e)    No member of the Company Group (i) has within the past two years been a
party to a transaction intended to qualify under Section 355 of the Code and
(i) is a party to and has participated in a “reportable transaction” within the
meaning of Treasury Regulations Section 1.6011-4 or (i) is liable for any Tax
pursuant to Section 965 of the Code.
(f)    No member of the Company Group (i) has been a member of an affiliated,
combined, consolidated or unitary group for Tax purposes, other than a group
with respect to which a member of the Company Group was the common parent, and
(i) has any liability for Taxes of any Person under Treasury Regulations Section
1.1502-6 (or any corresponding provision of state, local or non-U.S. Tax Law) or
as transferee or successor.
(g)    No member of the Company Group will be required to include for a Tax
period (or portion thereof) beginning after the Closing Date any item of income
in, or exclude any item of deduction from, taxable income for such period as a
result of: (i) a change in method of accounting made prior to the Closing
relating to an item reported in a taxable period (or portion thereof) ending on
or before the Closing Date, (i) any closing agreement executed under Section
7121 of the Code (or any comparable provision of state, local or non-U.S. Tax
Law) or any other agreement executed




56



--------------------------------------------------------------------------------





in connection with the settlement of any Tax Proceeding, in each case prior to
the Closing, (i) any prepaid amount received on or prior to the Closing Date,
(i) any installment sale or open transaction disposition prior to the Closing or
(i) any election for a Pre-Closing Income Tax Period to defer the recognition of
cancellation of debt income under U.S. federal, state and local or non-U.S. Tax
Law.
(h)    Each member of the Company Group has at all times since the date of its
formation been an entity that is disregarded as separate from its owner or a
partnership for U.S. federal income tax purposes; and, immediately prior to the
Closing (after giving effect to the Restructuring), each member of the Company
Group will be treated as an entity that is disregarded as separate from its
owner for U.S. federal income tax purposes.
(i)    Notwithstanding any other provision in this Agreement, the
representations and warranties in Section 5.8, Section 5.11 and Section 5.12 are
the only representations and warranties of Seller in this Agreement with respect
to the Tax matters.

Section 5.12    Labor and Employee Benefits.  
(a)    Schedule 5.12(a) sets forth a true and complete list of each Company
Plan. Seller has made available to Purchaser a copy of each Company Plan and all
amendments thereto and, as applicable: (i) all trust agreements, insurance
contracts or other funding arrangements and amendments thereto; (i) the current
prospectus or summary plan description and all summaries of material
modifications; (i) the most recent favorable determination or opinion letter
from the Internal Revenue Service; (i) most recently filed annual
returns/reports (Form 5500) and accompanying schedules and attachments thereto;
(i) the most recently prepared actuarial reports and financial statements; (i)
all material, non-routine correspondence received from or provided to the
Internal Revenue Service, the Department of Labor or any other Governmental
Authority since January 1, 2015 relating to any Company Plan; and (i) all
current employee handbooks.
(b)    No member of the Company Group (nor any predecessor of any such member of
the Company Group) sponsors, maintains or contributes to (or has any obligation
to contribute to), or has in the past six years sponsored, maintained or
contributed to (or had any obligation to contribute to), or has or is reasonably
expected to have any direct or indirect Liability with respect to, and no
Company Plan is, a plan subject to Title IV of ERISA (including a “multiemployer
plan” as defined in Section 3(37) of ERISA), Section 412 of the Code or Section
302 of ERISA.
(c)    Each Company Plan is, and has been, operated in accordance with its terms
and with all applicable Laws including, if applicable, ERISA and the Code,
except where the failure to do so would not, individually or in the aggregate,
reasonably be expected to be material to the Company Group, taken as a whole. No
Action (other than routine claims for benefits) is pending against or involves
or, to the Knowledge of Seller, is threatened against or threatened to involve,
any Company Plan before any arbitrator or any Governmental Authority, which,
individually or in the aggregate, would reasonably be expected to be material to
the Company Group, taken as a whole.
(d)    Each Company Plan that is intended to be qualified under Section 401(a)
of the Code has received a favorable determination from the Internal Revenue
Service or is maintained pursuant to a prototype document approved by the
Internal Revenue Service, and is entitled to rely on a




57



--------------------------------------------------------------------------------





favorable opinion letter issued by the Internal Revenue Service with respect to
such prototype document, and, to the Knowledge of Seller, no circumstances exist
that would reasonably be expected to result in any such determination letter or
opinion letter being revoked.
(e)    No member of the Company Group has any obligation to gross-up, indemnify
or otherwise reimburse any current or former Service Provider for any Tax
incurred by such Service Provider, including under Section 409A or 4999 of the
Code.
(f)    No Company Plan provides or promises, any post-employment or
post-retirement medical, dental, disability, hospitalization, life or similar
benefits (whether insured or self-insured) to any current or former Service
Provider (other than coverage mandated by applicable Law, including pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985).
(g)    All contributions, premiums and payments that are due have been made for
each Company Plan within the time periods prescribed by the terms of such plan
and applicable Law, and all contributions, premiums and payments for any period
ending on or before the Closing Date that are not due are properly accrued to
the extent required to be accrued under applicable accounting principles and
have been properly reflected on the Financial Statements or disclosed in the
notes thereto, in each case, except where the failure to do so would not,
individually or in the aggregate, reasonably be expected to be material to the
Company Group, taken as a whole.
(h)    Except as set forth on Schedule 5.12(h), neither the execution of this
Agreement or the other Transaction Documents nor the consummation of the
transactions contemplated hereby and thereby (either alone or together with any
other event) will (i) entitle any current or former Service Provider to any
payment or benefit, (i) accelerate the time of payment or vesting or trigger any
payment or funding (through a grantor trust or otherwise) of compensation or
benefits under, or increase the amount payable or trigger any other obligation
under, any Company Plan, (i) limit or restrict the right of any member of the
Company Group or, after the Closing, Purchaser or any of its Affiliates, to
merge, amend or terminate any Company Plan or (i) result in the payment of any
amount that would not be deductible under Section 280G of the Code.
(i)    No member of the Company Group is a party to or subject to, or is
currently negotiating in connection with entering into, any collective
bargaining agreement or similar agreement with any labor union or other
authorized employee representative with respect to any current or former Service
Providers. To the Knowledge of Seller, there has not been any labor union
organization effort, or demand threatened, for recognition or certification with
respect to any Service Provider. There is no, and since January 1, 2015 there
has not been any, pending or, to the Knowledge of Seller, threatened strike,
slowdown, work stoppage, lockout, or other similar labor disruption affecting
any member of the Company Group.
(j)    There are no unfair labor practice complaints pending or, to the
Knowledge of Seller, threatened against any member of the Company Group before
the National Labor Relations Board or any other Governmental Authority or any
current union representation questions involving any Service Providers.




58



--------------------------------------------------------------------------------





(k)    Each member of the Company Group is and has been since January 1, 2015,
in compliance with all applicable Laws respecting labor and employment and
employment practices, including, without limitation, those relating to terms and
conditions of employment, labor management relations, wages and hours, overtime,
employee classification, discrimination, sexual harassment, civil rights,
affirmative action, work authorization, immigration, safety and health,
information privacy and security, workers compensation, continuation coverage
under group health plans, wage payment and the payment and withholding of Taxes,
except, in any such case, for any such non-compliance or violation as would not,
individually or in the aggregate, reasonably be expected to be material to the
Company Group, taken as a whole.
(l)    Each member of the Company Group is, and has been since January 1, 2015,
in compliance in all material respects with WARN, and has no Liabilities or
other obligations thereunder.
(m)    Prior to the date hereof, Seller has provided to Purchaser a true and
complete list of each current Service Provider, and his or her name, title,
location, hire date, and annual salary or wage rate; provided, however, for
purposes of this Section 5.12(m), Seller shall not be required to provide the
foregoing information with respect to any individual independent contractor
whose services to the Company Group may be terminated on less than 30 days’
prior notice by any member of the Company Group or any of their respective
Affiliates and without Liability (other than payment for services performed
prior to such termination) to any member of the Company Group or any of their
respective Affiliates. No earlier than five Business Days prior to the Closing
Date, Seller shall provide Purchaser with an updated version of this schedule,
updated as of such date.
(n)    There is no Action or Order pending or, to the Knowledge of Seller,
threatened against the Company Group before any Governmental Authority with
respect to any Service Providers that, if determined or resolved adversely in
accordance with plaintiff’s demands, would reasonably be expected, individually
or in the aggregate, to be material to the Company Group, taken as a whole.
Notwithstanding any other provision in this Agreement, the representations and
warranties in this Sections 5.7, 5.8, 5.11 and 5.12 are the only representations
and warranties of Seller in this Agreement with respect to employment and
employee benefit matters.

Section 5.13    Compliance with Laws.
(a)    Except as set forth in Schedule 5.13(a), and except as would not,
individually or in the aggregate, reasonably be expected to be material to the
Company Group, taken as a whole, each member of the Company Group and, to the
Knowledge of Seller, each member of the Company Group’s Service Providers (in
their capacity as such), has not since January 1, 2015 been in violation of, has
not been charged with or given notice of any violation of, and to the Knowledge
of Seller, is not under investigation with respect to, and has not been
threatened to be charged with or been given notice of, any violation of any
applicable Law.
(b)    Each member of Company Group holds and, since January 1, 2015, has held
all Governmental Authorizations that are required to be held in order to conduct
the business of the Company Group, except as would not reasonably be expected to
be, individually or in the aggregate,




59



--------------------------------------------------------------------------------





material to the Company Group, taken as a whole. (i) The Governmental
Authorizations held by the Company Group are valid and in full force and effect,
(i) each member of Company Group is, and since January 1, 2015 has been, in
compliance with and not in default under (and no condition or event exists that,
with notice or lapse of time or both, would constitute a default under) such
Governmental Authorizations and (i) none of such Governmental Authorizations
shall be terminated or impaired or become terminable, in whole or in part, as a
result of the transactions contemplated by this Agreement and the other
Transaction Documents, in each case other than as would not reasonably be
expected to be, individually or in the aggregate, material to the Company Group,
taken as a whole.

Section 5.14    Contracts.
(a)    Schedule 5.14(a) lists all Material Contracts as of the Execution Date.
Prior to the Execution Date, Seller has made available to Purchaser (or its
representatives) true and complete copies of each such Material Contract (other
than the Seismic Licenses) or other agreements listed (or required to be listed)
on any Disclosure Schedule and all amendments or modifications thereto.
(b)    Except as would not reasonably be expected to be, individually or in the
aggregate, material to the Company Group, taken as a whole, each Contract
required to be set forth or to which the Company Group is a party as of Closing
and would be on Schedule 5.14(a) if in existence on the date hereof, is a valid
and binding obligations of the applicable member of the Company Group,
enforceable in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy or other similar Laws
affecting the rights and remedies of creditors generally as well as to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). Except as disclosed on Schedule 5.14(b),
neither the applicable member of the Company Group, nor, to the Knowledge of the
Seller, any other Person, is in breach or default under such Material Contract,
or, with the passage of time, the giving of notice, or both, would be in breach
of, or default under, any such Material Contract in any material respect. Except
as disclosed on Schedule 5.14(b), no notice of material default or breach has
been received or delivered by any member of the Company Group under any such
Material Contract, the resolution of which is outstanding as of the Execution
Date. No member of the Company Group has irrevocably waived any of its material
rights or benefits under any Material Contract. No written notice to terminate
in whole or in part has been served (nor to the Knowledge of Seller, has there
been any indication that any such notice of termination will be served) with
respect to any such Material Contract.

Section 5.15    Outstanding Capital Commitments. Except as set forth on
Schedule 5.15, as of the Execution Date, there are no outstanding authorizations
for expenditure or similar requests or invoices for funding or participation
under any Contract that are binding on any member of the Company Group or the
Oil and Gas Properties and that Seller reasonably anticipates will individually
require expenditures by the owner of the Oil and Gas Properties attributable to
periods on or after the Effective Time in excess of $250,000 (net to Company
Group’s Working Interests in such Oil and Gas Properties).

Section 5.16    Environmental Matters. Except as set forth in Schedule 5.16:




60



--------------------------------------------------------------------------------





(a)    Each of the Company Group and, to the Knowledge of Seller, the Assets, is
and, at all times in the five year period prior to the Execution Date has been,
in compliance with Environmental Laws in all material respects;
(b)    The Company Group has not received in the five year period prior to the
Execution Date any written complaint or notice alleging a material breach of, or
material liability under, of any Environmental Law that remains pending or
unresolved nor, to the Knowledge of Seller, has any operator of the Assets
received any such written complaint or notice during such five year period that
remains pending or unresolved; and
(c)    To the Knowledge of Seller, each of the Company Group and each operator
of the Assets has obtained, and is, and at all times in the five year period
prior to the Execution Date has been, in compliance in all material respects
with, all material Environmental Permits required to carry on the applicable
portion of the Business and the operations on the applicable Oil and Gas
Properties and the applicable Rights of Way.
Notwithstanding any other provision in this Agreement, except as expressly set
forth in Section 8.22, the representations and warranties in this Section 5.16
are the only representations and warranties of Seller in this Agreement with
respect to Environmental Laws, Environmental Claims, Environmental Permits and
Releases of Hazardous Substances.

Section 5.17    Preferential Purchase Rights. Except as set forth on
Schedule 5.17, there are no preferential rights, rights of first refusal or
similar rights with respect to the Assets triggered by the Restructuring or the
sale by Series I Seller of the Drum I Subject Securities, Series II Seller of
the Drum II Subject Securities or Series III Seller of the Drum III Subject
Securities as contemplated by this Agreement.

Section 5.18    Royalties and Expenses. Except as set forth on Schedule 5.18, to
the Knowledge of Seller, as of the Execution Date, (a) all material Royalties
payable by the Company Group have been properly and timely paid (or which
constitute Suspense Funds) and (a) all material expenses payable by the Company
Group under the terms of the Contracts have been properly and timely paid
except, in each case, for such Royalties and expenses (x) as are being currently
paid prior to delinquency in the ordinary course of business or (y) the amount
or validity of which is being contested in good faith by appropriate proceedings
and for which appropriate reserves have been established.

Section 5.19    Insurance. Set forth on Schedule 5.19 is, as of the Execution
Date, a true and complete list of all material risk property, general liability,
third-party offsite pollution liability, automobile liability, workers’
compensation and employers’ liability, umbrella/excess liability and directors’
and officers’ liability insurance held by the Company Group, each of which are
in full force and effect as of the Execution Date. There is no material claim
pending under any such policies as to which coverage has been denied by the
insurer other than customary indications as to reservation of rights by insurers
listed on Schedule 5.19 and no member of the Company Group has received notice
of cancellation of any such insurance policies or, to Seller’s knowledge, any
threatened termination of, material premium increase with respect to or material
alteration of coverage under any of such insurance policies or surety bonds and
Seller has no knowledge of any facts, conditions,




61



--------------------------------------------------------------------------------





situations or set of circumstances (including the consummation of the
transactions contemplated hereby) that could reasonably be expected to result in
or be the basis for any of the foregoing.

Section 5.20    Bank Accounts. Schedule 5.20 sets forth a list of all deposit,
demand, savings, passbook, security or similar accounts maintained by any member
of the Company Group with any bank or financial institution, the names and
addresses of the banks or financial institutions maintaining each such account
and the authorized signatories on each such account.

Section 5.21    Imbalances. Schedule 5.21 sets forth, to Seller’s Knowledge, as
of the Execution Date, all material Imbalances associated with the Assets as of
the applicable date(s) set forth on Schedule 5.21.

Section 5.22    Intellectual Property.
(a)    Schedule 5.22(a) contains a complete and accurate list of all active
registrations and pending applications for registration of Intellectual Property
Rights filed with or issued by a Governmental Authority and owned by any member
of the Company Group (the “Registered IP”). None of the Registered IP has been
adjudged invalid or unenforceable in whole or in part by a court of competent
jurisdiction or by a Governmental Authority (excluding ordinary course office
actions or rejections of pending applications of the Registered IP) and, to the
Knowledge of Seller, the Registered IP is valid and enforceable. The members of
the Company Group solely and exclusively own all Intellectual Property Rights
owned or purported to be owned by the Company Group, free and clear of all Liens
(except Permitted Encumbrances and non-exclusive licenses granted in the
ordinary course of business).
(b)    The Company Group owns, licenses or otherwise has a right to use, free
and clear of all Liens (other than Permitted Encumbrances), all Intellectual
Property Rights used by the Company Group and that are necessary to conduct the
Business as currently conducted (the “Company Intellectual Property”). The
members of the Company Group have taken commercially reasonable steps in
accordance with normal industry practice, where the value to the Business of any
trade secrets and confidential information is contingent upon maintaining the
confidentiality thereof, to protect the confidentiality of such trade secrets
and other confidential information owned by the members of the Company Group and
contained in the Company Intellectual Property. The members of the Company Group
have taken commercially reasonable steps to ensure that trade secrets and other
material confidential information owned by the members of the Company Group and
included in the Company Intellectual Property are disclosed to employees,
contractors, consultants, representatives and agents of the Company Group under
written confidentiality agreements.
(c)    The conduct of the Business as currently conducted has not infringed,
misappropriated or otherwise violated, any Intellectual Property Right of any
Third Party in any material respect. To the Knowledge of Seller, no Third Party
is infringing, misappropriating or otherwise violating any material Intellectual
Property Right owned by any member of the Company Group. No member of the
Company Group has received any written notice (i) of any infringement,
misappropriation or other violation of any Intellectual Property Rights of any
Third Party, or




62



--------------------------------------------------------------------------------





(i) seeking to invalidate or render unenforceable any Company Group member’s
rights in any Intellectual Property Rights owned by the Company Group.
(d)    The members of the Company Group have complied in all material respects
with all applicable Laws related to the collection, use, storage, processing and
disclosure of any personally identifiable information in the possession and
control of the Company Group and collected and stored by or on behalf of the
Business.
(e)    To the Knowledge of Seller, the IT Assets operate and perform in a manner
that permits the members of the Company Group to conduct the Business as
currently conducted. The members of the Company Group have taken commercially
reasonable actions, consistent with current industry standards, to protect the
confidentiality, integrity and security of the IT Assets (and all information
and transactions stored or contained therein or transmitted thereby) against
security breaches and other threats that could materially compromise the
business of the members of the Company Group. In the past three years, there has
been no breach, unauthorized access, interruption, or corruption of any IT Asset
(or any information or transactions stored or contained therein or transmitted
thereby) that has not been fully remedied or replaced prior to the date hereof,
where such breach, unauthorized access, interruption or corruption has resulted
in: (i) material disruption to the business of any member of the Company Group,
or (i) material loss of data or information owned, collected or controlled by a
member of the Company Group.

Section 5.23    Decommissioning.
(a)    Except as described on Schedule 5.23(a), with respect to Oil and Gas
Properties operated by any member of the Company Group and, to the Knowledge of
Seller, Oil and Gas Properties operated by any Third Party, and other than Wells
that have been fully Decommissioned in accordance with all applicable Laws,
(i) there are no dry holes, or shut in or otherwise inactive Wells that any
member of the Company Group is currently obligated by applicable Law to
Decommission and (ii) there are no fixtures, platforms, spars, pipelines, and
associated equipment included in the Assets that any member of the Company Group
is currently obligated by applicable Law including any specific order or
directive from a Governmental Authority, to decommission on or before the first
anniversary of the Effective Time, or such later date as may be specified in an
order or directive from a Governmental Authority with respect to a particular
asset.
(b)    Except as described on Schedule 5.23(b), there are no outstanding
Decommissioning obligations with respect to any expired or terminated mineral
leases in which any member of the Company Group owned an interest at the time of
the expiration or termination of such mineral leases.

Section 5.24    Related Party Transactions. Other than this Agreement, the other
Transaction Documents, the Excluded Arrangements and as may be terminated or
assumed without any Liability to the Company Group by Seller or any of its
controlling Affiliates in connection with the Restructuring, except as set forth
on Schedule 5.24, as of the Execution Date, neither Seller, nor its Affiliates
(including the Company Group), nor any of their respective directors, officers
or employees (nor any members of such director’s or executive officer’s
“immediate family”) (as defined in Rule 16a-1 of the Securities Act (other than
any of the members of the Company Group))




63



--------------------------------------------------------------------------------





(any such Person, a “Related Party”) (i) is a party to any Contract with, is
providing or receiving services from any member of the Company Group (including
any monitoring, management or similar agreement), (i) directly or indirectly
owns, or otherwise has any right, title or interest in, to or under, any
material property or right, tangible or intangible, that is or is currently
contemplated to be used by any member of the Company Group or (i) is indebted to
any member of the Group Entity (other than any such indebtedness that will be
discharged or extinguished at or prior to Closing) (any Contract related to the
arrangements described in clauses (i) through (iii) hereof, including any such
agreements listed (or required to be listed) on Schedule 5.24, a “Related Party
Contract”).

Section 5.25    Suspense Funds. To the Knowledge of Seller, as of the Execution
Date, Schedule 5.25 sets forth a complete and accurate list of all Suspends
Funds and explanations for the suspension, in each case as of applicable dates
set forth in Schedule 5.25.

Section 5.26    Assets. Except as set forth in Schedule 5.26, no Assets of the
Company Group will be conveyed to any Person (other than members of the Company
Group that are wholly owned by Seller) in connection with the Restructuring.

Section 5.27    Broker’s Fees. No member of the Company Group has incurred any
Liability for brokers’ or finders’ fees relating to the transactions
contemplated by this Agreement or the Transaction Documents that would not
constitute Transaction Costs.

ARTICLE 6    
REPRESENTATIONS AND WARRANTIES OF PURCHASER
Subject to the provisions of this Article 6 and the other terms and conditions
of this Agreement and the exceptions and matters set forth on the Disclosure
Schedules, Purchaser represents and warrants to Seller as of the Execution Date
and the Closing the matters set out in this Article 6:

Section 6.1    Existence and Qualification. Each of Parent and Purchaser is an
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization and has all organizational powers necessary to
enable it to use its legal or other business names, own, lease or otherwise hold
and operate its properties and other assets and to carry on its business as
presently conducted, except where the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Purchaser Material Adverse
Effect. Each of Purchaser and Parent is duly qualified to do business as a
foreign entity and is in good standing in each jurisdiction where such
qualification is necessary, except for those jurisdictions where failure to be
so qualified would not reasonably be expected to have, individually or in the
aggregate, a Purchaser Material Adverse Effect.

Section 6.2    Power. Each of Parent and Purchaser has the organizational power
to enter into and perform its obligations under this Agreement and the other
Transaction Documents and to consummate the transactions contemplated by this
Agreement and the other Transaction Documents.




64



--------------------------------------------------------------------------------






Section 6.3    Authorization and Enforceability. The execution, delivery, and
performance of this Agreement and the other Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, have been duly
and validly authorized by all necessary action on the part of Purchaser and
Parent. This Agreement has been duly executed and delivered by Purchaser (and
all Transaction Documents required to be executed and delivered by Purchaser and
Parent at the Closing shall be duly executed and delivered by Purchaser or
Parent, as applicable) and this Agreement constitutes, and at the Closing such
Transaction Documents shall constitute, the valid and binding obligations of
Purchaser and Parent, enforceable in accordance with their respective terms,
except as such enforceability may be limited by applicable bankruptcy or other
similar Laws affecting the rights and remedies of creditors generally as well as
to general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Section 6.4    No Conflicts. Except as set forth in Schedule 6.4 or as required
under the HSR Act and filings that will be made pursuant to the rules and
regulations of the New York Stock Exchange or any other applicable securities
exchange, the execution, delivery, and performance of this Agreement and the
other Transaction Documents by Purchaser and Parent, and the consummation of the
transactions contemplated by this Agreement and any other Transaction Documents,
do not (a) contravene, conflict with, or violate or breach any provision of the
Governing Documents of any Purchaser Entity, (a) violate any Order applicable to
any Purchaser Entity as a party in interest, (a) violate any Law applicable to
any Purchaser Entity, (a) require that any Purchaser Entity obtain, make or
comply with or (a) contravene, conflict with, or violate or breach any provision
of any agreement or instrument to which any Purchaser Entity is a party that,
with or without notice or lapse of time or both, would constitute a default
under, or give rise to any right of termination, cancellation or acceleration of
any right (including right to payment), benefit or obligation of any Purchaser
Entity or to a loss of any right (including right to payment), benefit or
obligation to which any Purchaser Entity is entitled under any provision of any
Contract binding upon any Purchaser Entity, except in each case of the foregoing
clauses (b) through (e) for any matters that would not reasonably be expected to
have, individually or in the aggregate, a Purchaser Material Adverse Effect.

Section 6.5    Bankruptcy. There are no bankruptcy, reorganization or
receivership proceedings pending against, being contemplated by or, to the
Knowledge of Purchaser, threatened against Purchaser, Parent or any Affiliate
thereof (whether by Purchaser or any Third Party).

Section 6.6    Litigation. Except as disclosed in any Parent SEC Documents filed
with the Commission prior to the Execution Date (to the extent the qualifying
nature of such disclosure is readily apparent from the content of such Parent
SEC Documents and excluding any information contained in any part of any such
report, schedule, form, statement or other document in any section entitled
“Risk Factors” or set forth in any “Forward Looking Statements” disclaimer), (a)
there are no Actions pending or, to the Knowledge of Purchaser, threatened by
any Third Party or Governmental Authority against Purchaser or Parent, any of
their respective properties or any of its directors, officers or employees (in
their capacity as such) that would reasonably be expected to have, individually
or in the aggregate, a Purchaser Material Adverse Effect and (a) neither
Purchaser nor or any of its Affiliates is subject to any Order that in any
manner challenges or seeks to prevent,




65



--------------------------------------------------------------------------------





enjoin, alter or materially delay the consummation of the transactions
contemplated by this Agreement or the other Transaction Documents.

Section 6.7    Financing. Purchaser has sufficient cash or sources of credit (in
United States Dollars) to enable Purchaser to (a) pay the Closing Payment at the
Closing to Seller and (a) pay and perform all other obligations of Purchaser
hereunder and the other agreements delivered hereunder by Purchaser.

Section 6.8    Investment Intent. Purchaser is acquiring the Subject Securities
for its own account and not with a view to their sale or distribution in
violation of the Securities Act, any applicable state blue sky Laws, or any
other applicable securities Laws. Purchaser has made, independently and without
reliance on Seller (except to the extent that Purchaser has relied on the
representations and warranties in this Agreement), its own analysis of the
Subject Securities, the Company Group and the Assets for the purpose of
acquiring the Subject Securities, and Purchaser has had reasonable and
sufficient access to documents, other information and materials as it considers
appropriate to make its evaluations. Purchaser acknowledges that the Subject
Securities are not registered pursuant to the Securities Act and that none of
the Subject Securities may be transferred, except pursuant to an effective
registration statement or an applicable exemption from registration under the
Securities Act. Purchaser is an “accredited investor” as defined under Rule 501
promulgated under the Securities Act.

Section 6.9    Independent Evaluation.
(a)    Purchaser is a sophisticated, experienced, and knowledgeable investor. In
entering into this Agreement, Purchaser has relied solely upon Seller’s
representations and warranties set forth herein and on Purchaser’s own expertise
in legal, tax, reservoir engineering, and other professional counsel concerning
the transactions contemplated by this Agreement, the Subject Securities, the
Company Group, and the Assets, and the value thereof. Purchaser acknowledges and
affirms that (i) it has completed such independent investigation, verification,
analysis, and evaluation of the Subject Securities, the Company Group, and the
Assets and has made all such reviews and inspections of the Subject Securities,
the Company Group, and the Assets as it has deemed necessary or appropriate to
enter into this Agreement, and (i) at the Closing, Purchaser shall have
completed, or caused to be completed, its independent investigation,
verification, analysis, and evaluation of the Subject Securities, the Company
Group, and the Assets and made all such reviews and inspections of the Subject
Securities, the Company Group, and the Assets as Purchaser has deemed necessary
or appropriate to consummate the transaction.
(b)    Purchaser understands and acknowledges that neither the Commission nor
any federal, state, or foreign agency has passed upon the Subject Securities,
the Company Group, and the Assets or made any finding or determination as to the
fairness of an investment in the Subject Securities, the Company Group, and the
Assets or the accuracy or adequacy of the disclosures made to Purchaser.




66



--------------------------------------------------------------------------------






Section 6.10    Capitalization.
(a)    The authorized capital of Parent consists solely of (i) 2,000,000,000
shares of Parent Common Equity and (i) 200,000,000 preferred shares of Parent,
$0.01 par value per share. As of the Execution Date, other than with respect to
26,815,572 shares of Parent Common Equity reserved for issuance (including in
respect of outstanding equity compensation (including awards and grants
thereof)) under the Parent Equity Plan, the only issued and outstanding
Securities of Parent were 398,403,309 shares of Parent Common Equity. Parent
has, and at the Closing will have, sufficient authorized shares of Parent Common
Equity to enable it to issue the Equity Purchase Price at the Closing. Neither
Parent nor Purchaser is in default or violation (and no event has occurred
which, with notice or the lapse of time or both, would constitute a default or
violation) of any term, condition or provision of any Governing Document of
Parent or Purchaser.
(b)    All of the issued and outstanding shares of Parent Common Equity are duly
authorized and validly issued in accordance with the Governing Documents of
Parent, are fully paid and non-assessable, and were not issued in violation of
any Right.
(c)    Other than with respect to any Securities outstanding under the Parent
Equity Plan, (i) there are no outstanding preemptive or other outstanding Rights
with respect to the Securities of Parent, (i) there are no appreciation rights,
redemption rights, repurchase rights, agreements, arrangements, calls,
subscription agreements, rights of first offer, rights of first refusal, tag
along rights, drag along rights, subscription rights, or commitments or other
rights or contracts of any kind or character relating to or entitling any Person
to purchase or otherwise acquire any Securities of Parent or requiring Parent to
issue, transfer, convey, assign, redeem or otherwise acquire or sell any
Securities, (i) there are no equity holder agreements, voting agreements,
proxies, or other similar agreements or understandings with respect to the
Securities of Parent and (i) no Securities of Parent are reserved for issuance.
(d)    Parent does not have any outstanding bonds, debentures, notes, or other
obligations the holders of which have the right to vote (or convertible into or
exercisable for Securities having the right to vote) with the holders of
Securities of Parent on any matter pursuant to such outstanding bonds,
debentures, notes or other obligations.
(e)    Except as set forth on Schedule 6.10(e), Parent is not party to any
Contract that obligates it to (and does not otherwise have any obligation to)
register for resale any debt or equity Securities of Parent.

Section 6.11    Valid Issuance. The shares of Parent Common Equity comprising
the Equity Purchase Price when and if issued pursuant to the terms of this
Agreement, will be duly authorized, validly issued, fully paid and
non-assessable, will have the rights, preferences and privileges specified in
Parent’s Governing Documents, will be free of any Liens, other than restrictions
on transfer pursuant to applicable securities Laws, and will not be issued in
violation of any Rights.




67



--------------------------------------------------------------------------------






Section 6.12    SEC Documents; Financial Statements; No Liabilities.
Except as expressly disclosed in any Parent SEC Documents filed with the
Commission prior to the Execution Date (to the extent the qualifying nature of
such disclosure is readily apparent from the content of such Parent SEC
Documents and excluding any information contained in any part of any such
report, schedule, form, statement or other document in any section entitled
“Risk Factors” or set forth in any “Forward Looking Statements” disclaimer):
(a)    Parent has timely filed or furnished with the Securities and Exchange
Commission (the “Commission”) all reports, schedules, forms, statements, and
other documents (including exhibits and other information incorporated therein)
required to be filed or furnished by it since January 1, 2017 (all such
documents, collectively, the “Parent SEC Documents”). The Parent SEC Documents,
including any audited or unaudited financial statements and any notes thereto or
schedules included therein (the “Parent Financial Statements”), at the time
filed or furnished (i) did not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein (in the light of the circumstances under
which they were made) not misleading, (i) complied in all material respects with
the applicable requirements of the Exchange Act and the Securities Act, as
applicable, (i) complied as to form in all material respects with applicable
accounting requirements and with the published rules and regulations of the
Commission with respect thereto, (i) in the case of the Parent Financial
Statements, were prepared in accordance with GAAP applied on a consistent basis
during the periods involved (except as may be indicated in the notes thereto or
the omission of notes to the extent permitted by Regulation S-K promulgated
under the Securities Act or, in the case of unaudited statements, as permitted
by Form 10-Q of the Commission) and subject, in the case of interim financial
statements, to normal year-end adjustments which are not material in the
aggregate, and (i) in the case of the Parent Financial Statements, fairly
present in all material respects the consolidated financial condition, results
of operations, and cash flows of Parent as of the dates and for the periods
indicated therein, except any unaudited Parent Financial Statements are subject
to normal year-end adjustments which are not material in the aggregate.
(b)    There are no Liabilities of or with respect to the Purchaser Entities
other than (i) Liabilities to the extent reflected in the consolidated balance
sheet of Parent as of March 31, 2018 (or expressly disclosed in the notes
thereto (and for which adequate accruals or reserves have been established on
the Financial Statements in accordance with GAAP)) included in the Parent
Financial Statements, (i) liabilities incurred in the ordinary course of
business since the March 31, 2018, (i) fees and expenses incurred in connection
with the transactions contemplated by this Agreement and the Transaction
Documents or (i) liabilities that would not reasonably be expected to have,
individually or in the aggregate, a Purchaser Material Adverse Effect.

Section 6.13    Investment Company. Parent is not now, and immediately after the
issuance and sale of the Parent Common Equity comprising the Equity Purchase
Price will not be, required to register as an “investment company” or a company
“controlled by” an entity required to register as an “investment company” within
the meaning of the Investment Company Act of 1940.




68



--------------------------------------------------------------------------------






Section 6.14    Internal Controls; Listing Exchange.
(a)    Except as disclosed in any Parent SEC Documents filed with the Commission
prior to the Execution Date (to the extent the qualifying nature of such
disclosure is readily apparent from the content of such Parent SEC Documents and
excluding any information contained in any part of any such report, schedule,
form, statement or other document in any section entitled “Risk Factors” or set
forth in any “Forward Looking Statements” disclaimer), Parent has established
and maintains disclosure controls and procedures (as defined in Rule 13a-15
under the Exchange Act) as required by Rule 13a-15 of the Exchange Act, which
such disclosure controls and procedures are designed to ensure that material
information relating to Parent is made known to Parent’s principal executive
officer and its principal financial officer by others within those entities,
particularly during the periods in which the periodic reports required under the
Exchange Act are being prepared, and since January 1, 2017, Parent has
established and maintained a system of internal controls over financial
reporting (as defined in Rule 13a-15 under the Exchange Act) sufficient to
provide reasonable assurance regarding the reliability of Parent’s financial
reporting and the preparation of the Parent Financial Statements for external
purposes in accordance with GAAP.
(b)    Except as disclosed in any Parent SEC Documents filed with the Commission
prior to the Execution Date (to the extent the qualifying nature of such
disclosure is readily apparent from the content of such Parent SEC Documents and
excluding any information contained in any part of any such report, schedule,
form, statement or other document in any section entitled “Risk Factors” or set
forth in any “Forward Looking Statements” disclaimer) and except as set forth on
Schedule 6.14(b), since the Balance Sheet Date, (i) Parent has not been advised
by its independent auditors of any significant deficiency or material weakness
in the design or operation of internal controls that could adversely affect
Parent’s internal controls, (i) Parent has no Knowledge of any fraud that
involves management or other employees who have a significant role in Parent’s
internal controls, and (i) there have been no changes in internal controls or,
to the Knowledge of Parent, in other factors that could reasonably be expected
to materially affect internal controls, including any corrective actions with
regard to any significant deficiency or material weakness.
(c)    The Parent Common Equity is registered under Section 12(b) of the
Exchange Act and is listed on the New York Stock Exchange, and Parent has not
received any notice of delisting. No judgment, order, ruling, regulation,
decree, injunction, or award of any securities commission or similar securities
regulatory authority or any other Governmental Authority, or of the New York
Stock Exchange, preventing or suspending trading in any Securities of Parent has
been issued and is continuing, and no proceedings for such purpose are, to the
Knowledge of Parent, pending, contemplated or threatened.

Section 6.15    Form S-3. As of the Execution Date, Parent is eligible to
register the Parent Common Equity comprising the Equity Purchase Price for
resale by Seller under a Registration Statement on Form S-3 promulgated under
the Securities Act.

Section 6.16    Absence of Changes. Since the Balance Sheet Date through the
execution of this Agreement, (a) no Purchaser Material Adverse Effect has
occurred and (a) except as disclosed in any Parent SEC Documents filed with the
Commission prior to the Execution Date (to the extent the qualifying nature of
such disclosure is readily apparent from the content of such Parent SEC




69



--------------------------------------------------------------------------------





Documents and excluding any information contained in any part of any such
report, schedule, form, statement or other document in any section entitled
“Risk Factors” or set forth in any “Forward Looking Statements” disclaimer),
Parent has in all material respects conducted its business in the ordinary
course consistent with past practices (other than the entry into this Agreement
and the negotiation thereof). Purchaser was formed on June 8, 2018. Since its
inception through the Execution Date, Purchaser has not engaged in any activity,
other than such actions in connection with (i) its organization and (i) the
preparation, negotiation, and execution of this Agreement and the transactions
contemplated hereby. Purchaser has no operations, has not generated any revenues
and has no liabilities other than those incurred in connection with the
foregoing and as provided or permitted in this Agreement or any other
Transaction Document

Section 6.17    Compliance with Law. Except as disclosed in any Parent SEC
Documents filed with the Commission prior to the Execution Date (to the extent
the qualifying nature of such disclosure is readily apparent from the content of
such Parent SEC Documents and excluding any information contained in any part of
any such report, schedule, form, statement or other document in any section
entitled “Risk Factors” or set forth in any “Forward Looking Statements”
disclaimer) or as would not reasonably be expected to have, individually or in
the aggregate, a Purchaser Material Adverse Effect, (a) the Purchaser Entities
hold all Governmental Authorizations necessary for the ownership and operation
of the assets of the Purchaser Entities as currently conducted, (a) each of the
Purchaser Entities is in compliance with all applicable Laws, and (a) no
Purchaser Entity has received written notice that it is under investigation by
any Governmental Authority for potential non-compliance with any Law.

Section 6.18    Regulatory. At Closing, Purchaser will be qualified per
applicable Laws to own and assume ownership of the Subject Securities and the
indirect ownership of the Assets in all applicable jurisdictions, and the
consummation of the transactions contemplated by this Agreement will not cause
any member of the Company Group to be disqualified as such an owner or operator
of the Assets under any applicable Laws, in each case except where such failure
to do so would not reasonably be expected to have, individually or in the
aggregate, a Purchaser Material Adverse Effect. At Closing, Purchaser and/or its
Affiliates will have satisfied and will be in compliance with the Federal
Ownership Qualifications.

Section 6.19    No Stockholder Approval. Assuming each of Seller and each
Required Owner is not a “substantial security holder” (as defined in in Section
312.03(b) of the NYSE Listed Company Manual) of Parent, the transactions
contemplated hereby, taken together with any transactions consummated by
Purchaser or Parent as permitted by Section 8.3, do not require any vote of the
equityholders of Parent under applicable Law, the rules and regulations of the
New York Stock Exchange (or other securities exchange (domestic or foreign) on
which the Parent Common Equity is then listed) or the Governing Documents of
Parent.

Section 6.20    Broker’s Fees. None of Purchaser, Parent or their respective
Affiliates has incurred any Liability for brokers’ or finders’ fees relating to
the transactions contemplated by this Agreement or the Transaction Documents for
which Seller or any of Seller’s Affiliates has or shall have any responsibility.




70



--------------------------------------------------------------------------------






Section 6.21    Takeover Laws. The transactions contemplated hereby are not
subject to any applicable anti-takeover provisions related to business
combinations in Delaware or Bermuda, or any other similar Takeover Laws or any
similar provision in the Purchaser’s or Parent’s Governing Documents.

ARTICLE 7    
DISCLAIMERS AND ACKNOWLEDGEMENTS

Section 7.1    General Disclaimers.
(a)    EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE 4, ARTICLE 5, THE
CERTIFICATE OF SELLER TO BE DELIVERED AT THE CLOSING PURSUANT TO SECTION 10.2(D)
OR ANY OTHER TRANSACTION DOCUMENT, (A)  SELLER DOES NOT MAKE, SELLER EXPRESSLY
DISCLAIMS, AND PURCHASER WAIVES AND REPRESENTS AND WARRANTS THAT PURCHASER HAS
NOT RELIED UPON, ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, IN THIS
AGREEMENT OR ANY OTHER INSTRUMENT, AGREEMENT, OR CONTRACT DELIVERED HEREUNDER OR
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREUNDER OR THEREUNDER,
INCLUDING ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED AS TO (I) TITLE TO
ANY OF THE ASSETS, (II)THE CONTENTS, CHARACTER OR NATURE OF ANY DESCRIPTIVE
MEMORANDUM, ANY REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT OR ANY
GEOLOGICAL, SEISMIC DATA, RESERVE DATA, RESERVE REPORTS, OR RESERVE INFORMATION
(ANY ANALYSIS OR INTERPRETATION THEREOF) RELATING TO THE ASSETS, (III) THE
QUANTITY, QUALITY, OR RECOVERABILITY OF HYDROCARBONS IN OR FROM THE ASSETS,
(IV) ANY ESTIMATES OF THE VALUE OF THE SUBJECT SECURITIES OR THE ASSETS OR
FUTURE REVENUES GENERATED BY THE SUBJECT SECURITIES OR THE ASSETS, (V) THE
PRODUCTION OF HYDROCARBONS FROM THE ASSETS, OR WHETHER PRODUCTION HAS BEEN
CONTINUOUS OR IN PAYING QUANTITIES, OR ANY PRODUCTION OR DECLINE RATES, (VI) THE
MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN, OR MARKETABILITY
OF THE ASSETS, (VII) ANY OTHER RECORD, FILES, MATERIALS OR INFORMATION
(INCLUDING AS TO THE ACCURACY, COMPLETENESS, OR CONTENTS OF THE RECORDS) THAT
MAY HAVE BEEN MADE AVAILABLE OR COMMUNICATED TO PURCHASER OR ITS AFFILIATES, OR
ITS OR THEIR EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES, OR ADVISORS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY
DISCUSSION OR PRESENTATION RELATING THERETO OR (VIII) ANY MATTERS WITH RESPECT
TO THE EXISTENCE OF ANY ENVIRONMENTAL LIABILITIES, RELEASE OF HAZARDOUS
SUBSTANCES, OR ANY OTHER ENVIRONMENTAL CONDITION WITH RESPECT TO THE OWNERSHIP
OR OPERATION OF ASSETS, OR WHETHER ANY MEMBER OF THE COMPANY GROUP OR ANY OF THE
ASSETS (OR THE OWNERSHIP OR OPERATION THEREOF) ARE IN COMPLIANCE WITH ANY
ENVIRONMENTAL LAW, AND (A) SELLER FURTHER DISCLAIMS, AND




71



--------------------------------------------------------------------------------





PURCHASER WAIVES, ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR CONFORMITY TO MODELS OR
SAMPLES, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT
EXCEPT AS SET FORTH HEREIN AND PURCHASER’S RIGHTS UNDER THE TRANSACTION
DOCUMENTS, THE SUBJECT SECURITIES AND THE ASSETS ARE BEING TRANSFERRED “AS IS,
WHERE IS”, WITH ALL FAULTS AND DEFECTS, AND THAT PURCHASER HAS MADE OR CAUSED TO
BE MADE SUCH INSPECTIONS AS PURCHASER DEEMS APPROPRIATE AND HAS SATISFIED ITSELF
AS TO THEIR PHYSICAL AND ENVIRONMENTAL CONDITION, INCLUDING CONDITIONS
SPECIFICALLY RELATED TO THE PRESENCE, RELEASE, OR DISPOSAL OF HAZARDOUS
SUBSTANCES, SOLID WASTES, ASBESTOS, OTHER MAN-MADE FIBERS, AND NORM. PURCHASER
IS RELYING SOLELY UPON THE TERMS OF THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS AND ITS OWN INSPECTION OF THE ASSETS. PURCHASER SPECIFICALLY DISCLAIMS
ANY OBLIGATION OR DUTY BY SELLER OR ANY MEMBER OF THE SELLER GROUP TO MAKE ANY
DISCLOSURES OF FACT NOT REQUIRED TO BE DISCLOSED PURSUANT TO THE EXPRESS
REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE 4, ARTICLE 5 AND THE
CERTIFICATE OF SELLER TO BE DELIVERED AT THE CLOSING AND PURCHASER EXPRESSLY
ACKNOWLEDGES AND COVENANTS THAT PURCHASER DOES NOT HAVE AND WILL NOT HAVE AND
WILL NOT ASSERT ANY CLAIM, DAMAGES, OR EQUITABLE REMEDIES WHATSOEVER RELATING TO
THIS AGREEMENT AGAINST ANY MEMBER OF THE SELLER GROUP EXCEPT FOR CLAIMS,
DAMAGES, AND EQUITABLE REMEDIES AGAINST SELLER FOR BREACH OF AN EXPRESS
REPRESENTATION, WARRANTY, OR COVENANT OF SELLER UNDER THIS AGREEMENT AND TO THE
EXTENT PROVIDED HEREIN. NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN THIS
AGREEMENT SHALL (I) LIMIT ANY REPRESENTATION OR WARRANTY MADE IN ARTICLE 4,
ARTICLE 5, ARTICLE 13, SECTION 8.22, THE CERTIFICATE OF SELLER TO BE DELIVERED
AT THE CLOSING PURSUANT TO SECTION 10.2(D) OR ANY OTHER TRANSACTION DOCUMENT OR
(II) OPERATE AS A WAIVER OF CLAIMS OF FRAUD.
(b)    EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE 6, THE CERTIFICATE
OF PURCHASER TO BE DELIVERED AT THE CLOSING PURSUANT TO SECTION 10.3(C)(IV) OR
ANY OTHER TRANSACTION DOCUMENT, (A) NEITHER PURCHASER NOR PARENT MAKES, AND
PURCHASER AND PARENT EXPRESSLY DISCLAIM, AND SELLER WAIVES AND REPRESENTS AND
WARRANTS THAT SELLER HAS NOT RELIED UPON, ANY REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, IN THIS AGREEMENT OR ANY OTHER INSTRUMENT, AGREEMENT, OR
CONTRACT DELIVERED HEREUNDER OR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREUNDER OR THEREUNDER, INCLUDING ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED AS TO (I) THE CONTENTS, CHARACTER OR NATURE OF ANY DESCRIPTIVE
MEMORANDUM, ANY REPORT OR RESERVE INFORMATION (ANY ANALYSIS OR




72



--------------------------------------------------------------------------------





INTERPRETATION THEREOF) RELATING TO THE PURCHASER, (II) ANY ESTIMATES OF THE
VALUE OF THE PARENT COMMON EQUITY OR FUTURE REVENUES GENERATED BY THE PARENT
COMMON EQUITY, OR (III) ANY OTHER RECORD, FILES, MATERIALS OR INFORMATION
(INCLUDING AS TO THE ACCURACY, COMPLETENESS, OR CONTENTS OF THE RECORDS) THAT
MAY HAVE BEEN MADE AVAILABLE OR COMMUNICATED TO SELLER OR ITS AFFILIATES, OR ITS
OR THEIR EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES, OR ADVISORS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY
DISCUSSION OR PRESENTATION RELATING THERETO, AND (A) PURCHASER FURTHER
DISCLAIMS, AND SELLER WAIVES, ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR CONFORMITY TO
MODELS OR SAMPLES, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES
HERETO THAT EXCEPT AS SET FORTH HEREIN AND SELLER’S RIGHTS UNDER THE TRANSACTION
DOCUMENTS, THE PARENT COMMON EQUITY ARE BEING TRANSFERRED “AS IS, WHERE IS”,
WITH ALL FAULTS AND DEFECTS, AND THAT SELLER HAS MADE OR CAUSED TO BE MADE SUCH
INSPECTIONS AS SELLER DEEMS APPROPRIATE AND HAS SATISFIED ITSELF AS TO THEIR
PHYSICAL AND ENVIRONMENTAL CONDITION. SELLER IS RELYING SOLELY UPON THE TERMS OF
THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND ITS OWN INSPECTION OF THE
PARENT COMMON EQUITY. SELLER SPECIFICALLY DISCLAIMS ANY OBLIGATION OR DUTY BY
PURCHASER OR PARENT TO MAKE ANY DISCLOSURES OF FACT NOT REQUIRED TO BE DISCLOSED
PURSUANT TO THE EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE 6
AND THE CERTIFICATE OF PURCHASER TO BE DELIVERED AT THE CLOSING, AND SELLER
EXPRESSLY ACKNOWLEDGES AND COVENANTS THAT SELLER DOES NOT HAVE AND WILL NOT HAVE
AND WILL NOT ASSERT ANY CLAIM, DAMAGES, OR EQUITABLE REMEDIES WHATSOEVER
RELATING TO THIS AGREEMENT AGAINST PURCHASER OR PARENT EXCEPT FOR CLAIMS,
DAMAGES, AND EQUITABLE REMEDIES AGAINST PURCHASER OR PARENT FOR BREACH OF AN
EXPRESS REPRESENTATION, WARRANTY, OR COVENANT OF PURCHASER UNDER THIS AGREEMENT
AND TO THE EXTENT PROVIDED HEREIN. NOTWITHSTANDING THE FOREGOING, NOTHING
CONTAINED IN THIS AGREEMENT SHALL (I) LIMIT ANY REPRESENTATION OR WARRANTY MADE
IN ARTICLE 6, THE CERTIFICATE OF PURCHASER TO BE DELIVERED AT THE CLOSING
PURSUANT TO SECTION 10.3(C)(IV) OR ANY OTHER TRANSACTION DOCUMENT OR
(II) OPERATE AS A WAIVER OF CLAIMS OF FRAUD.

Section 7.2    Environmental Disclaimers. Notwithstanding any other provision of
this Agreement or any other Transaction Document, and without abrogating any
express rights or remedies Purchaser may have under this Agreement or any other
Transaction Document, Purchaser acknowledges that (a) the Assets have been used
for exploration, development, production, gathering and transportation of
Hydrocarbons and there may be petroleum, wastes, scale, NORM, Hazardous
Substances, or other substances or materials located in, on or under the Assets
or




73



--------------------------------------------------------------------------------





associated therewith; (a) the sites included in the Assets may contain asbestos,
NORM or other Hazardous Substances; (a) NORM may affix or attach itself to the
inside of pipelines, materials, and other equipment comprising the Assets as
scale, or in other forms; (a) the wells, pipelines, materials, and other
equipment comprising the Assets may contain NORM and other wastes or Hazardous
Substances; (a) NORM containing material or other wastes or Hazardous Substances
may have come in contact with various environmental media, including water,
soils, or sediment; and (a) special procedures may be required for the
assessment, Remediation, removal, transportation, or disposal of environmental
media, wastes, asbestos, NORM, and other Hazardous Substances from the Assets.

Section 7.3    Calculations, Reporting and Payments. NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS AND WITHOUT
ABROGATING ANY EXPRESS RIGHTS OR REMEDIES PURCHASER MAY HAVE UNDER THIS
AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS, (A) PURCHASER ACKNOWLEDGES AND
AGREES THAT CLAIMS OR PROCEEDINGS AGAINST SELLER OR COMPANY GROUP OR TO WHICH
SELLER OR ANY MEMBER OF THE COMPANY GROUP IS OR MAY BECOME A PARTY BEFORE, ON,
OR AFTER THE CLOSING MAY HAVE AN EFFECT ON THE CALCULATION OF, AND LIABILITY
WITH RESPECT TO, TAXES, ROYALTIES, RENTALS, AND OTHER PAYMENT OBLIGATIONS OF
PURCHASER ARISING AFTER THE EFFECTIVE TIME RELATING TO THE ASSETS AND THE
ASSUMED OBLIGATIONS AND THE NET REVENUE INTEREST OR WORKING INTEREST WITH
RESPECT TO THE ASSETS, (A) PURCHASER HEREBY EXPRESSLY RELEASES THE MEMBERS OF
THE SELLER GROUP FROM ANY LIABILITY OR RESPONSIBILITY ARISING OUT OF OR RELATING
TO ANY EFFECT THAT THE OUTCOME OR SETTLEMENT OF ANY SUCH CLAIMS OR PROCEEDINGS
MAY HAVE ON THE CALCULATION OF TAXES, ROYALTIES, RENTALS, AND OTHER PAYMENT
OBLIGATIONS OF PURCHASER ARISING AFTER THE EFFECTIVE TIME OR THE NET REVENUE
INTEREST OR WORKING INTEREST WITH RESPECT TO THE ASSETS AND (A) FOR THE
AVOIDANCE OF DOUBT, PURCHASER ACKNOWLEDGES AND AGREES THAT PURCHASER CANNOT RELY
ON OR FORM ANY CONCLUSIONS FROM SELLER’S OR THE COMPANY GROUP’S METHODOLOGIES
FOR THE CALCULATION AND REPORTING OF PRODUCTION, ROYALTIES, AND TAXES
ATTRIBUTABLE TO PRODUCTION PRIOR TO THE EFFECTIVE TIME.

Section 7.4    Waiver of Louisiana Rights in Redhibition. Purchaser expressly
waives the warranty of fitness for intended purposes or guarantee against hidden
or latent redhibitory vices under Louisiana law, including Louisiana civil code
Articles 2520 through 2548, and the warranty imposed by Louisiana civil code
Article 2475; waives all rights in redhibition pursuant to Louisiana civil code
Articles 2520, et seq.; or for restitution or other diminution of the purchase
price; acknowledges that this express waiver shall be considered a material and
integral part of this sale and the consideration thereof; and acknowledges that
this waiver has been brought to the attention of Purchaser and explained in
detail and that Purchaser has voluntarily and knowingly consented to this
waiver.




74



--------------------------------------------------------------------------------






ARTICLE 8    
COVENANTS OF THE PARTIES

Section 8.1    Obligations of Seller; Joint and Several Liability. Prior to the
consummation of the Closing, each Drum Entity hereby agrees to cause the Seller
to perform all undertakings, obligations and required acts of Seller under this
Agreement and hereby absolutely, irrevocably, primarily and unconditionally
guarantees the due, prompt and faithful performance of such undertakings,
obligations and required acts by the Seller (including, for the avoidance of
doubt, all payment obligations of Seller under or arising out of the
transactions contemplated by this Agreement, including pursuant to
Section 12.2(d)). Notwithstanding anything to the contrary in this Agreement,
(a) Series I Seller, Series II Seller and Series III Seller shall be jointly and
severally liable for all duties, obligations and Liabilities of each other under
this Agreement and the Transaction Documents to which they are a party and
(a) Purchaser may rely upon the action of any of Series I Seller, Series II
Seller and Series III Seller for Seller with respect to (i) receiving and
forwarding of notices and communications pursuant to this Agreement and
accepting service of process; and (i) giving or agreeing to any and all
consents, waivers and amendments deemed under this Agreement.

Section 8.2    Access.
(a)    Upon execution of this Agreement until the Closing, Seller shall give
Purchaser, its Affiliates, and each of their respective directors, managers,
officers, agents, auditors, accountants, attorneys, investment bankers,
environmental consultants and other authorized representatives (“Purchaser’s
Representatives”) reasonable access to the Records and financial and operating
data in Seller’s or any member of the Company Group’s possession and any Assets,
operated by any member of the Seller Group, in each case during, as applicable,
Seller’s or the Company Group’s normal business hours, solely for the purpose of
conducting a confirmatory review of the Assets and assessing the environmental
condition of the Assets, in each case to the extent that Seller or the Company
Group may provide such access without (i) violating applicable Laws or breaching
any Contracts or (i) waiving any legal privilege of Seller or any member of the
Company Group, or its or their counselors, attorneys, accountants, or
consultants or violating any obligations of Seller or the Company Group to any
Third Party (except that, prior to withholding any such information, Seller
shall notify Purchaser in writing of the nature of the information being
withheld and take (at no cost or risk to Seller) any actions as may reasonably
be requested by Purchaser to implement alternate arrangements (including
entering into confidentiality agreements or joint defense agreements, redacting
parts of documents or preparing “clean” summaries of information) in order to
allow Purchaser access to such information to the fullest extent reasonably
practicable under the circumstances). Such access shall be granted to Purchaser
on the premises of the Assets that are operated by the Company Group; provided,
however, in no event shall Seller or the Company Group be obligated to provide,
and Purchaser and its Representatives shall have no right to receive or review
(A) prior to Closing, any valuations of the Subject Securities, the Company
Group, the Assets and any pricing assumptions, forward pricing estimates, price
decks or pricing studies related thereto, (A) prior to Closing, any internal
reserve reports and/or internal estimates of any quantities of Hydrocarbons with
respect to the Assets or (A) prior to Closing, any emails of any member of the
Company Group. To the extent that any Third Parties operate the Assets, Seller
shall use




75



--------------------------------------------------------------------------------





commercially reasonable efforts (at no cost or risk to Seller) to promptly
request and obtain any consents or waivers necessary for Purchaser and
Purchaser’s Representatives to obtain access to such Assets. All investigations
and due diligence conducted by Purchaser or any of Purchaser’s Representatives
with respect to the Assets shall be conducted at Purchaser’s sole cost, risk,
and expense and any conclusions made from any examination done by Purchaser or
any of Purchaser’s Representatives shall result from Purchaser’s own independent
review and judgment. Seller and any of its designees shall have the right to
accompany Purchaser and Purchaser’s Representatives whenever they are on site on
the Assets. Purchaser’s investigation and review shall be conducted in a manner
that reasonably minimizes interference with the ownership or operation of the
Assets or the Business and Purchaser’s on-site inspection right with respect to
the environmental condition of the Assets shall be limited to conducting a Phase
I Environmental Site Assessment in accordance with the ASTM International
Standard Practice Environmental Site Assessments: Phase I Environmental Site
Assessment Process (Publication Designation: E1527‑13) or a similar visual or
desktop assessment that does not include sampling or testing of any
environmental media at such Assets (“Phase I”). Purchaser shall not be entitled
to conduct any invasive or intrusive environmental testing, or sampling on the
Assets (“Phase II”), without the consent of Seller, such consent to be granted,
conditioned, or withheld at the sole discretion of Seller. Purchaser shall
furnish to Seller free of costs, a copy of all draft and final reports and test
results prepared by or for Purchaser related to Purchaser’s diligence and
investigation of the Assets, including any and all Phase I, Phase II, or further
environmental assessments relating to any of the Assets as soon as reasonably
possible after such report is prepared. Purchaser shall obtain, with Seller’s
reasonable assistance, from any applicable Governmental Authorities and Third
Parties all permits necessary or required to conduct any approved invasive
activities permitted by Seller. Seller shall have the right, at its option, to
split with Purchaser any samples collected pursuant to approved invasive
activities. If the Closing does not occur, Purchaser shall (1) promptly return
to Seller or destroy all copies of the Records, reports, summaries, evaluations,
due diligence memos, and derivative materials related thereto in the possession
or control of Purchaser or any of Purchaser’s Representatives and (1) shall keep
and shall cause each of Purchaser’s Representatives to keep, any and all
information obtained by or on behalf of Purchaser confidential, except, in each
case, as otherwise required by Law.
(b)    Purchaser may not contact customers or potential customers of any member
of the Company Group without the consent of Seller (which shall not be
unreasonably withheld, conditioned or delayed), other than in the ordinary
course of Parent’s business consistent with its past practice.
(c)    Purchaser agrees to indemnify, defend, and hold harmless each member of
the Seller Group and all such Persons’ stockholders, members, managers,
officers, directors, employees, agents, lenders, advisors, representatives,
accountants, attorneys, and consultants from and against any and all Damages
payable to Third Parties (including court costs and reasonable attorneys’ fees)
to the extent attributable to, arising out of or relating to access to the
Records, any offices of Seller, or the Assets by Purchaser or any of Purchaser’s
Representatives after the Execution Date, EVEN IF SUCH CLAIMS, DAMAGES,
LIABILITIES, OBLIGATIONS, LOSSES, COSTS, AND EXPENSES ARE CAUSED IN WHOLE OR IN
PART BY THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT), STRICT LIABILITY, OR
OTHER LEGAL FAULT OF ANY MEMBER OF THE SELLER GROUP.




76



--------------------------------------------------------------------------------





(d)    Upon completion of Purchaser’s due diligence, Purchaser shall, at its
sole cost and expense and without any cost or expense to Seller, the Company
Group or any of their respective Affiliates, (i) repair all damage done to the
Assets directly as a result of Purchaser’s due diligence conducted after the
Execution Date, (i) restore the Assets to the approximate same condition than
they were prior to commencement of Purchaser’s due diligence conducted after the
Execution Date to the extent any such decline in condition was the direct result
of Purchaser’s due diligence conducted after the Execution Date, and (i) remove
all equipment, tools, or other property brought onto the Assets by or on behalf
of Purchaser in connection with Purchaser’s due diligence conducted after the
Execution Date. Any disturbance to the Assets (including the leasehold
associated therewith) to the extent directly resulting from Purchaser’s due
diligence conducted after the Execution Date shall be promptly corrected by
Purchaser.
(e)    During all periods that Purchaser or any of Purchaser’s Representatives
are on the Assets or the Company Group’s premises, Purchaser shall maintain, at
its sole expense, policies of insurance of the types and in the amounts held by
Purchaser. Coverage under all insurance required to be carried by Purchaser
hereunder shall (i) be primary insurance, and (i) provide for five days prior
notice to Seller in the event of cancellation or modification of the policy or
reduction in coverage. Upon prior written request by Seller, Purchaser shall
provide evidence of such insurance to Seller prior to entering the Assets or
premises of Seller, the Company Group or any of their respective Affiliates.

Section 8.3    Operation of Business of the Company Group.
(a)    From the Execution Date until the Closing, except as expressly
contemplated by this Agreement (including in connection with the Restructuring)
or as expressly consented to by Purchaser, Seller shall (1) not transfer or sell
any of Subject Securities; and (1) cause each member of the Company Group
to conduct its business in the ordinary course consistent with past practice.
Without limiting the generality of the foregoing, from the Execution Date until
the Closing, except as expressly contemplated by this Agreement (including in
connection with the Restructuring) or as expressly consented to by Purchaser,
Seller shall cause the Company Group to use commercially reasonable efforts to
(1) preserve intact its present business organization (after giving effect to
the Restructuring), (1) keep available the services of its directors, officers,
key employees and key consultants, (1) preserve the goodwill of, its customers,
lenders, suppliers, vendors and others having significant business relationships
with it and (1) maintain insurance upon all its assets and other insurable
interests comparable in amount, scope and coverage (and with reasonably similar
deductibles) to that in effect on the date hereof.
(b)    From the Execution Date until the Closing, except (w)  as set forth in
Schedule 8.3, (x) for making of the capital commitments described in
Schedule 5.15, (y) as contemplated or required by applicable BSEE spill response
protocols and other applicable Law and/or (z) as expressly contemplated by this
Agreement and the Restructuring Agreement or as expressly consented to by
Purchaser (which consent shall not be unreasonably delayed, withheld or
conditioned), Seller shall cause each member of the Company Group not to:
(i)    amend any Governing Document of a member of the Company Group (whether by
merger, consolidation or otherwise);




77



--------------------------------------------------------------------------------





(ii)    directly or indirectly (through any merger, consolidation,
reorganization, issuance of securities or rights, or otherwise), sell, assign,
transfer, convey, lease, abandon, hypothecate or otherwise dispose of, or
subject to any Liens (other than Permitted Encumbrances), any Assets (other than
Intellectual Property Rights), except for (A) sales and dispositions of
Hydrocarbons in the ordinary course of business; (A) sales and dispositions of
equipment and materials that are surplus, obsolete or replaced; (A) other
individual sales and dispositions individually not exceeding $2,000,000, (A) the
Excluded Assets or (A) sales and dispositions to any Drum Entity;
(iii)    sell, exclusively license, terminate, abandon or permit to lapse (other
than in the ordinary course of business consistent with past practices),
transfer or dispose of, create or incur any Lien (other than a Permitted
Encumbrance or non-exclusive license granted in the ordinary course of business
consistent with past practice) on, any Intellectual Property Rights owned by any
member of the Company Group;
(iv)    enter into, execute, terminate (other than terminations based on the
expiration without any affirmative action by any member of the Company Group),
novate, materially amend, or extend any Material Contracts (provided that for
purposes of this Section 8.3(b)(iv), the thresholds for the Material Contracts
described in paragraphs (a), (b), (o) and (t) of the definition thereof shall be
deemed to be $2,000,000) or Related Party Contracts;
(v)    (A) issue sell, or otherwise deliver, or authorize the issuance, sale or
other delivery of, or grant any award relating to any Securities or split,
combine or reclassify any of its outstanding Securities (other than Securities
of Drum II issuable upon the exercise of any warrants outstanding as of the
Execution Date) or (A) amend any term of any Security of the Company Group (in
each case, whether by merger, consolidation or otherwise);
(vi)    make any investment in the Securities of any other Person (other than
any wholly-owned Subsidiary);
(vii)    (A) acquire by merger or consolidation with, or merge or consolidate
with, or purchase substantially all of the assets of, or acquire any Securities
in any Person or (A) acquire any assets, other than operating assets in the
ordinary course of business;
(viii)    change the accounting principles, practices or methods of any member
of the Company Group, except as required by the Accounting Principles or
statutory accounting requirements or similar principles in non-U.S.
jurisdictions;
(ix)    adopt a plan or agreement of complete or partial liquidation,
dissolution or wind-up of any member of the Company Group;
(x)    (A) adopt, enter into, amend or terminate any Company Plan or other
employment, severance, retention, change in control, bonus or other compensatory
plan, agreement or arrangement with respect to any current or former Service
Provider, (A) unless required pursuant to the terms of an existing Company Plan,
increase the salary, wages, bonuses, severance, retirement or other compensation
or benefits of any current or former




78



--------------------------------------------------------------------------------





Service Provider, except for annual merit increases in base wages for current
Service Providers in the ordinary course of business consistent with past
practice (including with respect to both the timing and the amount of such
increases), and in no event shall such increases collectively exceed 3% in the
aggregate for all such Service Providers as compared to the level as of the date
of this Agreement, (A) grant any equity or equity-based awards, severance,
termination pay, change in control, retention, transaction or sale bonus or
benefits to any current or former Service Provider, (A) hire or engage any
Service Provider (other than hires to fill vacancies of Service Providers with
annual base compensation of less than $100,000 in the ordinary course of
business consistent with past practice), (A) terminate the service of any
Service Provider with annual base compensation in excess of $100,000, other than
for cause, or (A) enter into, negotiate or amend any collective bargaining or
similar agreement with any labor union or similar organization with respect to
any current or former Service Providers, or otherwise recognize any labor union
or other employee representative with respect to any current or former Service
Providers;
(xi)    settle, release or compromise or offer to settle, release or compromise
any pending or threatened adverse Action for an amount that would reasonably be
expected to be greater than $250,000 individually, or $500,000 in the aggregate;
(xii)    make any capital expenditure or incur any Liability in respect thereof,
except as contemplated by the capital expenditure budget set forth on
Schedule 8.3(b)(xii) or any other capital expenditures that are paid in full in
Cash and Cash Equivalents prior to the Closing; provided, however, any member of
the Company Group may make such expenditures as are necessary in the ordinary
course of business as an operator of Oil and Gas Properties or other Assets, in
each case, that do not require consent under the applicable operating agreement
or that the Company Group is required to make to comply with applicable Law or
under any Contract or as operator on behalf of the other working interest
owners;
(xiii)    make any loans, advances or capital contributions to, or investments
in any other Person, other than routine expense advances to its employees in the
ordinary course of business consistent with past practice;
(xiv)    create, incur, assume or otherwise voluntarily become liable with
respect to any Indebtedness, other than fees and interest on the principal
amount of any Credit Document Indebtedness that is outstanding as of the
Execution Date;
(xv)    change its working capital and/or cash management practices or policies,
practices and procedures with respect to the collection of accounts receivable,
establishment of reserves for uncollectible amounts, accrual of accounts
receivable, prepayment of expenses, payment of accounts payable, accrual of
other expenses, deferral of revenue and acceptance of customer deposits (in each
case, including the timing thereof);
(xvi)    take any action that would or would reasonably be expected to prevent
or materially delay the Closing and the consummation of the transactions
contemplated by this Agreement or the Transaction Documents;




79



--------------------------------------------------------------------------------





(xvii)    make or change any material Tax election, change any annual Tax
accounting period, change any material method of Tax accounting, amend any
material Tax Returns or file claims for material Tax refunds, enter into any
closing agreement, settle any material Tax claim, audit or assessment, or
surrender any right to claim a Tax refund, offset or other reduction in Tax
liability or consent to any extension or waiver of the limitations period
applicable to any Tax claim or assessment; or
(xviii)    agree or commit to do any of the foregoing.
(c)    From the Execution Date until the Closing, Seller shall not, and shall
cause each Drum Entity not to, without the prior written consent of Purchaser
(which may be withheld in Purchaser’s sole discretion), amend or modify, or
grant any consent or waiver under, the Restructuring Agreement.
(d)    From and after the Closing Date, Seller shall not transfer any share of
Parent Common Equity that is subject to a Contract Legend until such Parent
Common Equity are eligible for release pursuant to the terms under this
Agreement.
(e)    Purchaser’s approval of any action restricted by this Section 8.3 shall
be considered granted within 10 days (unless a shorter time is reasonably
required by the circumstances and such shorter time is specified in Seller’s
notice) of Seller’s notice to Purchaser requesting such consent unless Purchaser
notifies Seller to the contrary during that period. Notwithstanding the
foregoing provisions of this Section 8.3, in the event that Seller reasonably
believes there is an imminent risk of material loss, damage, or injury to any
person, property or the environment, Seller may take such actions, and cause the
Company Group to take such actions, as are reasonably necessary to mitigate
such, risk and shall notify Purchaser of such action promptly thereafter (and,
to the extent reasonably practicable, shall consult with Purchaser in connection
therewith) and shall not be in breach of this Section 8.3. Requests for approval
of any action restricted by this Section 8.3 shall be delivered to each of the
following individuals, each of whom shall have full authority to grant or deny
such requests for approval on behalf of Purchaser:
Kosmos Energy
8176 Park Lane, Suite 500
Dallas, TX 75231

Attn: General Counsel; Jason E. Doughty
Email: KosmosGeneralCounsel@kosmosenergy.com; jdoughty@kosmosenergy.com

Section 8.4    Operation of Business of the Purchaser. From the Execution Date
until the Closing, except (x) as expressly contemplated by this Agreement or
(y) as expressly consented to by Seller (which consent shall not be unreasonably
delayed, withheld or conditioned), Purchaser shall not, and shall cause the
Purchaser Entities, as applicable, not to:




80



--------------------------------------------------------------------------------





(a)    repurchase or otherwise acquire, or offer to repurchase or otherwise
acquire, any Securities of Parent or Purchaser, except as permitted by the
Parent Equity Plan or any applicable award Contract thereunder;
(b)    amend or adopt any change to any Governing Documents of Parent or
Purchaser;
(c)    issue any Securities of Parent or Securities convertible into Securities
of Parent other than (i) under any Parent Equity Plan or any applicable award
Contract thereunder, or (i) issuances of Parent Common Equity through any
private or public registered offering or other transaction of up to 2%
(excluding issuances under any Parent Equity Plan or any applicable award
Contract thereunder) of the shares of Parent Common Equity issued and
outstanding as of the Execution Date, in the aggregate;
(d)    declare, issue, pay or make, or set a record date prior to the Closing
with respect to, any dividend or distribution to holders of Parent Common
Equity, or set aside any funds for the purpose thereof, except for dividends or
distributions by a direct or indirect wholly owned Subsidiary of Parent to
Parent or a direct or indirect wholly-owned Subsidiary of Parent;
(e)    change in any material respect the material accounting principles,
practices or methods of Purchaser or any Purchaser Entity, except as required by
the Accounting Principles or statutory accounting requirements or similar
principles in non-U.S. jurisdictions;
(f)    split, combine or reclassify any of the outstanding Securities of Parent
or any Purchaser Entity;
(g)    adopt any plan or agreement of complete or partial liquidation,
dissolution, restructuring, recapitalization, merger, consolidation or other
reorganization or otherwise effect any transaction whereby any Person or group
acquires more than a majority of the outstanding equity interests of Parent or
any Purchaser Entity;
(h)    take any action that would or would reasonably be expected to prevent or
materially delay the Closing and the consummation of the transactions
contemplated by this Agreement or the Transaction Documents; or
(i)    agree or commit to do any of the foregoing.

Section 8.5    Closing Efforts and Further Assurances.
(a)    Subject to the terms and conditions of this Agreement, Seller and
Purchaser shall use their commercially reasonable efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under applicable Law to consummate the transactions
contemplated hereby, including by using commercially reasonable efforts to (i)
cause the conditions precedent of Seller (in the case of Purchaser) and of
Purchaser (in the case of Seller) set forth in Article 9 to be satisfied
(provided that the commercially reasonable efforts of a party shall not obligate
a party to waive any such condition), (i) obtain all necessary Consents,
(including the expiration or termination of any waiting periods) from
Governmental Authorities




81



--------------------------------------------------------------------------------





and the making of all necessary registrations, declarations and filings with
Governmental Authorities (and, in the case of filings required to be made
pursuant to the HSR Act, making such filings not later than 10 Business Days
after the Execution Date) and take all steps as may be necessary to avoid, or to
have terminated, if begun, any action, suit or proceeding by any Governmental
Authority by the End Date, (i) execute and deliver additional instruments
necessary to consummate the transactions contemplated hereby, and to fully carry
out the purposes of, this Agreement and (i) defend any investigations, actions,
suits or proceedings, whether judicial or administrative, challenging this
Agreement or the consummation of the transactions contemplated hereby, including
seeking to avoid the entry of, or to have reversed, terminated, lifted or
vacated, any stay, temporary restraining order or other injunctive relief or
order entered by any Governmental Authority that could prevent or delay the
consummation of the transactions contemplated hereby.
(b)    Notwithstanding anything to the contrary in this Section 8.5 or
otherwise, Purchaser shall take, or cause to be taken (including by its
Affiliates), any and all steps and to make, or cause to be paid (including by
its Affiliates), any and all undertakings necessary to resolve such objections,
if any, that a Governmental Authority may assert under the HSR Act with respect
to the transactions contemplated hereby, and to avoid or eliminate each and
every impediment under any Antitrust Law that may be asserted by any
Governmental Authority with respect to the transactions contemplated hereby, in
each case, so as to enable the Closing to occur as promptly as practicable,
including, without limitation, (i) proposing, negotiating, committing to and
effecting, by consent decree, hold separate order or otherwise, the sale,
divestiture or disposition of any businesses, assets, Securities, product lines
or properties of Purchaser (or its Affiliates) or the Company Group or any
Securities in any joint venture held by Purchaser (or its Affiliates) or the
Company Group, (i) creating, terminating or divesting relationships, ventures,
contractual rights or obligations of Purchaser (or its Affiliates) or the
Company Group and (i) otherwise taking or committing to take any action that
would limit Purchaser’s (or its Affiliates’) freedom of action with respect to,
or its ability to retain or hold, directly or indirectly, any businesses,
assets, Securities, product lines or properties of Purchaser (or its Affiliates)
or the Company Group or any Securities in any joint venture held by Purchaser
(or its Affiliates) or the Company Group (each of the foregoing clauses (i)
through (iii), a “Regulatory Remedial Action”); provided, however, neither
Purchaser nor any of its Affiliates shall be required to agree to any Burdensome
Condition.
(c)    In furtherance and not in limitation of the foregoing, Seller and
Purchaser shall, to the extent permitted by applicable Law, (i) furnish to the
Other Party as promptly as reasonably practicable all information required for
any application or other filing to be made by the Other Party pursuant to any
applicable Law in connection with the transactions contemplated hereby, (i)
respond as promptly as reasonably practicable to any inquiries received from,
and supply as promptly as reasonably practicable any additional information or
documentation that may be requested by, the Antitrust Division of the U.S.
Department of Justice (the “DOJ”), the Federal Trade Commission (the “FTC”) or
by any other Governmental Authority in respect of such registrations,
declarations and filings or such transactions, (i) promptly notify the Other
Party of any material communication between that Party and the FTC, the DOJ or
any other Governmental Authority, (i) discuss with and, to the extent reasonably
practicable, permit the Other Party (and its counsel) to review in advance, and
consider in good faith the Other Party’s reasonable comments in connection with,
any proposed filing or communication to the FTC, the DOJ, or any other
Governmental Authority or,




82



--------------------------------------------------------------------------------





in connection with any proceeding by a private party to any other Person,
relating to any regulatory Law or any investigation or other action, suit or
proceeding pursuant to any regulatory Law in connection with the transactions
contemplated hereby, (i) not participate or agree to participate in any meeting,
telephone call or discussion with the FTC, the DOJ or any other Governmental
Authority in respect of any filings, investigation or inquiry relating to any
regulatory Law or any investigation or other action, suit or proceeding pursuant
to any regulatory Law in connection with this Agreement or the transactions
contemplated hereby unless it, to the extent reasonably practicable, consults
with the Other Party in advance and, to the extent permitted by such
Governmental Authority, gives the Other Party the opportunity to attend and
participate in such meeting, telephone call or discussion, (i) furnish the Other
Party promptly with copies of all correspondence and communications relating to
any regulatory Law or any investigation or other action, suit or proceeding
pursuant to any regulatory Law between them and their Affiliates and their
respective representatives on the one hand, and the FTC, the DOJ or any other
Governmental Authority or members of their respective staffs on the other hand,
with respect to this Agreement and the transactions contemplated hereby, and (i)
cooperate in good faith with the Other Party in connection with any such
registrations, declarations and filings and in connection with resolving any
investigation or other inquiry of any such agency or other Governmental
Authority under the HSR Act or any other regulatory Law with respect to any such
registration, declaration and filing or any such transaction. Anything to the
contrary in this Section 8.5(c) notwithstanding, materials provided to the Other
Party or its outside counsel may be redacted to remove references concerning the
valuation of the Purchaser and its Subsidiaries or the members of the Company
Group or as necessary to address reasonable privilege concerns. In furtherance
and not in limitation of the foregoing, Seller and Purchaser agree not to extend
any waiting period under the HSR Act or enter into any agreement with any
Governmental Authority not to consummate the transactions contemplated hereby,
except with the prior consent of the Other Party, not to be unreasonably
withheld or delayed. Purchaser shall bear any filing fees in connection with any
filings made pursuant to the HSR Act, other than in connection with the
Restructuring, which shall be deemed to be a Transaction Cost.
(d)    Notwithstanding the foregoing, nothing in this Section 8.5 shall require,
or be construed to require Seller or any of its Affiliates (other than the
members of the Company Group, but in the case of the Company Group subject to
completion of the Closing and pursuant to any agreement reached by Purchaser
with respect to the Company Group for periods following the Closing) to agree to
any Regulatory Remedial Action or CFIUS Remedial Action or sell, divest,
discontinue, hold separate or limit any assets, businesses or interests,
terminate, modify, or create any ventures, terminate or modify any existing
relationships, contractual rights or obligations, effectuate any other changes
or restructurings, create any contractual rights or obligations or firewalls,
refrain from making any investment or acquisition, or any conditions relating
to, or changes or restrictions in, the operations of any such assets, businesses
or interests.
(e)    The Parties acknowledge and agree that the provisions of this Section 8.5
(other than clauses (d) and (e)) shall not apply to any matters relating to the
DPA, CFIUS or the CFIUS Approval. Notwithstanding anything to the contrary in
this Agreement (including this Section 8.5):




83



--------------------------------------------------------------------------------





(i)    In no event shall Purchaser or Seller or any of their respective
Affiliates (including Parent and any of its Affiliates) or its and their
respective Representatives initiate any communication with the Committee on
Foreign Investment in the United States, any member agency thereof or any
representative, agent or employee thereof (collectively, “CFIUS”) acting under
the DPA, regarding the transactions contemplated by this Agreement; provided,
however, that if CFIUS initiates any inquiry, communication, review or request
to submit a joint declaration or voluntary notice (“CFIUS Notice”) under the
DPA, such Party shall promptly inform the Other Party of such inquiry or
communication and the following obligations shall become effective. Purchaser
and Seller shall take commercially reasonable efforts to persuade CFIUS that
there is no national security threat associated with the transactions
contemplated by this Agreement and that no CFIUS Notice is necessary. If
Purchaser believes in good faith that it cannot persuade CFIUS that it is not
necessary to submit a CFIUS Notice, Purchaser and Seller shall use commercially
reasonable efforts to persuade CFIUS to allow the transaction to close as
promptly as practicable, pending any review or investigation, and the Purchaser
and Seller shall submit as promptly as practicable a complete CFIUS Notice that
is in full compliance with the DPA (the “Requested CFIUS Filing”). Seller and
Purchaser shall each, to their fullest ability, comply with the provisions of
the DPA during the pendency of the CFIUS review or investigation, including with
respect to any required timeframe for responding to a CFIUS request for
information. Purchaser and Seller and their respective Affiliates shall use
their commercially reasonable efforts to take any and all steps advisable,
necessary or desirable to finally and successfully obtain the CFIUS Approval as
promptly as practicable and in no event later than the End Date, including but
not be limited to the following (provided, however, in no event shall Purchaser
or any of its Affiliates be required to agree to any Burdensome Condition):
proposing, negotiating, committing to, entering into and effecting, by
mitigation agreement, voting trust agreement or proxy agreement, letter of
assurance, security control agreement, special security arrangement,
restrictions or actions that after the Closing would limit Purchaser’s or any of
its Affiliates’ freedom of action, ownership, control, influence, management or
access over the business, property or assets of the Company Group or Purchaser
or any of its Affiliates (and, in each case, to enter into agreements or
stipulate to the entry of an order or decree or file appropriate applications
with any Governmental Authority in connection with any of the foregoing) (a
“CFIUS Remedial Action”).
(ii)    In the event that CFIUS takes any action or threatens to take any action
(prior to or after the submission of the CFIUS Notice) to challenge, suspend or
prohibit the transactions contemplated by this Agreement or to prevent or delay
the Closing, Purchaser and its Affiliates shall take any and all actions
necessary, including but not limited to any CFIUS Remedial Action to avoid or
resolve such challenge or threatened suspension or prohibition, provided,
however, neither Purchaser nor any of its Affiliates shall be required to agree
to any Burdensome Condition. Purchaser and Seller shall be jointly entitled to
direct any proceedings or negotiations with CFIUS after consulting with each
other.
(iii)    Each of Seller and Purchaser shall, in connection with the efforts
referenced in Section 8.5(e) to obtain CFIUS Approval:




84



--------------------------------------------------------------------------------





(A)    cooperate in all respects and consult with each other in connection with
any filing, submission, or other written communication and in connection with
any review or investigation or other inquiry under the DPA, including by
allowing the other party to have a reasonable opportunity to review in advance
and comment on drafts of filings, submissions, and other written communications,
provided that such advance review is not required where it would reasonably
prevent the Parties from satisfying a deadline imposed by CFIUS or the
communication was initiated by CFIUS and it was impracticable to provide the
Other Party an opportunity to participate.
(B)    to the extent permitted by Law, promptly inform the other party of any
communication received by such party from, or given by such party to CFIUS, by
promptly providing copies to the other party of any such written communications,
and of any communication received or given in connection with any proceeding by
a private party, in each case regarding any of the transactions contemplated by
this Agreement;
(A)    to the extent permitted by Law, use commercially reasonable efforts to
permit the other party to review in advance any written communication that it
gives to, and consult with each other in advance of any meeting, telephone call
or conference or communication with CFIUS or any agency, division or branch of
the United States Government regarding the DPA review or investigation of the
transactions contemplated by this Agreement; provided, however, that materials
exchanged under (i), (ii) and (iii) may be redacted (A) to remove references
concerning the valuation of Purchaser or the Company Group (or any of their
Affiliates), (B) as necessary to address reasonable privilege or confidentiality
concerns and (C) to remove any personal identifying information, as defined in
the DPA; and
(B)    not attend or participate in any meetings with CFIUS without the other
party, unless otherwise requested by CFIUS or as agreed by the Parties.
(iv)    The parties may designate, as they deem advisable and necessary, any
sensitive information materials required to be provided to the other under this
Section 8.5(e) as “outside counsel only.” Such materials and the information
contained therein shall be given only to outside counsel of the recipient and
shall not be disclosed by such outside counsel to employees, officers or
directors of the recipient without the advance written consent of the party
providing such materials or its counsel.
(v)    “CFIUS Approval” means that either:
(A)    Seller and Purchaser each shall have received any of the following: (A) a
written determination from CFIUS that the transactions contemplated by this
Agreement are not subject to the DPA; or (A) a written confirmation from CFIUS
of the completion of the review and, if applicable, investigation of the
transactions contemplated by this Agreement and a written determination from
CFIUS that there




85



--------------------------------------------------------------------------------





are no unresolved national security concerns with respect to the transactions
contemplated by this Agreement; or
(B)    (A) the period of time for any applicable review or investigation
pursuant to the DPA shall have expired and the President of the United States
shall not have taken action to block or prevent the consummation of the
transactions contemplated by this Agreement, or (A) the President of the United
States shall have provided written notice of his decision not to take such
action.

Section 8.6    Amendment of the Disclosure Schedule.
(a)    From time to time prior to the date that is five Business Days prior to
the Closing Date, Seller may at its option supplement or amend and deliver
updates to (or add schedules to) the Disclosure Schedules as necessary to
complete or correct any information in such Schedules or in any representation
or warranty in Article 4 or Article 5 (each, a “Seller Schedule Update”);
provided that, in the event of any Seller Schedule Update, (i) if Seller
acknowledges that as a result of the facts disclosed in such Seller Schedule
Update Purchaser shall have the right to terminate this Agreement pursuant to
Section 12.1(b) and (i) Purchaser elects to consummate the Closing, and the
Seller Schedule Update pursuant to this Section 8.6(a) relates to any matter
first arising after the date of this Agreement, then, such Seller Schedule
Update shall be deemed to amend the Disclosure Schedules prepared by Seller and
delivered to Purchaser hereunder. If Seller does not acknowledge that Purchaser
has the right to terminate this Agreement pursuant to Section 12.1(b), then such
Seller Schedule Update shall not be deemed to be effective for purposes of this
Agreement.
(b)    From time to time prior to the date that is five Business Days prior to
the Closing Date, Purchaser may at its option supplement or amend and deliver
updates to (or add schedules to) the Disclosure Schedules as necessary to
complete or correct any information in such Schedules or in any representation
or warranty in Article 6 (each, a “Purchaser Schedule Update”); provided that,
in the event of any Purchaser Schedule Update, (i) if Purchaser acknowledges
that as a result of the facts disclosed in such Purchaser Schedule Update,
Seller shall have the right to terminate this Agreement pursuant to
Section 12.1(c) and (i) Seller elects to consummate the Closing, and the
Purchaser Schedule Update pursuant to this Section 8.6(b) relates to any matter
first arising after the date of this Agreement, then such Purchaser Schedule
Update shall be deemed to amend the Disclosure Schedules prepared by Purchaser
and delivered to Seller hereunder. If Purchaser does not acknowledge that Seller
has the right to terminate this Agreement pursuant to Section 12.1(c), then such
Purchaser Schedule Update shall not be deemed to be effective for purposes of
this Agreement.

Section 8.7    Press Releases. Any initial press release with respect to this
Agreement and the transactions contemplated hereby shall be a release mutually
agreed upon by Seller and Purchaser. Thereafter, Seller and Purchaser shall
consult with each other and provide each other with the opportunity to review
and comment upon any press release or other public statements with respect to
the transactions contemplated hereby or this Agreement and Seller and Purchaser
shall not, and shall cause their respective Affiliates not to, issue any such
other press release or other public statements prior to such consultation,
except as may be required by applicable Law or any listing agreement related to
the trading of the shares of Purchaser on any national securities exchange,




86



--------------------------------------------------------------------------------





in which case the Party proposing to issue such press release or make such
public announcement shall use commercially reasonable efforts to consult in good
faith with the Other Party and provide the Other Party with an opportunity to
review and comment on the content of the proposed disclosure, which comments
such Party shall consider in good faith, acting reasonably, before issuing any
such press release or making any such public announcement; provided, however,
that (i) each of Seller and Purchaser and their respective Affiliates may make
press releases or public announcements concerning this Agreement or the
transactions contemplated hereby if the substance of such releases or
announcements was previously disclosed in previous press releases or
announcements made by Seller and/or the Purchaser in compliance with this
Section 8.7, (i) Purchaser and its Affiliates may make any public statements in
response to questions by the press, analysts, investors or analysts or those
participating in investor calls or industry conferences, so long as the
substance of such statements was previously disclosed in previous press
releases, public disclosures or public statements made by Purchaser and/or
Seller and their respective Affiliates in compliance with this Section 8.7 and
(i) Purchaser and its Affiliates may make statements to Governmental Authorities
or any Third Party holding preferential rights to purchase, rights of consent,
or other rights that may be applicable to the transactions contemplated by this
Agreement, as reasonably necessary to provide notices, seek waivers, amendments,
or terminations of such rights, or seek such consents. Each of Seller and
Purchaser shall be liable for the compliance of its Affiliates with the terms of
this Section 8.7.

Section 8.8    Expenses. Except as otherwise expressly provided in this
Agreement, all expenses incurred by Seller in connection with or related to the
authorization, preparation, or execution of this Agreement, and the Exhibits and
Schedules hereto and thereto, and all other matters related to the Closing,
including all fees and expenses of counsel, accountants, and financial advisers
employed by Seller, shall be borne solely and entirely by Seller, and all such
expenses incurred by Purchaser shall be borne solely and entirely by Purchaser.

Section 8.9    Records. Purchaser shall preserve and keep a copy of all Records
in Purchaser’s or the Company Group’s possession for a period of at least seven
years after the Closing Date. After such seven year period, before Purchaser
shall dispose of any such Records, Purchaser shall give Seller at least 90 days’
Notice to such effect, and Seller shall be given an opportunity, at Seller’s
cost and expense, to remove and retain all or any part of such Records as Seller
may select. From and after Closing, Purchaser shall provide to Seller, at
Seller’s expense, reasonable access to such books and records as remain in
Purchaser’s possession and reasonable access to the Assets and other properties
and employees of Purchaser in connection with matters relating to the ownership
or operations of the Assets on or before the Closing Date, or any claims or
disputes (a) amongst any members of the Seller Group or (a) with any Third
Parties.

Section 8.10    Change of Name; Removal of Name. Notwithstanding any other
provision of this Agreement to the contrary:
(a)    from and after Closing, Purchaser agrees, on behalf of Purchaser and each
member of the Company Group, that they (i) shall have no right to use the name
“First Reserve” or any Trademark Rights related thereto or containing or
comprising the foregoing, including any name or mark confusingly similar thereto
or a derivative thereof (collectively, the “Subject Marks”), and




87



--------------------------------------------------------------------------------





(i) will not at any time market, promote, advertise or offer for sale any
products, goods or services utilizing any of the Subject Marks or otherwise hold
themselves out as having any affiliation with Seller or any of its Affiliates;
provided, however, that nothing shall prevent, restrict or otherwise limit
Purchaser or any of its Affiliates from making general statements regarding the
historical relationship between the Company Group and Seller or any of its
Affiliates. In furtherance thereof, as promptly as reasonably practicable after
Closing, and in any event, no later than 60 days after the Closing Date,
Purchaser and the Company Group shall: (1) change the legal name of each member
of the Company Group to a name which does not include any Subject Marks and file
all documentation reasonably necessary to change the legal name of each member
of the Company Group in all applicable jurisdictions; and (1) remove, strike
over, cover or otherwise obliterate all Subject Marks from all materials,
including, without limitation, any vehicles, business cards, schedules,
stationary, packaging materials, displays, signs, promotional materials,
manuals, forms, computer software and other materials.
(b)    from and after Closing, Seller agrees, on behalf of itself and its
Affiliates, that they (i) shall have no right to use the name “Deep Gulf Energy”
or any Trademark Rights related thereto or containing or comprising the
foregoing, including any name or mark confusingly similar thereto or a
derivative thereof (collectively, the “Drum Marks”), and (i) will not at any
time market, promote, advertise or offer for sale any products, goods or
services utilizing any of the Drum Marks or otherwise hold themselves out as
having any affiliation with Purchaser or any of its Affiliates (including, after
Closing, the Company Group); provided, however, that nothing shall prevent,
restrict or otherwise limit Seller or any of its Affiliates from making general
statements regarding the historical relationship between the Company Group and
Seller or any of its Affiliates. In furtherance thereof, as promptly as
reasonably practicable after Closing, and in any event no later than 60 after
the Closing Date, Seller and its Affiliates shall: (1) change their legal names
to a name which does not include any Drum Marks and file all documentation
reasonably necessary to change such legal names in all applicable jurisdictions;
and (1) remove, strike over, cover or otherwise obliterate all Drum Marks from
all materials, including, without limitation, any vehicles, business cards,
schedules, stationary, packaging materials, displays, signs, promotional
materials, manuals, forms, computer software and other materials.

Section 8.11    Seismic Licenses.
(a)    Purchaser acknowledges that one or more members of the Company Group
holds the data and geophysical licenses and permits described on Schedule 8.11
(each a “Seismic License”). Pursuant to the terms of such Seismic Licenses, the
consummation of the transactions contemplated hereunder may require the consent
of the applicable licensor, or the payment of one or more transfer, assignment
or change of control fees or payments unless the applicable member of the
Company Group cancels or terminates such Seismic License. Within 20 Business
days following the Execution Date, with Seller’s reasonable assistance and
cooperation, Purchaser shall determine which Seismic Licenses should be
designated on Part A of Schedule 8.11 and which Seismic Licenses should be
designated on Part B of Schedule 8.11.
(b)    With respect to those Seismic Licenses to be described on Part A of
Schedule 8.11, Purchaser has elected that at or after Closing  the applicable
member of the Company Group pay




88



--------------------------------------------------------------------------------





to the applicable Third Party under such Seismic License any and all transfer,
assignment or change of control fees or payments required under such Seismic
Licenses in connection with the consummation of the transactions contemplated
hereunder (other those that the Third Party expressly designates in writing
result from to the Restructuring, in which case such fees or payment shall be
considered Transaction Costs),  in no event shall such payment of fees or
payments result in any downward reduction to the Unadjusted Purchase Price and
 Purchaser and the Company Group shall, after Closing, indemnify, defend and
hold harmless each member of the Seller Group from any and all Damages arising
out of the payment, mispayment or failure to pay such fees and payments, except
to the extent the Third Party under such Seismic License expressly designates in
writing that such fees or payments result from the Restructuring or any action
taken during the Pre-Closing Period (other than the execution of this Agreement
or the consummation of the transactions contemplated hereby, other than the
Restructuring), in which case such fees and payments shall be considered
Transaction Costs and shall result in downward reduction to the Unadjusted
Purchase Price.
(c)    With respect to those Seismic Licenses to be described on Part B of
Schedule 8.11, Seller shall, at its option, elect to cause the Company Group
either to cancel and terminate such Seismic Licenses and destroy and/or return
to the applicable counterparties under such Seismic Licenses any and all data,
information and records required to destroyed or returned under the terms
thereof or  assign such Seismic Licenses to Seller or its designee and such
Seismic Licenses shall be treated as Excluded Assets hereunder; provided that
any and all transfer, assignment or change of control fees or payments required
to be paid (or that are paid) by the Company Group under such Seismic Licenses
in connection with their cancelation, termination or assignment as contemplated
by this Section 8.11(c), shall be considered Transaction Costs and shall result
in downward reduction to the Unadjusted Purchase Price.

Section 8.12    Employee Matters.
(a)    During the period commencing on the Closing Date and ending on the date
that is 24 months after the Closing Date, the Purchaser shall, and shall cause
its Affiliates to, provide each individual who is an employee of any member of
the Company Group as of immediately prior to the Closing (each, a “Continuing
Employee”) with: (i) base salary or hourly wages, as applicable, that are no
less than the base salary or hourly wages provided to such Continuing Employee
as of the time immediately prior to Closing and (i) for the period after
December 31, 2018, (A) annual cash bonus opportunities, (A) long-term equity
incentive compensation opportunities and (A) other employee benefits (other than
severance benefits) that are, in each case, no less favorable than those
provided to similarly situated employees of Purchaser and its Affiliates. During
the period commencing on the Closing Date and ending on December 31, 2018,
Purchaser shall, and shall cause its Affiliates to, maintain the Company Plans
on terms and conditions no less favorable than those in effect immediately prior
to the Closing Date, including with regard to (x) employer contribution levels,
(y) annual bonus amounts and performance metrics (which bonus amounts shall be
pro-rated for the period between the Effective Time and December 31, 2018) and
(z) paid time off, including policies with respect to accrued, unused paid time
off. If any Continuing Employee has accrued, unused paid time off under the
applicable Company Plan as of December 31, 2018, Purchaser shall, or shall cause
its Affiliate to, pay out to such Continuing Employee such accrued,




89



--------------------------------------------------------------------------------





unused paid time off, which payout shall occur on Purchaser’s or its Affiliate’s
first regularly scheduled pay date that is on or after January 1, 2019.
(b)    With respect to any employee benefit plans or arrangements (including
under any Company Plan or any other applicable 401(k), medical, dental, life
insurance, vacation, leave or severance plan) provided, sponsored, maintained or
contributed to by the Purchaser or its Affiliates (collectively, “Purchaser
Plans”) in which any Continuing Employee is eligible to participate on or after
the Closing Date, the Purchaser shall, and shall cause its Affiliates to,
recognize all service of such Continuing Employee with the Company Group and any
predecessor employer as if such service were with Purchaser for purposes of
eligibility to participate and vesting, but not for benefit accrual purposes
(except for vacation and severance); provided, however, that such service shall
not be recognized to the extent that (i) such recognition would result in a
duplication of benefits for the same period of service or (i) such service was
not recognized under the corresponding Company Plan.
(c)    With respect to any Purchaser Plans that are “employee welfare benefit
plans” (as defined in Section 3(1) of ERISA) (collectively, “Purchaser Welfare
Plans”) in which a Continuing Employee is eligible to participate on or after
the Closing, the Purchaser shall, and shall cause its Affiliates to: (i) waive
all pre-existing condition limitations, waiting period provisions, payments
required to avoid a waiting period, actively-at-work requirements and any other
restriction that would prevent immediately or full participation by any
Continuing Employee, in each case, to the same extent such limitations,
requirements and restrictions did not apply or were satisfied under the
corresponding Company Plan prior to the Closing Date and (i) use commercially
reasonable efforts to give effect to claims incurred, amounts paid by and
amounts reimbursed to any Continuing Employee prior to the Closing Date when
determining any deductible and maximum out-of-pocket limits under the Purchaser
Welfare Plans following the Closing Date for the calendar year in which the
Closing occurs, in each case, to the same extent recognized under the
corresponding Company Plan prior to the Closing.
(d)    The Purchaser shall provide or cause to be provided to each Continuing
Employee whose employment with the Purchaser or its Affiliate terminates
pursuant to an Involuntary Termination during the 18-month period immediately
following the Closing Date with a cash severance payment in an amount equal to
the base salary or hourly wages, as applicable, that such employee would have
been eligible to receive if he or she had remained continuously employed by the
Purchaser or its Affiliate through the end of such 18-month period (the
“Severance Payment”), which Severance Payment shall be payable in a lump sum
within 60 days following the date of such termination, subject to such
Continuing Employee’s execution and non-revocation of a customary and reasonable
release of claims in favor of the Purchaser and its Affiliates (including the
Company Group) (which release may include customary and lawful non-disclosure
restrictions but which release shall not introduce new terms with respect to
non-competition or non-solicitation of customers or suppliers); provided,
however, that if such Continuing Employee has entered into an employment,
severance or change in control agreement with any member of the Company Group or
Purchaser or any of its Affiliates or otherwise participates in any other
Company Plan or Purchaser Plan that provides for severance pay (an “Other
Severance Arrangement”) and such employee is eligible for severance pay or other
benefits pursuant to such Other Severance Arrangement as a




90



--------------------------------------------------------------------------------





result of his or her Involuntary Termination, then the Purchaser or its
Affiliate shall provide such employee with either (x) the severance pay and
other benefits provided for under Other Severance Arrangement (and not the
Severance Payment provided for under this Section 8.12(d)) if such severance pay
and other benefits under the Other Severance Arrangement exceed the Severance
Payment provided for in this Section 8.12(d) or (y) the Severance Payment
provided for in this Section 8.12(d), offset by the amount of any severance
payable to such Continuing Employee under the Other Severance Arrangement. For
purposes of this paragraph, the term “Involuntary Termination” means any
termination of such Continuing Employee’s employment with the Purchaser or its
Affiliate which results from (i) a termination by the Purchaser or its Affiliate
without “cause” (as defined in the Parent Equity Plan) or (i) a resignation by
such employee on or before the date which is 75 days after the date upon which
such employee receives notice of a (A) reduction in such employee’s base
compensation or employee benefits (provided that the provision of employee
benefits by Purchaser and its Affiliates in accordance with Section 8.12(a)(ii)
shall not constitute grounds for an Involuntary Termination), (A) material
diminution in such employee’s authority or responsibilities, (A) change in the
location of such employee’s principal place of employment by more than 50 miles
from the location where such employee was principally employed immediately prior
to the Closing Date or (A) Purchaser’s or its Affiliate’s material breach of
such employee’s employment agreement with a member of the Company Group, if any;
provided, that (1) the event described in clauses (A) through (D) above arose
without such employee’s written consent, (1) the Continuing Employee provides
Purchaser with written notice specifying the occurrence of such event within 30
days after such event first occurs and (1) Purchaser and its Affiliates fail to
cure such event within 30 days after receipt of such written notice from the
Continuing Employee. For the avoidance of doubt, the term “Involuntary
Termination” shall not include a termination of a Continuing Employee’s
employment as a result of his or her death or Disability (as defined in the
Parent Equity Plan).  
(e)    To the extent that any obligations under WARN (collectively, “WARN
Obligations”) arise with respect to any employee of any member of the Company
Group who is found to have suffered an “employment loss” under WARN on or after
the Closing or who, by reason of actions by Purchaser or its Affiliate after the
Closing, is deemed to have suffered an “employment loss” under WARN at or prior
to the Closing, Purchaser shall be solely responsible for such WARN Obligations;
provided, that no later than 15 days prior to the Closing Date, Seller has
provided Purchaser with a true and accurate schedule indicating how many
employees of the Company Group have had their employment terminated or have been
notified of an “employment loss” (as defined by the federal WARN Act) during the
preceding 90-day period, which schedule shall be updated by Seller as of the
Closing Date.
(f)    Prior to the Closing, Seller shall cause each member of the Company Group
to take such actions as Purchaser may reasonably request so as to enable the
Purchaser and its Affiliates (including the Company Group) to effect such
actions relating to any Company Plan as Purchaser may deem reasonably necessary
or appropriate, including terminating such plan, program or arrangement prior to
the Closing (subject to the terms of such plan, program or arrangement and
applicable Law).




91



--------------------------------------------------------------------------------





(g)    Notwithstanding anything herein to the contrary and without limiting the
generality of Section 14.12, all provisions contained in this Section 8.12 are
included for the sole benefit of the Parties, and nothing in this Agreement or
any other Transaction Document, whether express or implied, shall be treated as
an amendment or other modification of any Company Plan, Purchaser Plan or other
employee benefit plan, agreement or other arrangement, shall limit the right of
the Purchaser or any of its Affiliates to amend, terminate or otherwise modify
any Company Plan, Purchaser Plan or other employee benefit plan, agreement or
other arrangement following the Closing Date or shall confer upon any other
Person who is not a party to this Agreement (including any current or former
Service Provider or Continuing Employee or any participant in any Company Plan,
Purchaser Plan or other employee benefit plan, agreement or other arrangement
(or any dependent or beneficiary thereof)) any right to continued or resumed
employment or recall, any right to compensation or benefits, or any third-party
beneficiary or other right of any kind or nature whatsoever.

Section 8.13    Hedges. Purchaser acknowledges and agrees that none of the
Hedges shall be liquidated prior to Closing. From and after Closing, Purchaser
and each member of the Company Group shall (i) pay and be responsible for any
and all Damages arising out of or in connection with the Hedges, including any
breakage and settlement costs and expenses in connection with the Hedges and any
and all costs and expenses with respect to any liquidations thereof and (i) be
entitled to any and all proceeds, payments and benefits arising out of or in
connection the Hedges, including any and all settlements and payments in
connection with any liquidations thereof.

Section 8.14    Restructuring. Prior to the Closing, Seller shall cause the
Restructuring to be consummated in accordance with the Restructuring Agreement.

Section 8.15    Listing Application. At the Closing, Purchaser shall cause the
Equity Purchase Price to be issued in accordance with all applicable securities
Laws and the rules and policies of the New York Stock Exchange. Without limiting
the generality of the foregoing, Purchaser shall use commercially reasonable
efforts cause all such filings with the New York Stock Exchange to be completed
and otherwise to take all such actions as may be reasonably necessary for the
Equity Purchase Price to be approved for listing on the New York Stock Exchange
from and after the time of Closing, subject to official notice of issuance.

Section 8.16    Termination of Related Party Agreements and Intercompany
Accounts. Except with respect to the Excluded Arrangements, prior to the
Closing, Seller shall, and shall cause the Company Group to, (a) pay, settle or
discharge all account balances owed from any member of the Company Group to any
Related Party and (a) terminate all Contracts between or among any member of the
Company Group, on the one hand, and any Related Party, on the other hand (and
any Related Party Contract), in each case without any continuing Liability of
any of the members of the Company Group thereunder. Prior to the Closing, Seller
shall deliver to Purchaser written evidence of each such termination. For
purposes of this Agreement, “Excluded Arrangements” means (i) any employment,
severance or other similar arrangements with directors, officers or employees of
the Company Group in their capacities as such (including, for the avoidance of
doubt, any invention and non-disclosure, restrictive covenant or similar
agreements), (i) compensation for services performed by a Related Party as
director, officer or employee of the Company Group and




92



--------------------------------------------------------------------------------





amounts reimbursable for routine travel and other business expenses in the
ordinary course of business consistent with past practices, (i) the Transaction
Documents, (i) agreements entered into on arm’s-length terms in the ordinary
course of business with customers, suppliers, service providers or other
commercial counterparties, (i) the Organizational Documents of the Company Group
and (i) the Contracts set forth on Schedule 8.16. All Intercompany Account
Balances shall be settled in full in cash and eliminated prior to Closing.

Section 8.17    Indemnification of Directors and Officers.
(a)    Purchaser agrees that, from the Closing Date until the six year
anniversary date of the Closing Date, Purchaser shall not, and shall not permit
its Subsidiaries and Affiliates to, amend, repeal or modify any obligation
relating to indemnification of each present and former director, manager or
officer of each member of the Company Group (in all of their capacities)
(collectively, the “Company Group Indemnified Parties”) arising under the
Governing Documents of the applicable members of the Company Group in existence
on the Closing Date in any manner that would adversely affect the rights
thereunder of any such individual. From and after the Closing Date, Purchaser
shall indemnify and hold harmless (and advance expenses to) the Company Group
Indemnified Parties as provided in the Governing Documents of the applicable
member of the Company Group in existence as of the Closing, which Governing
Documents have been provided to Purchaser prior to the date hereof.
(b)    At or prior to the Closing Date, Seller shall cause the Company Group to
purchase (at Purchaser’s sole cost and expense), and, following the Closing
Date, the Purchaser shall cause the Company Group to maintain for six years
after the Effective Time, for the benefit of the Company Group Indemnified
Parties the D&O Insurance with an insurer or insurers with the same or better
credit rating as the current carrier or carriers of the Company Group, which D&O
Insurance shall provide coverage for acts or omissions occurring prior to the
Effective Time and cover each such person covered by directors’ and officers’
liability insurance policies of the Company Group in effect on the Executive
Date on terms with respect to coverage and in amounts no less favorable in the
aggregate than the directors’ and officers’ liability insurance policies of the
Company Group in effect on the Execution Date; provided, however, that in no
event shall the Company Group expend for such D&O Insurance an aggregate amount
in excess of 300% of the amount per annum the Company Group paid in its last
full fiscal year for its existing coverage; and provided, further, however, that
if the aggregate premium for such insurance coverage exceeds 300% of such annual
amount, the Company Group shall obtain as much coverage as reasonably
practicable for a cost not exceeding such amount.
(c)    The provisions of this Section 8.17 are (i) intended to be for the
benefit of, and will be enforceable by, each Company Group Indemnified Party and
(i) in addition to, and not in substitution for, any other rights to
indemnification or contribution that any such Person may have by Contract or
otherwise. Purchaser shall pay all reasonable and documented out-of-pocket
expenses, including reasonable attorneys’ fees, that may be incurred by any
Company Group Indemnified Party in enforcing the indemnity obligations provided
in this Section 8.17 unless it is ultimately determined that such Company Group
Indemnified Party is not entitled to such indemnity.




93



--------------------------------------------------------------------------------





(d)    For a period of six years after the Effective Time, if Purchaser, or any
of its successors or assigns, (i) consolidates with or merges into any other
Person and shall not be the continuing or surviving corporation or entity in
such consolidation or merger or (i) transfers all or substantially all of its
properties and assets to any Person, then, and in each case, proper provision
shall be made so that the successors and assigns of Purchaser honor the
indemnification obligations set forth in this Section 8.17.

Section 8.18    Section 16(b) Matters. Prior to the Closing, Purchaser shall,
and shall cause its Affiliates to, take all such steps as may be required to
cause any acquisition of Securities of Parent (including derivative securities
with respect thereto) resulting from the transactions contemplated hereby by
each individual who will become subject to the reporting requirements of
Section 16(a) of the Exchange Act with respect to Parent to be exempt under
Rule 16b-3 under the Exchange Act.

Section 8.19    Takeover Laws. If any Takeover Laws or any anti-takeover
provision or restriction on ownership in the Governing Documents of Purchaser or
Parent is or may become applicable to the transactions contemplated hereby,
Purchaser shall grant such approvals and take all such actions as are necessary
or advisable so that such transactions may be consummated as promptly as
practicable on the terms contemplated by this Agreement and otherwise act to
eliminate or minimize the effects of such statute, regulation or provision in
Purchaser’s or Parent’s Governing Documents on such transactions. As used in
this Agreement, “Takeover Laws” means any “moratorium,” “control share
acquisition,” “fair price,” “supermajority,” “affiliate transactions,” or
“business combination statute or regulation” or other similar state
anti-takeover Laws and regulations, including Section 203 of the General
Corporation Law of the State of Delaware.

Section 8.20    Indebtedness. Prior to or at the Closing, Seller (a) shall
 negotiate and obtain, or cause the members of the Company Group to negotiate
and obtain, (i) releases of all Liens securing Credit Document Indebtedness, any
Post-Effective Time Indebtedness and any other Indebtedness For Borrowed Money
that are burdening the Subject Securities and the Assets, (i) written
authorizations to file UCC-3 termination statements written releases in all
applicable jurisdictions to evidence the release of Liens securing Credit
Document Indebtedness, any Post-Effective Time Indebtedness and any other
Indebtedness For Borrowed Money that are burdening the Subject Securities and
the Assets, and (i) all instruments and agreements to effect and file of record
the release of all Liens securing Credit Document Indebtedness, any
Post-Effective Time Indebtedness and any other Indebtedness For Borrowed Money
that are burdening the Subject Securities and the Assets and  (a) payoff
(including by directing the Purchaser to pay a portion of the Closing Payment to
the applicable lenders in accordance with Section 10.3(a) with respect to all
Credit Document Indebtedness, any Post-Effective Time Indebtedness and any other
Indebtedness For Borrowed Money with proceeds from the Closing Payment). No
later than two Business Days prior to the Closing Date, Seller shall deliver to
Purchaser drafts of customary lender undertakings by the applicable creditor(s)
(or the administrative agent on behalf thereof, if applicable), to release in
full, upon payment of the amounts under the Credit Document Indebtedness, any
Post-Effective Time Indebtedness and any other Indebtedness For Borrowed Money
with the proceeds from the Closing Payment.




94



--------------------------------------------------------------------------------






Section 8.21    Section 280G Matters.
(a)    To the extent that (1) any “disqualified individual” (as such term is
defined for purposes of Section 280G of the Code) of the Company Group (a
“Disqualified Individual”) would be entitled to any payment or benefit as a
result of the transactions contemplated by this Agreement or any other
Transaction Document (either alone or upon the occurrence of any additional or
subsequent events), and (1) such payment or benefit could potentially constitute
a “parachute payment” under Section 280G of the Code or could reasonably be
expected to result in the imposition of any excise Tax imposed under Section
4999 of the Code, Seller shall, prior to the Closing:
(i)    use its best efforts to obtain a binding written waiver by such
Disqualified Individual (each, an “Excess Parachute Waiver”) of any portion of
such parachute payment as exceeds 2.99 times such individual’s “base amount”
within the meaning of Section 280G(b)(3) of the Code (collectively, the “Excess
Parachute Payments”) to the extent such Excess Parachute Payments are not
subsequently approved pursuant to a stockholder vote in accordance with the
requirements of Section 280G(b)(5)(B) of the Code and Treasury Regulations
§ 1.280G-1 thereunder (the “280G Stockholder Approval Requirements”);
(ii)    provide all required disclosure to all Persons entitled to vote under
Section 280G(b)(5)(B)(ii) of the Code and hold a vote of stockholders in the
manner intended to satisfy the 280G Stockholder Approval Requirements; and
(iii)    seek stockholder approval in a manner that satisfies the 280G
Stockholder Approval Requirements in respect of the Excess Parachute Payments
payable to all such Disqualified Individuals.
(b)    The Excess Parachute Waivers, disclosure to stockholders and any other
resolutions, notices or other documents issued, distributed, adopted or executed
in connection with the implementation of this Section 8.21 shall be subject to
Purchaser’s prior review and comment, and Seller shall revise any such
documentation to take into account any reasonable comments made by Purchaser;
provided that Purchaser shall in no way be responsible for any of the content of
such disclosure except for information supplied in writing by Purchaser
expressly for inclusion therein.
(c)    To the extent any Excess Parachute Payments are not approved as
contemplated in Section 8.21(a)), such Excess Parachute Payments shall not be
made or provided. Prior to the Closing Date, Seller shall deliver to Purchaser
written evidence of satisfaction of the 280G Stockholder Approval Requirements
or written notice of the non-satisfaction thereof.

Section 8.22    Mechanical Integrity.
(a)    After the Closing until the date that is 12 months after the Closing
Date, Purchaser may notify Seller in writing upon the discovery of any
Mechanical Integrity Failure (each such notice, a “Mechanical Integrity
Notice”). The Mechanical Integrity Notice shall include (i) a detailed
description of the facts and circumstances known to Purchaser surrounding the
Mechanical Integrity Failure, together with all internal and external reports,
analysis and testing results in Purchaser’s possession (or that are available to
Purchaser using commercially reasonable efforts)




95



--------------------------------------------------------------------------------





that form the basis for such Mechanical Integrity Notice or otherwise related to
the applicable Mechanical Integrity Failure, (i) a detailed description of the
repair, replacement, remediation or mitigation proposed to be undertaken by
Purchaser to resolve the Mechanical Integrity Failure and (i) Purchaser’s
Estimate.
(b)    For purposes of this Section 8.22:  
(i)    “Jumper” means, in each case to the extent the same are part of the
Assets as of Closing, any short pipe that is used to connect a subsea tree to a
pipeline end termination set for a flowline.
(ii)    “Mechanical Integrity Failure” means, other than the matters set forth
on Schedule 8.22, any physical condition existing with respect to any Subsea
Equipment that, if not repaired, replaced, mitigated or remediated from and
after the Closing and prior to the date that is 12 months after the Closing
Date, would result in, or would reasonably be expected to result in, a violation
of applicable Environmental Law on or prior to the date that is 12 months after
the Closing Date; provided, however, in no event shall a “Mechanical Integrity
Failure” be deemed to exist under this Agreement to the extent such physical
condition was caused by (1) any action or inaction of the Company Group or Third
Party operator of any Asset from and after the Closing (other than the operation
by the Company Group or Third Party operator of the Subsea Equipment and related
equipment for its intended purpose (including at system pressures not greater
than those on average during the 12 months prior to the Closing) in the ordinary
course of business as a reasonable and prudent operator), (1) any object falling
on the Subsea Equipment (or otherwise falling on associated subsea facilities or
equipment), (1) any action by any Third Party (other than Seller and its
Affiliates) that results, directly or indirectly, in damage to the Subsea
Equipment or (1) any act of God, hurricane, tornado, meteorological event,
storm, loop currents, maritime collision, weather event, earthquake or other act
of nature, in each of the cases of clauses (1) through (4) to the extent
occurring after the Closing.
(iii)    “Mechanical Integrity Referee” means Bruce Crager of Endeavor
Management, or an engineer with at least 15 years’ experience in subsea oil and
gas equipment matters in the deep water Gulf of Mexico with adequate experience
with Subsea Equipment, as selected by mutual agreement of Seller and Purchaser.
(iv)    “Purchaser’s Estimate” means Purchaser’s good faith estimate of the
Total Cost of the Mechanical Integrity Failure to be included in the Mechanical
Integrity Notice.
(v)    “Subsea Equipment” means, in each case to the extent the same are part of
the Assets as of Closing, the flowlines of the Company Group in each case from
and including the Jumper to the boarding valve.
(vi)    “Total Cost” means the costs and expenses actually incurred by the
Company Group (which shall not exceed the Company Group’s share of any costs
actually incurred by the operator of the applicable asset based on the Company
Group’s net interest in the asset) to repair, replace, mitigate or remediate the
applicable Subsea Equipment with a new




96



--------------------------------------------------------------------------------





or refurbished Subsea Equipment such that no Mechanical Integrity Failure would
exist, in any case in the reasonable lowest cost manner allowed by the
applicable Environmental Laws; provided, however, in no event shall the Total
Cost (1)  include any Damages that may be incurred by the Company Group
associated with any downtime of such Oil and Gas Properties (including any lost
profits or revenues associated therewith) or (1) include any Damages or
Liability resulting from a Release associated with such Mechanical Integrity
Failure, whether during any inspection, operation, repair, replacement or
otherwise; provided, further, that Total Cost shall include any costs incurred
by the Company Group to cure any Mechanical Integrity Failure after the
Effective Time and on or prior to the Closing.
(c)    Purchaser shall use commercially reasonable efforts (or such other
efforts as may be required by Law) to mitigate or minimize all Liability and
Damages upon and after becoming aware of any Mechanical Integrity Failure.
(d)    Following delivery of any Mechanical Integrity Notice, (i) Purchaser
shall commence the repair, replacement, remediation or mitigation contemplated
thereby as soon as reasonably practicable, but in any event within 180 days of
delivery of the Mechanical Integrity Notice, and complete the same as soon as
reasonably practicable following commencement thereof and (ii) the amount of
Purchaser’s Estimate contained therein shall be deemed to be unpaid alleged
damages under Section 13.6 until the Total Cost thereof is finally determined in
accordance with this Section 8.22. Within 30 days of completion of all repair,
replacement, remediation or mitigation contemplated by any Mechanical Integrity
Notice, Purchaser shall provide Seller with the actual Total Cost thereof
together with detailed supporting documentation (each, a “Total Cost Invoice”).
Within 60 days of receipt of such Total Cost Invoice, Seller shall pay, subject
to clause (f) below, Purchaser an amount equal to the Total Cost set forth
therein (or such other amount mutually agreed by Seller and Purchaser);
provided, however, in the event that, prior to the expiration of such sixty day
period, that Seller disputes the Total Cost or the fact that a Mechanical
Integrity Failure exists (or existed prior to any repair, replacement,
remediation or mitigation performed by Purchaser), the following shall apply:
(i)    Seller shall submit such dispute to the Mechanical Integrity Referee. The
Mechanical Integrity Referee shall not have worked as an employee or outside
counsel or consultant for any Party or any Affiliate of any Party during the 10
year period preceding the arbitration or have any financial interest (other than
its fees to serve as a referee) in the dispute.
(ii)    The arbitration proceeding shall be held in Houston, Texas and shall be
conducted in accordance with, but not under the auspices or jurisdiction of, the
Commercial Arbitration Rules of the AAA, to the extent such rules do not
conflict with the terms of this Section. The applicable Mechanical Integrity
Referee’s determination shall be made within 60 days after submission of the
matters in dispute and shall be final and binding upon the Parties, without a
right of appeal. In making a determination, the applicable Mechanical Integrity
Referee shall be bound by the rules set forth in this Section 8.22 and may
consider such other matters as in the opinion of the applicable Mechanical
Integrity Referee are




97



--------------------------------------------------------------------------------





necessary or helpful to make a determination; provided, however, Purchaser may
not submit any evidence, records, materials, data, or information that was not
included in the relevant Mechanical Integrity Notice delivered to Seller.
Additionally, the applicable Mechanical Integrity Referee may consult with and
engage any disinterested Third Party to advise the Mechanical Integrity Referee.
(iii)    In rendering his or her award, the applicable Mechanical Integrity
Referee shall be limited to selecting either Seller’s position or Purchaser’s
position on each of the Total Cost and the existence of any Mechanical Integrity
Failure, as applicable. Notwithstanding anything herein to the contrary, the
Mechanical Integrity Referee shall have exclusive, final, and binding authority
with respect to the scope of the Mechanical Integrity Referee’s authority with
respect to any dispute arising under or related to this Section 8.22 and in no
event shall any dispute as to the authority of the Mechanical Integrity Referee
to determine any such disputes be subject to resolution or the provisions of
Section 14.4. The applicable Mechanical Integrity Referee shall act as an expert
for the limited purpose of determining the interpretation and effect of this
Section 8.22 and any and all specific disputed Total Cost or Mechanical
Integrity Failure and may not award any damages, interest, or penalties to any
Party with respect to any matter. Seller and Purchaser shall each bear its own
legal fees and other costs of presenting its case. Purchaser shall bear one-half
of the fees, costs, and expenses of the applicable Mechanical Integrity Referee,
and Seller shall be responsible for the remaining one-half of the fees, costs,
and expenses of the applicable Mechanical Integrity Referee.
(e)    Notwithstanding anything to the contrary in this Agreement, in no event
shall Seller be required to pay any amounts to Purchaser under this Section 8.22
(1) unless and until such amounts exceed $4,173,000 (and then only to the extent
such amounts exceed $4,173,000), (1) in excess of $25,000,000 in the aggregate
or (1) with respect to any Mechanical Integrity Notice delivered by Purchaser
following the date that is 12 months after the Closing Date.
(f)    Notwithstanding anything to the contrary contained elsewhere in this
Agreement, the Seller shall not be required to indemnify Purchaser under this
Section 8.22 for Damages other than through disbursement of the Holdback Amount.
Upon final agreement of the Parties or as finally determined pursuant to this
Section 8.22, if applicable, Seller and Purchaser shall (i) provide the Transfer
Agent with the applicable Transfer Agent Documentation and (i) deliver to the
Transfer Agent joint written instructions to the Transfer Agent to (A) transfer
from the Holdback Amount to Purchaser any amounts (based on the Current Price
(subject to Section 13.6(c) and Section 13.6(d)) to which Purchaser is entitled
under this Section 8.22 and (A) to remove the Restrictive Legends on such
shares.
(g)    Notwithstanding anything to the contrary herein, for purposes of this
Section 8.22, “Environmental Laws” means any such Environmental Laws in
existence as of the Closing Date without giving effect to any amendments,
supplements or modifications thereto following the Closing Date.
Notwithstanding any other provision of this Agreement to the contrary, this
Section 8.22 contains Purchaser’s sole and exclusive remedy with respect to the
mechanical integrity of the Subsea




98



--------------------------------------------------------------------------------





Equipment or any Jumper, the compliance of the Subsea Equipment or any Jumper
with Environmental Laws and Environmental Permits, and the lack of any
Environmental Claims or releases of Hazardous Substances resulting from any
deficiency in the mechanical integrity of the Subsea Equipment or any Jumper,
and Seller makes no representation or warranty whatsoever regarding the same
other than as set forth in this Section 8.22.

Section 8.23    Financial Statements.
(a)    Prior to the Closing, Seller shall use its commercially reasonable
efforts to (at Purchaser’s sole expense, including with respect to the
preparation thereof, it being understood that in all cases Seller shall remain
responsible for the expenses of the separate audit, if any, of Seller’s own
consolidated financial statements), prepare on behalf of the Company Group, if
Closing has not occurred on or prior to December 31, 2018, interim unaudited
balance sheets of each of Drum I, Drum II Management and Drum III Management as
of September 30, 2018 and the related statements operations, statements of
member’s capital and statements of cash flow for the nine month period then
ended, consistent with the preparation of the Unaudited Financial Statements.
(b)    Purchaser acknowledges and agrees that Seller makes no representation or
warranty with respect to the financial statements prepared in connection with
this Section 8.23.
(c)    Notwithstanding anything to the contrary contained herein, Seller’s
performance under this Section 8.23 (including the financial statements prepared
by Seller in accordance with this Section 8.23) shall not be taken into account
with respect to whether (i) any condition to Closing set forth in Article 9
shall have been satisfied, or (i) any breach or default under any of Seller’s
covenants or obligations has occurred for purposes of Section 9.2 or Article 13,
and shall not otherwise delay the Closing hereunder.

Section 8.24    Form S-3. Prior to the Closing, Purchaser shall use its
commercially reasonable efforts to not take any action, or fail to take any
action, which action or failure would reasonably be expected to cause Parent to
be ineligible to file a Registration Statement on Form S-3 promulgated under the
Securities Act (or any successor form).

ARTICLE 9    
CONDITIONS TO CLOSING

Section 9.1    Conditions of Seller to the Closing. The obligation of Seller to
consummate the Closing is subject to the satisfaction at or prior to the Closing
of each of the conditions set forth in this Section 9.1, unless waived in
writing by Seller (to the extent permitted by applicable Law):
(a)    Representations.
(i)    Each of the Purchaser Fundamental Representations shall be true and
correct in all material respects as of the Execution Date and as of the Closing,
as though made on and as of such date (other than representations and warranties
that refer to a specified date, which need only be true and correct on and as of
such specified date); and




99



--------------------------------------------------------------------------------





(ii)    Each of the Purchaser Non-Fundamental Representations shall be true and
correct in all respects as of the Execution Date and as of the Closing, as
though made on and as of such date (other than representations and warranties
that refer to a specified date, which need only be true and correct on and as of
such specified date) (without regard to any Purchaser Material Adverse Effect or
other materiality qualifier set forth therein), except to the extent the failure
of any such representations or warranties to be true and correct would not have,
individually or in the aggregate, a Purchaser Material Adverse Effect;
(b)    Performance. Purchaser shall have performed and observed, in all material
respects, all covenants and agreements to be performed or observed by Purchaser
under this Agreement prior to or on the Closing;
(c)    No Action. No injunction, order, or award restraining, enjoining, or
otherwise prohibiting the consummation of the transactions contemplated by this
Agreement shall have been issued and remain in force;
(d)    Governmental Approvals. All material consents and approvals of any
Governmental Authority (including any under the HSR Act) required for the
consummation of the transactions contemplated by this Agreement (which the
Parties acknowledge and agree shall include, solely to the extent that there is
a Requested CFIUS Filing, the CFIUS Approval), except consents and approvals of
assignments by Governmental Authorities that are customarily obtained after
closing, shall have been granted or the necessary waiting period (including any
under the HSR Act) shall have expired, or early termination of the waiting
period shall have been granted, in each case, without the imposition of a
Burdensome Condition;
(e)    Purchaser Material Adverse Effect. Since the Execution Date, there shall
not have occurred any event, occurrence or development of a state of
circumstances or facts that, individually or in the aggregate, has had or would
reasonably be expected to have a Purchaser Material Adverse Effect, except to
the extent that any such event, occurrence or development of a state of
circumstances or facts has been set forth in the Disclosure Schedules prepared
by Purchaser and delivered to Seller hereunder.
(f)    Certain Adjustments. The aggregate amount of (i) the aggregate downward
adjustments to the Unadjusted Purchase Price under Section 3.2(g) with respect
to Defects, minus (i) the aggregate upward adjustments to the Unadjusted
Purchase Price under Section 3.2(h) with respect to Title Benefits does not
exceed an amount equal to 10% of the Unadjusted Purchase Price;
(g)    Listing. The shares of Parent Common Equity issuable to Purchaser and
subsequently transferred to Seller pursuant to this Agreement shall have been
authorized for listing on the New York Stock Exchange, subject to official
notice of issuance;
(h)    Adjusted Cash Purchase Price. The Adjusted Cash Purchase Price shall be
greater than $0.00; and




100



--------------------------------------------------------------------------------





(i)    Closing Deliverables. Purchaser shall (i) have delivered to Seller the
Purchaser Certificate and (i) be ready, willing, and able to deliver to Seller
at the Closing the other documents and items required to be delivered by
Purchaser under Section 10.3.

Section 9.2    Conditions of Purchaser to the Closing. The obligation of
Purchaser to consummate the Closing is subject to the satisfaction at or prior
to the Closing of each of the conditions set forth in this Section 9.2, unless
waived in writing by Purchaser (to the extent permitted by applicable Law):
(a)    Representations.
(i)    The representations and warranties in Section 4.7 and the first sentence
of Section 5.5(a) shall be true and correct other than in de minimis respects as
of the Execution Date and as of the Closing, as though made on and as of such
date (other than representations and warranties that refer to a specified date,
which need only be true and correct on and as of such specified date and in each
case after giving effect to the Restructuring);
(ii)    Each of the Seller Fundamental Representations (other than the
representations and warranties in Section 4.7 and the first sentence of Section
5.5(a)) shall be true and correct in all material respects as of the Execution
Date and as of the Closing, as though made on and as of such date (other than
representations and warranties that refer to a specified date, which need only
be true and correct on and as of such specified date and in each case after
giving effect to the Restructuring); and
(iii)    Each of the Seller Non-Fundamental Representations shall be true and
correct in all respects as of the Execution Date and as of the Closing, as
though made on and as of such date (other than representations and warranties
that refer to a specified date, which need only be true and correct on and as of
such specified date and in each case after giving effect to the Restructuring)
(without regard to any Company Material Adverse Effect or other materiality
qualifier set forth therein), except to the extent the failure of any such
representations or warranties to be true and correct would not have,
individually or in the aggregate, a Company Material Adverse Effect;
(b)    Performance. Seller and the Drum Entities shall have performed and
observed, in all material respects, each covenant and agreement to be performed
or observed by Seller and the Drum Entities under this Agreement prior to or on
the Closing;
(c)    No Action. No injunction, order, or award restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated by this
Agreement shall have been issued and remain in force;
(d)    Governmental Approvals. All material consents and approvals of any
Governmental Authority (including any under the HSR Act) required for the
consummation of the transactions contemplated by this Agreement (which the
Parties acknowledge and agree shall include, solely to the extent that there is
a Requested CFIUS Filing, the CFIUS Approval), except consents and approvals of
assignments by Governmental Authorities that are customarily obtained after
closing,




101



--------------------------------------------------------------------------------





shall have been granted or the necessary waiting period (including any under the
HSR Act) shall have expired, or early termination of the waiting period shall
have been granted, in each case, without the imposition of a Burdensome
Condition;
(e)    Company Material Adverse Effect. Since the Execution Date, there shall
not have occurred any event, occurrence or development of a state of
circumstances or facts that, individually or in the aggregate, has had or would
reasonably be expected to have a Company Material Adverse Effect, except to the
extent that any such event, occurrence or development of a state of
circumstances or facts has been set forth in the Disclosure Schedules prepared
by Seller and delivered to Purchaser hereunder;
(f)    Certain Adjustments. The aggregate amount of (i) the aggregate upward
adjustments to the Unadjusted Purchase Price under Section 3.2(h) with respect
to Title Benefits minus (i) the aggregate downward adjustments to the Unadjusted
Purchase Price under Section 3.2(g) with respect to Defects, does not exceed an
amount equal to 10% of the Unadjusted Purchase Price;
(g)    Adjusted Cash Purchase Price. The Adjusted Cash Purchase Price shall be
greater than $0.00; and
(h)    Closing Deliverables. Seller shall (i) have delivered to Purchaser the
Seller Certificate and (i) be ready, willing, and able to deliver to Purchaser
at the Closing the other documents and items required to be delivered by Seller
under Section 10.2.

ARTICLE 10    
CLOSING

Section 10.1    Time and Place of Closing. The consummation of the purchase and
sale of the Subject Securities contemplated by this Agreement (the “Closing”)
shall, unless otherwise agreed to in writing by Purchaser and Seller, take place
at the offices of Vinson & Elkins LLP located at 1001 Fannin, Suite 2500,
Houston, Texas 77002-6760 or remotely by the exchange of documents and
signatures (or their electronic counterparts) at 10:00 a.m., Central Standard
Time, on the third Business Day after the date on which all conditions in
Article 9 have been satisfied or, to the extent permitted under Law, waived by
the party or parties entitled to the benefit of such conditions (other than
conditions that by their nature are to be satisfied at the Closing, but subject
to the satisfaction or, to the extent permitted under Law, waiver in accordance
with this Agreement of those conditions at the Closing by the Party or Parties
entitled to the benefit of such conditions) or at such other time or place as
Buyer and Seller may mutually agree; provided, however, in no event shall the
Closing occur prior to September 14, 2018. The date on which the Closing occurs
is referred to herein as the “Closing Date”. All actions to be taken and all
documents and instruments to be executed and delivered at the Closing shall be
deemed to have been taken, executed, and delivered simultaneously and, except as
permitted hereunder, no actions shall be deemed taken nor any document and
instruments executed or delivered until all actions have been taken and all
documents and instruments have been executed and delivered.

Section 10.2    Obligations of Seller at the Closing. At or prior to the
Closing, upon the terms and subject to the conditions of this Agreement, and
subject to the simultaneous performance




102



--------------------------------------------------------------------------------





by Purchaser of its obligations pursuant to Section 10.3, Seller shall deliver
or cause to be delivered to Purchaser, the following:
(a)    The Preliminary Settlement Statement, duly executed by Seller;
(b)    (i) Assignment of the Drum I Subject Securities in the form attached
hereto as Exhibit B (the “Assignment”), duly executed by Series I Seller,
(i) the Assignment of the Drum II Subject Securities, duly executed by Series II
Seller and (i) the Assignment of the Drum III Subject Securities, duly executed
by Series III Seller;
(c)    An executed certificate of non-foreign status from each Seller (or such
Seller’s regarded owner for U.S. federal income tax purposes, if such Seller is
a disregarded entity for U.S. federal income tax purposes) that meets the
requirements set forth in Treasury Regulations Section 1.1445-2(b)(2) in the
form attached hereto as Exhibit C;
(d)    A certificate duly executed by an authorized person of Series I Seller,
Series II Seller and Series III Seller, dated as of the Closing, certifying that
the conditions set forth in Section 9.2(a) and Section 9.2(b) have been
fulfilled;
(e)    An assignment and conveyance of the Excluded Assets in the form attached
hereto as Exhibit D from each member of the Company Group to Seller or its
designee, duly executed by each member of the Company Group and Seller (or its
designee);
(f)    A counterpart to the Registration Rights Agreement, duly executed by
Seller;
(g)    (i) Releases of all Liens securing Credit Document Indebtedness, any
Post-Effective Time Indebtedness and any other Indebtedness For Borrowed Money
that are burdening the Subject Securities and/or the Assets, (i) authorizations
to file UCC-3 termination statements releases in all applicable jurisdictions to
evidence the release of all Liens securing Credit Document Indebtedness, any
Post-Effective Time Indebtedness and any other Indebtedness For Borrowed Money
that are burdening the Subject Securities and the Assets and (i) all instruments
and agreements reasonably required to effect and file of record the release of
all Liens securing Credit Document Indebtedness, any Post-Effective Time
Indebtedness and any other Indebtedness For Borrowed Money that are burdening
the Subject Securities and the Assets;
(h)    Evidence of the payment in full of all Credit Document Indebtedness, any
Post-Effective Time Indebtedness and any other Indebtedness For Borrowed Money
outstanding as of the Closing, including the corresponding lender undertakings
provided for in Section 8.20;
(i)    Evidence of the Closing Distribution;
(j)    A good standing certificate of each member of the Company Group, dated no
more than 10 Business Days prior to the Closing Date;
(k)    Evidence of the resignation or removal of each of the officers,
directors, managers and other Persons holding similar titles of the Company
Group, effective as of the Closing; and




103



--------------------------------------------------------------------------------





(l)    All other documents and instruments which are required by the other terms
of this Agreement to be executed and/or delivered at the Closing by Seller or
its Affiliates.

Section 10.3    Obligations of Purchaser at the Closing. At or prior to the
Closing, upon the terms and subject to the conditions of this Agreement, and
subject to the simultaneous performance by Seller of its obligations pursuant to
Section 10.2, Purchaser shall deliver or cause to be delivered, among other
things, the following:
(a)    A wire transfer of the Closing Payment in same-day funds to the
account(s) designated in the Preliminary Settlement Statement;
(b)    The issuance of the number of shares of Parent Common Equity equal to the
number of shares of Parent Common Equity included in the Equity Purchase Price
to Purchaser;
(c)    To Seller:
(i)    a number of shares of Parent Common Equity equal to (A) the number of
shares of Parent Common Equity included in the Equity Purchase Price minus
(A) the number of shares of Parent Common Equity included in the Holdback
Amount, as allocated in Preliminary Settlement Statement, shall be transferred
from Purchaser (immediately after the issuance contemplated by Section 10.3(b))
and credited to Seller in book entry form, which Parent Common Equity shall
contain the Transfer Legend and the Lock-Up Legend on the books and records of
the Transfer Agent;
(ii)    the shares of Parent Common Equity constituting the Holdback Amount
shall be transferred from Purchaser and credited to Seller in book entry form,
which Parent Common Equity (x) Seller shall have sole and exclusive voting power
over unless and until surrendered to Purchaser in accordance with this
Agreement, (y) shall contain the Restrictive Legends on the books and records of
the Transfer Agent, and (z) shall be held in custody by the Transfer Agent and
disbursed in accordance with the provisions of this Agreement;
(iii)    The Assignments, duly executed by Purchaser;
(iv)    A certificate, duly executed by an authorized officer of Purchaser,
dated as of the Closing, certifying on behalf of Purchaser that the conditions
set forth in Section 9.1(a) and Section 9.1(b) have been fulfilled;
(v)    A counterpart to the Registration Rights Agreement, duly executed by
Purchaser;
(vi)    A good standing certificate of Purchaser and Parent, dated no more than
10 Business Days prior to the Closing Date; and
(vii)    All other documents and instruments which are required by the other
terms of this Agreement to be executed and/or delivered at the Closing by
Purchaser or its Affiliates.




104



--------------------------------------------------------------------------------






ARTICLE 11    
TAX MATTERS

Section 11.1    Transfer Taxes and Recording Fees. Purchaser shall bear and pay
(a) any sales, use, transfer, stamp, documentary, registration, excise, or
similar Taxes (“Transfer Taxes”) incurred or imposed with respect to the
purchase and sale of the Subject Securities, and (a) all required filing and
recording fees and expenses in connection with the filing and recording of the
assignments, conveyances, or other instruments required to convey the Subject
Securities to Purchaser. Seller shall bear all Transfer Taxes incurred or
imposed with respect to the Restructuring. Seller and Purchaser shall reasonably
cooperate in good faith to minimize, to the extent permissible under applicable
Law, the amount of any Transfer Taxes, and, if required by applicable Law, join
in the execution of any Tax Returns for any Transfer Taxes.

Section 11.2    Tax Returns.
(a)    Seller shall prepare or cause to be prepared, and Purchaser shall use its
commercially reasonable efforts to assist Seller in the preparation of, (i) all
Tax Returns for Income Taxes of the Company Group that do not include any
Post-Closing Income Tax Period, (i) all Tax Returns for Non-Income Taxes of the
Company Group that do not include any Post-Effective Time Non-Income Tax Period.
Such Tax Returns shall be prepared on a basis consistent with past practice and
without a change of any election or any accounting method that could reasonably
be anticipated to have an adverse effect on a Post-Closing Income Tax Period or
a Post-Effective Time Non-Income Tax Period, as applicable, except, in each
ease, to the extent otherwise required by applicable Laws, and Seller shall pay,
or cause the Company Group to pay, all Seller Taxes shown as due and payable on
such Tax Returns. Seller shall permit Purchaser to review and comment on each
such Tax Return prior to filing it and shall reasonably and in good faith
consider such revisions to such Tax Returns as are reasonably requested by
Purchaser.
(b)    Purchaser shall prepare or cause to be prepared all Tax Returns of the
Company Group for all Straddle Tax Periods that are required to be filed after
the Closing Date (taking into account any extensions of the due date). Such Tax
Returns shall be prepared on a basis consistent with past practice and without a
change of any election or any accounting method that could reasonably be
anticipated to have an adverse effect on a Pre-Closing Income Tax Period or
Pre-Effective Time Non-Income Tax Period, as applicable, except, in each ease,
to the extent otherwise required by applicable Laws. At least 30 days prior to
the due date for filing any such Tax Return (other than (i) Tax Returns that are
due less than 30 days after the Closing Date which shall be provided as promptly
as reasonably practicable after the Closing Date and (i) Tax Returns relating to
sales, use, payroll, or other Taxes that are required to be filed
contemporaneously with, or promptly after, the close of a Tax period, which
shall be provided promptly after filing), Purchaser shall deliver a draft of
such Tax Return, together with all supporting documentation and workpapers, to
Seller for its review and comment on items that relate to a Pre-Closing Income
Tax Period or Pre-Effective Time Non-Income Tax Period, as applicable. If Seller
objects to any such item on any such Tax Return, it shall, within 10 days after
delivery of such Tax Return, notify Purchaser in writing that it so objects,
specifying with particularity any such item and stating the specific factual or
legal basis for any such objection. If a notice of objection is duly delivered,
Purchaser and Seller shall




105



--------------------------------------------------------------------------------





negotiate in good faith and use their reasonable best efforts to resolve such
items. If Purchaser and Seller are unable to reach such agreement within 10 days
after receipt by Purchaser of such notice of objection, the disputed items shall
be resolved by the Accounting Referee, and the provisions of Section 2.5(c)
shall apply to the Accounting Referee’s review and determination, mutatis
mutandis. If the Accounting Referee is unable to resolve any disputed items
before the due date for such Tax Return, the Tax Return shall be filed as
prepared by Purchaser and then amended to reflect the Accounting Referee’s
resolution. Seller shall promptly reimburse Purchaser for any Seller Taxes shown
as due and payable on any such Tax Return (or any amended Tax Return filed
following resolution of a dispute by the Accounting Referee) in cash and/or
shares of Parent Common Equity determined in accordance with the provisions
under Article 13. To the extent that the amount of Taxes shown as due and
payable on any amended Tax Return filed following resolution of a dispute by the
Accounting Referee for which Seller would be obligated to indemnify Purchaser
under Section 13.2 is less than the amount that was shown as due and payable on
the previously filed Tax Return, Purchaser shall promptly return to Seller an
amount equal to the difference, in a pro rata amount of cash and/or shares of
Parent Common Equity as received by Purchaser pursuant to the previous sentence
(determined in a manner consistent with which Seller’s payment pursuant to the
previous sentence was determined).
(c)    For the avoidance of doubt, the preparation and filing of all Tax Returns
of the Company Group that are not described in (a) or (b) shall be exclusively
within the control of Purchaser.

Section 11.3    Straddle Period Income Taxes. To the extent permitted or
required by applicable Law, the tax year of each member of the Company Group
with respect to Income Taxes that includes the Closing Date shall be treated as
closing on (and including) the Closing Date. To the extent such treatment is not
permitted by applicable Law, in the case of Income Taxes of any member of the
Company Group that are payable with respect to any Straddle Tax Period, the
portion of any such Income Taxes that is attributable to the portion of such
Straddle Tax Period ending on the Closing Date shall be the amount that would be
payable if the Straddle Tax Period ended with (and included) the Closing Date.

Section 11.4    Non-Income Taxes.
(a)    For purposes of this Agreement, (i) ”Pre-Effective Time Non-Income Taxes”
means all Non-Income Taxes attributable to any Pre-Effective Time Non-Income Tax
Period, and (i) ”Post-Effective Time Non-Income Taxes” means all Non-Income
Taxes attributable to any Post-Effective Time Non-Income Tax Period.
(b)    For purposes of determining the amounts of any Pre-Effective Time
Non-Income Taxes and any Post-Effective Time Non-Income Taxes: (i) Non-Income
Taxes that are attributable to the severance or production of Hydrocarbons
(other than such Non-Income Taxes described in clause (iii)) shall be allocated
to the period in which the severance or production giving rise to such
Non-Income Taxes occurred, (i) Non-Income Taxes that are based upon or related
to sales or receipts or imposed on a transactional basis (other than such
Non-Income Taxes described in clause (i) or (iii)), shall be allocated to the
period in which the transaction giving rise to such Non-Income Taxes occurred,
and (i) with respect to Non-Income Taxes not described in clauses (i) or (ii),
the amount




106



--------------------------------------------------------------------------------





of Pre-Effective Time Non-Income Taxes shall be deemed to be the amount of such
Non-Income Taxes for the entire Straddle Tax Period multiplied by a fraction the
numerator of which is the number of days in the Straddle Tax Period ending on
and including date in which Effective Time occurs and the denominator of which
is the number of days in the entire Straddle Tax Period.
(c)    To the extent the actual amount of a Non-Income Tax is not known at the
time an adjustment is to be made with respect to such Non-Income Tax pursuant to
Section 2.3 or Section 2.5, as applicable, the Parties shall utilize the most
recent information available in estimating the amount of such Non-Income Tax for
purposes of such adjustment. To the extent the actual amount of a Pre-Effective
Time Non-Income Tax liability is ultimately determined to be less than the
amount that was taken into account as a Working Capital Liability as finally
determined pursuant to Section 2.4, timely payments shall be made from Purchaser
to Seller in an amount equal to such difference; and, to the extent the actual
amount of benefit realized from a prepaid Post-Effective Time Non-Income Tax
(including any carryforward, refund, credit or other Tax benefit relating
thereto) is ultimately determined to be less than the amount that was taken into
account as a Working Capital Asset as finally determined pursuant to
Section 2.4, timely payments shall be made from Seller to Purchaser in an amount
equal to such difference.

Section 11.5    Tax Cooperation and Contests.
(a)    Purchaser and Seller shall cooperate fully as and to the extent
reasonably requested by the Other Party, in connection with the filing of Tax
Returns and any audit, claim, litigation, or similar proceeding (each a “Tax
Proceeding”) with respect to Taxes imposed on or with respect to the assets,
operations or activities of any member of the Company Group. Such cooperation
shall include the retention and (upon the Other Party’s request) the provision
of records and information that are reasonably relevant to any such Tax Return
or Tax Proceeding and making employees available on a mutually convenient basis
to provide additional information and explanation of any material provided
hereunder.
(b)    If any Tax Proceeding in respect of which Seller would be required to
indemnify Purchaser under ‎Section 13.2 is asserted or initiated in writing
against Purchaser or any member of the Company Group, Purchaser or the Company
Group shall promptly notify Seller of such Tax Proceeding in writing after
receipt thereof, and shall give Seller such information with respect thereto as
Seller may reasonably request; provided that the failure of Purchaser to give
notice thereof shall not relieve Seller of its obligations to indemnify
Purchaser under ‎Section 13.2, except to the extent that such failure materially
and adversely prejudiced Seller. Seller shall have the right to participate in
and, subject to the limitations set forth in this Section 11.5(b), shall be
entitled to, at its own expense, control and appoint lead counsel reasonably
acceptable to Purchaser for the defense of any Tax Proceeding that relates
solely to Taxes in respect of which Seller would be required to indemnify
Purchaser under ‎Section 13.2; provided that, (i) prior to assuming control of
such defense, Seller must acknowledge that it would have an indemnity obligation
under ‎Section 13.2 for Taxes and Damages resulting from such Tax Proceeding and
(i) Seller shall not settle such a Tax Proceeding without Purchaser’s prior
written consent (such consent not to be unreasonably withheld, conditioned or
delayed). If Seller assumes control of such defense, Seller shall keep Purchaser
reasonably informed regarding the status of such Tax Proceeding and Purchaser
shall have the right




107



--------------------------------------------------------------------------------





(but not the duty) to participate in the defense thereof and to employ counsel,
at its own expense, separate from the counsel employed by Seller. Purchaser
shall control any Tax Proceeding that relates in part, but not solely, to Taxes
in respect of which Seller would be required to indemnify Purchaser under
‎Section 13.2; provided that Seller shall have the right, at its own expense, to
participate in the conduct of such a Tax Proceeding and to employ counsel, at
its own expense, separate from the counsel employed by Purchaser, Purchaser
shall keep Seller reasonably informed regarding the status of such Tax
Proceeding, and Purchaser shall not settle such a Tax Proceeding without
Seller’s prior written consent (such consent not to be unreasonably withheld,
conditioned or delayed). Notwithstanding anything to the contrary in this
Agreement, this Section 11.5(b) shall govern the control and conduct of any Tax
Proceeding described hereunder and the provisions in Section 13.5 shall not
apply.

Section 11.6    Amended Returns. No amended Tax Return with respect to a
Pre-Closing Income Tax Period, Pre-Effective Time Non-Income Tax Period or
Straddle Tax Period shall be filed by or on behalf of any member of the Company
Group without the consent of Seller (such consent not to be unreasonably
withheld, conditioned or delayed).

Section 11.7    Tax Refunds. The amount of any refunds of Income Taxes of the
Company Group for any Pre-Closing Income Tax Period and Non-Income Taxes of the
Company Group for any Pre-Effective Time Non-Income Tax Period shall be for the
account of Seller. The amount of any refunds of Income Taxes of the Company
Group for any Post-Closing Tax Period and Non-Income Taxes of the Company Group
for any Post-Effective Time Non-Income Tax Period shall be for the account of
Purchaser or the Company Group. The amount of any refund of Taxes of the Company
Group for any Straddle Tax Period shall be equitably apportioned between
Purchaser (or the Company Group) and Seller in accordance with the principles
set forth in Section 11.3 and Section 11.4, as applicable. Each Party shall
forward, and shall cause its Affiliates to forward, to the Party entitled to
receive a refund of Tax pursuant to this Section 11.7 the amount of such refund
within 30 days after such refund is received, net of any reasonable third-party
costs or expenses incurred by such Party or its Affiliates in procuring such
refund.

Section 11.8    Tax Sharing Agreements. Any and all existing Tax Sharing
Agreements binding upon any member of the Company Group (other than a Tax
Sharing Agreement solely between or among members of the Company Group) shall be
terminated as of, or prior to, the Closing Date. After such date, none of the
members of the Company Group, Seller and its Affiliates and their respective
representatives shall have any further rights or liabilities thereunder.

Section 11.9    Intended Tax Treatment. The Parties intend and agree that the
purchase and sale of the Acquired Companies pursuant hereto shall be treated,
for U.S. federal income tax purposes, as Purchaser (i) acquiring the assets, and
assuming the liabilities, of Drum I Management and Drum I from the sole member
of Series I Seller, (ii) acquiring the assets, and the assuming the liabilities,
of Drum II Management and Drum II from the sole member of Series II Seller, and
(iii) acquiring the assets, and assuming the liabilities, of Drum III Management
and Drum III from the sole member of Series III Seller.

Section 11.10    Section 754 Election. To the extent any member of the Company
Group holds an interest in an entity or arrangement that is treated as a
partnership for U.S. federal income




108



--------------------------------------------------------------------------------





tax purposes, prior to the Closing, Seller and members of the Company Group
shall use commercially reasonable efforts to cause each such partnership (for
U.S. federal income tax purposes) to have in effect a valid election under
Section 754 of the Code and any comparable provision under applicable state or
local Law (a “Section 754 Election”) for the taxable year during which the
Closing occurs and to provide or cause to be provided to Purchaser with evidence
reasonably satisfactory to Purchaser that a Section 754 Election is in effect
with respect to such partnership (for U.S. federal income tax purposes) as of
the Closing Date.

ARTICLE 12    
TERMINATION

Section 12.1    Termination. This Agreement may be terminated at any time prior
to the Closing (the date of any permitted termination of this Agreement under
this Section 12.1, the “Termination Date”):
(a)    by the mutual consent of Seller and Purchaser; or
(b)    by Purchaser, if a breach of any representation or warranty or failure to
perform any covenant or agreement on the part of a Drum Entity or Seller set
forth in this Agreement shall have occurred that would cause any condition set
forth in Section 9.2(a) or Section 9.2(b) not to be satisfied and such condition
is incapable of being satisfied by the End Date or, if curable, is not cured by
the Drum Entity or Seller within 30 days of receipt by Seller of written notice
of such breach or failure; provided, however, that Purchaser shall not be
entitled to terminate this Agreement under this Section 12.1(b) if Purchaser’s
breach of any of its representations, warranties, covenants or agreements
hereunder causes any of the conditions to Closing set forth in Section 9.1 not
to be satisfied; or
(c)    by Seller, if a breach of any representation or warranty or failure to
perform any covenant or agreement on the part of Purchaser set forth in this
Agreement shall have occurred that would cause the conditions set forth in
Section 9.1(a) or Section 9.1(b) not to be satisfied and such condition is
incapable of being satisfied by the End Date or, if curable, is not cured by
Purchaser within 30 days of receipt by Purchaser of written notice of such
breach or failure; provided, however, that Seller shall not be entitled to
terminate this Agreement under this Section 12.1(c) if Seller’s breach of any of
its representations, warranties, covenants or agreements hereunder causes any of
the conditions to Closing set forth in Section 9.2 not to be satisfied.
(d)    by either Seller or Purchaser upon written notice to the Other Party, if
(i)    Closing has not occurred on or before November 3, 2018 (the “End Date”);
provided, however, that either Seller or Purchaser may extend the End Date to a
date that is not later than 90 days after November 3, 2018 if  there is a
Requested CFIUS Filing and, prior to the End Date, all of the conditions to the
Other Party’s obligation to consummate the Closing set forth in Article 9 have
been satisfied or waived in accordance with this Agreement (other than  those
conditions that by their nature can be satisfied only at the Closing and  the
conditions set forth in Section 9.1(c) or Section 9.1(d), in the case of an
extension by Purchaser, or Section 9.2(c) or Section 9.2(d), in the case of an
extension by




109



--------------------------------------------------------------------------------





Seller, in each case solely to the extent related to CFIUS Approval); provided,
further, that neither Seller nor Purchaser may extend the End Date pursuant to
this Section 12.1(d)(i) if it is in breach of this Agreement and such breach has
primarily resulted in the failure of the Closing to have been consummated prior
to the End Date; or
(ii)    an injunction, order, or award restraining, enjoining, or otherwise
prohibiting the consummation of the transactions contemplated by this Agreement
shall be in effect and shall have become final and nonappealable;
provided, however, no Party shall be entitled to terminate this Agreement under
Section 12.1(d) if the Closing has failed to occur, or if an injunction, order,
or award restraining, enjoining, or otherwise prohibiting the consummation of
the transactions contemplated by this Agreement has become final and
nonappealable, primarily as a result of such Party’s failure to perform or
observe in any material respect such Party’s representations, warranties,
covenants and agreements hereunder (including the failure to perform the
obligations of such Party with respect to the Closing of the transactions
contemplated hereunder if and when required).

Section 12.2    Effect of Termination.
(a)    If this Agreement is terminated pursuant to Section 12.1, this Agreement
shall become void and of no further force or effect (except for the provisions
of Article 1, Section 6.9, Article 7, Section 8.1, Section 8.2(c),
Section 8.2(d), Section 8.2(e), Section 8.7, Article 12, and Article 14, all of
which shall survive and continue in full force and effect indefinitely). The
Confidentiality Agreement shall survive any termination of this Agreement in
accordance with its terms.
(b)    Subject to Section 12.2(d), in the event that (i) all conditions
precedent to the obligations of Seller set forth in Section 9.1 have been
satisfied or waived in writing by Seller (or would have been satisfied except
for the breach or failure of any of Seller’s representations, warranties, or
covenants hereunder) and (i) the Closing has not occurred solely as a result of
the material breach or material failure of Seller’s representations, warranties,
or covenants hereunder, including, if and when required, Seller’s obligations to
consummate the transactions contemplated hereunder at the Closing, then
Purchaser shall be entitled to promptly elect in writing, as the sole and
exclusive remedy of the Purchaser Group against any member of the Seller Group
for such breach, to (A) enforce and cause the specific performance of this
Agreement as permitted by Section 14.2, or (A) terminate this Agreement and
receive a reimbursement of Purchaser’s direct, documented out-of-pocket expenses
incurred in connection with negotiation and execution of this Agreement for the
sole account and use of Purchaser.
(c)    Subject to Section 12.2(e), in the event that (i) all conditions
precedent to the obligations of Purchaser set forth in Section 9.2 have been
satisfied or waived in writing by Purchaser (or would have been satisfied except
for the breach or failure of any of Purchaser’s representations, warranties or
covenants hereunder) and (i) the Closing has not occurred solely as a result of
the breach or failure of any of Purchaser’s representations, warranties, or
covenants hereunder, including, if and when required, Purchaser’s obligations to
consummate the transactions contemplated hereunder at the Closing, then Seller
shall be entitled to promptly elect in writing, as




110



--------------------------------------------------------------------------------





the sole and exclusive remedy of the Seller Group against any member of the
Purchaser Group for such breach to either (A) enforce and cause the specific
performance of this Agreement as permitted by Section 14.2, or (A) terminate
this Agreement and receive a reimbursement of Seller’s direct, documented
out-of-pocket expenses incurred in connection with negotiation and execution of
this Agreement for the sole account and use of Seller.
(d)    In the event that Purchaser terminates this Agreement pursuant to
Section 12.1 (and Purchaser is not then in material breach of this Agreement)
and such right of Purchaser to terminate this Agreement arose due the Willful
and Material Breach or Fraud of Seller, then in addition to the other remedies
provided in this Section 12.2, Purchaser shall be entitled to pursue a claim
against Seller for Damages.
(e)    In the event that Seller terminates this Agreement pursuant to
Section 12.1 (and Seller is not then in material breach of this Agreement) and
such right of Seller to terminate this Agreement arose due the Willful and
Material Breach or Fraud of Purchaser, then in addition to the other remedies
provided in this Section 12.2, Seller shall be entitled to pursue a claim
against Purchaser for Damages.

ARTICLE 13    
INDEMNIFICATION; LIMITATIONS

Section 13.1    Seller’s Indemnification Rights. Subject to the terms hereof,
from and after the Closing, Purchaser and the Company Group shall be responsible
for, shall pay, and shall indemnify, defend and hold harmless Seller, each
Affiliate of Seller, and each of such Person’s respective officers, directors,
employees, and agents (“Seller Group”) from and against all obligations,
liabilities, claims, causes of action, and Damages caused by, arising out of,
attributable to or resulting from:
(a)    the failure or breach of Purchaser’s covenants or agreements contained in
this Agreement; or
(b)    any inaccuracy, misrepresentation, failure or breach of any
representation or warranty made by Purchaser contained in Article 6 or in the
Purchaser Certificate.
EVEN IF ANY SUCH DAMAGES ARE CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE
(WHETHER GROSS, SOLE, JOINT, ACTIVE, PASSIVE, COMPARATIVE OR CONCURRENT), STRICT
LIABILITY OR OTHER LEGAL FAULT OF ANY INDEMNIFIED PERSON, INVITEES OR THIRD
PARTIES, but excluding any Damages against which Purchaser is entitled to
indemnification or defense from Seller under Section 13.2 at the time the
applicable Claim Notice is presented by Purchaser.

Section 13.2    Purchaser’s Indemnification Rights. Subject to the terms hereof,
from and after the Closing, Seller shall be responsible for, shall pay, and
shall indemnify, defend and hold harmless each of Purchaser, the Affiliates of
Purchaser (including each member of the Company Group) and each of their
respective officers, directors, employees and agents (“Purchaser Group”)




111



--------------------------------------------------------------------------------





from and against all obligations, liabilities, claims, causes of action, and
Damages caused by, arising out of, attributable to or resulting from:
(a)    the failure or breach of Seller’s or any member of the Company Group’s
covenants or agreements contained in this Agreement (other than Section 8.23);
(b)    any inaccuracy, misrepresentation, failure or breach of any
representation or warranty made by Seller contained in Article 4 or Article 5 or
in the Seller Certificate, or any Liabilities incurred or payments made by the
Company Group to cure any of the foregoing after the Effective Time and on or
prior to the Closing;
(c)    any Specified Liabilities or any Liabilities incurred or payments made by
the Company Group, if applicable, to cure any Specified Liabilities after the
Effective Time and on or prior to the Closing;
(d)    any (i) Transaction Costs, (i) Leakage or (i) Indebtedness of the Company
Group outstanding as of the Effective Time, in each case only to the extent not
taken into account in connection with the determination of the Adjusted Purchase
Price or paid at the Closing from the proceeds of the Closing Payments; or
(e)    any Liabilities incurred or payments made by the Company Group to cure
any Defect (including any Permitted Encumbrance described in clause (m)(iii) of
the definition thereof) after the Effective Time and on or prior to the Closing.
EVEN IF ANY SUCH DAMAGES ARE CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE
(WHETHER GROSS, SOLE, JOINT, ACTIVE, PASSIVE, COMPARATIVE OR CONCURRENT), STRICT
LIABILITY OR OTHER LEGAL FAULT OF ANY INDEMNIFIED PERSON, INVITEES OR THIRD
PARTIES, but excluding any Damages against which Seller is entitled to
indemnification or defense from Purchaser under ‎Section 13.1 at the time the
applicable Claim Notice is presented by Seller.

Section 13.3    Survival; Limitation on Actions.
(a)    Subject to Section 13.3(b), Section 13.3(c) and Section 13.3(d): (i) (w)
the Seller Non-Fundamental Representations (other than the representations and
warranties set forth in Section 5.16, which shall survive Closing and terminate
on the date that is 6 months after the Closing Date, and the representations and
warranties set forth in Section 5.11, which shall survive Closing until the
expiration of the applicable statute of limitations) and the corresponding
representations and warranties in the Seller Certificate, (x) the covenants and
agreements of Seller and the Drum Entities to be performed in full at or prior
to the Closing, (y) the covenants and agreements of Seller in Section 8.22 and
(z) the indemnification obligations of Seller under Section 13.2(e) shall
survive Closing and terminate on the earlier of (A) the date that is 12 months
after the Closing Date and (A) the disbursement of the entirety of the Holdback
Amount; (i) the Seller Fundamental Representations and the corresponding
representations and warranties in the Seller Certificate shall survive the
Closing until the expiration of the applicable statute of limitations; (i) the
indemnification rights of the Purchaser Group in Section 13.2(c) (other than
with respect to Seller Taxes, which




112



--------------------------------------------------------------------------------





shall survive Closing until the expiration of the applicable statute of
limitations) and Section 13.2(d) shall survive the Closing and terminate on the
date that is 12 months after the Closing Date; (i) the covenants and agreements
of Seller to be performed after Closing (other than Section 8.22) shall survive
until the expiration of the applicable statute of limitations; (i) (x) the
representations and warranties of Purchaser (other than the Purchaser
Fundamental Representations) set forth in this Agreement and the Purchaser
Certificate and (y) the covenants and agreements of Purchaser to be performed in
full at or prior to the Closing shall survive the Closing and terminate on the
date that is 12 months after the Closing Date and (i) all of the covenants of
Purchaser to be performed after the Closing (including the covenants of the Drum
Entities from and after the Closing) and the Purchaser Fundamental
Representations set forth in this Agreement and the Purchaser Certificate shall
survive the Closing until the applicable statute of limitations; provided,
however, that in each of the foregoing clauses, there shall be no expiration or
termination of any bona fide claim validly asserted pursuant to a valid Claim
Notice or Mechanical Integrity Notice pursuant to this Agreement with respect to
such a representation, warranty, covenant, or agreement prior to the expiration
or termination date of the applicable survival period thereof.
(b)    As a condition to making any claims for indemnification, defense, or to
be held harmless under this Article 13, Purchaser or Seller, as applicable must
deliver to Seller or Purchaser, as applicable, a valid Claim Notice pursuant to
this Agreement prior to the expiration or termination date of the applicable
survival period (if any) thereof or the date otherwise required to be delivered
hereunder. All rights of each member of the Purchaser Group under Section 13.2
or the Seller Group under Section 13.1 to indemnification or defense from Seller
or Purchaser, as applicable, shall survive Closing and terminate and expire as
of the termination date of each respective representation, warranty, covenant,
or agreement of Seller or Purchaser, as applicable, for which Purchaser or
Seller, as applicable is entitled to indemnification or defense from Seller or
Purchaser, as applicable, except in each case as to matters for which a specific
written Claim Notice has been validly delivered to Seller on or before the
earlier of such termination date or the date otherwise required to be delivered
hereunder.
(c)    Subject to Section 14.13 and notwithstanding anything to the contrary
contained elsewhere in this Agreement, except in respect of claims of Fraud,
Purchaser Group shall not be entitled to indemnity or reimbursement from the
Holdback Amount or any other recovery from Seller: (i) for any and all Damages
relating to or arising out of any individual event, matter, or occurrence for
which a Claim Notice is delivered by Purchaser and for Seller(s) admits (or it
is otherwise finally determined) that Purchaser is entitled to indemnification
or defense from Seller pursuant to Section 13.2(b) with respect to the Seller
Non-Fundamental Representations or Section 13.2(e) (A) unless and until the
amount of such Damages exceeds the Individual Threshold (it being agreed that
the Individual Threshold represents a threshold and not a deductible); and (A)
for any and all Damages that exceed the Individual Threshold, unless and until
the aggregate amount of the sum of  (x) all such Damages with respect to all
Seller Non-Fundamental Representations and under Section 13.2(e) and (y) any
Defect Amounts, collectively, exceeds 2% of Unadjusted Purchase Price (in which
case Purchaser shall be entitled to indemnification for all such Damages); and
(i) for any and all Damages under this Agreement in excess of the consideration
actually received by Seller pursuant to this Agreement (after giving effect to
the payment of any obligations under the Credit Documents and/or any Transaction
Costs). Notwithstanding anything to the contrary contained




113



--------------------------------------------------------------------------------





elsewhere in this Agreement, other than in respect of any Damages resulting from
Fraud, Seller shall not be required to indemnify the Purchaser Group under this
Article 13 for any Seller Capped Indemnification Obligations other than through
disbursement of the Holdback Amount pursuant to Section 13.6.
(d)    Subject to Article 12 and Section 14.13, and notwithstanding anything to
the contrary contained elsewhere in this Agreement, except in respect of claims
of Fraud, Seller shall not be entitled to indemnity from Purchaser: (i) for any
and all Damages relating to or arising out of any individual event, matter, or
occurrence for which a Claim Notice is delivered by Seller and for Purchaser
admits (or it is otherwise finally determined) that Seller is entitled to
indemnification or defense from Purchaser pursuant to Section 13.1(b) with
respect to the Purchaser Non-Fundamental Representations (A) unless and until
the amount of such Damages exceeds the Individual Threshold (it being agreed
that the Individual Threshold represents a threshold and not a deductible), and
(A) for any and all Damages that exceed the Individual Threshold, unless and
until the aggregate amount of all such Damages with respect to all Purchaser
Non-Fundamental Representations exceeds 2% of Unadjusted Purchase Price (in
which case Seller shall be entitled to indemnification for all such Damages);
(i) for cumulative aggregate Damages (after giving effect to
Section 13.3(d)(i)(A) and Section 13.3(d)(i)(B) to satisfy the Purchaser Capped
Indemnification Obligations, in excess of an amount equal to 10% of the
Unadjusted Purchase Price; and (i) for any and all Damages under this Agreement
in excess of the consideration actually paid by Purchaser to Seller pursuant to
this Agreement.
(e)    Each Party acknowledges and agrees that, except as expressly set forth in
Article 12 and in the case of Fraud, after Closing, (i) the payment of money, as
limited by the terms of this Agreement, shall be adequate compensation for
breach of any representation, warranty, covenant, or agreement contained herein
or for any other claim arising in connection with or with respect to the
transactions contemplated by this Agreement and (i) Purchaser and Seller hereby
waive any and all rights to rescind, reform, cancel, terminate, revoke, or void
this Agreement or any of the transactions contemplated hereby; provided,
however, each Party shall have the non-exclusive right to specific performance
and other equitable remedies available at law or equity (including injunctive
relief) for the breach or failure of any Other Party to perform its obligations
hereunder required to be performed after Closing.
(f)    Seller shall not be required to indemnify Purchaser for any
Post-Effective Time Non-Income Tax or Income Tax attributable to a Post-Closing
Date Period under Section 13.2(b) with respect to any breach by Seller of any
representation or warranty set forth in Section 5.11 (other than the
representation or warranty set forth in Section 5.11(g) and Section 5.11(h)).
(g)    For purposes of determining (i) the existence of any inaccuracy,
misrepresentation, failure or breach of any representation or warranty and (i)
the amount of any Damages that are indemnifiable hereunder with respect to such
inaccuracies, misrepresentations, failures or breaches, the applicable
representations and warranties (except in the case of Section 5.8(a) and
Section 6.16(a)) will be read without regard and without giving effect to any
materiality, Company Material Adverse Effect, Purchaser Material Adverse Effect
or similar standard or qualification contained therein; provided, that this
sentence shall not apply (A) with respect to any materiality




114



--------------------------------------------------------------------------------





qualifier that qualifies an affirmative requirement to list specified items on
the Schedules (as opposed to a disclosure against a representation and
warranty), nor (A) be deemed to turn references to “Material Contract” to
“Contract” or “Material Contracts” to “Contracts”.
(h)    Seller waives any right of contribution, right of indemnity or
advancement of expenses or other right or remedy Seller may have under any
agreement to which Seller is a party as of the Closing, against the Purchaser,
the Company Group or their respective Affiliates, in each case with respect to
any indemnification obligation that Seller may have to Purchaser under this
Agreement; provided, however, this Section 13.3(h) shall in no way affect any
rights of (x) Seller under any Transaction Documents or (y) the Company Group
Indemnified Parties.

Section 13.4    Exclusive Remedy and Certain Limitations.
(a)    Notwithstanding anything to the contrary contained in this Agreement,
from and after Closing, except in respect of claims of Fraud, Purchaser agrees
and shall cause each member of the Purchaser Group to agree that Purchaser’s and
Purchaser Group’s sole and exclusive remedy against any member of the Seller
Group with respect to the negotiation, performance, and consummation of the
transactions contemplated hereunder and any breach of the representations,
warranties, covenants and agreements of any member of the Seller Group contained
herein or in the Seller Certificate are (i) the rights to indemnification or
defense from Seller set forth in Section 13.2, as limited by the terms of this
Article 13, (i) the right to specific performance permitted by Section 14.2,
(i) Purchaser’s rights under Section 8.22, (i) the rights to the adjustments to
the Unadjusted Purchase Price pursuant to Section 2.5 and (i) the remedies under
the other Transaction Documents (the “Retained Claims”). Except for the Retained
Claims, Purchaser waives, releases, remises, and forever discharges, and shall
cause each member of the Purchaser Group to waive, release, remise, and forever
discharge, each member of the Seller Group from any and all Damages, suits,
legal or administrative proceedings, claims, demands, losses, costs,
obligations, liabilities, interest, charges, or causes of action whatsoever, in
law or in equity, known or unknown, which any member of the Purchaser Group
might now or subsequently may have, based on, relating to or arising out of the
negotiation, performance, and consummation of this Agreement or the transactions
contemplated hereunder, or the condition, quality, status or nature of any
Assets, INCLUDING RIGHTS TO CONTRIBUTION UNDER CERCLA OR ANY OTHER ENVIRONMENTAL
LAW, BREACHES OF STATUTORY AND IMPLIED WARRANTIES, NUISANCE OR OTHER TORT
ACTIONS, RIGHTS TO PUNITIVE DAMAGES, COMMON LAW RIGHTS OF CONTRIBUTION, ANY
RIGHTS UNDER INSURANCE POLICIES ISSUED OR UNDERWRITTEN BY ANY MEMBER OF THE
PURCHASER GROUP, AND ANY RIGHTS UNDER AGREEMENTS AMONG ANY MEMBERS OF THE SELLER
GROUP EVEN IF CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER GROSS, SOLE,
JOINT, ACTIVE, PASSIVE, COMPARATIVE, OR CONCURRENT), STRICT LIABILITY OR OTHER
LEGAL FAULT OF ANY RELEASED PERSON, INVITEES OR THIRD PARTIES. Notwithstanding
anything to the contrary contained in this Agreement, from and after Closing,
except in respect of claims of Fraud, Seller agrees and shall cause each member
of the Seller Group to agree that Seller’s and Seller Group’s sole and exclusive
remedy against any member of the Purchaser Group with respect to the
negotiation, performance, and consummation of the transactions contemplated
hereunder and any breach of the representations,




115



--------------------------------------------------------------------------------





warranties, covenants and agreements of any member of the Seller Group contained
herein or in the Seller Certificate are (A) the rights to indemnification or
defense from Seller set forth in Section 13.2, as limited by the terms of this
Article 13, (A) the right to specific performance permitted by Section 14.2 and
(A) the rights to the adjustments to the Unadjusted Purchase Price pursuant to
Section 2.5. Except in respect of claims of Fraud, the Parties have agreed that
should any representation or warranty of any Party prove inaccurate, incomplete
or untrue, the Other Party shall only have the specific rights and remedies
herein specified as the exclusive remedy therefor, that no other rights,
remedies, or causes of action (whether in law or in equity or whether in
contract or in tort or otherwise) are permitted to any Party as a result of the
failure, breach, inaccuracy, incompleteness, or untruthfulness of any such
representation and warranty.
(b)    Any claim for indemnity under this Article 13 by any current or former
Affiliate, stockholder, member, officer, director, employee, agent, lender,
advisor, representative, accountant, attorney, and consultant of any Party must
be brought and administered by the applicable Party to this Agreement. No
Indemnified Person other than Seller and Purchaser shall have any rights against
Seller, Purchaser or any of the Company Group under the terms of this
Article 13, except as may be exercised on its behalf by Purchaser or Seller, as
applicable, pursuant to this Article 13. Seller and Purchaser may elect to
exercise or not exercise indemnification rights under this Agreement on behalf
of the other Indemnified Persons affiliated with it in its sole discretion and
shall have no liability to any such other Indemnified Person for any action or
inaction under this Section 13.4.
(c)    Each Indemnified Person shall use commercially reasonable efforts to
mitigate or minimize all Damages upon and after becoming aware of any event or
condition which would reasonably be expected to give rise to any Damages that
are indemnifiable hereunder. The amount of any Damages for which an Indemnified
Person is entitled to indemnity under this Article 13 shall be reduced by the
amount of insurance or other Third Party proceeds, recoupment, reimbursements,
or claims actually realized by Purchaser or applicable members of the Purchaser
Group (including the Company Group) or Seller or the applicable members of the
Seller Group, as applicable. In the event that any member of the Purchaser Group
or Seller Group receives funds or proceeds from any insurance carrier or any
other Third Party with respect to any Damages, Purchaser (in the case of
Purchaser Group) and Seller (in the case of Seller Group) shall, regardless of
when received by such member of the Purchaser Group or Seller Group, as
applicable, promptly pay and reimburse Seller or Purchaser, as applicable, such
funds or proceeds to the extent of any funds previously paid to or received by
any member of the Purchaser Group or Seller Group, as applicable, respect to
such Damages.
(d)    The Parties shall treat, for U.S. federal, state and local income and
applicable federal, state, local and non-U.S. Tax purposes, any amounts paid or
received under this Article 13 as an adjustment to the Adjusted Purchase Price,
unless otherwise required by applicable Laws.
(e)    Notwithstanding anything to the contrary contained in this Agreement,
under no circumstances shall any Party be entitled to double recovery under this
Agreement, and to the extent a Party is compensated for a matter through an
adjustment to the Unadjusted Purchase Price or third-party recovery or insurance
recovery actually received, such Party shall not have a separate right to
indemnification hereunder for such matter.




116



--------------------------------------------------------------------------------





(f)    Notwithstanding anything herein to the contrary, the rights of each
member of the Purchaser Group to indemnification (and Seller’s obligations)
under Section 13.2 (as limited by the terms hereof) shall be satisfied first
(i) from the Holdback Amount (rounded up to the nearest number of whole shares)
until there are no shares of Parent Common Equity remaining therein, second
(i) by Seller, who shall surrender to Purchaser for cancellation an aggregate
number of shares of Parent Common Equity (rounded up to the nearest number of
whole shares) calculated by dividing (x) the amount of such payment by (y) the
Current Price, until Seller no longer owns any shares of Parent Common Equity
and third (i) by Seller, in cash.

Section 13.5    Indemnification Actions. All claims for indemnification under
Article 13 shall be asserted and resolved as follows:
(a)    For purposes of this Article 13, the term “Indemnifying Party” when used
in connection with particular Damages means (i) Seller in the event any member
of the Purchaser Group is entitled to indemnity under Section 13.2 and
(i) Purchaser in the event any member of the Seller Group is entitled to
indemnification under Section 13.1. For purposes of this Article 13, the term
“Indemnified Person” when used in connection with particular Damages means
(x) Purchaser in the event any member of the Purchaser Group is entitled to
indemnity under Section 13.2 and (y) Seller in the event any member of the
Seller Group is entitled to indemnification under Section 13.1.
(b)    To make a claim for indemnification, defense or reimbursement under this
Article 13, an Indemnified Person shall notify the Indemnifying Party of its
claim, including the specific details (including supporting documentation of the
alleged Damages and such Indemnified Person’s good faith estimate of the
applicable claim) of and specific basis under this Agreement for its claim (the
“Claim Notice”).
(c)    In the event that any claim for indemnification set forth in any Claim
Notice is based upon a claim by a Third Party against the Indemnified Person (a
“Third Party Claim”), the Indemnified Person shall provide its Claim Notice
promptly after the Indemnified Person has actual knowledge of the Third Party
Claim and shall enclose a copy of all papers (if any) served with respect to the
Third Party Claim; provided that the failure of any Indemnified Person to give
notice of any Third Party Claim as provided in this Section 13.5 shall not
relieve the Indemnifying Party of its obligations under this Article 13 except
to the extent such failure shall have materially and adversely prejudiced the
Indemnifying Party. In the event that the claim for indemnification is based
upon an alleged inaccuracy or breach of a representation, warranty, covenant, or
agreement, the Claim Notice shall specify the representation, warranty,
covenant, or agreement that was allegedly inaccurate or breached.
(d)    The Indemnifying Party shall be entitled to participate in the defense of
any Third Party Claim and, subject to the limitations set forth in this
Section 13.5 shall be entitled to control and appoint lead counsel reasonably
acceptable to the Indemnified Person for such defense, in each case at its own
expense; provided that prior to assuming control of such defense, the
Indemnifying Party must acknowledge that, based on the facts set forth in the
Claim Notice, it would have an indemnity obligation for the Damages resulting
from such Third Party Claim as provided under this Article 13.




117



--------------------------------------------------------------------------------





(e)    The Indemnifying Party shall not be entitled to assume or maintain
control of the defense of any Third Party Claim if (i) the Indemnifying Party
does not deliver the acknowledgment and evidence referred to in Section 13.5(d)
within 30 days of receipt of notice of the Claim Notice, (i) the Third Party
Claim relates to or arises in connection with any criminal proceeding, action,
indictment, allegation or investigation, (i) the Third Party Claim seeks an
injunction or equitable relief against the Indemnified Person or any of its
Affiliates, (i) the Third Party Claim relates to or otherwise involves a claim
by a Governmental Authority or a customer of the Company Group or (i) in the
case of any member of the Purchaser Group, the amount of the Third Party Claim,
if determined in accordance with the claimant’s demands, would reasonably be
expected to result in any Damages, together with all other unresolved claims for
indemnification by any member of the Purchaser Group, that would not be
available for recovery under this Article 13.
(f)    If the Indemnifying Party shall assume the control of the defense of any
Third Party Claim in accordance with the provisions of this Section 13.5, the
Indemnifying Party shall obtain the prior written consent of the Indemnified
Person before entering into any settlement of such Third Party Claim; provided
that consent of the Indemnified Person shall not be required for any such
settlement if (i) the sole relief provided is monetary damages that are paid in
full by the Indemnifying Party and (i) such settlement includes an unconditional
release of the Purchaser Group or the Seller Group, as the case may be, from all
Liability on claims that are the subject matter of such Third Party Claim and
does not include any statement as to or any admission of fault, culpability or
failure to act by or on behalf of the Purchaser Group or the Seller Group, as
the case may be. An Indemnified Person may not settle any Third Party Claim for
which it is seeking indemnification hereunder without the prior written consent
of the Indemnifying Party, which consent shall not be unreasonably withheld,
conditioned or delayed; provided that the Indemnified Person may admit liability
with respect to, or settle, compromise or discharge, such Third Party Claim
without the Indemnifying Party’s prior written consent so long as the
Indemnified Person releases, to the reasonable satisfaction of the Indemnifying
Party, any claims to indemnification with respect to such Third Party Claim
pursuant to this Article 13.
(g)    In circumstances where the Indemnifying Party is controlling the defense
of a Third Party Claim in accordance with the foregoing, the Indemnified Person
shall be entitled to participate in the defense of any Third Party Claim and to
employ separate counsel of its choice for such purpose, in which case the fees
and expenses of such separate counsel shall be borne by the Indemnified Person;
provided that in such event the Indemnifying Party shall pay the fees and
expenses of such separate counsel (i) to the extent incurred by the Indemnified
Person prior to the date that the Indemnifying Party assumes control of the
defense of the Third Party Claim or (i) if the Indemnified Person is advised by
counsel that (A) there is a conflict of interest between the Indemnifying Party
and the Indemnified Person in the conduct of the defense of such claim or (A)
there may be one or more defenses or claims available to the Indemnified Person
that are different from or additional to those available to the Indemnifying
Party and that could be materially adverse to the Indemnifying Party. In the
case of the foregoing clause (ii), the Indemnifying Party shall keep the
Indemnified Person reasonably informed with respect to such Third Party Claim
and cooperate with the Indemnified Person in connection therewith.




118



--------------------------------------------------------------------------------





(h)    Each party shall cooperate, and cause its Affiliates to cooperate, in the
defense or prosecution of any Third-Party Claim and shall furnish or cause to be
furnished such records, information and testimony, and attend such conferences,
discovery proceedings, hearings, trials or appeals, as may be reasonably
requested in connection therewith.
(i)    In the case of a claim for indemnification not based upon a Third Party
Claim (a “Direct Claim”), such Direct Claim shall be asserted by giving the
Indemnifying Party reasonably prompt Claim Notice thereof; provided that the
failure of any Indemnified Person to give notice of any Third Party Claim as
provided in this Section 13.5 shall not relieve the Indemnifying Party of its
obligations under this Article 13 except to the extent such failure shall have
materially and adversely prejudiced the Indemnifying Party. Such Claim Notice by
the Indemnified Person shall describe the Direct Claim in reasonable detail,
shall include copies of all available material written evidence thereof, and
shall indicate the estimated amount, if reasonably practicable, of Damages that
have been or may be sustained by the Indemnified Person. The Indemnifying Party
shall have 30 days from its receipt of the Claim Notice to (i) cure the Damages
complained of, (i) (x) in the case of Seller, admit Purchaser’s right to
indemnity and reimbursement against Seller in respect of such Direct Claim as
provided in this Article 13 or (y) in the case of Purchaser, admit Seller’s
right to indemnity and reimbursement against Purchaser in respect of such Direct
Claim as provided in this Article 13, as applicable or (i) dispute the claim for
such Damages. If the Indemnifying Party does not notify the Indemnified Person
within such 30 day period that it has cured the Damages or that it disputes the
claim for such Damages, the Indemnifying Party shall be conclusively deemed
(x) in the case of Seller, to have admitted Purchaser’s right to indemnity and
reimbursement right against Seller in respect of such Direct Claim as provided
in this Article 13 or (y) in the case of Purchaser, to have admitted Seller’s
right to indemnity and reimbursement right against Purchaser in respect of such
Direct Claim as provided in this Article 13, as applicable, and in each case,
and the Indemnified Person shall be entitled to prompt payment of all Damages
arising out of such claim in accordance with this Article 13. If the
Indemnifying Party has timely disputed its indemnity obligation for any Damages
with respect to such Direct Claim, the Parties shall proceed in good faith to
negotiate a resolution of such dispute and, if not resolved through
negotiations, such dispute shall be resolved by litigation in an appropriate
court of jurisdiction determined pursuant to Section 14.4.
(j)    Notwithstanding the foregoing, the provisions of this Section 13.5 shall
not apply to any Tax Proceeding and the control and conduct of any Tax
Proceeding shall be governed by Section 11.5(b).

Section 13.6    Holdback Amount.
(a)    If at any time on or prior to the Second Holdback Deadline Purchaser
delivers to Seller a Claim Notice or Mechanical Integrity Notice, as applicable,
that Purchaser is entitled under Section 13.2 or Section 8.22, as applicable, to
indemnity, payment, and reimbursement from the Holdback Amount for any alleged
Damages, within 30 days after the receipt of any such Claim Notice or Mechanical
Integrity Notice, as applicable, Seller shall either (i) (A) provide the
Transfer Agent with the applicable Transfer Agent Documentation, in which case
Purchaser shall also provide the Transfer Agent with any applicable Transfer
Agent Documentation, and (A) Seller and Purchaser




119



--------------------------------------------------------------------------------





shall deliver to the Transfer Agent joint written instructions instructing the
Transfer Agent to (1) transfer to Purchaser from the Holdback Amount a number of
shares of Parent Common Equity (calculated at the Current Price) equal to all or
a stipulated amount of such alleged Damages set forth in such Claim Notice or
Mechanical Integrity Notice, as applicable, and (1) remove the Restrictive
Legends on such shares or (i) deliver to Purchaser (A) a notice that Seller
disputes that the members of the Purchaser Group are entitled to indemnity,
payment, and reimbursement of all or any portion (which shall be stipulated in
Seller’s notice) of the amount of the alleged Damages in Purchaser’s Claim
Notice or Mechanical Integrity Notice, as applicable, or (i) any combination of
clause (i) or (ii).
(b)    If Seller (i) fails to timely deliver a notice to Purchaser in response
to a Purchaser’s Claim Notice or Mechanical Integrity Notice, as applicable, in
accordance with this Agreement or (i) timely delivers a notice that Seller
disputes only a portion of the Damages alleged in Purchaser’s Claim Notice or
Mechanical Integrity Notice, as applicable, in accordance with this Agreement,
then (A) in the case of subpart (i) of this Section 13.6(b), Seller and
Purchaser shall (1) provide the Transfer Agent with the applicable Transfer
Agent Documentation and (1) deliver to the Transfer Agent joint written
instructions instructing the Transfer Agent to (I) transfer from the Holdback
Amount to Purchaser a number of shares of Parent Common Equity (calculated at
the Current Price) equal to entire amount of the alleged Damages specified in
the applicable Claim Notice or Mechanical Integrity Notice, as applicable, and
(II) remove the Restrictive Legends on such shares and (A) in the case of
subpart (ii) of this Section 13.6(b), Seller and Purchaser shall (1) provide the
Transfer Agent with the applicable Transfer Agent Documentation and (1) deliver
to the Transfer Agent joint written instructions instructing the Transfer Agent
to (I) transfer to Purchaser from the Holdback Amount a number of shares of
Parent Common Equity (calculated at the Current Price) equal to the alleged
Damages specified in Seller’s notice that are not in dispute and (II) remove the
Restrictive Legends on such shares.
(c)    
(i)    Promptly after the First Holdback Deadline (but in no event more than
three Business Days thereafter), Seller and Purchaser shall (A) provide the
Transfer Agent with the applicable Transfer Agent Document and (A) deliver to
the Transfer Agent joint written instructions instructing the Transfer Agent to
remove the Contract Legend from the number of Parent Common Equity equal to 50%
of (x) the initial Holdback Amount, minus (y) all shares of Parent Common Equity
previously disbursed from the Holdback Amount, minus (z) a number of shares of
Parent Common Equity (calculated at the Current Price at the First Holdback
Deadline) equal to all undisbursed or unpaid alleged Damages alleged by
Purchaser in one or more Purchaser’s Claim Notices, Defect Notices or Mechanical
Integrity Notices, as the case may be.
(ii)    If following the First Holdback Deadline, but prior to the Second
Holdback Deadline, the Parties reach final agreement or other final
non-appealable resolution as to the Damages alleged by Purchaser in one or more
Purchaser’s Claim Notices, Defect Notices (in accordance with Section 3.2), or,
in accordance with Section 8.22, Mechanical Integrity Notices, as the case may
be, that remained unresolved as of the First Holdback Deadline,




120



--------------------------------------------------------------------------------





Seller and Purchaser shall (A) provide the Transfer Agent with the applicable
Transfer Agent Documentation and (A) deliver to the Transfer Agent joint written
instructions instructing the Transfer Agent, as applicable, to (1) transfer to
Purchaser from the Holdback Amount a number of shares of Parent Common Equity
(calculated at the Current Price as of the First Holdback Deadline) equal to any
amounts to which Purchaser is entitled upon resolution of such dispute and
remove the Restrictive Legends on such shares and (1) remove the Contract Legend
on the remaining shares of Parent Common Equity that were held back in respect
of the applicable claim pursuant to ‎Section 13.6(c)(i).
(d)    
(i)    Promptly after the Second Holdback Deadline (but in no event more than
three Business Days thereafter), Seller and Purchaser shall (A) provide the
Transfer Agent with the applicable Transfer Agent Documentation and (A) deliver
to the Transfer Agent joint written instructions instructing the Transfer Agent
to remove the Contract Legend on the amount, if any, of the Parent Common Equity
equal to the remainder of (x) the Holdback Amount minus (y) a number of shares
of Parent Common Equity (calculated at the Current Price as of the Second
Holdback Deadline) equal to all undisbursed or unpaid alleged Damages alleged by
Purchaser in one or more Purchaser’s Claim Notices, Defect Notices or Mechanical
Integrity Notices, as the case may be.
(ii)    If following the Second Holdback Deadline the Parties reach final
agreement or other final non-appealable resolution as to the Damages alleged by
Purchaser in one or more Purchaser’s Claim Notices or, in accordance with
Section 8.22, Defect Notices (in accordance with Section 3.2), Mechanical
Integrity Notices, as the case may be, that remained unresolved as of the Second
Holdback Deadline, Seller and Purchaser shall (A) provide the Transfer Agent
with the applicable Transfer Agent Documentation and (A) deliver to the Transfer
Agent joint written instructions instructing the Transfer Agent to (1) transfer
to Purchaser a number of shares of parent Common Equity (calculated at the
Current Price as of the Second Holdback Deadline) equal to any amounts to which
Purchaser is entitled upon resolution of such dispute and remove the Restrictive
Legends on such shares and (1) remove the Contract Legend on the remaining
shares of Parent Common Equity that were held back in respect of the applicable
claim pursuant to ‎Section 13.6(d)(i).
(e)    Notwithstanding anything to the contrary herein (other than clause (c)
and (d) above), in the event that either Purchaser or Seller is entitled to any
disbursements from the Holdback Amount pursuant to this Agreement, such
disbursement shall be satisfied by surrendering from the Holdback Amount to
Purchaser or Seller, as applicable, an aggregate number of shares of Parent
Common Equity (rounded up to the nearest number of whole shares) calculated by
dividing (1) the amount of such disbursement obligation by (1) the Current
Price.
(f)    Notwithstanding anything to the contrary herein, in connection with any
release of Parent Common Equity to Purchaser from the Holdback Amount under
2.5(c), 3.2(g) and 13.6, Purchaser shall be entitled to recover an additional
amount of shares of Parent Common Equity equal to the Dividend Adjustment.




121



--------------------------------------------------------------------------------





(g)    In the event that the Transfer Agent fails to remove the Contract Legend
within 10 Business Days of (x) delivery of the Transfer Agent Documentation by
Seller and Purchaser, as applicable, and (y) joint written instructions from
Purchaser and Seller with respect to the shares of Parent Common Equity to which
Seller is entitled under this Section 13.6 (the “Eligible Shares”), Purchaser
shall (at Purchaser’s sole election) either (i) pay to Seller an amount in cash
equal to the product of (x) the number of Eligible Shares and (y) the Current
Price (on the date on which the Transfer Agent was required to remove the
Contract Legend pursuant to this Agreement) or (i) issue to Seller additional
shares equal to the number of Eligible Shares without any Contract Legend. After
Purchaser shall have satisfied its obligations under this Section 13.6(g), (A)
Seller and Purchaser shall provide the Transfer Agent with the applicable
Transfer Agent Documentation and (B) deliver the Transfer Agent joint written
instructions to transfer to Purchaser the applicable Eligible Shares and remove
the Restrictive Legends on such shares.
(h)    The Current Price and the number of shares recoverable by the Purchaser
and Seller hereunder shall be adjusted equitably in the event of any stock
dividend, stock split, subdivision or reclassification with respect to the
Parent Common Equity.

Section 13.7    Express Negligence/Conspicuous Manner. WITH RESPECT TO THIS
AGREEMENT, THE PARTIES AGREE THAT THE PROVISIONS SET OUT IN THIS ARTICLE 13 AND
ELSEWHERE IN THIS AGREEMENT COMPLY WITH THE REQUIREMENT, KNOWN AS THE EXPRESS
NEGLIGENCE RULE, TO EXPRESSLY STATE IN A CONSPICUOUS MANNER TO AFFORD FAIR AND
ADEQUATE NOTICE THAT THIS AGREEMENT HAS PROVISIONS REQUIRING PURCHASER (AND THE
COMPANY GROUP FROM AND AFTER CLOSING) TO BE RESPONSIBLE FOR THE NEGLIGENCE
(WHETHER GROSS, SOLE, JOINT, ACTIVE, PASSIVE, COMPARATIVE OR CONCURRENT), STRICT
LIABILITY, OR OTHER FAULT OF MEMBERS OF THE SELLER GROUP. PURCHASER REPRESENTS
TO THE SELLER GROUP THAT PURCHASER HAS CONSULTED AN ATTORNEY CONCERNING THIS
AGREEMENT OR, IF IT HAS NOT CONSULTED AN ATTORNEY, THAT PURCHASER WAS PROVIDED
THE OPPORTUNITY AND HAD THE ABILITY TO SO CONSULT, BUT MADE AN INFORMED DECISION
NOT TO DO SO, AND THAT PURCHASER FULLY UNDERSTANDS ITS OBLIGATIONS UNDER THIS
AGREEMENT.

ARTICLE 14    
MISCELLANEOUS

Section 14.1    Notices. Any notice, request, instruction, correspondence, or
other document to be given hereunder by any Party to another Party (herein
collectively called “Notice”) shall be in writing and delivered in person by
courier service or U.S. mail requiring acknowledgement of receipt or mailed by
certified mail, postage prepaid, and return receipt requested, or by e-mail
requesting the recipient to confirm receipt, as follows:
To Seller:
DGE Group Series Holdings, LLC
600 Travis, Suite 6000
Houston, Texas 77002






122



--------------------------------------------------------------------------------





Attn: Alan Schwartz
Email: aschwartz@firstreserve.com


with a copy (that shall not
Vinson & Elkins L.L.P.

constitute Notice) to:
1001 Fannin Street, Suite 2500
Houston, Texas 77002
Attn: Shamus Crosby; Bryan Loocke
Email: scrosby@velaw.com; bloocke@velaw.com





To Purchaser:
Kosmos Energy Gulf of Mexico, LLC
C/O Kosmos Energy LLC
8176 Park Lane, Suite 500
Dallas, Texas 75231
Attn: General Counsel; Jason E. Doughty;
Email: KosmosGeneralCounsel@kosmosenergy.com; Jason E. Doughty



with a copy (that shall not
Davis Polk & Wardwell LLP

constitute Notice) to:
450 Lexington Avenue
New York, New York 10017
Attn:    George R. Bason, Jr.;
Brian Wolfe
Email: george.bason@davispolk.com; brian.wolfe@davispolk.com

    
All such notices shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. in the place of receipt and
such day is a business day in the place of receipt. Otherwise, any such notice,
request or communication shall be deemed not to have been received until the
next succeeding business day in the place of receipt. Any Party may change any
address to which Notice is to be given to it by giving Notice as provided above
of such change of address.

Section 14.2    Specific Performance. The Parties acknowledge and agree that the
rights of each Party hereunder are special, unique and of extraordinary
character, that irreparable damage would occur and the Parties would not have
any adequate remedy at Law in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached, and it is accordingly agreed that the Parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement, in each
case, in accordance with the terms hereof. Such remedies shall, however, be
cumulative and not exclusive and shall be in addition to any other remedies
which any Party may have under this Agreement or otherwise. Each of the Parties
agrees that it will not oppose the granting of an injunction, specific
performance and other equitable relief as provided herein on the basis that (a)
either Party has an adequate remedy at Law or (a) an award of specific




123



--------------------------------------------------------------------------------





performance is not an appropriate remedy for any reason at Law or equity. Each
Party further agrees that no Party shall be required to obtain, furnish or post
any bond or similar instrument in connection with or as a condition to obtaining
any remedy referred to in this Section 14.2, and each Party irrevocably waives
any right it may have to require the obtaining, furnishing or posting of any
such bond or similar instrument. Notwithstanding anything to the contrary in
this Section 14.2, from and after the Closing, this Section 14.2 shall only
apply to the covenants and agreements of the Parties to be performed after the
Closing.

Section 14.3    Governing Laws. This Agreement and the documents delivered
pursuant hereto and the legal relations between the Parties shall be governed
by, construed and enforced in accordance with the Laws of the State of Texas,
without regard to principles of conflicts of Laws that would direct the
application of the Laws of another jurisdiction; provided, however, in
connection with the determination of the existence of any Defect or Title
Benefit or with respect to conveyancing matters as to any Oil and Gas Property,
the Laws of the state or commonwealth where such Oil and Gas Property is located
pursuant to the Outer Continental Shelf Lands Act shall govern and control such
determination.

Section 14.4    Venue and Waiver of Jury Trial.
(a)    Except as to any dispute, controversy, matters, or claim arising out of
or in relation to or in connection with the calculation or determination of the
Adjusted Purchase Price pursuant to Section 2.3, Section 2.4 or Section 2.5
(which shall be resolved exclusively in accordance with Section 2.5(c)), the
Parties irrevocably agree that the courts of the State of Texas in and for
Harris County, Texas or the United States District Court located in Houston,
Texas shall have exclusive jurisdiction over any dispute, controversy, matter,
or claim between the Parties (each, subject to such exceptions, a “Dispute”).
The Parties irrevocably agree that with respect to a Dispute, venue is proper in
the courts of the State of Texas in and for Harris County, Texas, or the United
States District Court located in Houston, Texas and each Party hereby
irrevocably (i) agrees not to assert that the said venue is not proper or that
the forum selected hereby is not convenient or that some other forum is more
convenient, and (i) covenants not to commence litigation or other proceedings on
a Dispute except in accordance with this Section 14.4.
(b)    To the extent that any Party or any of its Affiliates has or hereafter
may acquire immunity from jurisdiction of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, such Party (on its own behalf and on behalf of its Affiliates) hereby
irrevocably (i) waives such immunity in respect of its obligations with respect
to this Agreement and (i) submits to the personal jurisdiction of any court
described in Section 14.4(a). Further, each Party waives any objection which it
may have pertaining to improper venue or forum non-conveniens to the conduct of
any litigation or proceeding in the foregoing courts. Each Party agrees that any
and all process directed to it in any such proceeding or litigation may be
served upon it outside of the State of Texas in and for Harris County, Texas or
the United States District Court located in Houston with the same force and
effect as if such service had been made within the State of Texas in and for
Harris County, Texas or the United States District Court located in Houston. The
Parties agree that a dispute under this Agreement may raise issues that are
common with one or more of




124



--------------------------------------------------------------------------------





the other Transaction Documents or other documents executed by the Parties in
connection herewith or which are substantially the same or interdependent and
interrelated or connected with issues raised in a related dispute, controversy,
or claim between or among the Parties and their Affiliates. Accordingly, any
Party to a new Dispute under this Agreement may elect in writing within 15 days
after the initiation of a new Dispute to refer such new Dispute for resolution
by the applicable court together with any existing Dispute arising under this
Agreement, other Transaction Documents or other documents executed by the
Parties in connection herewith or which are substantially the same or
interdependent and interrelated or connected. If the applicable court does not
determine to consolidate such new Dispute with the existing Dispute within 30
days of receipt of written request, then the new Dispute shall not be
consolidated, and the resolution of the new Dispute shall proceed separately.
(c)    EACH OF THE PARTIES HEREBY VOLUNTARILY AND IRREVOCABLY WAIVES TRIAL BY
JURY IN ANY LITIGATION, ACTION, OR OTHER PROCEEDING BROUGHT IN CONNECTION WITH
THIS AGREEMENT.

Section 14.5    Headings and Construction. The headings and captions herein are
inserted for convenience of reference only and are not intended to govern,
limit, or aid in the construction of any term or provision hereof. The rights
and obligations of each Party shall be determined pursuant to this Agreement.
Each Party has had the opportunity to exercise business discretion in relation
to the negotiation of the details and terms of the transaction contemplated
hereby. This Agreement is the result of arm’s length negotiations from equal
bargaining positions. It is the intention of the Parties that every covenant,
term, and provision of this Agreement shall be construed simply according to its
fair meaning and not strictly for or against any Party (notwithstanding any rule
of law requiring an agreement to be strictly construed against the drafting
Party) and no consideration shall be given or presumption made, on the basis of
who drafted this Agreement or any particular provision thereof, it being
understood that the Parties to this Agreement are sophisticated and have had
adequate opportunity and means to exercise business discretion in relation to
the negotiation of the details of the transaction contemplated hereby and retain
counsel to represent their interests and to otherwise negotiate the provisions
of this Agreement.

Section 14.6    Waivers. Any failure by any Party to comply with any of its
obligations, agreements, or conditions herein contained may be waived by the
Party to whom such compliance is owed by the application of the express terms
hereof by an instrument signed by the Party to whom compliance is owed and
expressly identified as a waiver, but not in any other manner. No course of
dealing on the part of any Party or its respective officers, employees, agents,
or representatives and no failure by any Party to exercise any of its rights
under this Agreement shall, in each case, operate as a waiver thereof or affect
in any way the right of such Party at a later time to enforce the performance of
such provision. Except as otherwise expressly provided herein, no waiver of, or
consent to a change in or modification of, any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of, or consent to a
change in or modification of, other provisions hereof (whether or not similar),
nor shall such waiver constitute a continuing waiver unless otherwise expressly
provided herein. The rights of each Party under this Agreement shall be
cumulative and the exercise or partial exercise of any such right shall not
preclude the exercise by such Party of




125



--------------------------------------------------------------------------------





any other right. No consent under this Agreement shall be valid unless set forth
in an instrument in writing signed on behalf of such Party.

Section 14.7    Severability. It is the intent of the Parties that the
provisions contained in this Agreement shall be severable and should any terms
or provisions, in whole or in part, be held invalid, illegal, or incapable of
being enforced as a matter of law, such holding shall not affect the other
portions of this Agreement, and such portions that are not invalid shall be
given effect without the invalid portion. Upon such determination that any term
or provision is invalid, illegal, or incapable of being enforced, the Parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.

Section 14.8    Assignment. No Party shall assign or otherwise transfer all or
any part of this Agreement, nor shall any Party delegate any of its rights or
duties hereunder, without the consent of the Purchaser and Seller and any
transfer or delegation made without such consent shall be null and void; except
that Purchaser may transfer or assign its rights and obligations under this
Agreement, in whole or from time to time in part, to (a) one or more of its
Affiliates at any time or (a) after the Closing, any Person; provided, however,
that any such assignment by Purchaser shall in no event relieve Purchaser of any
of its obligations under this Agreement and Purchaser and such assignees shall
be jointly and severally liable for the obligations of Purchaser hereunder;
provided, further, that Purchaser shall not assign its rights and obligations
under this Agreement to any Affiliate that is an entity organized or
incorporated under the Laws of (or, in the case of an Affiliate that is a
partnership under relevant state Law, having its principal place of business in)
the State of Texas unless Purchaser agrees to be responsible for and indemnify,
defend and hold harmless Seller and its Affiliates from any Taxes resulting from
such an assignment by Purchaser (or any of its successors and assigns). Unless
expressly agreed to in writing by Purchaser and Seller, no permitted assignment
of any Party’s rights or duties that is subject to the consent of the Purchaser
and Seller shall relieve or release the assigning Party from the performance of
such Party’s rights or obligations hereunder and such assigning Party shall be
fully liable for the performance of all such rights and duties. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
Parties hereto and their respective permitted successors and assigns.

Section 14.9    Entire Agreement. This Agreement and the other Transaction
Documents constitute the entire agreement between the Parties pertaining to the
subject matter hereof, and supersede all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the Parties pertaining
to the subject matter hereof. IN THE EVENT OF A CONFLICT BETWEEN THE TERMS AND
PROVISIONS OF THIS AGREEMENT AND THE TERMS AND PROVISIONS OF ANY SCHEDULE OR
EXHIBIT HERETO, THE TERMS AND PROVISIONS OF THIS AGREEMENT SHALL GOVERN AND
CONTROL; PROVIDED, HOWEVER THAT THE INCLUSION IN ANY OF THE SCHEDULES AND
EXHIBITS HERETO OF TERMS AND PROVISIONS NOT ADDRESSED IN THIS AGREEMENT SHALL
NOT BE DEEMED A CONFLICT, AND ALL SUCH ADDITIONAL PROVISIONS SHALL BE GIVEN FULL
FORCE AND EFFECT, SUBJECT TO THE PROVISIONS OF THIS Section 14.9.




126



--------------------------------------------------------------------------------






Section 14.10    Amendment. This Agreement may be amended or modified only by an
agreement in writing signed by Seller and Purchaser and expressly identified as
an amendment or modification.

Section 14.11    Seller Release. Effective as of the Closing, Seller, its
controlled Affiliates (other than the Company Group) and its respective
successors and assigns (collectively, the “Releasing Parties”), forever waives,
releases, remises and discharges Purchaser (and its direct and indirect
equityholders), the Company Group, their respective predecessors, successors and
Affiliates and, in their capacities as such, the directors, officers, employees,
consultants, attorneys, agents, assigns and employee benefit plans of the
foregoing (collectively, the “Released Parties”) from any Action or Liability
that the Releasing Parties may currently have, or may have in the future,
against the Company Group, Purchaser or their respective Affiliates (i) arising
prior to, on or after the Closing Date (so long as the facts, circumstances,
actions, omissions and/or events giving rise to such claim or Liability (x)
occurred on or prior to the Closing or (y) occurred after the Closing but were a
continuation of, facts, circumstances, actions, omissions and/or events that
occurred on or prior to the Closing), in any case solely relating to the Company
Group or direct or indirect ownership of the Releasing Party therein or (ii)
relating to the approval or consummation of the transactions contemplated hereby
or any Transaction Document, including any alleged breach of any duty by any
officer, manager, director, equityholder or other owner of ownership interests
of Seller, any member of the Company Group or any of their respective Affiliates
(collectively, the “Released Claims”), except for the Releasing Parties’ rights
hereunder; provided, however, the “Released Claims” shall not include any Action
or Liability relating to the Excluded Arrangements. Seller (i) represents that
neither it nor its controlled Affiliates has assigned or transferred or
purported to assign or transfer to any Person all or any part of, or any
interest in, any Action or Liability of any nature, character or description
whatsoever, which is or which purports to be released or discharged by this
Section 14.11, (ii) acknowledges that the Releasing Parties may hereafter
discover facts other than or different from those that they know or believe to
be true with respect to the subject matter of the Released Claims, but it hereby
expressly agrees that, on and as of the Closing, the Releasing Parties shall
have waived Released Claims in accordance with this Section 14.11, without
regard to the subsequent discovery or existence of such different or additional
facts and (iii) acknowledges that in connection with any claim or demand or
Action brought against the Released Party by a Releasing Party with respect to
any Released Claim, the applicable Released Party may recover from the Releasing
Parties all costs incurred in connection with such Action, including attorneys’
fees, if and to the extent a court of competent jurisdiction determines that it
is a Released Claim. Notwithstanding anything to the contrary in this Support
Agreement, this Section 14.11 in no way shall affect any rights of Seller or any
of its Affiliates (including each member of the Seller Group) under this
Agreement or the rights of any Company Group Indemnified Party under the
Governing Documents of the Company Group.

Section 14.12    No Third-Person Beneficiaries. Nothing in this Agreement shall
entitle any Person other than a Party to any claim, cause of action, remedy, or
right of any kind, except the rights expressly provided to the Persons described
in Section 8.2, Section 8.17, Article 13 and/or Section 14.16, in each case,
only to the extent such rights are exercised or pursued, if at all, by Seller or
Purchaser acting on behalf of such Person (which rights may be exercised in the
sole discretion of the applicable Party hereunder). Notwithstanding the
foregoing: (a) the Parties reserve the right




127



--------------------------------------------------------------------------------





to amend, modify, terminate, supplement, or waive any provision of this
Agreement or this entire Agreement without the consent or approval of any other
Person (including any Indemnified Person) and (a) no Party hereunder shall have
any direct liability to any permitted Third Party beneficiary, nor shall any
permitted Third Party beneficiary have any right to exercise any rights
hereunder for such Third Party beneficiary’s benefit except to the extent such
rights are brought, exercised, and administered by a Party hereto in accordance
with Section 13.4(b) or by a Non-Recourse Person in connection with the
enforcement of Section 14.16.

Section 14.13    Limitation on Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, NO PERSON SHALL BE ENTITLED TO LOST PROFITS, DIMINUTION IN
VALUE, LOSS OF BUSINESS OPPORTUNITY, INDIRECT, CONSEQUENTIAL, SPECIAL, OR
PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND EACH OF PURCHASER AND SELLER, FOR ITSELF AND ON BEHALF
OF THEIR RESPECTIVE MEMBERS OF THE PURCHASER GROUP AND SELLER GROUP,
RESPECTIVELY, HEREBY EXPRESSLY WAIVES ANY RIGHT TO LOST PROFITS, INDIRECT,
CONSEQUENTIAL, SPECIAL, OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY, OTHER THAN (I) ANY SUCH DAMAGES OWED
OR PAYABLE TO ANY THIRD PARTY AND (II) ANY SUCH LOST PROFITS, DIMINUTION IN
VALUE, LOSS OF BUSINESS OPPORTUNITY, INDIRECT, CONSEQUENTIAL, OR SPECIAL DAMAGES
THAT ARE THE NATURAL, PROBABLE AND REASONABLE RESULT OF THE EVENT(S) OR
MATTER(S) FOR WHICH INDEMNIFICATION OR DAMAGES ARE SOUGHT HEREUNDER.

Section 14.14    Deceptive Trade Practices Act. Purchaser covenants that if the
Texas Deceptive Trade Practices Consumer Protection Act, Subchapter E of Chapter
17, Sections 17.41, et seq., of the Texas Business and Commerce Code, (the
“DTPA”) or the Louisiana Unfair Trade Practices and Consumer Protection Law, LA.
R.S. 51:1402, et seq. (the “UTPCPL”) is applicable to this Agreement, AFTER
CONSULTATION WITH ATTORNEYS OF PURCHASER’S OWN SELECTION, PURCHASER HEREBY
VOLUNTARILY WAIVES AND RELEASES ALL OF PURCHASER’S RIGHTS AND REMEDIES UNDER THE
DTPA AND UTPCPL, AS APPLICABLE, TO SELLER AND SELLER’S SUCCESSORS AND ASSIGNS,
AND PURCHASER SHALL DEFEND AND INDEMNIFY THE SELLER GROUP FROM AND AGAINST ANY
AND ALL CLAIMS OF OR BY ANY MEMBER OF THE PURCHASER GROUP OR ANY OF THEIR
SUCCESSORS AND ASSIGNS OR ANY OF ITS OR THEIR AFFILIATES BASED IN WHOLE OR IN
PART ON THE DTPA AND THE UTPCPL, AS APPLICABLE, ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT.

Section 14.15    Time of the Essence; Calculation of Time. Time is of the
essence in this Agreement. If the date specified in this Agreement for giving
any notice or taking any action is not a Business Day (or if the period during
which any notice is required to be given or any action taken expires on a date
that is not a Business Day), then the date for giving such notice or taking such
action (and the expiration date of such period during which notice is required
to be given or action taken) shall be the next day that is a Business Day.




128



--------------------------------------------------------------------------------






Section 14.16    Non-Recourse Persons. The Parties acknowledge and agree, except
in the case of Fraud of the applicable Non-Recourse Person, that (i) no past,
present, or future director, manager, officer, employee, incorporator, member,
partner, stockholder, agent, attorney, representative, Affiliate, or financing
source (including, without limitation, First Reserve Corporation, First Reserve
Management, L.P., any investment fund managed by First Reserve Corporation,
First Reserve Management, L.P. or any of their respective Affiliates), and any
of the foregoing Person’s respective past, present, or future directors,
managers, officers, employees, incorporators, members, partners, stockholders,
agents, attorneys, representatives, Affiliates, or financing sources, of Seller
(excluding, in each case, any of Seller or, solely for purposes of Section 8.1
and Section 14.2, any member of the Company Group, each, subject to such
exclusion, a “Non-Recourse Person”), in such capacity, shall have any liability
or responsibility (in contract, tort, or otherwise) for, and (ii) Purchaser
hereby waives, releases, remises and forever discharges, and shall cause each
member of the Purchaser Group to waive, release, remise and forever discharge,
any Damages, suits, legal or administrative proceedings, claims, demands,
losses, costs, obligations, liabilities, interests, charges, or causes of action
whatsoever, in law or in equity, known or unknown, against each Non-Recourse
Person which are based on, related to, or arise out of or under this Agreement
or the negotiation, performance, and consummation of this Agreement or the other
Transaction Documents or the transactions contemplated hereunder or thereunder.
Each Non-Recourse Person is expressly intended as a third-party beneficiary of
this Section 14.16.

Section 14.17    Certain Waivers. Purchaser and the Drum Entities agree, on
their own behalf and on behalf of the other Purchaser Group (including the
Acquired Companies and their respective Subsidiaries following Closing), that,
following the Closing, Vinson & Elkins LLP and/or Gibson, Dunn & Crutcher LLP
(collectively, “Seller Counsel”) may serve as counsel to Seller and its
Affiliates in connection with any matters related to this Agreement and the
transactions contemplated hereby, including any dispute arising out of or
relating to this Agreement and the transactions contemplated hereby,
notwithstanding any representation by Seller Counsel of any Drum Entity prior to
the Closing. Purchaser, on behalf of itself and the other members of the
Purchaser Group (including each member of the Company Group after the Closing)
hereby (a) consents to Seller Counsel’s representation of Seller or its
Affiliates in connection with any matters related to this Agreement and the
transactions contemplated hereby, (a) waives any claim it has or may have that
Seller Counsel has a conflict of interest or is otherwise prohibited from
engaging in such representation based on its representation of the Company Group
prior to the Closing and (a) agrees that, in the event that a dispute arises
between Purchaser, Company Group or any of their respective Affiliates, on the
one hand, and Seller and/or its Affiliates, on the other hand, none of
Purchaser, the Company Group or any of their respective Affiliates will object
to Seller Counsel representing Seller and/or its Affiliates in such dispute due
to the interests of Seller and its Affiliates being directly adverse to
Purchaser, Company Group or any of their respective Affiliates or due to Seller
Counsel having represented any member of the Company Group in a matter
substantially related to such dispute. Purchaser further agrees that, as to all
communications among Seller Counsel, the Company Group, Seller or their
respective Affiliates and representatives prior to the Closing that relate in
any way to this Agreement or the transactions contemplated hereby, the
attorney-client privilege belongs, to the extent such privilege exists, to
Seller and its Affiliates and may be controlled by Seller and each of their
respective Affiliates and will not, with respect to such privileged
communications, pass to or be claimed by Purchaser, Company Group, or any of




129



--------------------------------------------------------------------------------





their respective Affiliates. To the extent that Purchaser, Company Group, or any
of their respective Affiliates has or maintains any ownership of the privilege
with respect to these communications, they agree, except as may be required by
applicable Law, not to waive or to attempt to waive the privilege without the
express written approval of Seller. Notwithstanding the foregoing, in the event
that a dispute arises between Purchaser or any of the Acquired Companies and a
Third Party (other than Seller and its Affiliates) or any Governmental Authority
after the Closing, each member of the Company Group may assert the
attorney-client privilege against such Third Party to prevent disclosure of
confidential communications by or with Seller Counsel.

Section 14.18    Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile, .pdf or other
electronic transmission of copies of signatures shall constitute original
signatures for all purposes of this Agreement and any enforcement hereof.
[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]




130



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties as of
the Execution Date.
SELLER:
 
 
DGE GROUP SERIES HOLDCO, LLC
 
 
By: DGE I New Holdco, L.P., the sole member of DGE Group Series Holdco, LLC,
Series I
 
 
By: Deep Gulf Energy Management LLC, its general partner
 
 
By:
/s/ Richard R. Clark
 
Name: Richard R. Clark
 
Title: President
 
 
By: DGE II New Holdco, LLC, the sole member of DGE Group Series Holdco, LLC,
Series II
 
 
By: DGE II New Topco, LLC, its sole member
 
 
By: DGE II Management, LLC, its sole member
 
 
By:
/s/ Richard R. Clark
 
Name: Richard R. Clark
 
Title: President
 
 
By: DGE III New Holdco, LLC, the sole member of DGE Group Series Holdco, LLC,
Series III
 
 
By: DGE III Management, LLC, its sole member
 
 
By:
/s/ Richard R. Clark
 
Name: Richard R. Clark
 
Title: President
 
 
DGE GROUP SERIES HOLDCO, LLC, SERIES I
 
 



[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------





By: DGE I New Holdco, L.P., its sole member
 
 
By: Deep Gulf Energy Management LLC, its general partner
 
 
By:
/s/ Richard R. Clark
 
Name: Richard R. Clark
 
Title: President
 
 
DGE GROUP SERIES HOLDCO, LLC, SERIES II
 
 
By: DGE II New Holdco, LLC, its sole member
 
 
By: DGE II New Topco, LLC, its sole member
 
 
By: DGE II Management, LLC its sole member
 
 
By:
/s/ Richard R. Clark
 
Name: Richard R. Clark
 
Title: President
 
 
DGE GROUP SERIES HOLDCO, LLC, SERIES III
 
 
By: DGE III New Holdco, LLC, its sole member
 
 
By: DGE III Management, LLC, its sole member
 
 
By:
/s/ Richard R. Clark
 
Name: Richard R. Clark
 
Title: President





[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------







PURCHASER:
 
 
KOSMOS ENERGY GULF OF MEXICO, LLC
 
 
By:
/s/ Jason E. Doughty
 
Name: Jason E. Doughty
 
Title: Manager and Vice President









[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------







Solely for purposes of Section 8.1 and Article 14 (to the extent related to the
performance of the obligations of the Drum Entities under Section 8.1),
 
 
DRUM ENTITIES:
 
 
DEEP GULF ENERGY LP
 
 
By: Deep Gulf Energy Management LLC, its general partner
 
 
 
 
By:
/s/ Richard R. Clark
 
Name: Richard R. Clark
 
Title: President
 
 
DEEP GULF ENERGY MANAGEMENT LLC
 
 
By:
/s/ Richard R. Clark
 
Name: Richard R. Clark
 
Title: President
 
 
DEEP GULF ENERGY II, LLC
 
 
By:
/s/ Richard R. Clark
 
Name: Richard R. Clark
 
Title: President
 
 
DGE II MANAGEMENT, LLC
 
 
By:
/s/ Richard R. Clark
 
Name: Richard R. Clark
 
Title: President
 
 
DEEP GULF ENERGY III, LLC
 
 
By:
/s/ Richard R. Clark
 
Name: Richard R. Clark
 
Title: President



[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------





 
 
DGE III MANAGEMENT, LLC
 
 
By:
/s/ Richard R. Clark
 
Name: Richard R. Clark
 
Title: President





[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------






EXHIBITS
Exhibit A
Assets

Exhibit A-1
Leases

Exhibit A-2
Units

Exhibit A-3
Wells

Exhibit A-4
Rights of Way and Right-of-Use and Easements

Exhibit B
Form of Assignment of Subject Securities

Exhibit C
Form of Certificate of Non-Foreign Status

Exhibit D
Form of Assignment of Excluded Assets

Exhibit E
Form of Registration Rights Agreement

Exhibit F
Sample Preliminary Settlement Statement

Exhibit G
Allocated Values







136



--------------------------------------------------------------------------------






























        










EXHIBIT A
















































--------------------------------------------------------------------------------







































EXHIBIT A-1


















--------------------------------------------------------------------------------





dgespaimage1.jpg [dgespaimage1.jpg]
















































--------------------------------------------------------------------------------

















EXHIBIT A-2














--------------------------------------------------------------------------------





dgespaimage2.jpg [dgespaimage2.jpg]




















































--------------------------------------------------------------------------------











































EXHIBIT A-3












--------------------------------------------------------------------------------







dgespaimage3.jpg [dgespaimage3.jpg]




















--------------------------------------------------------------------------------



















EXHIBIT A-4








--------------------------------------------------------------------------------


FINAL FORM


Exhibit A-4
(Barataria)
Right-of-Way Number: OCS-G 29341
Pipeline Right-of-Way (ROW) OCS-G 29341 is a 200-foot wide and approximately
15.39 miles (81,304 feet) long corridor associated with the 12-inch x 8-inch
Pipe-in-Pipe Pipeline Segment Nos. 18553 (carrier pipe) and 19588 (casing pipe),
along with associated 5-inch electro-hydraulic umbilical Segment Nos. 19589 and
19605. The purpose of pipeline ROW OCS-G29341 is to install, maintain, and
operate PSN 18953, 19588, 19589 and 19605, and to transport bulk oil from FLET
B1 in Block 521, through Blocks 520, 564, 563, 607 and 651 to Platform A-Blind
Faith in Block 650, all in Mississippi Canyon Area.


(Kodiak)
Right-of-Way Number: OCS-G 29236
Pipeline Right-of-Way (ROW) OCS-G 29236 is a 200-foot wide and approximately
5.76 mile (30,400 feet) long corridor associated with 7 5/8-inch Pipeline
Segment Number (PSN) 19094 and associated umbilical PSN 10905. The purpose of
ROW OCS-G 29236 is to operate and maintain PSN 19094 and to transport Bulk Oil
from a Flowline End Terminal (FLET) in Block 727, through Blocks 771, 772 to the
Devils Tower Spar (SCR) in Block 773, and associated umbilical from the Devils
Tower Spar in Block 773 to a SUTA in Block 727, all located in Mississippi
Canyon Area. (Kodiak Deepwater Development Prospect)


(Odd Job)*
Right-of-Way Number: OCS-G 29336
Pipeline Right-of-Way OCS-G 29336 is a 200-foot wide and 13.83 miles (73,039
feet) long corridor associated with pipe-in pipe pipeline segments numbers (PSN)
19342 and 19508 (casing) and associated umbilical PSN 19509. The purpose of ROW
OCS-G29336 is to operate and maintain the pipelines, and to transport bulk oil
from a FLET in Block 215, through Blocks 214, 213, 212, 211, and 255 to Platform
A in Block 254, all in Mississippi Canyon Area.
*    There was a modification to this ROW in February, 2018 installing PSN 1975.






1



--------------------------------------------------------------------------------

FINAL FORM


(Sargent)
Right-of-Way Number: OCS-G 28611
A 200-wide right-of-way for a 5-1/2-inch pipeline, 24.57 miles in length, to
transport bulk gas from Flow line End Terminal (FLET) in Block 339, through
Blocks 338, 294, 250, 206, 162, 118, 117, 73 to Platform A in Block 72, and an
associated umbilical from Platform A in Block 72, through Blocks 73, 117, 118,
162, 206, 250, 294, 338 to Well No. 1 in Block 339, all in Garden Banks Area.
[Sargent Flowline System]




























2



--------------------------------------------------------------------------------




















EXHIBIT B




















--------------------------------------------------------------------------------


FINAL FORM


EXHIBIT B


FORM OF


SECURITIES ASSIGNMENT AGREEMENT
THIS ASSIGNMENT AGREEMENT (this “Assignment”), dated as of August 3, 2018, is
made and entered into by and between [_______], a Delaware limited liability
company (“Assignor”) and Kosmos Energy Gulf of Mexico, LLC, a Delaware limited
liability company (“Assignee”, together with Assignor, each a “Party” and
collectively, the “Parties”). Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the Purchase Agreement (as
defined below).


Exhibit AWITNESSETH:
WHEREAS, Assignor is the sole record and beneficial owner of the [Insert
applicable Subject Securities] (the “Subject Securities”).
WHEREAS, Assignor, Assignee, the Acquired Companies and certain other Persons
are parties to that certain Securities Purchase Agreement, dated as of August 3,
2018 (together with the exhibits, annexes and schedules thereto and as may be
amended from time to time, the “Purchase Agreement”);
WHEREAS, pursuant to and in accordance with the Purchase Agreement, Assignor
desires to assign to Assignee, and Assignee desires to accept the Subject
Securities; and


WHEREAS, Assignor and Assignee desire to enter into this Assignment for the
purpose of accomplishing the transfer of the Subject Securities, all in
accordance with and subject to the terms of the Purchase Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, Assignor and Assignee hereby agree as follows:
Section 1.    Conveyance of the Subject Securities. Assignor hereby sells,
assigns, conveys, transfers and delivers to Assignee, and Assignee hereby
acquires and accepts from Assignor, all of Assignor’s right, title and interest
in and to the Subject Securities, free and clear of any Liens (other than
restrictions on transfer pursuant to applicable securities Laws).




1



--------------------------------------------------------------------------------





Section 2.    Conflicts. This Assignment is executed and delivered pursuant to
the Purchase Agreement, is subject in all respects to all of the terms and
provisions of the Purchase Agreement, and does not in any way amend or modify
any of the provisions of the Purchase Agreement. In the event of any conflict
between any term or provision hereof and any term or provision of the Purchase
Agreement, the latter shall control. Notwithstanding anything to the contrary,
nothing herein is intended to, nor shall it, expand, limit nor otherwise affect
the rights or obligations of the Parties contained in the Purchase Agreement or
the survival thereof.
Section 3.    Disclaimers. Section 7.1 of the Purchase Agreement is incorporated
herein mutatis mutandis, and shall apply and govern this Assignment.
Section 4.    Waiver of Claims.  Except as expressly set forth herein and in the
Purchase Agreement, Assignee shall have no claims of any kind, direct or
indirect, express or implied against Assignor pursuant to this Assignment.
Section 5.    Binding Effect. This Assignment and all of the provisions hereof
shall be binding upon the Parties hereto and their respective successors and
permitted assigns, and shall inure to the benefit of the Parties hereto and
their respective successors and permitted assigns.
Section 6.    No Third-Person Beneficiary. Nothing in this Assignment, expressed
or implied, shall give, or be construed to give, any Person other than a Party
hereto any claim, cause of action, remedy, or right of any kind under or in
respect to this Assignment.
Section 7.    Governing Law. This Assignment and all claims and causes of action
arising out of or relating to this Assignment shall be governed by, construed
and enforced in accordance with the Laws of the State of Texas, without regard
to principles of conflicts of Laws that would direct the application of the Laws
of another jurisdiction.
Section 8.    Counterparts. This Assignment may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Facsimile, .pdf or other electronic
transmission of copies of signatures shall constitute original signatures for
all purposes of this Assignment and any enforcement hereof.
[Signature Pages Follows]






2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Assignment has been duly executed and delivered by the
Parties hereto as of the date first above written.




    
        
ASSIGNOR:
 
[_________________]
By: _________________________
Name: _______________________
Title: ________________________



    




[Signature Page Continues]
































[Signature Page to Assignment of Subject Securities]



--------------------------------------------------------------------------------





                            
ASSIGNEE:
 
KOSMOS ENERGY GULF OF MEXICO, LLC
By: _________________________
Name: _______________________
Title: ________________________





    


[Signature Page to Assignment of Subject Securities]



--------------------------------------------------------------------------------


















EXHIBIT C-1






--------------------------------------------------------------------------------


FINAL FORM


EXHIBIT C-1
FORM OF CERTIFICATE OF NON-FOREIGN STATUS
(Pursuant to Treasury Regulations Section 1.1445-2(b))
Section 1445 of the Internal Revenue Code of 1986, as amended, (the “Code”)
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. federal income tax purposes
(including Section 1445 of the Code), the owner of a disregarded entity (which
has legal title to a U.S. real property interest under local law) will be the
transferor of the property and not the disregarded entity. To inform
[________________________], a [________________________] (“Transferee”) that
withholding of tax is not required pursuant to Section 1445 of the Code upon the
disposition by DGE I New Holdco, L.P., a Texas limited partnership
(“Transferor”), as the sole beneficial owner for U.S. federal income tax
purposes of DGE Group Series Holdco, LLC, Series I, a designated series of a
Delaware series limited liability company, of a U.S. real property interest, the
undersigned hereby certifies the following on behalf of Transferor:
2.
Transferor is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as those terms are defined in the Code and Treasury
Regulations);

3.
Transferor is not a disregarded entity as defined in Treasury Regulations
Section 1.1445-2(b)(2)(iii);

4.
Transferor’s U.S. employer identification number is [__-_______]; and

5.
Transferor’s office address is:     

[738 Highway 6, Suite 800]
[Houston, Texas 77079]
Transferor understands that this affidavit may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment or both. Under penalties of perjury, I
declare that I have examined this affidavit and to the best of my knowledge and
belief it is true, correct and complete, and I further declare that I have
authority to sign this document on behalf of Transferor.
Date: ______________
DGE I New Holdco, LLC
 
 
 
By: ________________________________
 
 
 
Printed Name: _______________________
 
 
 
Title: ______________________________







--------------------------------------------------------------------------------

















EXHIBIT C-2






--------------------------------------------------------------------------------


FINAL FORM


EXHIBIT C-2
FORM OF CERTIFICATE OF NON-FOREIGN STATUS
(Pursuant to Treasury Regulations Section 1.1445-2(b))
Section 1445 of the Internal Revenue Code of 1986, as amended, (the “Code”)
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. federal income tax purposes
(including Section 1445 of the Code), the owner of a disregarded entity (which
has legal title to a U.S. real property interest under local law) will be the
transferor of the property and not the disregarded entity. To inform
[________________________], a [________________________] (“Transferee”) that
withholding of tax is not required pursuant to Section 1445 of the Code upon the
disposition by DGE II New Holdco, LLC, a Delaware limited liability company
(“Transferor”), as the sole beneficial owner for U.S. federal income tax
purposes of DGE Group Series Holdco, LLC, Series II, a designated series of a
Delaware series limited liability company, of a U.S. real property interest, the
undersigned hereby certifies the following on behalf of Transferor:
1.Transferor is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as those terms are defined in the Code and Treasury
Regulations);
2.
Transferor is not a disregarded entity as defined in Treasury Regulations
Section 1.1445-2(b)(2)(iii);

3.
Transferor’s U.S. employer identification number is [__-_______]; and

4.
Transferor’s office address is:     

[738 Highway 6, Suite 800]
[Houston, Texas 77079]
Transferor understands that this affidavit may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment or both. Under penalties of perjury, I
declare that I have examined this affidavit and to the best of my knowledge and
belief it is true, correct and complete, and I further declare that I have
authority to sign this document on behalf of Transferor.
Date: ______________
DGE II New Holdco, LLC
 
 
 
By: ________________________________
 
 
 
Printed Name: _______________________
 
 
 
Title: ______________________________







--------------------------------------------------------------------------------

















EXHIBIT C-3


















--------------------------------------------------------------------------------


FINAL FORM


EXHIBIT C-3
FORM OF CERTIFICATE OF NON-FOREIGN STATUS
(Pursuant to Treasury Regulations Section 1.1445-2(b))
Section 1445 of the Internal Revenue Code of 1986, as amended, (the “Code”)
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. federal income tax purposes
(including Section 1445 of the Code), the owner of a disregarded entity (which
has legal title to a U.S. real property interest under local law) will be the
transferor of the property and not the disregarded entity. To inform
[________________________], a [________________________] (“Transferee”) that
withholding of tax is not required pursuant to Section 1445 of the Code upon the
disposition by DGE III New Holdco, LLC, a Delaware limited liability company
(“Transferor”), as the sole beneficial owner for U.S. federal income tax
purposes of DGE Group Series Holdco, LLC, Series III, a designated series of a
Delaware series limited liability company, of a U.S. real property interest, the
undersigned hereby certifies the following on behalf of Transferor:
1.Transferor is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as those terms are defined in the Code and Treasury
Regulations);
2.
Transferor is not a disregarded entity as defined in Treasury Regulations
Section 1.1445-2(b)(2)(iii);

3.
Transferor’s U.S. employer identification number is [__-_______]; and

4.
Transferor’s office address is:     

[738 Highway 6, Suite 800]
[Houston, Texas 77079]
Transferor understands that this affidavit may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment or both. Under penalties of perjury, I
declare that I have examined this affidavit and to the best of my knowledge and
belief it is true, correct and complete, and I further declare that I have
authority to sign this document on behalf of Transferor.
Date: ______________
DGE III New Holdco, LLC
 
 
 
By: ________________________________
 
 
 
Printed Name: _______________________
 
 
 
Title: ______________________________







--------------------------------------------------------------------------------





















EXHIBIT D




















--------------------------------------------------------------------------------


FINAL FORM


EXHIBIT D
FORM OF ASSIGNMENT AND ASSUMPTION OF EXCLUDED ASSETS AGREEMENT
This Assignment and Assumption (this “Assignment”) is effective for all purposes
as of on [l], 2018 (the “Effective Date”) and is made by Deep Gulf Energy LP, a
Texas limited partnership (“Drum I”), Deep Gulf Energy Management LLC, a
Delaware limited liability company (“Drum I Management”), Deep Gulf Energy II,
LLC, a Delaware limited liability company (“Drum II”), DGE II Management, LLC, a
Delaware limited liability company (“Drum II Management”), Deep Gulf Energy III,
LLC, a Delaware limited liability company (“Drum III”) and DGE III Management,
LLC, a Delaware limited liability company (“Drum III Management” and together
with Drum I, Drum I Management, Drum II, Drum II Management and Drum III,
collectively, the “Assignors”) and DGE Group Series Holdco, LLC, a Delaware
series limited liability company (“Assignee”). Assignees and Assignors are each
referred to herein as a “Party” and collectively, the “Parties”. Capitalized
terms used but not otherwise defined herein shall have the meaning ascribed to
them in the Purchase Agreement (as defined below).
WITNESSETH:
WHEREAS, this Assignment is being entered into in connection with that certain
Securities Purchase Agreement dated as of August 3, 2018, among the Assignors,
Assignees and Kosmos Energy Gulf of Mexico, LLC (“Purchaser”) (as amended from
time to time, the “Purchase Agreement”);
WHEREAS, pursuant to and in accordance with the Purchase Agreement, the
Assignors desire to assign to the Assignees, and the Assignees desire to accept,
the Excluded Assets; and


WHEREAS, the Assignors and Assignees desire to enter into this Assignment for
the purpose of accomplishing the assignment and conveyance of the Excluded
Assets, all in accordance with and subject to the terms of the Purchase
Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Assignors and Assignees hereby agree as follows:


1.    Assignment and Assumption of the Excluded Assets. Assignors hereby sell,
assign, transfer and convey to Assignees, subject to the exceptions and
reservations and the terms and provisions herein contained, the entirety of the
Assignors’ right, title and interest, including all rights, estates, powers and
privileges appurtenant thereto, in and to the following described assets and
interests (collectively, the “Excluded Assets”):
(a)    the Subject Marks;
(b)    the Excluded Records; and




--------------------------------------------------------------------------------




(c)    the Seismic Licenses elected by Assignees in accordance with Section
8.11(c) of the Purchase Agreement.
Notwithstanding anything in this Assignment to the contrary, to the extent that
the assignment or transfer (or attempted assignment or transfer) to Assignees of
any Excluded Assets would require the consent of any Person (other than a party
hereto or such party’s Affiliates) pursuant to its terms or applicable Law, and
such consent shall not have been obtained prior to the Closing, this Assignment
shall not constitute an assignment or transfer (or an attempted assignment or
transfer) thereof.
2.    Purchase Agreement. Notwithstanding anything herein to the contrary,
nothing in this Assignment shall modify, alter or amend any rights or remedies
that Purchaser or any of its Affiliates (including after consummation of the
transactions contemplated by the Purchase Agreement, the Assignors) may have
against Assignees or any of their respective Affiliates pursuant to the Purchase
Agreement or any other agreement or instrument executed by any such parties in
connection therewith.
3.    Excluded Asset Assumed Obligations. Assignees hereby assume and agree to
timely and fully pay, perform and otherwise discharge, all Damages and
Liabilities with respect to or arising out of the Excluded Assets (including the
ownership, use or operation thereof), regardless of whether such Damages or
Liabilities arise out of, are attributable to, or are incurred prior to, on or
after the Effective Date (the “Assumed Liabilities”).
4.    Disclaimers and Acknowledgements.
(a)    General Disclaimers. (i) THE ASSIGNORS DO NOT MAKE, THE ASSIGNORS
EXPRESSLY DISCLAIM, AND ASSIGNEES WAIVE AND REPRESENT AND WARRANT THAT ASSIGNEES
HAVE NOT RELIED UPON, ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, IN
RESPECT OF THE EXCLUDED ASSETS OR THE ASSUMED LIABILITIES, INCLUDING ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED AS TO (A) TITLE TO ANY OF THE
EXCLUDED ASSETS, (B) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE
AVAILABLE OR COMMUNICATED TO ASSIGNEES OR ASSIGNEES’ REPRESENTATIVES IN
CONNECTION WITH THIS ASSIGNMENT OR ANY DISCUSSION OR PRESENTATION RELATING
THERETO AND (ii) THE ASSIGNORS FURTHER DISCLAIM, AND ASSIGNEES WAIVE, ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OF MERCHANTABILITY, OR FITNESS
FOR A PARTICULAR PURPOSE, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE
PARTIES HERETO THAT EXCEPT AS SET FORTH ABOVE THE EXCLUDED ASSETS ARE BEING
TRANSFERRED “AS IS, WHERE IS,” WITH ALL FAULTS AND DEFECTS.
(a)    CONSPICUOUSNESS. ASSIGNORS AND ASSIGNEES AGREE THAT, TO THE EXTENT
REQUIRED BY APPLICABLE LAW TO BE EFFECTIVE, THE DISCLAIMERS OF CERTAIN
REPRESENTATIONS AND WARRANTIES




--------------------------------------------------------------------------------




CONTAINED IN THIS ASSIGNMENT ARE “CONSPICUOUS” DISCLAIMERS FOR THE PURPOSE OF
ANY APPLICABLE LAW.
5.    Binding Obligations. This Assignment and all rights and covenants in
connection herewith shall be binding upon the Parties hereto, and their
respective heirs, successors, and assigns. All Exhibits and Schedules attached
hereto are hereby made part hereof and incorporated herein by this reference.
6.    Subrogation. To the extent permitted by applicable Law, the Assignees
shall be subrogated to the Assignors’ rights in and to representations,
warranties and covenants given by others with respect to the Excluded Assets,
and the Assignors hereby grant and transfer to the Assignees, their respective
successors and assigns, to the extent so transferable and permitted by
applicable Law or the terms of any applicable Contracts, the benefit of and the
right to enforce the covenants, representations and warranties, if any, which
the Assignors are entitled to enforce with respect to the Excluded Assets.
7.    Governing Law. This Assignment and all claims and causes of action arising
out of or relating to this Assignment shall be governed by, construed and
enforced in accordance with the Laws of the State of Texas, without regard to
principles of conflicts of Laws that would direct the application of the Laws of
another jurisdiction.
8.    Further Assurances. Each Party covenants and agrees to execute and deliver
to the other Party all such additional reasonable instruments of transfer as may
be necessary to more fully assure to the other Party or its successors or
assigns, all of the respective properties, rights and interests herein and
hereby granted or intended to be granted.
9.    Counterparts. This Assignment may be executed and delivered in one or more
counterparts, each of which when executed and delivered shall be an original,
and all of which when executed shall constitute one and the same instrument.
Facsimile, .pdf or other electronic transmission of copies of signatures shall
constitute original signatures for all purposes of this Assignment and any
enforcement hereof.


[Remainder of Page Intentionally Left Blank. Signature Pages Follow]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Assignment is executed and delivered to be effective as
of the Effective Date.
ASSIGNORS:
 
 
DEEP GULF ENERGY LP
 
 
By:
________________________________
 
Name:
 
Title:
 
 
DEEP GULF ENERGY MANAGEMENT LLC
 
 
By:
________________________________
 
Name:
 
Title:
 
 
DEEP GULF ENERGY II, LLC
 
 
By:
________________________________
 
Name:
 
Title:
 
 
DGE II MANAGEMENT, LLC
 
 
By:
________________________________
 
Name:
 
Title:
 
 
DEEP GULF ENERGY III, LLC
 
 
By:
________________________________
 
Name:
 
Title:
 
 
DGE III MANAGEMENT, LLC
 
 
By:
________________________________
 
Name:
 
Title:

[Signature Page Continues]


[Signature Page to Assignment and Assumption Agreement]

--------------------------------------------------------------------------------






ASSIGNEE:
 
 
DGE GROUP SERIES HOLDCO, LLC
 
 
By: DGE I New Holdco LP, the sole member of DGE Group Series Holdco, LLC, Series
I
 
 
By:
________________________________
 
Name:
 
Title:
 
 
By: DGE II New Holdco, LLC, the sole member of DGE Group Series Holdco, LLC,
Series II
 
 
By:
________________________________
 
Name:
 
Title:
 
 
By: DGE III New Holdco, LLC, the sole member of DGE Group Series Holdco, LLC,
Series III
 
 
By:
________________________________
 
Name:
 
Title:































[Signature Page to Assignment and Assumption Agreement]

--------------------------------------------------------------------------------






















EXHIBIT E


















--------------------------------------------------------------------------------


FINAL FORM


REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this “Agreement”) is made as of [●], 2018,
by and among each of the parties listed on the signature pages hereto (such
parties, together with their permitted transferees hereunder, the “Holders”) and
Kosmos Energy Ltd, incorporated under the laws of Bermuda (the “Company”).
Capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to them in Section 1.01.
W I T N E S E T H:
WHEREAS, on August 3, 2018, DGE Group Series Holdco, LLC, a Delaware series
limited liability company (“Series Holdco”), and each of its three designated
series, DGE Group Series Holdco, LLC, Series I (“Series I Seller”), DGE Group
Series Holdco, LLC, Series II (“Series II Seller”), and DGE Group Series Holdco,
LLC, Series III (“Series III Seller” and, together with Series I Seller and
Series II Seller, the “Series Sellers” and the Series Sellers with Series
Holdco, collectively referred to as the “Seller”) entered into a Securities
Purchase Agreement (the “Purchase Agreement”) with Kosmos Energy Gulf of Mexico,
LLC, a Delaware limited liability company and a wholly owned subsidiary of the
Company, and certain other parties;
WHEREAS, under the Purchase Agreement, the holders will receive common shares of
Kosmos Energy Ltd., par value $0.01 per share (the “Parent Common Equity”) as
part of the consideration pursuant to the Purchase Agreement; and
WHEREAS, resales by the Holders of the Parent Common Equity may be required to
be registered under the Securities Act and applicable state securities laws
depending upon the status of a Holder or the intended method of distribution of
the Parent Common Equity.
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:
Article 1
DEFINITIONS
Section 1.01.    Definitions. As used in this Agreement, the following terms
have the following meanings:
“Adverse Disclosure” means the public disclosure of material nonpublic
information which disclosure, in the good faith judgment of the Chief Executive
Officer, principal financial officer or General Counsel of the Company, after
consultation with counsel to the Company, (i) would be required to be made in
any Registration Statement or Prospectus in order for the applicable
Registration Statement or Prospectus not to contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein (in the case of any prospectus and any preliminary prospectus,
in the light of the circumstances under which they were made) not misleading,
(ii) would not be required to be made at such time if the Registration Statement
were not being filed, and (iii) the Company has a bona fide business purpose for
not making such information public.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person;
provided, that no securityholder of the




--------------------------------------------------------------------------------




Company shall be deemed an Affiliate of any other securityholder solely by
reason of any investment in the Company. For the purpose of this definition, the
term “control” (including, with correlative meanings, the terms “controlling”,
“controlled by” and “under common control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.
“Agreement” has the meaning set forth in the preamble.
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized by law to close.
“Closing Date” has the meaning ascribed to such term in the Purchase Agreement.
“Company” has the meaning set forth in the preamble.
“Damages” means any loss, damage, claim or liability (joint or several) to which
a party hereto may become subject under the Securities Act, the Exchange Act or
other federal or state law, insofar as such loss, damage, claim or liability (or
any action in respect thereof) arises out of or is based upon (a) any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement of the Company, including any preliminary Prospectus or
final Prospectus contained therein or any amendments or supplements thereto, (b)
an omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading or
(c) any violation or alleged violation by the indemnifying party (or any of its
agents or Affiliates) of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law.
“e-mail” has the meaning set forth in Section 3.03.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Governmental Authority” means any transnational, or domestic or foreign,
federal, state or local governmental authority, department, court, agency or
official, including any political subdivision thereof.
“Holder” has the meaning set forth in the preamble.
“Opt-Out Notice” has the meaning in Section 2.03(c).
“Parent Common Equity” has the meaning set forth in the recitals and any stock
into which such Parent Common Equity may thereafter be converted or changed.
“Permitted Transfer” has the meaning in Section 2.02(d).
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.
“Prospectus” means the prospectus included in any registration statement of the
Company filed with, or to be filed with, the SEC under the rules and regulations
promulgated under the Securities Act, including the related prospectus
amendments and supplements to such registration statement, including pre- and
post-effective amendments, and all exhibits attached to or incorporated in and
all other material incorporated by reference in such registration statement.




2



--------------------------------------------------------------------------------




“Purchase Agreement” has the meaning set forth in the recitals.
“Registrable Securities” means, at any time, (a) the Parent Common Equity issued
to the Holders pursuant to the Purchase Agreement and (b) and all shares of
capital stock of the Company or any successor or assignee of the Company
(whether by merger, consolidation, sale of assets or otherwise) which may be
issued in respect of, in exchange for or in substitution for the shares of
Parent Common Equity, by reason of any stock dividend, split, reverse split,
combination, recapitalization, reclassification, merger, consolidation or
otherwise in such a manner and with such appropriate adjustments as to reflect
the intent and meaning of the provisions hereof and so that the rights,
privileges, duties and obligations hereunder shall continue with respect to the
capital stock of the Company as so changed; provided, however, that Registrable
Securities shall not include any shares (i) the sale of which has been
registered pursuant to the Securities Act and which shares have been sold
pursuant to such registration, (ii) which have been sold under circumstances in
which all of the applicable conditions of Rule 144 (or any similar provisions
then in force) under the Securities Act are met or (iii) which are otherwise
Transferred, the Company has delivered a new certificate or other evidence of
ownership for such securities not bearing a legend and such securities may be
resold without subsequent registration under the Securities Act.
“Registration” means a registration with the SEC of the offer and Sale to the
public of any Registrable Securities under the Registration Statement. The terms
“Register” and “Registering” shall have correlative meanings.
“Registration Expenses” means all expenses (other than Selling Expenses) arising
from or incident to the Company’s performance of or compliance with this
Agreement including, without limitation, (a) SEC, stock exchange, FINRA and
other registration and filing fees, (b) all fees and expenses incurred in
connection with complying with any securities or blue sky laws (including,
without limitation, fees, charges and disbursements of counsel in connection
with blue sky qualifications of the Registrable Securities), (c) all printing,
messenger and delivery expenses, (d) the fees, charges and disbursements of
counsel to the Company and of its independent public accountants, reserve
engineers, and any other accounting and legal fees, charges and expenses
incurred by the Company, (e) the fees and expenses incurred in connection with
the listing of the Registrable Securities on the New York Stock Exchange and (f)
any stock transfer taxes required to transfer the Parent Common Equity from the
Company to Holders.
“Registration Statement” has the meaning set forth in Section 2.01(a).
“Regular Shelf Suspension” has the meaning set forth in Section 2.01(b).
“Rule 144” means Rule 144 (or any successor provisions) under the Securities
Act, as such rule may be amended from time to time.
“Sale” means the direct or indirect transfer, sale, assignment or other
disposition of a security. The terms “Sell” and “Sold” shall have correlative
meanings.
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Selling Expenses” means the broker fees, or similar discounts and selling
commissions applicable to the Transfer of any Registrable Securities by the
Holders and all legal expenses of the Holders.




3



--------------------------------------------------------------------------------




“Shelf Registration Statement” means a Registration Statement of the Company
that covers all Registrable Securities (and may cover other securities of the
Company) on Form S-3 and under Rule 415 under the Securities Act (or similar
provisions then in effect).
“Shelf Suspension” has the meaning set forth in Section 2.01(b).
“Stock Recipient” has the meaning set forth in Section 2.01(a).
“Transfer” means, with respect to any Company securities, (a) when used as a
verb, to sell, assign, dispose of, exchange, pledge, encumber, hypothecate or
otherwise transfer such Company securities or any economic participation or
interest therein, whether directly or indirectly, or agree or commit to do any
of the foregoing and (b) when used as a noun, a direct or indirect sale,
assignment, disposition, exchange, pledge, encumbrance, hypothecation or other
transfer of such Company securities or any participation or interest therein or
any agreement or commitment to do any of the foregoing.
“Unusual Shelf Suspension” has the meaning set forth in Section 2.01(b).
Article 2
REGISTRATION
Section 2.01.    Shelf Registration Statement. Prior to the expiration of the
Lock-up Period, the Company shall have filed with the SEC a Shelf Registration
Statement (the “Registration Statement”) (which shall be an Automatic Shelf
Registration Statement (as such term is defined in Rule 405 under the Securities
Act) if the Company is then eligible to file such a registration statement)
registering for resale all Registrable Securities under the Securities Act in
accordance with the methods of distribution elected by the Holders and set forth
in the Registration Statement, and, if applicable, shall use its reasonable best
efforts to cause the Registration Statement to become effective under the
Securities Act prior to the expiration of the Lock-up Period. The Company shall
use its reasonable best efforts to keep the Registration Statement continuously
effective under the Securities Act in order to permit the Prospectus forming a
part thereof to be usable by the Holders until termination of this Agreement
pursuant to Section 3.01 hereof. Without limiting the foregoing, the Company
shall, to the extent not included in the Registration Statement, from time to
time as required to enable the resale of Registrable Securities by all Holders,
file a Prospectus supplement naming each such Holder (subject to receipt of
information reasonably requested by the Company necessary to complete such
Prospectus supplement). The Registration Statement when declared effective
(including the documents incorporated therein by reference) will comply in all
material respects as to form with all applicable requirements of the Securities
Act and the Exchange Act and will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading.
(a)    If the continued use of the Shelf Registration Statement at any time
would require the Company to make an Adverse Disclosure, the Company may, upon
written notice of such action to the Holders, suspend use of the Registration
Statement (an “Unusual Shelf Suspension”). The Company shall not exercise its
right hereunder to an Unusual Shelf Suspension on more than two occasions, or in
aggregate more than sixty days, in any twelve-month period. In addition, the
Company may, upon giving written notice to the Holders, suspend the use of the
Registration Statement during regular quarterly periods beginning on the first
day after the end of the quarter




4



--------------------------------------------------------------------------------




and ending on the day following the date that the Company releases earnings in
respect of the previous calendar quarter (a “Regular Shelf Suspension,” together
with an Unusual Shelf Suspension, a “Shelf Suspension”). In the case of a Shelf
Suspension, the Holders shall suspend use of the applicable Prospectus in
connection with any sale or purchase of, or offer to sell or purchase, any
Registrable Securities, upon receipt of the notice referred to above. The
Company shall immediately notify the Holders upon the termination of any Shelf
Suspension, amend or supplement the Prospectus, if necessary, so it does not
contain any untrue statement or omission and furnish to the Holders, such number
of copies of the Prospectus as so amended or supplemented as the Holders may
reasonably request. The Company shall, if necessary, supplement or make
amendments to the Registration Statement, if required by the registration form
used by the Company for the shelf registration or by the instructions applicable
to such registration form or by the Securities Act.
Section 2.02.    Obligations of the Company.
(a)    In connection with any Sale of Registrable Securities the Company will
cooperate with the applicable Holder to (i) if such Sale will result in such
Registrable Securities no longer being Registrable Securities, rescind the
Transfer Legend (as defined in the Purchase Agreement) or any other Securities
Act transfer restrictions or notations applicable to the Registrable Securities
and, if the Registrable Securities are certificated, facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be Sold and not bearing any restrictive Securities Act legends (and cover the
costs of removing such legend) and (ii) register such Registrable Securities in
such denominations and such names as such Holder may request, in each case
within two Business following any request by the selling Holder; provided that
the Company may satisfy its obligations hereunder without issuing physical stock
certificates through the use of the Depository Trust Company’s Direct
Registration System. In addition, and so long as the applicable Holder is not an
Affiliate of the Company in the reasonable opinion of counsel to the Holder of
national standing (including Vinson & Elkins LLP), the Company shall take or
cause to be taken such actions as are reasonably necessary in order to cause any
Securities Act legend, notation or similar designation restricting
transferability of the Registrable Securities held by such Holder to be removed
and to rescind any Securities Act transfer restrictions or notations applicable
to the Registrable Securities effective as of the date that is one year
following the Closing Date. Notwithstanding the foregoing, nothing herein shall
require the Company to remove the Contract Legend placed on the Parent Common
Equity constituting the Holdback Amount (each as defined in the Purchase
Agreement) or facilitate the transfer of such shares prior to the time such
legend is entitled to be removed pursuant to the terms of the Purchase
Agreement.
(b)    None of the Company or any of its Affiliates shall have any obligation to
facilitate or participate in any underwritten offering, prepare any Prospectus
supplement (other than a Prospectus supplement to an existing shelf registration
statement to name the Holders as selling shareholders), participate in any due
diligence, execute any agreements or certificates or deliver legal opinions or
obtain comfort letters in respect of the Registrable Securities or any Sale
thereof.
(c)    With a view to making available to the Holders of Registrable Securities
the benefits of Rule 144 promulgated under the Securities Act and other rules
and regulations of the SEC that




5



--------------------------------------------------------------------------------




may at any time permit a Holder of Registrable Securities to sell securities of
the Company to the public without registration, the Company will (i) use its
commercially reasonable efforts to file in a timely manner all reports and other
documents required to be filed by it under the Securities Act and the Exchange
Act and the rules and regulations adopted thereunder, (ii) make and keep
available information necessary to comply with Rule 144 at all times, all to the
extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144 promulgated under the Securities Act, as
such rule may be amended from time to time, or any other rules or regulations
now existing or hereafter adopted by the SEC and (iii) so long as a Seller owns
any Parent Common Equity, furnish (A) to the extent accurate, forthwith upon
request, a written statement of the Company that it has complied with the
reporting requirements of Rule 144 under the Securities Act and (B) unless
otherwise available via the SEC’s EDGAR filing system, to such Seller forthwith
upon request a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents so filed as such Seller may
reasonably request in availing itself of any rule or regulation of the SEC
allowing such Seller to sell any such securities without registration.
(d)    Should a Holder Transfer any Registrable Securities owned by it
(i) pursuant to a bona-fide gift, (ii) an Affiliate of the Holder, or (iii)
pursuant to a distribution for no consideration to a direct or indirect owner of
such Holder then, upon request by such Holder, the Company shall promptly
prepare and file with the SEC a Prospectus supplement, if necessary, to
accommodate the sale of Registrable Securities under the Registration Statement
by any recipient of Registrable Securities pursuant to clause (i)-(iii) above
(any such transfer described in (i)-(iii) above, a “Permitted Transfer”), and
any such recipient shall, upon its agreement in writing to be bound as a Holder
by the provisions of this Agreement, thereafter be deemed to be a “Holder” for
all purposes of this Agreement. In connection with any Permitted Transfer, the
Company will cooperate with the applicable Holder to register with the Company’s
Transfer Agent and Registrar for the Parent Common Equity the applicable shares
of Parent Common Equity in such denominations and such names as the Transferring
Holder may request within two Business Days of such request.
Section 2.03.    Obligations of the Holders. As a condition precedent to the
inclusion of any Registrable Securities in any Shelf Registration, the Company
may require each Holder to furnish such information regarding the distribution
of such securities and such other information relating to such Holder, its
ownership of Registrable Securities and other matters as the Company may from
time to time reasonably request in writing. Each such Holder agrees to furnish
such information and to cooperate as reasonably necessary to enable the Company
to comply with the provisions of this Agreement. If a Holder fails to promptly
provide the requested information after prior written notice of such request and
the requested information is required by applicable law to be included in the
Registration Statement, the Company shall be entitled to refuse to include for
registration such Holder’s Registrable Securities in the Registration Statement.
(a)    Each Holder shall, as promptly as reasonably practicable, notify the
Company, at any time when a Prospectus is required to be delivered (or deemed
delivered) under the Securities Act, of the occurrence of an event, of which
such Holder has knowledge, relating to such Holder or its Sale of Registrable
Securities thereunder requiring the preparation of a supplement or amendment to
such Prospectus so that, as thereafter delivered (or deemed delivered) to the
purchasers of such




6



--------------------------------------------------------------------------------




Registrable Securities, such Prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they are made, not misleading.
(b)    Each Holder agrees by acquisition of such Registrable Securities, that,
upon receipt of any written notice from the Company of the occurrence of an
Unusual Shelf Suspension, such Holder will (i)(A) shall treat the notice as
confidential information, (B) shall not use any confidential information for any
purpose, (C) shall not trade while aware of such confidential information unless
and until such information shall become public or shall cease to be material and
(D) shall not disclose any such information to any Person; provided, that any
such Holder may disclose confidential information if such disclosure is required
by legal process, but such Holder shall cooperate with the Company to limit the
extent of such disclosure through protective order or otherwise, and to seek
confidential treatment of the information and (ii) will cease any Transfers of
Registrable Securities until such suspension has been lifted. Notwithstanding
anything to the contrary in this Agreement, each Holder shall be entitled by
delivery of written notice to the Company (an “Opt-Out Notice”) to elect to
forego its rights to resell any Registrable Securities using the Registration
Statement, and following the delivery of any such Opt-Out Notice, until the
applicable Holder delivers to the Company a written notice electing to continue
its use of the Registration Statement, (A) such Holder shall cease the sale of
any Registrable Securities pursuant to the Registration Statement and (B) the
Company shall not deliver to such Holder any notice of a Shelf Suspension
pursuant to Section 2.01(b) or any other material non-public information or
other information that may restrict such Holder from trading in securities of
the Company.
(c)    Each Holder agrees that it will not use any free writing prospectus (as
defined in Rule 405 under the Securities Act) in connection with any Transfer of
Registrable Securities other than one that has been provided by the Company for
use in connection therewith.
(d)    Each Holder agrees that it will not (A) sell, contract to sell, pledge,
dispose of or otherwise transfer (including sales pursuant to Rule 144 or
Section 1145 of the Bankruptcy Code), directly or indirectly, any Parent Common
Equity issued pursuant to the Purchase Agreement, (B) enter into a transaction
which would have the same effect as described in clause (A) above, (C) enter
into any swap, hedge or other arrangement that transfers, in whole or in part,
any of the economic consequences or ownership of any Parent Common Equity,
whether such transaction is to be settled by delivery of such Parent Common
Equity, in cash or otherwise (each of (A), (B) and (C) above, a “Sale
Transaction"), or (D) publicly disclose the intention to enter into any Sale
Transaction, for 180 days following the Closing Date (the “Lock-up Period”);
provided, however, that nothing in this Section 2.03(e) or otherwise shall apply
to or prohibit any Permitted Transfer by any Holder provided the transferee in
such Permitted Transfer agrees in writing to be bound be the provision so this
Section 2.03(e). The Company shall take all actions necessary (including
delivering the appropriate instructions, documentation and opinions required by
the Company’s transfer agent) to cause the Lock-Up Legend to be removed, on the
date that is 180 days following the Closing Date, from all shares of Parent
Common Equity issued pursuant to the Purchase Agreement (including any shares
issued as part of the Holdback Amount (as defined in the Purchase Agreement)).
Notwithstanding the foregoing, nothing herein shall require the Company to
remove the Contract Legend placed on the Parent Common Equity constituting the
Holdback Amount (each




7



--------------------------------------------------------------------------------




as defined in the Purchase Agreement) or facilitate the transfer of such shares
prior to the time such legend is entitled to be removed pursuant to the terms of
the Purchase Agreement.
Section 2.04.    Indemnification. (a) The Company shall indemnify and hold
harmless each Holder that is a seller of Registrable Securities, and the
employees, officers, directors, partners, managers and members of each such
Holder, and each Person, if any, who controls such Holder within the meaning of
the Securities Act or the Exchange Act, from and against any Damages; provided,
however, that the Company shall not be liable for any Damages to the extent that
they arise out of or are based upon untrue or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
written information furnished by or on behalf of any such Holder, controlling
Person or other aforementioned Person expressly for use in connection with such
registration.
(a)    In connection with any Registration Statement in which a Holder that is a
seller of Registrable Securities is participating, each such Holder shall,
severally and not jointly, indemnify and hold harmless the Company, and each of
its directors, officers and employees, each Person (if any) who controls the
Company within the meaning of the Securities Act, any other Holder selling
securities in such registration statement and any controlling Person of any such
other Holder, from and against any Damages, in each case only to the extent that
such Damages arise out of or are based upon actions or omissions made in
reliance upon and in conformity with written information furnished by or on
behalf of such selling Holder expressly for use in connection with the
Registration Statement; provided, however, that in no event shall the aggregate
amounts payable by any Holder by way of indemnity or contribution under Section
2.04(b) and Section 2.04(d) exceed the proceeds from the offering received by
such Holder (net of any Selling Expenses paid by such Holder).
(b)    Promptly after receipt by an indemnified party under this Section 2.04 of
notice of the commencement of any action (including any governmental action) for
which a party may be entitled to indemnification hereunder, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Section 2.04, give the indemnifying party prompt notice of the
commencement thereof. The indemnifying party, upon request of the indemnified
party, shall retain counsel reasonably satisfactory to the indemnified party to
represent the indemnified party and any others the indemnifying party may
designate in such proceeding and shall pay the fees and disbursements of such
counsel related to such proceeding. In the event that the indemnified party does
not request appointment of counsel from the indemnifying party, the indemnifying
party shall have the right to participate in such action and, to the extent the
indemnifying party so desires, participate jointly with any other indemnifying
party to which notice has been given, and to assume the defense thereof with
counsel mutually satisfactory to the parties; provided, however, that an
indemnified party (together with all other indemnified parties that may be
represented without conflict by one counsel) shall have the right to retain one
separate counsel, with the fees and expenses to be paid by the indemnifying
party, if (i) the indemnifying party and the indemnified party shall have
mutually agreed to the retention of such counsel or (ii) the named parties to
any such proceeding (including any impleaded parties) include both the
indemnifying party and the indemnified party and representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
action. It




8



--------------------------------------------------------------------------------




is understood that the indemnifying party shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm (in addition to
local counsel) for all such indemnified parties, and that all such fees shall be
reimbursed as they are incurred. Such firm shall be designated in writing by the
applicable Holder in the case of parties indemnified pursuant to Section 2.04(a)
and by the Company in the case of parties indemnified pursuant to Section
2.04(b). The failure to give notice to the indemnifying party within a
reasonable time of the commencement of any such action shall relieve such
indemnifying party of any liability to the indemnified party under this Section
2.04, to the extent that such failure materially prejudices the indemnifying
party’s ability to defend such action. The failure to give notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party other than pursuant to this Section 2.04. The indemnifying
party shall not be liable for any settlement of any proceeding effected without
its written consent but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any loss or liability by reason of such
settlement or judgment.
(c)    To provide for just and equitable contribution to joint liability under
the Securities Act in any case in which either (i) any party otherwise entitled
to indemnification hereunder makes a claim for indemnification pursuant to this
Section 2.04 but it is judicially determined (by the entry of a final judgment
or decree by a court of competent jurisdiction and the expiration of time to
appeal or the denial of the last right of appeal) that such indemnification may
not be enforced in such case, notwithstanding the fact that this Section 2.04
provides for indemnification in such case, or (ii) contribution under the
Securities Act may be required on the part of any party hereto for which
indemnification is provided under this Section 2.04, then, and in each such
case, such parties will contribute to the aggregate losses, claims, damages,
liabilities or expenses to which they may be subject (after contribution from
others) in such proportion as is appropriate to reflect the relative fault of
each of the indemnifying party and the indemnified party in connection with the
statements, omissions or other actions that resulted in such loss, claim,
damage, liability or expense, as well as to reflect any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or allegedly untrue statement of a material fact, or the
omission or alleged omission of a material fact, relates to information supplied
by the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission; provided, however, that, in any such case (x) no
Holder will be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered and sold by such
Holder pursuant to such Registration Statement and (y) no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation; and provided further that in no
event shall a Holder’s liability pursuant to this Section 2.04(d), when combined
with the amounts paid or payable by such Holder pursuant to Section 2.04(b),
exceed the proceeds from the offering received by such Holder (net of any
Selling Expenses paid by such Holder). The Company and Holders agree that it
would not be just and equitable if contribution pursuant to this Article 2 were
determined by pro rata allocation or by any other method of allocation which
does not take account of the considerations referred to in this Section 2.04(d).




9



--------------------------------------------------------------------------------




(d)    The obligations of the Company and Holders under this Section 2.04 shall
survive the Transfer of securities.
Section 2.05.    Registration Expenses. All Registration Expenses shall be borne
by the Company. All Selling Expenses shall be borne by the Holders pro-rata on
the basis of the number of Registrable Securities sold, or as otherwise agreed
by the Holders.
ARTICLE 3    
MISCELLANEOUS
Section 3.01.    Term. This Agreement shall terminate upon the later of (a)
twelve months after the date of this Agreement or (b) the date on which the
Holders can freely sell Registrable Securities without condition under Rule 144;
provided, however, that notwithstanding the foregoing this Agreement shall
terminate on the third anniversary of the date of this Agreement; provided,
further however, that the Company’s obligations under Section 2.02(a), and the
parties’ obligations under Section 2.04, shall survive the termination of this
Agreement.
Section 3.02.    Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
successors, legal representatives and permitted assigns.
(a)    Except as set forth in, and under the circumstances contemplated by,
Section 2.02(d), neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by any party
hereto pursuant to any Transfer of Registrable Securities or otherwise.
(b)    Nothing in this Agreement, expressed or implied, is intended to confer on
any Person other than the parties hereto, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.
Section 3.03.    Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and received) and shall be given,
if to the Company to:
Kosmos Energy
8176 Park Lane, Suite 500
Dallas, Texas 75231

Attn: General Counsel; Jason E. Doughty
Email: jdoughty@kosmosenergy.com


with a copy to:




10



--------------------------------------------------------------------------------




Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention: George R. Bason Jr.
Facsimile No.: 212-701-5340
E-mail: george.bason@davispolk.com


if to any of the Holders, to such Holder as provided for on such Holder’s
signature page hereto:
with a copy to:
Vinson & Elkins L.L.P.
1001 Fannin Street, Suite 2500
Houston, Texas 77002
Attention:    Shamus Crosby
E-mail: scrosby@velaw.com
or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All notices, requests and
other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. in the place of receipt and
such day is a Business Day in the place of receipt. Otherwise, any such notice,
request or communication shall be deemed not to have been received until the
next succeeding Business Day in the place of receipt.
Section 3.04.    Amendments and Waivers. Any provision of this Agreement may be
amended or waived, but only if such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement or, in the
case of a waiver, by each party against whom the waiver is to be effective.
Section 3.05.    Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas, without regard to
the conflicts of laws rules of such state.
Section 3.06.    Jurisdiction. The parties hereby irrevocably agree that the
courts of the State of Texas in and for Harris County, Texas or the United
States District Court located in Houston, Texas shall have exclusive
jurisdiction and appropriate appellate courts therefrom for the resolution of
any dispute, controversy, or claim arising out of or in relation to this
Agreement or the transactions contemplated hereby, and each party hereby
irrevocably agrees that all actions, suits and proceedings in respect of such
dispute, controversy or claim may be heard and determined in such courts. Each
party hereby irrevocably waives, to the fullest extent permitted by Applicable
Law, (a) any objection it may now or hereafter have to the laying of venue of
any such action, suit or proceeding in any of the aforesaid courts, (b) any
claim it may now or hereafter have that any such action, suit or proceeding has
been brought in an inconvenient forum and (c) the right to object, in connection




11



--------------------------------------------------------------------------------




with such action, suit or proceeding, that any such court does not have any
jurisdiction over such Person. Each party hereby irrevocably consents to the
service of any papers, notices or process at the address set out in ‎Section
3.02 in connection with any action, suit or proceeding and agrees that nothing
herein will affect the right of the other parties to serve any such papers,
notices or process in any other manner permitted by applicable law. Each party
agrees that a judgment in any such dispute, controversy or claim may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by applicable law.
Section 3.07.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
Section 3.08.    Specific Enforcement. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any federal
court located in the State of Texas or any Texas state court, in addition to any
other remedy to which they are entitled at law or in equity.
Section 3.09.    Counterparts; Effectiveness. This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement shall become effective when each party hereto shall have received
a counterpart hereof signed by all of the other parties hereto. Until and unless
each party has received a counterpart hereof signed by the other parties hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication). Electronic or facsimile signatures shall be deemed to
be original signatures.
Section 3.10.    Entire Agreement. This Agreement constitutes the entire
agreement among the parties with respect to the subject matter of this Agreement
and supersedes all prior agreements and understandings, both oral and written,
among the parties hereto with respect to the subject matter of this Agreement.
Section 3.11.    Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.






12



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
THE COMPANY
 
 
KOSMOS ENERGY LTD.,
 
 
a company incorporated under the laws of Bermuda
 
 
By:
________________________________
 
Name:
 
Title:







13



--------------------------------------------------------------------------------







HOLDERS:
DGE GROUP SERIES HOLDCO, LLC
 
 
By:
DGE I New Holdco, L.P., the sole member of DGE Group Series Holdco, LLC, Series
I
 
 
By:
Deep Gulf Energy Management LLC, its general partner
 
 
By:
________________________________
 
Name:
 
Title:
 
 
By:
DGE II New Holdco, LLC, the sole member of DGE Group Series Holdco, LLC, Series
II
 
 
By:
DGE II New Topco, LLC, its sole member
 
 
By:
DGE II Management, LLC, its sole member
 
 
By:
________________________________
 
Name:
 
Title:
 
 
By:
DGE III New Holdco, LLC, the sole member of DGE Group Series Holdco, LLC, Series
III
 
 
By:
DGE III Management, LLC, its sole member
 
 
By:
________________________________
 
Name:
 
Title:
 
 
DGE GROUP SERIES HOLDCO, LLC, SERIES I
 
 
By:
DGE I New Holdco, L.P., its sole member
 
 





14



--------------------------------------------------------------------------------





By:
Deep Gulf Energy Management LLC, its general partner
 
 
By:
________________________________
 
Name:
 
Title:
 
 
DGE GROUP SERIES HOLDCO, LLC, SERIES II
 
 
By:
DGE II New Holdco, LLC, its sole member
 
 
By:
DGE II New Topco, LLC, its sole member
 
 
By:
DGE II Management, LLC its sole member
 
 
By:
________________________________
 
Name:
 
Title:
 
 
DGE GROUP SERIES HOLDCO, LLC, SERIES III
 
 
By:
DGE III New Holdco, LLC, its sole member
 
 
By:
DGE III Management, LLC, its sole member
 
 
By:
________________________________
 
Name:
 
Title:
 
Title:

Notice Information:
 
DGE Group Series Holdings, LLC
600 Travis, Suite 6000
Houston, Texas 77002
Attn: Alan Schwartz
Email: aschwartz@firstreserve.com







15



--------------------------------------------------------------------------------























EXHIBIT F












































--------------------------------------------------------------------------------




dgespaimage4.jpg [dgespaimage4.jpg]














--------------------------------------------------------------------------------




dgespaimage5.jpg [dgespaimage5.jpg]




























--------------------------------------------------------------------------------




dgespaimage6.jpg [dgespaimage6.jpg]
















--------------------------------------------------------------------------------




dgespaimage7.jpg [dgespaimage7.jpg]






















































--------------------------------------------------------------------------------




dgespaimage8.jpg [dgespaimage8.jpg]


























































--------------------------------------------------------------------------------
















EXHIBIT G-1






























--------------------------------------------------------------------------------




EXHIBIT G-1


dgespaimage9.jpg [dgespaimage9.jpg]






























--------------------------------------------------------------------------------




dgespaimage10.jpg [dgespaimage10.jpg]












--------------------------------------------------------------------------------






















EXHIBIT G-2






















--------------------------------------------------------------------------------




dgespaimage11.jpg [dgespaimage11.jpg]










--------------------------------------------------------------------------------
























EXHIBIT G-3




















--------------------------------------------------------------------------------






EXHIBIT G-3
dgespaimage12.jpg [dgespaimage12.jpg]


















--------------------------------------------------------------------------------






EXHIBIT G-3
dgespaimage13.jpg [dgespaimage13.jpg]




